Exhibit 10.1

Execution Version

SECOND AMENDMENT

SECOND AMENDMENT, dated as of May 14, 2019 (this “Amendment”), to the Credit
Agreement, dated as of May 22, 2015 (as amended by Amendment No. 1, dated as of
December 22, 2017, the “Credit Agreement”), among RESOLUTE FOREST PRODUCTS INC.,
a Delaware corporation (the “Company”), RESOLUTE FP CANADA INC., a Canadian
corporation (“RFP Canada”), each of the other Borrowers and Guarantors party
thereto from time to time, the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement, as lenders (the
“Lenders”), BANK OF AMERICA, N.A., as the Administrative Agent under the U.S.
Subfacility (in such capacity, the “U.S. Administrative Agent”), a U.S. Issuing
Bank and the U.S. Swingline Lender, and BANK OF AMERICA, N.A. (acting through
its Canada Branch), as the Administrative Agent under the Canadian Subfacility
(in such capacity, the “Canadian Administrative Agent” and together with the
U.S. Administrative Agent, the “Administrative Agent”), the Canadian Issuing
Bank and the Canadian Swingline Lender.

R E C I T A L S

WHEREAS, Section 13.12 of the Credit Agreement permits certain amendments to the
Credit Agreement with the consent of each of the Lenders affected thereby, the
Issuing Banks, the Administrative Agent and the Credit Parties;

WHEREAS, the Credit Parties, the Administrative Agent, all of the Lenders and
all of the Issuing Banks wish to amend the Credit Agreement on the terms and
subject to the conditions set forth herein; and

WHEREAS, BofA Securities, Inc., BMO Capital Markets Corp. and Wells Fargo Bank,
N.A. are the joint lead arrangers and joint bookrunners for this Amendment (the
“Joint Lead Arrangers”), BMO Capital Markets Corp. and Wells Fargo Bank, N.A.
are the co-syndication agents for this Amendment and TD Bank, N.A. and Canadian
Imperial Bank of Commerce are the co-documentation agents for this Amendment.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Capitalized Terms. Capitalized terms used in this Amendment but not
defined herein shall have the meanings assigned to them in the Credit Agreement.

Section 2. Amendment.

(a) The Credit Agreement is, hereby amended, as of the Second Amendment
Effective Date (as defined below), to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the Credit Agreement as amended
hereby, the “Amended Credit Agreement”).

(b) Schedule 1.01C to the Amended Credit Agreement shall be in the form attached
as Exhibit B hereto.



--------------------------------------------------------------------------------

(c) Schedule 2.01 to the Amended Credit Agreement shall be in the form attached
as Exhibit C hereto.

(d) Exhibit A-1 to the Amended Credit Agreement shall be in the form attached as
Exhibit D hereto.

(e) Exhibit A-2 to the Amended Credit Agreement shall be in the form attached as
Exhibit E hereto.

Section 3. Representations and Warranties. Each Credit Party makes the following
representations and warranties as of the Second Amendment Effective Date:

(a) each Credit Party has duly executed and delivered this Amendment, and this
Amendment constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);

(b) neither the execution, delivery or performance by any Credit Party of this
Amendment, nor compliance by it with the terms and provisions hereof, (i) will
contravene any provision of any applicable law, statute, rule or regulation or
any order, writ, injunction or decree of any court or governmental
instrumentality, other than any law, statute, rule or regulation the violation
of which could not reasonably be expected to result in a Material Adverse
Effect, (ii) will conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party or any of its respective Restricted Subsidiaries
pursuant to the terms of, any material indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject, the violation of which could reasonably be
expected to result in a Material Adverse Effect or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party; and

(c) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for (x) those that have otherwise
been obtained or made on or prior to the Second Amendment Effective Date and
which remain in full force and effect on the Second Amendment Effective Date,
(y) filings which are necessary to perfect the security interests and Liens
created under the Security Documents and (z) periodic reports under the
Securities and Exchange Act of 1934, as amended), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of this
Amendment.

 

-2-



--------------------------------------------------------------------------------

Section 4. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the date hereof (such date, the “Second Amendment Effective
Date”) upon the satisfaction of the following conditions:

(a) (i) the Credit Parties constituting all Credit Parties as of the Second
Amendment Effective Date shall have executed and delivered counterparts of this
Amendment to the Administrative Agent, (ii) the Lenders constituting all Lenders
as of the Second Amendment Effective Date shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, (iii) each Issuing
Bank as of the Second Amendment Effective Date shall have executed and delivered
counterparts of this Amendment to the Administrative Agent and (iv) each of the
U.S. Administrative Agent and the Canadian Administrative Agent shall have
executed a counterpart of this Amendment;

(b) (i) the Canadian Credit Parties constituting all Canadian Credit Parties as
of the Second Amendment Effective Date shall have executed and delivered
counterparts of an amendment to the Canadian Security Agreement to the
Administrative Agent, (ii) the U.S. Credit Parties constituting all U.S. Credit
Parties as of the Second Amendment Effective Date shall have executed and
delivered counterparts of an amendment to the U.S. Security Agreement to the
Administrative Agent, (iii) the Collateral Agent shall have executed a
counterpart of the amendment to the Canadian Security Agreement, and (iv) the
Collateral Agent shall have executed a counterpart of the amendment to the U.S.
Security Agreement;

(c) the Company (or its designee) shall have paid, or caused to be paid, all
reasonable documented out of pocket costs and expenses of the Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment (including the fees and expenses of (i) Cahill Gordon & Reindel LLP as
U.S. counsel to the Administrative Agent and (ii) McMillan LLP as Canadian
counsel to the Administrative Agent) for which invoices have been presented to
the Company at least two business days prior to the Second Amendment Effective
Date;

(d) the Company (or its designee) shall have paid, or caused to be paid, all
fees owed to Bank of America, N.A. and the Joint Lead Arrangers pursuant to that
certain Fee Letter dated May 14, 2019 by and between the Company and Bank of
America, N.A.;

(e) the Administrative Agent shall have received from (i) Troutman Sanders LLP,
U.S. counsel to the Credit Parties and (ii) McCarthy Tétrault, special Canadian
counsel to the Credit Parties, in each case, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders party to the
Amended Credit Agreement on the Second Amendment Effective Date and dated the
Second Amendment Effective Date in form and substance reasonably satisfactory to
the Administrative Agent;

(f) prior to and immediately after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing;

(g) each of the representations and warranties made by any Credit Party set
forth in Section 8 of the Credit Agreement or in any other Credit Document are
true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as
of the Second Amendment Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty);

(h) the Administrative Agent shall have received a certificate, dated the Second
Amendment Effective Date and signed on behalf of the Company (and not in any
individual capacity) by a Responsible Officer of the Company, certifying on
behalf of the Company that the conditions set forth in Sections 4(f) and 4(g)
hereof have been satisfied;

 

-3-



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received a certificate from the Company
and each other Credit Party, dated the Second Amendment Effective Date, signed
by a Responsible Officer of such Credit Party, and attested to by the secretary
or any assistant secretary of such Credit Party, in each case, on behalf of such
Credit Party (and not in any individual capacity), certifying (i) that the
copies of such Credit Party’s certificate or articles of incorporation and
by-laws (or equivalent organizational documents) (x) as previously certified and
delivered to the Administrative Agent remain in full force and effect as of the
Second Amendment Effective Date without modification or amendment since such
original delivery or (y) as certified as of a recent date by the appropriate
Governmental Authority of the jurisdiction of such Credit Party’s organization
or formation and attached to such officer’s certificate are true, correct, and
complete and in full force and effect as of the Second Amendment Effective Date
and (ii) that the copies of the Credit Parties’ resolutions approving and
adopting this Amendment and the transactions contemplated hereby, and
authorizing the execution and delivery hereof, as attached to such officer’s
certificate, are true, correct, and complete copies and in full force and effect
as of the Second Amendment Effective Date;

(j) the Administrative Agent shall have received good-standing certificates (or
similar instrument, if applicable) with respect to each Credit Party certified
by proper governmental authorities in such Credit Party’s jurisdiction of
organization or formation, and such bring-down telegrams or certificates thereof
as the Administrative Agent shall reasonably request;

(k) each Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
to the extent reasonably requested by such Person in writing at least ten
(10) Business Days prior to the Second Amendment Effective Date and (ii) to the
extent any Borrower qualifies as a “legal entity customer” under 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”), any Lender that has requested,
in a written notice to the Company at least ten (10) Business Days prior to the
Second Amendment Effective Date, a certification regarding beneficial ownership
as required by the Beneficial Ownership Regulation (a “Beneficial Ownership
Certification”) shall have received such Beneficial Ownership Certification.

(l) the Company shall have delivered to the Administrative Agent a Borrowing
Base Certificate for the month ended March 31, 2019.

Section 5. Release of Certain Credit Parties. Each of the Lenders and the
Administrative Agent hereby consents to the release of (i) Donohue Malbaie ULC
as a Canadian Borrower and a Canadian Subsidiary Guarantor, (ii) each of 3284649
Nova Scotia Company, 9340939 Canada Inc., and Fibrek Canada ULC as a Canadian
Subsidiary Guarantor, and (iii) AbiBow Recycling LLC as a U.S. Subsidiary
Guarantor (collectively, the “Released Credit Parties”). From and after the
Second Amendment Effective Date, (x) each of the Released Credit Parties shall
be and hereby are released from all obligations under the Credit Agreement, each
Guaranty to which it is a party and each of the other Credit Documents (y) all
liens and security interests in favor of any of the Agents in the assets of the
Released Credit Parties as security for the Obligations shall be released. Each
of the Lenders hereby authorizes the Administrative Agent and Collateral Agent
to execute, deliver and file (as applicable) such UCC, PPSA, and other
documents, instruments, and agreements as may be necessary or reasonably
requested by the Company to give effect to such release.

 

-4-



--------------------------------------------------------------------------------

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts (including
by facsimile or other electronic transmission (i.e., a “pdf” or “tif”)), each of
which when so executed and delivered shall be deemed to be an original, but all
of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the Company
and the U.S. Administrative Agent.

Section 7. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AMENDMENT ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AMENDMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

(b) Sections 13.08(b) and (c) of the Amended Credit Agreement are incorporated
herein by reference, mutatis mutandis.

Section 8. Headings. The headings of the several Sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

Section 9. Effect of this Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Issuing Banks, the Administrative Agent or the Collateral Agent, in
each case under the Credit Agreement or any other Credit Document, (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document and (iii) each and every term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Credit
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect. Each of the Credit Parties hereby consents to this
Amendment and confirms and reaffirms (i) that all obligations of such Credit
Party under the Credit Documents to which such Credit Party is a party shall
continue to apply to the Credit Agreement as amended hereby, (ii) its Guarantees
of the Relevant Guaranteed Obligations, (iii) its pledges and grants of security
interests and Liens on the Collateral to secure the Obligations pursuant to the
Security Documents and (iv) such Guarantees, pledges and grants of security
interests, as applicable, shall continue to be in full force and effect and
shall continue to inure to the benefit of the Lenders and the other Secured
Creditors. This Amendment shall constitute a Credit Document for all purposes of
the Credit Agreement. On and after the effectiveness of this Amendment, each
reference in any Credit Document to “the Credit Agreement” shall mean and be a
reference to the Amended Credit Agreement and each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Amended Credit Agreement. The parties
hereto acknowledge and agree that the amendment of the Credit Agreement pursuant
to this Amendment and all other Credit Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement or of any other Credit Documents as in effect prior to the Second
Amendment Effective Date.

 

-5-



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

(a) This Amendment shall be binding upon and inure to the benefit of the Credit
Parties and their respective successors and permitted assigns, and upon the
Administrative Agent, the Issuing Banks and the Lenders and their respective
successors and permitted assigns.

(b) This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[Remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BORROWERS RESOLUTE FOREST PRODUCTS INC. By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Senior Vice President and Chief Financial Officer
RESOLUTE FP US INC. By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer
CANADIAN BORROWER RESOLUTE FP CANADA INC. By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer U.S.
GUARANTORS ATLAS SOUTHEAST PAPERS, INC. BOWATER NUWAY MID-STATES INC. DONOHUE
CORP. FIBREK U.S. INC. FIBREK RECYCLING U.S. INC. CALHOUN NEWSPRINT COMPANY
RESOLUTE FP FLORIDA INC. ATLAS TISSUE HOLDINGS, INC. By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ABITIBI CONSOLIDATED SALES LLC RESOLUTE GROWTH US LLC By:   Resolute Forest
Products Inc., its Sole Member By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Senior Vice President and Chief Financial Officer
AUGUSTA NEWSPRINT HOLDING LLC By:   Abitibi Consolidated Sales LLC, its Member
By:   Resolute Forest Products Inc., its Sole Member By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Senior Vice President and Chief Financial Officer
RESOLUTE FP AUGUSTA LLC By:   Abitibi Consolidated Sales LLC, its Manager By:  
Resolute Forest Products Inc., its Sole Member By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Senior Vice President and Chief Financial Officer

BOWATER NEWSPRINT SOUTH LLC

FD POWERCO LLC

By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Manager

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GLPC RESIDUAL MANAGEMENT, LLC By:   Fibrek Recycling U.S. Inc., its Sole Member
By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer
ACCURATE PAPER FLEET, LLC By:   Accurate Paper Holdings, LLC, its Sole Member
By:   Atlas Tissue Holdings, Inc., its Sole Member By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer ATLAS
PAPER MANAGEMENT, LLC By:   Atlas Paper Mills, LLC, its Sole Member By:   Atlas
Tissue Holdings, Inc., its Sole Member By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer
ACCURATE PAPER HOLDINGS, LLC ATLAS PAPER MILLS, LLC By:   Atlas Tissue Holdings,
Inc., its Sole Member By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

RESOLUTE TISSUE LLC By:   Resolute Growth US LLC, its sole member By:   Resolute
Forest Products Inc., its sole member By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Senior Vice President and Chief Financial Officer
CANADIAN GUARANTORS ABITIBIBOWATER CANADA INC. BOWATER CANADIAN LIMITED BOWATER
LAHAVE CORPORATION FIBREK INTERNATIONAL INC. RFPG HOLDING INC. RESOLUTE GROWTH
CANADA INC. SFK PULP FINCO INC. By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer FIBREK
GENERAL PARTNERSHIP By:   Resolute Growth Canada Inc., its Managing Partner By:
 

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer RFPG
L.P. By:   RFPG Holding Inc., its General Partner By:  

/s/ Rémi Lalonde

Name:   Rémi Lalonde Title:   Vice President and Chief Financial Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as U.S. Administrative Agent, U.S. Issuing Bank and U.S.
Swingline Lender

By:  

/s/ Bradley E Handrich

  Name: Bradley E Handrich   Title: VP

BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian
Administrative Agent, Canadian Issuing Bank and Canadian Swingline Lender

By:  

/s/ Sylwia Durkiewicz

  Name: Sylwia Durkiewicz   Title: Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Bradley E Handrich

  Name: Bradley E Handrich   Title: VP

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Lender By:  

/s/ Sylwia Durkiewicz

  Name: Sylwia Durkiewicz   Title: Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Bank of Montreal, as a U.S. Lender By:  

/s/ William J. Kennedy

  Name: William J. Kennedy   Title: Vice President Bank of Montreal, as a
Canadian Lender By:  

/s/ Helen Alvarez Hernandez

  Name: Helen Alvarez Hernandez   Title: Managing Director  

BANK OF MONTREAL

Corporate Finance Division

Cross-Border Banking

First Canadian Place - 100 King St. W, 18th FI

Toronto, Ontario M5X 1A1

CANADA

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Jake Elliott

  Name: Jake Elliott   Title: Authorized Signatory

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Wells Fargo Capital Finance Corporation Canada, as a Lender By:  

/s/ David G. Phillips

  Name:   David G. Phillips   Title:  

Senior Vice President

Credit Officer, Canada

Wells Fargo Capital Finance

Corporation Canada

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender By:  

/s/ Kazim Mehdi

  Name: Kazim Mehdi   Title: Executive Director By:  

/s/ Peter Rawlins

  Name: Peter Rawlins   Title: Managing Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

    TD Bank, N.A., as a Lender     By:  

/s/ Edmundo Kahn

      Name: Edmundo Kahn       Title: Vice-President For any institution
requiring       a second signatory:     By:  

 

      Name:       Title:

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

    The Toronto-Dominion Bank, as a Lender     By:  

/s/ Ron E. Gordon

      Name: Ron E. Gordon       Title: Director For any institution requiring  
    a second signatory:     By:  

/s/ Darcy Mack

      Name: Darcy Mack       Title: AVP

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Stuart Coulter

  Name: Stuart Coulter   Title: Authorized Signatory By:  

/s/ John Bruzzese

  Name: John Bruzzese   Title: Authorized Signatory

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Exhibit A

Amended Credit Agreement

[See attached]



--------------------------------------------------------------------------------

 

 

Execution Version

CREDIT AGREEMENT

among

RESOLUTE FOREST PRODUCTS INC.,

as Company,

RESOLUTE FP CANADA INC.,

Certain of the Company’s subsidiaries from time to time party hereto as
Borrowers and Guarantors,

VARIOUS LENDERS,

BANK OF AMERICA, N.A.,

as U.S. ADMINISTRATIVE AGENT and COLLATERAL AGENT,

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH),

as CANADIAN ADMINISTRATIVE AGENT

 

 

Dated as of May 22, 2015,2015

(as amended by the First Amendment dated as of December 22, 2017

and as further amended by the Second Amendment dated as of May 14, 2019),

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC

and

WELLS FARGOTD BANK, N.A.

and

CANADIAN IMPERIAL BANK OF COMMERCE,

as CO-DOCUMENTATION AGENTS,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC

and

WELLS FARGO BANK, N.A.,

as CO-SYNDICATION AGENTS,

BOFA SECURITIES, INC.,

BMO CAPITAL MARKETS CORP.,

and

WELLS FARGO BANK, N.A.,

as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01.

 

Defined Terms

     1  

1.02.

 

Terms Generally

     5869  

1.03.

 

Uniform Commercial Code and PPSA

     5870  

1.04.

 

Exchange Rates; Currency Equivalent

     5970  

1.05.

 

Interpretation (Quebec)

     5970  

1.06.

 

Currency Fluctuations

     5971  

1.07.

 

Divisions

     71  

SECTION 2

 

AMOUNT AND TERMS OF CREDIT

     6071  

2.01.

 

Commitments

     6071  

2.02.

 

Loans

     6072  

2.03.

 

Borrowing Procedure

     6274  

2.04.

 

Evidence of Debt; Repayment of Loans

     6375  

2.05.

 

Fees

     6476  

2.06.

 

Interest on Loans

     6577  

2.07.

 

Termination and Reduction of Commitments

     6779  

2.08.

 

Interest Elections

     6779  

2.09.

 

Optional and Mandatory Prepayments of Loans

     6981  

2.10.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     7284  

2.11.

 

Defaulting Lenders

     7486  

2.12.

 

Swingline Loans

     7486  

2.13.

 

Letters of Credit

     7688  

2.14.

 

Settlement Amongst Lenders

     8295  

2.15.

 

Revolving Commitment Increase

     8395  

2.16.

 

[Reserved]

     8497  

2.17.

 

Overadvances

     8497  

2.18.

 

Protective Advances

     8598  

2.19.

 

Extended Loans

     8698  

2.20.

 

Adjustment of Revolver Commitments

     88100  

2.21.

 

FILO Exchange

     89102  

2.22.

 

Subsidiary Borrowers

     90103  

SECTION 3

 

YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS

     91104  

3.01.

 

Increased Costs, Illegality, etc.

     91104  

3.02.

 

Compensation

     93106  

3.03.

 

Change of Lending Office

     93106  

3.04.

 

Replacement of Lenders

     94106  

3.05.

 

[Reserved]Inability to Determine Rates

     94107  

3.06.

 

LIBOR Successor Rate

     108  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 4

 

[RESERVED]

     94109  

SECTION 5

 

TAXES

     94109  

5.01.

 

Net Payments

     94109  

SECTION 6

 

CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE

     97111  

6.01.

 

Closing Date; Credit Documents

     97111  

6.02.

 

Officer’s Certificate

     97111  

6.03.

 

Opinions of Counsel

     97112  

6.04.

 

Corporate Documents; Proceedings, etc.

     97112  

6.05.

 

Solvency Certificate

     98112  

6.06.

 

Borrowing Base Certificate

     98112  

6.07.

 

Material Adverse Effect

     98112  

6.08.

 

Fees, etc.

     98112  

6.09.

 

Security Agreements

     98112  

6.10.

 

Lender Loss Sharing Agreement

     98113  

6.11.

 

Financial Statements

     98113  

6.12.

 

Patriot Act

     99113  

6.13.

 

Insurance

     99113  

6.14.

 

Repayment of Obligations of Existing Credit Agreement

     99113  

SECTION 7

 

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

     99114  

7.01.

 

Notice of Borrowing

     99114  

7.02.

 

Availability

     99114  

7.03.

 

No Default

     99114  

7.04.

 

Representations and Warranties

     100114  

SECTION 8

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     100114  

8.01.

 

Organizational Status

     100114  

8.02.

 

Power and Authority

     100115  

8.03.

 

No Violation

     100115  

8.04.

 

Approvals

     101115  

8.05.

 

Financial Statements; Financial Condition; Projections

     101116  

8.06.

 

Litigation

     102116  

8.07.

 

True and Complete Disclosure

     102116  

8.08.

 

Use of Proceeds; Margin Regulations

     102116  

8.09.

 

Tax Returns and Payments

     102117  

8.10.

 

ERISA

     103117  

8.11.

 

The Security Documents

     103117  

8.12.

 

[Reserved]

     104118  

8.13.

 

[Reserved]EEA Financial Institutions

     104118  

8.14.

 

Subsidiaries

     104118  

8.15.

 

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

     104118  

8.16.

 

Investment Company Act

     105119  

8.17.

 

[Reserved]

     105119  

 

-ii-



--------------------------------------------------------------------------------

         Page  

8.18.

 

Environmental Matters

     105120  

8.19.

 

Labor Relations

     105120  

8.20.

 

Intellectual Property

     105120  

8.21.

 

[Reserved]

     106120  

8.22.

 

Borrowing Base Certificate

     106120  

8.23.

 

[Reserved]

     106121  

8.24.

 

Canadian Pension Plans

     106121  

SECTION 9

 

AFFIRMATIVE COVENANTS

     106121  

9.01.

 

Information Covenants

     106121  

9.02.

 

Books, Records and Inspections

     109124  

9.03.

 

Maintenance of Property; Insurance

     110125  

9.04.

 

Existence; Franchises

     110125  

9.05.

 

Compliance with Statutes, etc.

     111126  

9.06.

 

Compliance with Environmental Laws

     111126  

9.07.

 

ERISA

     111126  

9.08.

 

[Reserved]

     112127  

9.09.

 

[Reserved]

     112127  

9.10.

 

Payment of Taxes

     112127  

9.11.

 

Use of Proceeds

     112127  

9.12.

 

Additional Security; Further Assurances; etc.

     112127  

9.13.

 

Post-Closing Actions

     114129  

9.14.

 

Collateral Requirement

     114129  

9.15.

 

Canadian Pension Plans

     116131  

9.16.

 

Designation of Unrestricted Subsidiaries

     116132  

9.17.

 

Collateral Monitoring and Reporting

     117132  

SECTION 10

 

NEGATIVE COVENANTS

     122137  

10.01.

 

Liens

     122138  

10.02.

 

Consolidation, Merger, or Sale of Assets, etc.

     126143  

10.03.

 

Restricted Payments

     130146  

10.04.

 

Indebtedness

     131147  

10.05.

 

Advances, Investments and Loans

     134150  

10.06.

 

Transactions with Affiliates

     136154  

10.07.

 

Limitations on Payments of Indebtedness; Modifications of Senior Notes
Indenture, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc.

     137154  

10.08.

 

Limitation on Certain Restrictions on Subsidiaries

     138155  

10.09.

 

Business

     139157  

10.10.

 

Negative Pledges

     139157  

10.11.

 

Financial Covenant

     141158  

10.12.

 

Canadian Pension Plans

     141159  

SECTION 11

 

EVENTS OF DEFAULT

     142160  

11.01.

 

Payments

     142160  

11.02.

 

Representations, etc.

     142160  

11.03.

 

Covenants

     142160  

11.04.

 

Default Under Other Agreements

     143160  

 

-iii-



--------------------------------------------------------------------------------

         Page  

11.05.

 

Bankruptcy, etc.

     143161  

11.06.

 

ERISA; Canadian Pension Plans

     144162  

11.07.

 

Credit Documents

     144162  

11.08.

 

Guaranties

     144162  

11.09.

 

Judgments

     144162  

11.10.

 

Change of Control

     144162  

11.11.

 

Application of Funds

     145163  

SECTION 12

 

THE ADMINISTRATIVE AGENT

     148166  

12.01.

 

Appointment and Authorization

     148166  

12.02.

 

Delegation of Duties

     149167  

12.03.

 

Liability of Agents

     149167  

12.04.

 

Reliance by the Agents

     149168  

12.05.

 

Notice of Default

     150168  

12.06.

 

Credit Decision; Disclosure of Information by the Agents

     150168  

12.07.

 

Indemnification of the Agents

     151169  

12.08.

 

Administrative Agent in Its Individual Capacity

     151169  

12.09.

 

Successor Administrative Agent

     151170  

12.10.

 

Administrative Agent May File Proofs of Claim

     152170  

12.11.

 

Collateral and Guaranty Matters

     153172  

12.12.

 

Bank Product Providers

     153172  

12.13.

 

Administrative Agent and the Collateral Agent

     153172  

12.14.

 

Withholding Taxes

     154173  

12.15.

 

Certain ERISA Matters

     173  

SECTION 13

 

MISCELLANEOUS

     154174  

13.01.

 

Payment of Expenses, etc.

     154174  

13.02.

 

Right of Setoff

     155176  

13.03.

 

Notices

     156176  

13.04.

 

Benefit of Agreement; Assignments; Participations, etc.

     156177  

13.05.

 

No Waiver; Remedies Cumulative

     158179  

13.06.

 

[Reserved]Severability

     158179  

13.07.

 

Calculations; Computations

     159179  

13.08.

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     159180  

13.09.

 

Counterparts

     160180  

13.10.

 

[Reserved]Canadian Severability

     160181  

13.11.

 

Headings Descriptive

     160181  

13.12.

 

Amendment or Waiver; etc.

     160181  

13.13.

 

Survival

     162183  

13.14.

 

Domicile of Loans

     162183  

13.15.

 

Register

     162183  

13.16.

 

Confidentiality

     163184  

13.17.

 

USA Patriot Act Notice

     164185  

13.18.

 

[Reserved]Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     164185  

13.19.

 

Waiver of Sovereign Immunity

     164185  

13.20.

 

Canadian Anti-Money Laundering Legislation

     164186  

13.21.

 

[Reserved]Entire Agreement

     165186  

13.22.

 

Absence of Fiduciary Relationship

     165186  

 

-iv-



--------------------------------------------------------------------------------

         Page  

13.23.

 

Electronic Signatures

     165187  

13.24.

 

Judgment Currency

     165187  

13.25.

 

Acknowledgement Regarding Any Supported QFCs

     187  

SECTION 14

 

CREDIT PARTY GUARANTY

     165188  

14.01.

 

The Guaranty

     165188  

14.02.

 

Bankruptcy

     166188  

14.03.

 

Nature of Liability

     166189  

14.04.

 

Independent Obligation

     167189  

14.05.

 

Authorization

     167189  

14.06.

 

Reliance

     168190  

14.07.

 

Subordination

     168190  

14.08.

 

Waiver

     168191  

14.09.

 

Maximum Liability

     169191  

14.10.

 

Payments

     169192  

14.11.

 

Keepwell

     169192  

14.12.

 

Information

     169192  

14.13.

 

Severability

     192  

14.14.

 

Canadian Severability

     192  

 

SCHEDULE 1.01A    Unrestricted Subsidiaries SCHEDULE 1.01B    Existing Letters
of Credit SCHEDULE 1.01C    Immaterial Subsidiaries SCHEDULE 1.01D    U.K. Tax
Schedule SCHEDULE 2.01    Commitments SCHEDULE 8.14    Subsidiaries SCHEDULE
8.24    Canadian Pension Plans SCHEDULE 9.13    Post-Closing Actions SCHEDULE
9.17(e)    Deposit Accounts SCHEDULE 9.17(g)    Location of Inventory
SCHEDULE 10.01(iii)    Existing Liens SCHEDULE 10.04(vii)    Existing
Indebtedness SCHEDULE 10.05(iii)    Existing Investments EXHIBIT A-1    Form of
Notice of Borrowing EXHIBIT A-2    Form of Notice of Conversion/Continuation
EXHIBIT B-1    Form of U.S. Revolving Note EXHIBIT B-2    Form of Canadian
Revolving Note EXHIBIT B-3    Form of U.S. Swingline Note EXHIBIT B-4    Form of
Canadian Swingline Note EXHIBIT C    Form of U.S. Tax Compliance Certificate
EXHIBIT D    Form of Lender Loss Sharing Agreement EXHIBIT E-1    Form of U.S.
Security Agreement EXHIBIT E-2    Form of Canadian Security Agreement EXHIBIT F
   Form of Solvency Certificate EXHIBIT G    Form of Compliance Certificate
EXHIBIT H    Form of Assignment and Assumption Agreement EXHIBIT I    Form of
Assignment Notice EXHIBIT J    Insurance Policy[Reserved] EXHIBIT K    Form of
Borrower Designation Request and Assumption Agreement EXHIBIT L    Form of
Borrower Designation Notice

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of May 22, 2015, among RESOLUTE FOREST PRODUCTS
INC. (the “Company”), RESOLUTE FP CANADA INC. ( “RFP Canada”) and each of the
other Borrowers (as hereinafter defined) and Guarantors (as hereinafter defined)
party hereto, the Lenders party hereto from time to time, BANK OF AMERICA, N.A.,
as the Administrative Agent under the U.S. Subfacility (in such capacity, the
“U.S. Administrative Agent”) and Collateral Agent (in such capacity, the
“Collateral Agent”) and BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA
BRANCH), as the Administrative Agent under the Canadian Subfacility (in such
capacity, the “Canadian Administrative Agent”). All capitalized terms used
herein and defined in Section 1.01 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $600,000,000,500,000,000, consisting of a U.S. Subfacility in an
initial aggregate principal amount of $150,000,000200,000,000 (the “U.S.
Subfacility”) and a Canadian Subfacility in an initial aggregate principal
amount of $450,000,000300,000,000 (the “Canadian Subfacility” and, together with
the U.S. Subfacility, the “Subfacilities”), (b) the Borrowers have requested
that the Issuing Banks issue Letters of Credit in an aggregate stated amount at
any time outstanding not to exceed $200,000,000 and (c) the Borrowers have
requested the Swingline Lenders to extend credit in the form of Swingline Loans
in an aggregate principal amount at any time outstanding not to exceed
$60,000,000.60,000,000; and

WHEREAS, pursuant to the First Amendment, this Agreement was amended to cure
certain errors or omissions of a technical or immaterial nature.

NOW THEREFORE, the Lenders are willing to extend such credit to the Borrowers,
the Swingline Lenders are willing to make Swingline Loans to the Borrowers and
the Issuing Banks are willing to issue Letters of Credit for the account of the
Borrowers on the terms and subject to the conditions set forth herein.

Section 1 Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABL Priority Collateral” shall mean all present and future right, title and
interest of the Credit Parties in the following types of Collateral, whether now
owned or hereafter acquired, existing or arising and wherever located: (i) all
Accounts, including all Accounts (as such term is defined in the U.S. Security
Agreement and in the Canadian Security Agreement); (ii) all cash and all Deposit
Accounts and all monies deposited therein; (iii) all Inventory; (iv) all
commodities contracts, commodities accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto), in each case
other than Equity Interests of any Person; (v) to the extent evidencing or
governing any of the items referred to in the preceding clauses (i) through
(iv), (A) all documents, (B) all chattel paper (including all tangible chattel
paper and all electronic chattel paper), (C) all general intangibles (excluding
Intellectual Property), (D) all contracts (together with all contract rights
arising thereunder) and (E) all instruments; (vi) the Pledged Debt Securities
(as defined in the applicable Security Agreements); (vii) to the extent securing
or supporting any of the items referred to in the preceding clauses (i) through
(v), all supporting obligations, commercial tort claims and letter of credit
rights (whether or not the respective letter of credit is evidenced by a
writing); (viii) all books and records pertaining to the foregoing; and (ix) all
products and proceeds of the foregoing (including all insurance and claims for
insurance effected or held for the benefit of the Credit Parties or the Secured
Creditors in respect thereof and all collateral security and guarantees given by
any Person with respect to any of the foregoing).



--------------------------------------------------------------------------------

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC (or,
with respect to any Canadian Credit Party, the PPSA, or in the case of any
accounts of the English Credit Party means any obligation (present, future or
contingent) of an Account Debtor to make payment under a contract of sale of
goods or services together with all associated and related rights) in which any
Person now or hereafter has rights, including all rights to payment for goods
sold or leased or for services rendered.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Company or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the respective acquisition, become a Wholly-Owned
Subsidiary of the Company (or shall be merged or amalgamated with and into the
Company or a Wholly-Owned Subsidiary of the Company).

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Administrative Agent” shall mean the U.S. Administrative Agent and/or the
Canadian Administrative Agent, as the context may require, and shall include any
successor to the Administrative Agent appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Company or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Agent-Related Persons” shall mean the Administrative Agent, the Collateral
Agent, their respective affiliates and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent, the Collateral Agent
and their respective affiliates.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Co-Syndication Agents and any other agent with
respect to the Credit Documents, including, without limitation, the Joint Lead
Arrangers.

“Agreement” shall mean this Credit Agreement, as modified, supplemented, amended
(including pursuant to the First Amendment and the Second Amendment), restated
(including any amendment and restatement hereof), extended or renewed from time
to time.

“AML Legislation” shall have the meaning provided in Section 13.20.

 

-2-



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including the PATRIOT Act, the Beneficial Ownership Regulation, the
Criminal Code R.S.C. 1985, c. c-46, as amended, AML Legislation, the United
Nations Act, R.S.C. 1985 c. u-2, as amended, Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism and the United Nations
al-Qaida and Taliban Regulations promulgated under the United Nations Act,
together with any similar Canadian legislation, rules, regulations and
interpretations thereunder or related thereto.

“Applicable Collateral” shall mean (a) with respect to the Obligations of the
U.S. Credit Parties, the U.S. Collateral, (b) with respect to the Obligations of
the Canadian Credit Parties, the Canadian Collateral, the U.S. Collateral and
the U.K. Collateral and (c) with respect to the Obligations of the English
Credit Parties, the U.K. Collateral.

“Applicable Margin” shall mean with respect to any Type of Revolving Loan, the
per annum margin set forth below, as determined by the Average Availability as
of the most recent Adjustment Date:

 

Level

   Average Availability
(percentage of Line Cap)    U.S. Base Rate Loans,
Canadian Base Rate
Loans and Canadian
Prime Rate Loans    LIBORLIBO  Rate
Loans and B/A
EquivalentCDOR Rate
Loans

I

   < 50%    0.50%    1.50%

III

   ³ 6750%    0.25%    1.25%

II

   ³ 33% < 67%    0.50%    1.50%

III

   < 33%    0.75%    1.75%

provided that after 18 months after the Closing Date, whenever the Company is in
compliance with a Total Leverage Ratio of 1.75:1.00, the Applicable Margin shall
be set forth as in the below:

 

Level

   Average Availability
(percentage of Line
Cap)    U.S. Base Rate Loans,
Canadian Base Rate
Loans and Canadian
Prime Loans    LIBOR Rate Loans
and B/A Equivalent
Loans

I

   ³ 67%    0.00%    1.00%

II

   ³ 33% < 67%    0.50%    1.50%

III

   < 33%    0.75%    1.75%

The Applicable Margin with respect to any Type of FILO Loan shall be the per
annum margin set forth below, as determined by the Average Availability as of
the most recent Adjustment Date:

 

Level

   Average Availability
(percentage of Line
Cap)    U.S. Base Rate Loans,
Canadian Base Rate
Loans and Canadian
Prime Loans    LIBOR Rate Loans
and B/A Equivalent
Loans

I

   > 67%    1.50%    2.50%

II

   > 33% < 67%    1.75%    2.75%

III

   < 33%    2.00%    3.00%

 

-3-



--------------------------------------------------------------------------------

provided that after 18 months after the Closing Date, whenever the Company is in
compliance with a Total Leverage Ratio of 1.75:1.00, the Applicable Margin for
FILO Loans shall be set forth as in the below:

 

Level

   Average Availability
(percentage of Line
Cap)    U.S. Base Rate Loans,
Canadian Base Rate
Loans and Canadian
Prime Rate Loans    LIBORLIBO Rate
Loans  and B/A
EquivalentCDOR Rate
Loans         

I

   ³ 67< 50%    1.250.25%    2.251.25%

II

   ³ 33% <  6750%    1.750.00%    2.751.00%

III

   < 33%    2.00%    3.00%

Until completion of the first full fiscal quarter after the ClosingSecond
Amendment Effective Date, the Applicable Margin with respect to any Type of
Revolving Loan shall be determined as if Level II when the Company is in
compliance with a Total Leverage Ratio of 1.75:1.00 were applicable. Thereafter,
the Applicable Margin with respect to any Type of Revolving Loan shall be
subject to increase or decrease on each Adjustment Date based on Average
Availability, as determined by the Administrative Agent’s system of record, and
each such increase or decrease in the Applicable Margin shall be effective on
the Adjustment Date occurring immediately after the last day of the fiscal
quarter most recently ended. If (i) the Borrowers fail to deliver any Borrowing
Base Certificate on or before the date required for delivery thereof or (ii) any
Event of Default exists, then, at the option of the Required Lenders, the
Applicable Margin with respect to any Type of Revolving Loan shall be determined
as if Level IIIII were applicable, from the first day of the calendar month
following the date such Borrowing Base Certificate was required to be delivered
or from the date such Event of Default occurred, as applicable, until the date
of delivery of such Borrowing Base Certificate or when such Event of Default is
no longer continuing.

The Applicable Margin with respect to any Type of FILO Loan shall be the per
annum margin(s) set forth in the relevant FILO Amendment.

“Applicable Specified Secured Indebtedness” shall have the meaning assigned that
term in Section 9.14(a).

“Approved Country” shall mean (1) the United States, Canada, any country within
the European Area, and any other country other than thoseAustralia, Hong Kong,
New Zealand, Norway, Switzerland, Singapore Austria, Belgium, Denmark, Finland,
France, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal,
Spain, Sweden and the United Kingdom, and (2) any other country which the
Administrative Agent at any time may agree in its Permitted Discretion shall
constitute an Approved Country (but such determination shall not become
effective until three Business Days after written notice of such determination
is received by the Company); provided that no country shall constitute an
Approved Country pursuant to this clause (2):

(i) whose government or central bank (x) shall have prohibited the sale of the
currency of such country in exchange for U.S. Dollars or Canadian Dollars or
(y) shall have admitted in writing its inability to pay its debts as the same
become due or shall have declared a moratorium on the payment of its debts or
the debts of any national governmental authority of such country; provided,
however, that this clause (y) shall not apply to any Account which would
otherwise constitute aan Eligible Insured and Letter of Credit Backed Account;
or

(ii) with respect to which the United States shall have imposed economic
sanctions.

 

-4-



--------------------------------------------------------------------------------

“Approved DIP Account” shall mean an Account (i) in respect of which the Account
Debtor is debtor in a case under Chapter 11 of the Bankruptcy Code, (ii) which
arises after the commencement of the case described in (i) and is therefore
entitled to priority as an administrative expense in such case and (iii) which
has been approved for purposes of this Agreement by the Collateral Agent in its
Permitted Discretion.

“Approved Fund” shall mean any Person (other than a natural Person) engaged in
making, purchasing, holding or otherwise investing in commercial loans in its
ordinary course of activities that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Exchange” shall mean any transfer of operating properties or assets by
the Company or any of its Restricted Subsidiaries to any Person in which at
least 75% of the consideration received by the transferor consists of operating
properties or assets to be used by the Company or any of its Restricted
Subsidiaries in its business; provided that a transfer of ABL Priority
Collateral the consideration of which consists of assets that are not ABL
Priority Collateral shall not constitute an Asset Exchange.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Revolving Exposures on such date.

“Availability Conditions” shall be deemed satisfied only if:

(a) each Lender’s U.S. Revolving Exposure does not exceed such Lender’s U.S.
Revolving Commitment;

(b) each Lender’s Canadian Revolving Exposure does not exceed such Lender’s
Canadian Revolving Commitment;

(c) the sum of (i) the aggregate U.S. Revolving Exposure of all Lenders plus
(ii) the aggregate Canadian Revolving Exposure in respect of Canadian Revolving
Loans made to the U.S. Borrowers plus (iii) the aggregate Canadian Revolving
Exposure in respect of Canadian Revolving Loans made to the Canadian Borrowers
in reliance on clause (d) of the definition of “Canadian Borrowing Base” does
not exceed the U.S. Borrowing Base then in effect; and

(d) the aggregate Canadian Revolving Exposure in respect of Canadian Revolving
Loans to the Canadian Borrowers does not exceed the Canadian Borrowing Base then
in effect.

“Average Availability” shall mean, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date,
or such other period of days as the context may require.

“Average Usage” shall mean the average utilization of Revolving Commitments
during the immediately preceding fiscal quarter.

“B/A Equivalent Loan” shall mean a Canadian Revolving Loan (other than a
Canadian Prime Loan), or portion thereof, funded in Canadian Dollars and bearing
interest calculated by reference to the Canadian B/A Rate.

 

-5-



--------------------------------------------------------------------------------

“Bank of Canada Overnight Rate” shall mean the Bank of Canada overnight rate,
which is the rate of interest charged by the Bank of Canada on one-day loans to
financial institutions, for such day.Bail-In Action” shall mean the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of Company’s Subsidiaries: (a) Cash Management
Services; (b) products under Hedging Agreements; (c) commercial credit card and
merchant card services; and (d) other banking products or services as may be
requested by any Borrower, other than Letters of Credit.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of Company’s Subsidiaries relating to Bank Products.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. Section 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Borrowers” shall mean the U.S. Borrowers, the Canadian Borrowers and the U.K.
Borrowers, if any.

“Borrowing” shall mean the borrowing of the same Type and Class of Revolving
Loan or FILO Loan (as applicable) by the Borrowers from all the Lenders having
Commitments on a given date (or resulting from a conversion or conversions on
such date), having in the case of LIBORLIBO Rate Loans and CDOR Rate Loans, the
same Interest Period and in the case of B/A Equivalent Loans, the same Contract
Period; provided that U.S. Base Rate Loans and Canadian Prime Rate Loans
incurred pursuant to Section 3.01 shall be considered part of the related
Borrowing of LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans, as
applicable, and Canadian Prime Rate Loans incurred pursuant to Section 3.01
shall be considered part of the related Borrowing of CDOR Rate Loans.

“Borrowing Base” shall mean (a) with respect to the U.S. Revolving Commitment,
the U.S. Borrowing Base, (b) with respect to the Canadian Revolving Commitment,
the Canadian Borrowing Base, (c) with respect to the U.S. FILO Commitment, if
any, the U.S. FILO Borrowing Base, (d) with respect to the Canadian FILO
Commitment, if any, the Canadian FILO Borrowing Base and (e) the sum of the U.S.
Borrowing Base, the Canadian Borrowing Base, the U.S. FILO Borrowing Base and
Canadian FILO Borrowing Base, as the context may require. The Borrowing Base or
any component thereof at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 9.17(a).

 

-6-



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Company in form and substance satisfactory to the Administrative Agent.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City, Toronto, Ontario, Canada or Montreal, Quebec, Canada a legal holiday
or a day on which banking institutions are authorized or required by law or
other government action to close and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
LIBORLIBO Rate Loans, any day which is a Business Day described in clause
(i) above and which is also a day for trading by and between banks in the New
York or London interbank Eurodollar market.

“Canadian Administrative Agent” shall have the meaning set forth in the recitals
hereto.

“Canadian B/A Rate” shall mean with respect to each Contract Period for a B/A
Equivalent Loan or Canadian Prime Loan determined pursuant to clause (c) of the
definition of “Canadian Prime Rate,” the rate of interest per annum equal to the
average rate applicable to Canadian Dollar bankers’ acceptances having an
identical or comparable term as the proposed B/A Equivalent Loan displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service as at approximately
10:00 a.m. Toronto time on such day (or, if such day is not a Business Day, as
of 10:00 a.m. Toronto time on the immediately preceding Business Day); provided
that if such rate does not appear on the CDOR Page at such time on such date,
the rate for such date will be the average of the annual discount rate (rounded
upward to the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Toronto
time on such day at which the Royal Bank of Canada is then offering to purchase
Canadian Dollar bankers’ acceptances accepted by it having such specified term
(or a term as closely as possible comparable to such specified term).

“Canadian Base Rate” shall mean, for any day, the greatest of (a) thea per annum
rate of interest in effect for such day as publicly announced by Bank of
America, N.A. (acting through its Canada branch) from time to time by Bank of
America, N.A. (acting through its Canada branch) in Toronto, Ontario as its
“base rate” (the “base rate” being a rate set by Bank of America, N.A. (acting
through its Canada branch)as its base rate for commercial loans made by it in
Canada in Dollars, which rate is based on various factors, including its costs
and desired return of Bank of America, N.A. (acting through its Canada branch),
general economic conditions and other factors, and is used as a reference point
for pricing some loans in Dollars made in Canada at its “base rate,”, which may
be priced at, above or below such announced rate), (b) the Federal Funds Rate
for such day, plus 0.501⁄2 of 1%; or (c) the LIBORLIBO Rate for a 30-day
interest period as determinedLIBO Rate Loan with a one month Interest Period
commencing on such day, plus 1.00% (which, if negative, shall be deemed to be
0.00%). Any change in the “base rate” announced by Bank of America, N.A. (acting
through its Canada branch)Canadian Base Rate shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
interest rate based upon the Canadian Base Rate shall be adjusted simultaneously
with any change in the “ base rate.” In the event that Bank of America, N.A.
(acting through its Canada branch) (including any successor or assignee) does
not at any time publicly announce a “base rate,” then “Canadian Base Rate” shall
mean the “base rate” publicly announced by a Schedule I chartered bank in Canada
selected by the Administrative Agentapplicable Business Day.

“Canadian Base Rate Loan” shall mean a Canadian Revolving Loan or Canadian FILO
Loan denominated in U.S. Dollars that bears interest based on the Canadian Base
Rate.

“Canadian Borrower” shall mean (i) Resolute FP Canada Inc. and (ii) each
Canadian Subsidiary of the Company that executes a counterpart hereto and to any
other applicable Credit Document as a Borrower.is designated as an additional
Canadian borrower hereunder in accordance with Section 2.22.

 

-7-



--------------------------------------------------------------------------------

“Canadian Borrowing Base” shall mean, at the time of any determination, an
amount equal to the sum of the Dollar Equivalent, without duplication, of
(a) (I) 85% of the aggregate Outstanding Balance of Eligible Canadian/English
Accounts (other than Eligible Insured and Letter of Credit Backed Accounts and
Eligible Investment Grade Accounts) at such time plus (II) 90% of the aggregate
Outstanding Balance of Eligible Insured and Letter of Credit Backed Accounts
owned by Canadian Credit Parties and English Credit Parties at such time plus
(III) 90% of the aggregate Outstanding Balance of Eligible Investment Grade
Accounts owned by Canadian Credit Parties and English Credit Parties at such
time plus (b) the lesser of (i) 70% of Eligible Canadian/English Inventory at
such time and (ii) 85% of the Net Orderly Liquidation Value of Eligible
Canadian/English Inventory at such time (in each case with respect to clauses
(i) and (ii) with any Eligible Canadian/English Inventory to be valued at the
lower of cost or market value thereof (net of any intercompany profit)) plus
(c)(i) 100% of all amounts on deposit in Canadian Dominion Accounts and English
Dominion Accounts (in each case to the extent such amounts constitute cash held
in deposit accounts) and (ii) 95% of all other amounts on deposit in securities
accounts of a Canadian Credit Party or English Credit Party that are subject to
the control of the Collateral Agent (in each case to the extent such amounts
constitute Cash Equivalents of the type described in clause (a) of the
definition thereof held in such securities accounts) plus (d) the positive
amount, if any, by which the U.S. Borrowing Base exceeds the total U.S.
Revolving Exposure of all Lenders minus (e) any Reserves established from time
to time by the Administrative Agent in accordance with its Permitted Discretion;
provided, however, that the aggregate amount arising under the preceding clause
(c), together with the aggregate amount arising under clause (c) of the first
sentence of the definition of “U.S. Borrowing Base,” shall not exceed
$100,000,000. The Canadian Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 9.17(a), adjusted on a pro forma basis
as necessary in the Permitted Discretion of the Administrative Agent (pending
the delivery of a new Borrowing Base Certificate) to reflect the impact of any
Significant Asset Sale (other than receivables to be factored which are sold
pursuant to Section 10.02(iii)) or any other event or circumstance which by the
express terms of this Agreement alters the eligibility for inclusion in the
Canadian Borrowing Base of Eligible Accounts, Eligible Inventory, Eligible
Insured and Letter of Credit Backed Accounts or Eligible Investment Grade
Accounts reflected in such Borrowing Base Certificate. The Administrative Agent
shall have the right (but no obligation) to review the computations in any
Borrowing Base Certificate and if, in its Permitted Discretion, such
computations have not been calculated in accordance with the terms of this
Agreement, the Administrative Agent shall have the right, in consultation with
the Company, to correct any such errors in such manner as it shall determine in
its Permitted Discretion and the Administrative Agent will notify the Company
promptly after making any such correction.

“Canadian Collateral” shall mean all the “Collateral” (or equivalent term) as
defined in each Canadian Security Agreement and all other property (whether
real, personal or otherwise) with respect to which any security interests have
been granted (or purported to be granted) by the Canadian Credit Parties
pursuant to any Security Document (including any Additional Security Documents)
or is required to be granted in accordance with the requirements set forth in
Section 2.22, Section 9.12, Section 9.13 or Section 9.14.

“Canadian Collection Account” shall mean each account established at a Canadian
bank subject to a Deposit Account Control Agreement into which funds shall be
transferred as provided in Section 9.17(c)(ii).

“Canadian Collection Bank” shall mean any bank that maintains a Canadian
Collection Account.

“Canadian Credit Party” shall mean the Canadian Borrowers and each Canadian
Subsidiary Guarantor.

 

-8-



--------------------------------------------------------------------------------

“Canadian Dilution Reserve” shall mean, at any date, (i) the amount by which the
consolidated Dilution Ratio of Eligible Canadian/English Accounts exceeds five
percent (5%) multiplied by (ii) the Eligible Canadian/English Accounts on such
date.

“Canadian Dollars” and “C$” shall mean the lawful currency of Canada.

“Canadian Dominion Account” shall have the meaning set forth in Section 9.17.

“Canadian Employee Benefits Legislation” shall mean the Pension Benefits Act
(Ontario), as amended and any regulations promulgated thereunder, and any
Canadian federal, provincial or local counterparts or equivalents, and includes
the Canadian Pension Regulations and the Government Pension Agreements.

“Canadian FILO Borrowing Base” shall mean, at the time of any determination, an
amount equal to the sum of the Dollar Equivalent, without duplication, of
(a) 5%an advance rate to be agreed between the Canadian FILO Lenders and the
Canadian Borrowers (which such advance rate shall be set forth in the relevant
FILO Amendment) of the aggregate Outstanding Balance of Eligible
Canadian/English Accounts plus (b) 10% of the Net Orderly Liquidation Valuean
advance rate to be agreed between the Canadian FILO Lenders and the Canadian
Borrowers (which such advance rate shall be set forth in the relevant FILO
Amendment) of Eligible Canadian/English Inventory at such time (to be valued at
the lower of cost or market value thereof (net of any intercompany profit));
provided that such rate shall decrease to (i) 7.5% on the 2 and a half year
anniversary of the Closing Date and (ii) 5% on the 3 year anniversary of the
Closing Date, minus any Reserves established from time to time by the
Administrative Agent in accordance herewith (without duplication of Reserves
otherwise established in connection with the Canadian Borrowing Base). The
Canadian FILO Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 9.17(a), adjusted on a pro forma basis as necessary in the
Permitted Discretion of the Administrative Agent (pending the delivery of a new
Borrowing Base Certificate) to reflect the impact of any Significant Asset Sale
(other than receivables to be factored which are sold pursuant to Section
10.02(iii) or any other event or circumstance which by the express terms of this
Agreement alters the eligibility for inclusion in the Canadian FILO Borrowing
Base of Eligible Accounts or Eligible Inventory reflected in such Borrowing Base
Certificate. The Administrative Agent shall have the right (but no obligation)
to review the computations in any Borrowing Base Certificate and if, in its
Permitted Discretion, such computations have not been calculated in accordance
with the terms of this Agreement, the Administrative Agent shall have the right,
in consultation with the Company, to correct any such errors in such manner as
it shall determine in its Permitted Discretion and the Administrative Agent will
notify the Company promptly after making any such correction.

“Canadian FILO Commitment” shall mean the commitment of the Canadian FILO
Lenders under the Canadian FILO Subfacility to make Canadian FILO Loans
hereunder up to the Canadian FILO Line Cap.

“Canadian FILO Exchange Offer” shall have the meaning given in Section 2.21(a).

“Canadian FILO Exposure” shall mean, with respect to the Canadian FILO Lenders
under a Canadian FILO Subfacility at any time, the aggregate principal amount at
such time of all outstanding Canadian FILO Loans of such Lender under the
Canadian FILO Subfacility.

“Canadian FILO Lender” shall mean any Lender hereunder that accepts a Canadian
FILO Exchange Offer pursuant to Section 2.21 and has a resulting FILO Commitment
under the Canadian FILO Subfacility.

 

-9-



--------------------------------------------------------------------------------

“Canadian FILO Line Cap” shall mean an amount equal to the lesser of (a) the
FILO Commitments under the Canadian FILO Subfacility and (b) the Canadian FILO
Borrowing Base.

“Canadian FILO Loans” shall mean advances made to or at the instructions of a
Canadian Borrower pursuant to Section 2 hereof under the Canadian FILO
Subfacility.

“Canadian FILO Subfacility” shall mean the Subfacilitysubfacility resulting from
a Canadian FILO Exchange Offer, if any.

“Canadian Issuing Bank” shall mean, as the context may require, (a) Bank of
America, N.A. (acting through its Canada branch) or any affiliates or branches
of Bank of America, N.A. with respect to Canadian Letters of Credit issued by
it; (b) any other Lender that may become an Issuing Bank pursuant to Sections
2.13(i) and 2.13(k), with respect to Letters of Credit issued by such Lender;
(c) with respect to any Existing Letter of Credit, the Lender which is the
issuer of such Existing Letter of Credit; or (d) collectively, all of the
foregoing.

“Canadian LC Credit Extension” shall mean, with respect to any Canadian Letter
of Credit under the Canadian Subfacility, the issuance, amendment or renewal
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Canadian LC Disbursement” shall mean a payment or disbursement made by the
Canadian Issuing Bank pursuant to a Canadian Letter of Credit under the Canadian
Subfacility.

“Canadian LC Documents” shall mean all documents, instruments and agreements
delivered by a Canadian Borrower or any other Person to the Canadian Issuing
Bank or the Administrative Agent in connection with any Canadian Letter of
Credit under the Canadian Subfacility.

“Canadian LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Canadian Letters of Credit at such time plus
(b) the aggregate principal amount of all Canadian LC Disbursements that have
not yet been reimbursed at such time. The Canadian LC Exposure of any Revolving
Lender at any time shall mean its Pro Rata Percentage of the aggregate Canadian
LC Exposure at such time.

“Canadian LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the Canadian Borrowers in respect of any Canadian LC
Disbursements (including any bankers’ acceptances or other payment obligations
arising therefrom) and (b) the stated amount of all outstanding Canadian Letters
of Credit.

“Canadian Letter of Credit” shall mean any letters of credit, usance letter of
credit or foreign guarantee issued or to be issued by the Canadian Issuing Bank
under the Canadian Subfacility requested by a Canadian Borrower, U.S. Borrower
or U.K. Borrower, if any, pursuant to Section 2.13.

“Canadian Line Cap” shall mean an amount that is equal to the lesser of (a) the
Canadian Revolving Commitments and (b) the then applicable Canadian Borrowing
Base.

“Canadian Pension Plan” shall mean each pension, supplementary pension,
retirement savings or other retirement income plan or arrangement of any kind,
registered or non-registered, established, maintained or contributed to by a
Canadian Subsidiary of the Company for its or any of its current or previous
Affiliates’ employees or former employees and includes for greater certainty
“target benefit” and “multi- employer pension plans” as defined in the Pension
Benefits Act (Ontario),” all Ontario Pension Plans and Quebec Pension Plans but
shall not include the Canada Pension Plan (CPP) as maintained by the government
of Canada or the Quebec Pension Plan (QPP) as maintained by the government of
Quebec.

 

-10-



--------------------------------------------------------------------------------

“Canadian Pension Regulations” shall mean, collectively, the Ontario Pension
Regulations and the Quebec Pension Regulations.

“Canadian Perfection Certificate” shall mean the Canadian Perfection Certificate
in the form approved by the Collateral Agent, as the same may be supplemented
from time to time pursuant to Section 9.01(c) or otherwise.

“Canadian Prime Rate Loan” shall mean a Canadian Revolving Loan or Canadian FILO
Loan to the Canadian Borrowers denominated in Canadian Dollars which bears
interest at a rate based upon the Canadian Prime Rate.

“Canadian Prime Rate” shall mean, onfor any dateperiod, the rate per annum rate
of interest equal to the greatestdetermined by the Administrative Agent to be
the higher of (ai) the per annum rate of interest in effect for such day or so
designatedannounced by Bank of America, N.A. (acting through its Canada branch)
from time to time by Bank of America, N.A. (acting through its Canada branch) as
its “prime rate” for commercial loans made by it in Canada in Canadian Dollars,
such rate being a reference rate and not necessarily representing the lowest or
best rate being charged to any customer; (b) the Bank of Canada Overnight Rate
for such day, plus 0.50%; or (c) the Canadian B/A Rate for a one which rate is
based on various factors, including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate; or
(ii) the CDOR Rate for a one-month interest period as determined onof such day,
plus 1.00%; provided that in no event shall the Canadian Prime Rate be less than
zero. Any change in such rate announced by Bank of America, N.A. (acting through
its Canada branch) shall take effect at the opening of business on the day
specified in the public announcement thereofapplicable Business Day.

“Canadian Priority Payables” shall mean, at any time, with respect to the
Canadian Borrowing Base:

(a) the amount due on or prior to the date as of which the Canadian Borrowing
Base is to be determined and remaining unpaid at the time of determination by
any Canadian Credit Party (or any other Person for which any Canadian Credit
Party has joint and several liability), for which each Canadian Credit Party has
an obligation to remit to a Governmental Authority or other Person pursuant to
any applicable law, rule or regulation, in respect of (i) pension fund
obligations including wind-up deficiencies on any wind-up or termination of any
Ontario Pension Plan and employee and employer pension plan contributions
(including “normal cost,” “special payments” and any other payments in respect
of any funding deficiency or shortfall), (ii) employment insurance, (iii) goods
and services taxes, sales taxes, employee income taxes, excise tax and other
taxes payable or to be remitted or withheld, (iv) workers’ compensation,
(v) wages, salaries, commission or compensation, including vacation pay, and
(vi) other like charges and demands;, in each case in respect of which any
Governmental Authority or other Person may claim a security interest,
hypothecation, prior claim, trust or other claim or Lien ranking or capable of
ranking in priority to or pari passu with one or more of the Liens granted
pursuant to the Security Documents (a “Priority Lien”); and

(b) the aggregate amount due on or prior to the date as of which the Canadian
Borrowing Base is to be determined and remaining unpaid at the time of
determination of any other liabilities of the Canadian Credit Parties (or any
other Person for which the Canadian Credit Parties have joint and several
liability) (i) in respect of which a trust has been or may be

 

-11-



--------------------------------------------------------------------------------

imposed on Collateral of any Canadian Credit Party to provide for payment or
(ii) which are secured by a security interest, hypothecation, prior claim,
pledge, charge, right, or claim or other Lien on any Collateral of any Canadian
Credit Party, in each case pursuant to any applicable law, rule or regulation
and which trust, security interest, hypothecation, prior claim, pledge, charge,
right, claim or other Lien ranks or is capable of ranking in priority to or pari
passu with one or more of the Liens granted in the Security Documents.

“Canadian Priority Payables Reserve” shall mean, on any date of determination
for the Canadian Borrowing Base, a reserve established from time to time by the
Collateral Agent in its Permitted Discretion in such amount as the Collateral
Agent may reasonably determine in respect of Canadian Priority Payables of the
Canadian Credit Parties; provided, that without otherwise limiting the
Collateral Agent’s Permitted Discretion, the Canadian Priority Payables Reserve
shall include a reserve for Canadian Priority Payables in an amount up to the
amount of Canadian Priority Payables set forth on the most recent Borrowing Base
Certificate (as the same may be reduced or increased by the next succeeding
Borrowing Base Certificate) delivered to the Administrative Agent pursuant to
Section 9.17(a).

“Canadian Protective Advances” shall have the meaning assigned to such term in
Section 2.18.

“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans or Canadian FILO Loans.

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Revolving Lender, the commitment, if any, of such Lender to make Canadian
Revolving Loans hereunder up to the amount set forth and opposite such Lender’s
name on Schedule 2.01 under the caption “Canadian Revolving Commitment,” or in
the Assignment and Assumption Agreement pursuant to which such Lender assumed
its Canadian Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07, (b) reduced from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 13.04. The aggregate
amount of the Canadian Revolving Lenders’ Canadian Revolving Commitments on the
ClosingSecond Amendment Effective Date is $450,000,000.300,000,000.

“Canadian Revolving Exposure” shall mean, with respect to any Canadian Revolving
Lender at any time, the aggregate principal amount at such time of all
outstanding Canadian Revolving Loans of such Lender, plus the aggregate amount
at such time of such Lender’s Canadian LC Exposure, plus the aggregate amount of
such Lender’s Canadian Swingline Exposure.

“Canadian Revolving Lender” shall mean any Lender under the Canadian
Subfacility. Each Canadian Revolving Lender (or any Affiliate or branch of any
such Lender that is acting on behalf of such Lender) that is not resident in
Canada or is deemed not to be resident in Canada for purposes of the ITA, shall
be a financial institution that deals at arm’s length with the Canadian
Borrowers for purposes of the ITA.

“Canadian Revolving Loans” shall mean advances made to or at the instructions of
a Canadian Borrower, U.S. Borrower or U.K. Borrower, if any, pursuant to
Section 2.01(ii) hereof under the Canadian Subfacility and may constitute
Canadian Revolving Loans and Canadian Swingline Loans but shall not include
Canadian FILO Loans, whether borrowed by any Canadian Borrower, any U.S.
Borrower or any U.K. Borrower, if any.

“Canadian Revolving Note” shall mean each revolving note substantially in the
form of Exhibit B-2 hereto.

 

-12-



--------------------------------------------------------------------------------

“Canadian Security Agreement” shall mean the Canadian Security Agreement dated
as of the Closing Date, by and between the Collateral Agent and each of the
Canadian Credit Parties substantially in the form set out in Exhibit E-2 and to
the extent that a Canadian Credit Party has a place of business, registered
office or tangible property in the province of Quebec, such term shall include
each deed of hypothec and all related documents as may be applicable.

“Canadian Subfacility” shall have the meaning set forth in the recitals hereto.

“Canadian Subsidiary” shall mean any Subsidiary of the Company organized now or
hereinafter under the laws of Canada or a province or territory thereof.

“Canadian Subsidiary Guarantor” shall mean (i) each Canadian Wholly-Owned
Subsidiary (other than the Canadian Borrowers) in existence on the Closing Date
other than any Unrestricted Subsidiary, as well asSecond Amendment Effective
Date that is party to the Second Amendment and (ii) each Canadian Subsidiary
established, created or acquired after the ClosingSecond Amendment Effective
Date which becomes a party to this Agreement in accordance with the requirements
of this Agreement pursuant to Section 9.12 or otherwise.

“Canadian Swingline Commitment” shall mean the commitment of the Canadian
Swingline Lender to make loans under the Canadian Subfacility pursuant to
Section 2.12, as the same may be reduced from time to time pursuant to
Section 2.07.

“Canadian Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Canadian Swingline Loans. The Canadian
Swingline Exposure of any Canadian Revolving Lender at any time shall equal its
Pro Rata Percentage of the aggregate Canadian Swingline Exposure at such time.

“Canadian Swingline Lender” shall mean Bank of America, N.A. (acting through its
Canada branch).

“Canadian Swingline Loan” shall mean any Loan made by the Canadian Swingline
Lender pursuant to Section 2.12.

“Canadian Swingline Note” shall mean each swingline note substantially in the
form of Exhibit B-4 hereto.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of the principal portion of all Capitalized Lease
Obligations incurred by such Person.

“Capital Lease” shall have the meaning provided in the definition of the term
“Capitalized Lease Obligations.”

“Capitalized Lease Obligations” of any Person shall mean, subject to Section 13.
07 hereof, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof (each, a “Capital Lease”), which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP. For the purposes of this Agreement, and subject
to the terms of Section 13.07, the amount of such obligations at any time shall
be the capitalized amount thereof at such time, determined in accordance with
GAAP.

 

-13-



--------------------------------------------------------------------------------

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Banks or the Swingline Lenders (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), in accordance with
Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Dominion Event” shall mean the occurrence of a date when either (x) (a)
Specified Availability shall have been less than the greater of (i) 10% of the
Line Cap and (ii) $50,000,000,45,000,000, in either case for 5 consecutive
Business Days, until such date as (b) Specified Availability shall have been at
least equal to the greater of (i) 10% of the Line Cap and (ii)
$50,000,00045,000,000 over a period of 30 consecutive calendar days or (y) a
Specified Event of Default has occurred and is continuing.

“Cash Dominion Notice” shall mean a written notice delivered by the
Administrative Agent at any time during a Cash Dominion Period to any bank or
other depository at which any Deposit Account (other than any Excluded Account)
is maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to a Dominion Account, or in the case of a Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Credit Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.

“Cash Dominion Period” shall mean any period throughout which a Cash Dominion
Event has occurred and is continuing.

“Cash Equivalents” shall mean:

(a) any evidence of Indebtedness, maturing not more than one year after the
acquisition thereof, issued by the United States of America or Canada, or any
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the United States of America or Canada;

(b) any certificate of deposit, banker’s acceptance or time deposit (including
Eurodollar time deposits), maturing not more than one year after the date of
purchase, issued or guaranteed by or placed with (i) the Agent, any Lender or
any bank providing Cash Management Services to the Company or any of its
Subsidiaries or (ii, (ii) any Farm Credit Lender (as defined in the Farm Credit
Agreement) under the Farm Credit Agreement, or (iii) a commercial banking
institution that has long-term debt rated “A2” or higher by Moody’s or “A” or
higher by S&P and which has a combined capital and surplus of not less than
$500,000,000;

(c) commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Credit Party or any
Affiliate of a Credit Party) with a rating, at the time as of which any
determination thereof is to be made, of “P-1” or higher by Moody’s or “A-1” or
higher by S&P (or equivalent rating in the case of Cash Equivalents held by a
Foreign Subsidiary of the Company);

 

-14-



--------------------------------------------------------------------------------

(d) investments in fully collateralized repurchase agreements with a term of not
more than 90 days for underlying securities of the types described in clause
(a) above entered into with any bank or trust company meeting the qualifications
specified in clause (b) above;

(e) demand deposits with any bank or trust company;

(f) money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (a) through (e) above; and

(g) in the case of the Foreign Subsidiaries of the Company, short-term
investments comparable to the foregoing.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of the Company’s Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CCAA Plan” shall mean the plan to reorganize pursuant to the second amended and
restated plan of reorganization and compromise of the Company and certain of its
Subsidiaries dated November 1, 2010 which has been filed with the Canadian
Bankruptcy Court and as may be further amended, supplemented or otherwise
modified from time to time.

“CDOR Rate” shall mean, for the relevant Interest Period, the arithmetic average
of the Canadian Dollar bankers’ acceptance rate as published on the Reuters
Screen CDOR page at or about 10:15 a.m., Toronto time, on the first day of the
applicable Interest Period (or the preceding Business Day, if the applicable day
is not a Business Day) for a term comparable to the Interest Period (or, if not
available, such other commercially available source displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances designated by the
Administrative Agent in a manner consistent with market practice from time to
time; provided that to the extent such market practice is not administratively
feasible by the Administrative Agent, such designated rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent);
provided, further, that in no event shall the CDOR Rate be less than zero.

“CDOR Rate Loan” shall mean a Canadian Revolving Loan or Canadian FILO Loan
denominated in Canadian Dollars made by the Lenders to the Canadian Borrowers
which bears interest at a rate based on the CDOR Rate.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Second Amendment Effective
Date or, with respect to any Lender, such later date on which such Lender
becomes a party to this Agreement, of (a) the adoption of or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 3.01, by
any lending office of such Lender or by such Lender’s holding company, if any)
with any request, guideline or directive (whether or not having

 

-15-



--------------------------------------------------------------------------------

the force of law) of any Governmental Authority made or issued after such
applicable date; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change of Control” shall mean the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act);

(2) the adoption of a plan relating to the liquidation or dissolution of the
Company (other than a plan of liquidation of the Company that is a liquidation
for tax purposes only);

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above) becomes the beneficial owner, directly or indirectly, of more than 50% of
the voting stock of the Company, measured by voting power rather than number of
shares;

(4) the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding voting stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the voting stock of the
Company outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
voting stock of such surviving or transferee Person (immediately after giving
effect to such transaction); or

(5) any event constituting a “change of control” under the Senior Notes
Indenture or any other instruments governing any Indebtedness in excess of the
Threshold Amount.

Notwithstanding the foregoing: (A) any holding company whose only significant
asset is Equity Interests of the Company or any of its direct or indirect parent
companies shall not itself be considered a “person” or “group” for purposes of
clause (2) above; (B) the transfer of assets between or among the Company and
its Restricted Subsidiaries shall not itself constitute a Change of Control;
(C) the term “Change of Control” shall not include a merger or consolidation of
the Company with, or the sale, assignment, conveyance, transfer, lease or other
disposition of all or substantially all of the Company’s assets to, an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Company in another jurisdiction and/or for the sole purpose of
forming or collapsing a holding company structure; (D) a “person” or “group”
shall not be deemed to have beneficial ownership of securities subject to a
stock purchase agreement, merger agreement or similar agreement (or voting or
option agreement related thereto) until the consummation of the transactions
contemplated by such agreement; and (E) a transaction in which the Company or
any direct or indirect parent of the Company becomes a Subsidiary of another
Person (other than a Person that is an individual, such Person that is not an
individual, the “New Parent”) shall not constitute a Change of Control if
(a) the shareholders of the Company or such parent immediately prior to such
transaction “beneficially own” (as such term is defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act), directly or indirectly through one or

 

-16-



--------------------------------------------------------------------------------

more intermediaries, at least a majority of the voting power of the outstanding
voting stock of such parent immediately following the consummation of such
transaction or (b) immediately following the consummation of such transaction,
no “person” (as such term is defined above), other than the New Parent,
“beneficially owns” (as such term is defined above), directly or indirectly
through one or more intermediaries, more than 50% of the voting power of the
outstanding voting stock of the Company or the New Parent.

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

“Class,” (a) when used with respect to Lenders, shall refer to whether such
Lender has a Loan, Protective Advances or Commitment with respect to the U.S.
Subfacility, the Canadian Subfacility, athe U.S. FILO Subfacility or athe
Canadian FILO Subfacility, (b) when used with respect to Commitments, refers to
whether such Commitments are U.S. Revolving Commitments, Canadian Revolving
Commitments, U.S. FILO Commitments or Canadian FILO Commitments and (c) when
used with respect to Loans or a Borrowing, refers to whether such Loans, or the
Loans comprising such Borrowing, are Loans under the U.S. Subfacility, Loans
under the Canadian Subfacility, Loans under the U.S. FILO Subfacility, Loans
under the Canadian FILO Subfacility or Protective Advances under the U.S.
Subfacility or the Canadian Subfacility.

“Closing Date” shall mean May 22, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agent” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, BMO Capital Markets Corp., Barclays Bank PLC and Wells FargoTD
Bank, N.A. and Canadian Imperial Bank of Commerce, in their respective
capacities as co-documentation agents, as applicable, under this Agreement.

“Co-Syndication Agent” shall mean BMO Capital Markets Corp. and Wells Fargo
Bank, N.A., in their respective capacities as co-syndication agents, as
applicable, under this Agreement.

“Collateral” shall mean, collectively, the Canadian Collateral, the U.S.
Collateral and the U.K. Collateral.

“Collateral Access Agreement” shall mean any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord mortgagee of any Credit Party for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated or otherwise modified from time to time.

“Collateral Agent” shall have the meaning set forth in the recitals hereto.

“Collateral Requirement” shall have the meaning assigned that term in
Section 10.01(vi).

“Collection Accounts” shall mean, collectively, the U.S. Collection Accounts,
the Canadian Collection Accounts and the English Collection Accounts.

“Commingled Inventory” shall mean Inventory of any U.S. BorrowerCredit Party,
Canadian Credit Party or English Credit Party that is commingled (whether
pursuant to a consignment (as defined in Section 9-102 of the UCC), a toll
manufacturing agreement or otherwise) with Inventory of another Person (other
than another applicable Credit Party) at a location owned or leased by an
applicable Credit Party to the extent that such Inventory of such Credit Party
is not readily identifiable.

 

-17-



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall have the meaning provided in the preamble hereto.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Company substantially in the form of Exhibit G hereto, and in any case, in
form and substance reasonably satisfactory to the Administrative Agent.

“Concentration Limit” for any Account Debtor shall mean at any time an amount
equal to (a) the aggregate Outstanding Balance of Eligible Accounts included in
the Borrowing Base, after giving effect to the limits on concentration specified
in the definition of Eligible Accounts (on an iterative basis), multiplied by
(b) the applicable percentage set forth below:

(i) if and so long as such Account Debtor has Debt Ratings of at least BBB- by
S&P and Baa3 by Moody’s, 15.0%;

(ii) if and so long as such Account Debtor has Debt Ratings from S&P or Moody’s
and the preceding clause (i) is not applicable, 10.0%; or

(iii) if neither of the preceding clauses is applicable, 5.0%.

If the Debt Rating of any Account Debtor is downgraded such that the
Concentration Limit for such Account Debtor would be reduced, such reduction in
such Concentration Limit shall not occur until three Business Days after the
Company becomes aware of such downgrade.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i) Consolidated Interest Expense for such period;

(ii) provision for taxes based on income, profits or losses (determined on a
consolidated basis) during such period;

(iii) all amounts attributable to depreciation, depletion and amortization for
such period, including, but not limited to, any acceleration thereof;

(iv) any extraordinary losses for such period;

(v) any Non-Cash Charges for such period;

 

-18-



--------------------------------------------------------------------------------

(vi) non-recurring charges and/or restructuring charges for such period relating
to current or anticipated future cash expenditures, including closure costs,
impairment and other related charges in connection with asset closures,
optimization initiatives or consolidation of assets, in an aggregate amount not
to exceed in any Test Period 20% of Consolidated EBITDA for such Test Period
(prior to giving effect to this clause (vi)); and

(vii) deferred financing fees (and any write-offs thereof);

provided that, to the extent not reflected in Consolidated Net Income for the
period in which such cash payment is made, any cash payment made with respect to
any Non-Cash Charges added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v) above (or that would have been added back had this
Agreement been in effect during such prior period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;
and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income:

(i) any extraordinary gains for such period; and

(ii) any non-cash gains for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period);

in each case of clauses (a) and (b), determined on a consolidated basis in
accordance with GAAP; provided, further, that Consolidated EBITDA for any period
shall be calculated so as to exclude (without duplication of any adjustment
referred to above) the effect of:

(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management;

(B) any gain or loss for such period that represents after-tax gains or losses
attributable to any sale, transfer or other disposition or abandonment of assets
by the Company or any of the Restricted Subsidiaries, other than dispositions or
sales of inventory and other dispositions in the ordinary course of business;

(C) any income or loss for such period attributable to the early extinguishment
of Indebtedness or accounts payable;

(D) any non-cash gains or losses on foreign currency derivatives and any foreign
currency transaction non-cash gains or losses and any foreign currency exchange
translation gains or losses that arise on consolidation of integrated
operations; and

(E) mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA for such period minus the sum of (A) the aggregate
amount of all Capital Expenditures made by the Company and its Restricted
Subsidiaries during such period (other than (x) Capital Expenditures to the
extent financed with equity net cash proceeds, asset sale net cash proceeds,
condemnation net cash proceeds, insurance net cash proceeds or Indebtedness but
including Capital

 

-19-



--------------------------------------------------------------------------------

Expenditures to the extent financed with proceeds of Loans and (y) the aggregate
amount of Growth Capital Expenditures made with cash on the balance sheet by the
Company and its Restricted Subsidiaries solely up to the lesser of
(x) $250,000,000 in the aggregate and (y) the total amount of unrestricted cash
on hand at the Company as of the Closing Date; provided that (i) the Company
provides the Administrative Agent promptly after the end of each fiscal quarter
with a report of the Capital Expenditures made with such unrestricted cash from
the balance sheet for such fiscal quarter, and (ii) such Growth Capital
Expenditures shall only be excluded to the extent there are no outstanding
Borrowings of Revolving Loans or FILO Loans at the time of calculation of the
Consolidated Fixed Charge Coverage Ratio) plus (B) the amount of all cash
payments during such period made by Company and its Restricted Subsidiaries in
respect of income taxes (net of cash income tax refunds during such period)
(excluding such cash payments related to asset sales not in the ordinary course
of business) to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of (a) cash
Consolidated Interest Expense of the Company and its Restricted Subsidiaries for
such period plus (b) the scheduled principal payments made during such period on
all Indebtedness for borrowed money and Capital Leases of the Company and its
Restricted Subsidiaries for such period plus (c) the aggregate amount of all
regularly scheduled Restricted Payments paid in cash by the Company with respect
to its Equity Interests during such period; plus (d) (i) actual cash pension
funding payments made by the Company and its Restricted Subsidiaries with
respect to pension funding obligations for such period, minus (ii) the profit
and loss statement charge (or benefit) with respect to such pension funding
obligations for such period; provided that in no event shall actual voluntary
cash pension funding payments made by the Company and its Restricted
Subsidiaries with respect to pension funding obligations for such period be
included.

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(other than for the purposes of Consolidated Fixed Charges, net of interest
income on Cash Equivalents) of the Company and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Company and its Restricted
Subsidiaries with respect to Hedging Agreements, but excluding any gain or loss
recognized under GAAP that results from the mark-to-market valuation of any
Hedging Agreement.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Restricted Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded from such calculation (a) the income (or
loss) of any Restricted Subsidiary of the Company that is not wholly owned by
the Company to the extent such income (or loss) is attributable to the
noncontrolling interest in such Restricted Subsidiary, and (b) the income (or
loss) of any Person accrued prior to the date it becomes (or, for pro forma
purposes, is deemed to have become) a Restricted Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Restricted
Subsidiaries or the date that Person’s assets are acquired by the Company or any
of its Restricted Subsidiaries.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Company and theits Restricted Subsidiaries at such dateas of the most recent
fiscal quarter end for which financial statements have been delivered.

“Consolidated Total Debt” shall mean, at any time, the Indebtedness of the
Company or any of its Restricted Subsidiaries included on the consolidated
balance sheet of the Company and its Restricted Subsidiaries at such timeas of
the most recent fiscal quarter end for which financial statements have been
delivered.

 

-20-



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Contract Period” shall mean the term of any B/A Equivalent Loan which shall be
of one, two, three or six months, as selected by the applicable Canadian
Borrower in accordance with Section 2.03 or Section 2.08, (i) initially,
commencing on the date of such B/A Equivalent Loan and (ii) thereafter,
commencing on the day on which the immediately preceding Contract Period
expires; provided that (a) if a Contract Period would otherwise expire on a day
that is not a Business Day, such Contract Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Contract Period shall expire on the immediately preceding
Business Day; (b) any Contract Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Contract Period) shall, subject to
clause (c) of this definition, end on the last Business Day of a calendar month;
and (c) no Contract Period with respect to any portion of a B/A Equivalent Loan
shall extend beyond the Maturity Date.

“Core Canadian Concentration Account” shall have the meaning provided in
Section 9.17(c)(iii).

“Core Concentration Accounts” shall mean, collectively, the Core U.S.
Concentration Accounts and the Core Canadian Concentration Accounts.

“Core U.S. Concentration Account” shall have the meaning provided in
Section 9.17(c)(iii).

“Country Concentration Limit” shall mean at any time, for any Approved Country
other than the United States or Canada, an amount equal to (a) the aggregate
Outstanding Balance of Eligible Accounts included in the Borrowing Base, after
giving effect to the limits on concentration specified in the definition of
Eligible Accounts (on an iterative basis), multiplied by (b) the applicable
percentage set forth below:

(i) if such Approved Country has Foreign Currency Long-Term Debt Ratings of BBB-
or better from S&P and Ba1 or better from Moody’s, 15%; or

(ii) otherwise, 10%;

provided that the Collateral Agent may, in its Permitted Discretion and at any
time, on account of bona fide credit reasons, reduce (to a lesser amount or to
zero) any Country Concentration Limit, but such reduction shall not become
effective until three Business Days after written notice of such reduction is
received by the Company.

 

-21-



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Security Document, any intercreditor agreement contemplated by this Agreement,
any collateral cooperation agreement contemplated by Section 10.01(vi) and each
Incremental Revolving Commitment Agreement.

“Credit Event” shall mean the making of any Loan.

“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) an LC Credit Extension; provided that “Credit Extensions” shall not include
conversions and continuations of outstanding Loans.

“Credit Parties” shall mean the U.S. Credit Parties, the Canadian Credit Parties
and the English Credit Parties.

“Credit Party Guaranty” shall mean the guaranty of each Credit Party pursuant to
Section 14.

“Debt Rating” for any Person, shall mean the public rating by S&P of such
Person’s long term non-credit enhanced, senior unsecured debt, or the corporate
family rating assigned to such Person by Moody’s.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect, including any proceeding under
corporate law or other law of any jurisdiction whereby a corporation seeks a
stay or a compromise of the claims of its creditors against it and each of the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and the Winding-Up and Restructuring Act (Canada).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).

“Defaulting Lender” shall mean, any Lender that (a) has failed to comply with
its funding obligations hereunder, and such failure is not cured(i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s reasonable determination in good faith that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days; (b) has notified the Administrative
Agent or any Borrower of the date when due, (b) has notified the Company or the
Administrative Agent in writing that such Lenderit does not intend to comply
with its funding obligations hereunder or under any other credit facility, or
has made a public statement to that effect; (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination in
good faith that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable

 

-22-



--------------------------------------------------------------------------------

default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days followingafter
written request by the Administrative Agent or any Borrowerthe Company, to
confirm in a manner satisfactorywriting to the Administrative Agent and
Borrowersthe Company that such Lenderit will comply with its prospective funding
obligations hereunder; (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Company), or (d) has, or has a direct or
indirect parent company that has, other than via an Undisclosed Administration,
(i) become the subject of an insolvency proceeding (including reorganization,
liquidation, or appointment of(A) a proceeding under any Debtor Relief Law or
(B) a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person bycharged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority) acting in such a capacity; provided, however,
that a Lender shall not be a Defaulting Lender solely by virtue of a
Governmental Authority’sthe ownership of an equity interest in suchor
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company unless the ownership provides immunity forthereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets, or permitspermit such Lender (or such Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company and each other Lender promptly following such determination.

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for a Borrower or any other Credit Party, in
each case as required by and in accordance with the terms of Section 9.17 and in
form and substance reasonably satisfactory to the Collateral Agent or, in the
case of any Deposit Account which is the subject of security created under any
U.K. Security Document, a notice sent pursuant to the terms of the relevant U.K.
Security Document by the Credit Party in whose name such account is held to the
depositary bank, the securities intermediary, future intermediary or commodity
intermediary, as the case may be, with which such account is maintained and duly
acknowledged by the addressee of such notice.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Company or one of the Restricted Subsidiaries in
connection with a sale of assets that is so designated as Designated Non-Cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all bad debt write-downs, discounts, credits, returns,
rebates, and other dilutive items.

“Dilution Ratio” shall mean, at any date, as to the Accounts owned by any
Person, the amount (expressed as a percentage) that is the result of dividing
the U.S. Dollar aggregate amount (for this purpose, using the U.S. Dollar
Equivalent of amounts not denominated in U.S. Dollars) of (a) the applicable
Dilution Factors for the twelve most recently ended fiscal months with respect
to such Person’s Accounts, by (b) such Person’s total gross sales with respect
to their Accounts for the twelve most recently ended fiscal months.

 

-23-



--------------------------------------------------------------------------------

“Dilution Reserve” shall mean, in the case of the Canadian Borrowing Base, the
Canadian Dilution Reserve, and in the case of the U.S. Borrowing Base, the U.S.
Dilution Reserve.

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable (other than redeemable only for
Equity Interests of such Person that are not Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, on or prior to the date that is six months after
the Maturity Date,; provided, however, that any Equity Interest that would not
constitute a Disqualified Equity Interest but for provisions thereof giving
holders thereof the right to require such Person to purchase or redeem such
Equity Interest upon the occurrence of a “change of control” shall not
constitute a Disqualified Equity Interest if:

(1) the “change of control” provisions applicable to such Equity Interest are
not more favorable to the holders of such Equity Interest than the terms
applicable to the Loans; and

(2) any such requirement only becomes operative after compliance with such terms
applicable to the Loans.

“Division” means the division of the assets, liabilities or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with Canadian
Dollars.

“Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Dominion Account” shall have the meaning given to such term in Section 9.17(c).

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

-24-



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Revolving Loans, the effective yield on
such Revolving Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, underwriting, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders and customary
consent fees paid generally to consenting Lenders.

“Eligible Account” shall mean, at any time, an Account created by a U.S.
BorrowerCredit Party, Canadian Credit Party or English Credit Party in the
ordinary course of its business, that arisearises out of its sale of goods
(other than promotional products not held for sale) or rendition of services:

(a) which is subject to a first priority perfected Lien (or, in the case of the
Eligible English Accounts, the English Security Agreement) in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents;

(b) which is not subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents, (ii) a Lien (if any) permitted by Section 10.01
which is junior in priority to the Lien in favor of the Collateral Agent for the
benefit of the Secured Creditors pursuant to the relevant Security Documents,
and (iii) an unregistered Lien in respect of Canadian Priority Payables that are
not yet due and payable;

(c) which (i) arises from the sale of goods or performance of services in the
ordinary course of business, (ii) is evidenced by an invoice or other
documentation reasonably satisfactory to the Collateral Agent which has been
sent to the Account Debtor (which may include electronic transmission) and
(iii) does not represent a progress billing, a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis;

(d) the Account Debtor of which is an Eligible Account Debtor and is not an
Affiliate of any Credit Party; provided that if such Account Debtor does not
have a billing address in the United States or Canada, such Account must also
qualify as an Eligible Insured and Letter of Credit Backed Account; provided,
further, for the avoidance of doubt, Tradepak Internacional S.A. de C.V. does
not constitute an Affiliate of the Credit Parties as of the Closing Date, and
shall not constitute an Affiliate unless any additional equity interests of such
entity are acquired by a Credit Party);

(e) except with respect to Qualified Power Accounts, that is not owing from an
Account Debtor that is an agency, department or instrumentality of the United
States, any state thereof, of the federal government of Canada, or any province,
territory or subdivision thereof or that is an agency, department or
instrumentality of any country other than the United States or Canada or any
state, territory, province or other political subdivision of a country other
than the

 

-25-



--------------------------------------------------------------------------------

United States or Canada unless the applicable U.S. BorrowerCredit Party or
Canadian Credit Party shall have satisfied the requirements of the Assignment of
Claims Act of 1940 in the case of Accounts owing from any agency, department or
instrumentality of the United States, the Financial Administration Act (Canada)
in the case of Accounts owing from an agency, department or instrumentality of
the federal government of Canada or any province, territory or subdivision
thereof, and any similar state, federal or provincial legislation or any similar
foreign legislation and the Administrative Agent is satisfied as to the absence
of setoffs, counterclaims and other defenses on the part of such Account Debtor;

(f) that is not subject to any late payment for longer than 90 days (or 60 in
the case of an International Account) from the original due date for such
payment;

(g) that is not the obligation of an Account Debtor (other than an individual)
of which 50% or more of the dollar amount of all Accounts owing by such Account
Debtor are ineligible under the criteria set forth in clause (f) above;

(h) which has been billed and, according to the Contract related thereto, is
required to be paid in full within 90 days; provided that such period may be
extended to (1) solely in the case of Accounts that are not International
Accounts, 120 days of the original billing date therefor, if so agreed by the
Collateral Agent in its Permitted Discretion, or (2) if such Account is an
International Account, 180 days of the original billing date (such Accounts in
clauses (1) and (2) collectively, “Long Dated Accounts”), so long as such Long
Dated Accounts are covered by the Insurance Policy and the “maximum payment
terms” with respect to such Long Dated Account set forth in the Insurance Policy
specifically permits such payment terms; provided, further, that (A) Long Dated
Accounts that are Eligible Canadian/English Accounts shall not account for more
than 25% of the aggregate Outstanding Balance of all Eligible Canadian/English
Accounts and (B) Long Dated Accounts that are Eligible U.S. Accounts shall not
account for more than 25% of the aggregate Outstanding Balance of all Eligible
U.S. Accounts;

(i) which is not subject to any deduction, offset, counterclaim, defense or
dispute (other than (i) sales discounts given in the ordinary course of the
applicable Credit Party’s business and reflected in the amount of such Account
as set forth in the invoice or other supporting material therefor or (ii) an
offset or counterclaim of a nature specifically addressed in the determination
of the applicable Borrowing Base); provided, however, that if an Account
satisfies all of the requirements of an Eligible Account other than this clause
(i), such Account shall be an Eligible Account, but only to the extent the
amount of such Account exceeds such deduction, offset, counterclaim, defense or
dispute or other conditions;

(j) which is denominated and payable only in Dollars, Canadian Dollars, Euros or
Pounds Sterling;

(k) which represents a bona fide, legal, valid and binding obligation of the
Account Debtor of such Account to pay the stated amount, as to which the
applicable Credit Party has satisfied and fully performed all obligations with
respect to such Account required to be fulfilled by it as a condition to payment
thereon by the applicable Account Debtor;

(l) which, together with the contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
in a manner that would affect the enforceability of such Account and with
respect to which none of the Credit Parties or the Account Debtor is in
violation of any such law, rule or regulation in any material respect in a
manner that would affect the enforceability of such Account;

 

-26-



--------------------------------------------------------------------------------

(m) which arises under a contract which does not contain a legally enforceable
provision requiring the Account Debtor thereunder to consent to the creation of
a lien thereon (unless a written consent of such Account Debtor has been
obtained) or that otherwise restricts in a legally enforceable manner the
ability of the Administrative Agent, Collateral Agent or Lenders to exercise
their rights under the Credit Documents, including, without limitation, their
right to review the related invoice or the payment terms of such contract;

(n) in the case of an Account originated by a Canadian Credit Party, the Account
Debtor of which has a billing address in Canada, (i) which was not issued for an
amount in excess of the fair market value of the merchandise, insurance or
services provided by the Canadian Credit Party to which the Account relates and
(ii) as to which no Contract or any other books, records or other information
relating to such Account contain any “personal information” as defined in, or
any other information regulated under, (x) the Personal Information Protection
and Electronic Documents Act (Canada), or (y) any other similar statutes of
Canada or any province or territory thereof in force from time to time which
restrict, control, regulate or otherwise govern the collection, holding, use or
communication of information;

(o) which, when aggregated with all other Accounts of the same Account Debtor,
is not in excess of such Account Debtor’s Concentration Limit (but the portion
of the Accounts not in excess of such Concentration Limit shall not be deemed
ineligible due to this clause (o));

(p) which, when aggregated within the case of an Account of an Account Debtor
with a billing address in any Approved Country other than Canada, the United
States, the U.K., the Netherlands or Northern Ireland (other than an Eligible
Insured and Letter of Credit Backed Account, which shall not be deemed
ineligible due to this clause (p) or count towards the sublimit for Eligible
Accounts contained in this clause (p)), the aggregate amount of such Account,
together with the amount of all other Accounts of Account Debtors with a billing
address in any Approved Country other than Canada or the United States, is not
in excess of the Country Concentration Limit for such Approved Country, the
United States, the U.K., the Netherlands or Northern Ireland (other than an
Eligible Insured and Letter of Credit Backed Account, which shall not be deemed
ineligible due to this clause (p) or count towards the sublimit for Eligible
Accounts contained in this clause (p)), is not in excess of 7.5% of the
Revolving Commitments at such time (but the portion of the Accounts not in
excess of such Country Concentration Limitlimit shall not be deemed ineligible
due to this clause (p));

(q) in relation to which, if the security interest in such Account has been
granted pursuant to the U.K. Security Documents, the English Credit Parties have
informed the relevant Account Debtor in writing that it has assigned by way of
security to the Collateral Agent certain rights in respect of its assets,
including those represented by the Eligible Accounts, and has requested such
Account Debtor to acknowledge receipt of such notice;

(r) which Accounts are not subject to, or included or expected to be included,
as part of an accounts receivable factoring program or supply chain financing
program, other than Qualified Factored Accounts;

 

 

-27-



--------------------------------------------------------------------------------

(s) (i) the Account Debtor obligated upon such Account has not suspended
business, or made a general assignment for the benefit of creditors or has
failed to pay its debts generally as they come due, and (ii) no petition is
filed by or against the Account Debtor obligated upon such Account under any
bankruptcy law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of
debtorsDebtor Relief Law; provided, however, that if an Approved DIP Account
satisfies all of the requirements of an Eligible Account other than this clause
(s), such Account shall be an Eligible Account;

(t) in the case of an Account originated by an English Credit Party, the Account
Debtor of which has a place of establishment in the U.K. as to which no Contract
or any other books, records or other information relating to such Account
contain any “personal data” as defined in, or any other information regulated
under (x) the Data Protection Act 1998,1998 or (y) any other similar statutes of
the U.K. in force from time to time which restrict, control, regulate or
otherwise govern the collection, holding, use or communication of information,
unless the Account Debtor has consented to the disclosure of such data for the
purpose of the English Credit Party obtaining finance in relation to the
relevant Account; and

(u) which is not otherwise unacceptable to the Collateral Agent in its Permitted
Discretion.

Accounts acquired by a Borrower, Canadian Credit Party or English Credit Party
after the Closing Date (other than from another Borrower, Canadian Credit Party
or English Credit Party) that have a fair market value of $30,000,000 or more in
the aggregate, shall not be deemed Eligible Accounts until the completion of an
appraisal and field examination of such Accounts, in each case, reasonably
satisfactory to the Collateral Agent.

“Eligible Account Debtor” shall mean an Account Debtor which:

(i) has a billing address in an Approved Country (it being understood that
clause (i)(y) of proviso to the definition thereof shall not apply under this
clause (i) to any Account which otherwise constitutes an Eligible Insured and
Letter of Credit Backed Account);

(ii) is not a Person with respect to which the United States, Canada or any
other Approved Country shall have imposed sanctions;

(iii) is not in violation of any Anti-Terrorism Laws or AML Legislation;

(iv) is not a Person (A) that is listed in the annex to, or otherwise subject to
the provisions of, the Executive Order, (B) that is owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order, (C) with which a
Lender or a Credit Party is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law or AML Legislation, (D) that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Order, or (E) that is named as a “specifically designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list or
any similar lists published in Canada or any country within the European Area;
and

(v) is not a Person (A) whose property or interest in property is otherwise
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any other Anti-Terrorism Law, or (B) that engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or any other
Anti-Terrorism Law or AML Legislation, or is otherwise associated with any such
Person in any manner violative of such Section 2 or any other Anti-Terrorism Law
or AML Legislation.

 

-28-



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean a Person that is (a) a Lender, Affiliate of a
Lender or Approved Fund; (b) an assignee approved by the Company (which approval
shall not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within ten days after notice of the proposed assignment), the
Administrative Agent, the applicable Swingline Lender and the applicable Issuing
Bank; or (c) during an Event of Default under Section 11.01 or 11.05, any Person
acceptable to the Administrative Agent, the applicable Swingline Lender and the
applicable Issuing Bank in their discretion; provided that no Person who is not
dealing at arm’s length for the purposes of the Income Tax Act (Canada) with a
Canadian Credit Party or is a “specified shareholder” as such term is defined in
subsection 18(5) of the Income Tax Act (Canada) or does not deal at arm’s length
with such a “specified shareholder” (as defined in the Income Tax Act (Canada))
shall be an Eligible Assignee.

“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Credit Parties.

“Eligible Canadian/English Accounts” shall mean Eligible Canadian Accounts and
Eligible English Accounts.

“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Credit Parties.

“Eligible Canadian/English Inventory” shall mean Eligible Canadian Inventory and
Eligible English Inventory.

“Eligible English Accounts” shall mean the Eligible Accounts owned by the
English Credit Parties.

“Eligible English Inventory” shall mean the Eligible Inventory owned by the
English Credit Parties.

“Eligible Insured and Letter of Credit Backed Account” shall mean an Account
created by a Credit Party in the ordinary course of its business, which is
either (i) fully insured (to the extent provided for therein) by the Insurance
Policy or (ii) secured by a letter of credit acceptable to the Collateral Agent
which, upon the request of the Collateral Agent during a Cash Dominion Period,
has been assigned to the Collateral Agent in a manner satisfactory to the
Collateral Agent, and otherwise qualified as an “Eligible Account” hereunder
(excluding the effect of clause (p) of the definition thereof).

“Eligible Inventory” shall mean, at any time, the Inventory of the Credit
Parties, but excluding any Inventory:

(a) which is not subject to a first priority perfected Lien (or, in the case of
the Eligible English Inventory, the English Security Agreement) in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents, (ii) a Lien (if any) permitted by Section 10.01
which is junior in priority to the Lien in favor of the Collateral Agent for the
benefit of the Secured Creditors pursuant to the relevant Security Documents
(unless as to any particular Lien, the Collateral Agent has established a
Reserve in lieu of obtaining an agreement subordinating such Lien of the
Collateral Agent), and (iii) an unregistered Lien in respect of Canadian
Priority Payables that are not yet due and payable;

 

-29-



--------------------------------------------------------------------------------

(c) which is determined, based on the applicable Credit Parties’ historical
practices and procedures, in each case, which are reasonably acceptable to the
Collateral Agent, slow moving, obsolete, unmerchantable, defective, used, unfit
for sale, or unacceptable due to age, type, category or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Documents has been breached or is not true in any
material respect and which does not conform in any material respect to all
applicable standards imposed by any Governmental Authority, including the Fair
Labor Standards Act of 1938, that would affect the ability of the applicable
Credit Parties to sell such Inventory;

(e) in which any Person other than such Credit Party or any other applicable
Credit Party shall (i) have any direct or indirect ownership, interest or title
(including any retention of title right) to such Inventory, other than in
respect of the interest of any carrier of Inventory in transit or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f) which is not located in the United States, Canada, the U.K., the
Netherlands, Northern Ireland or, following the execution of collateral and
perfection documentation satisfactory to the Collateral Agent, the U.K., the
Netherlands, Northern Ireland or such other jurisdiction as may be acceptable to
the Collateral Agent in its Permitted Discretion, or is in transit (other than
between locations in the United States, Canada, the U.K., Northern Ireland, the
Netherlands or such other jurisdiction as may be acceptable to the Collateral
Agent in its Permitted Discretion, controlled by the applicable Credit Parties,
to the extent included in current perpetual inventory reports of any such Credit
Party);

(g) which (i) is located in any location leased by an applicable Credit Party
unless (A) the lessor has delivered to the Collateral Agent a Collateral Access
Agreement or (B) a Rent Reserve with respect to such facility has been
established by the Collateral Agent in its Permitted Discretion; (ii) is located
at an owned location subject to a mortgage or other security interest in favor
of a creditor other than the Collateral Agent or, to the extent permitted by
Section 10.01(vi), the holders of Specified Secured Indebtedness (or the
representative thereof) or is located in any third party warehouse or other
storage facility or is in the possession of a bailee unless (A) such mortgagee,
warehouseman or bailee has delivered to the Collateral Agent a Collateral Access
Agreement and such other documentation as the Collateral Agent may require in
its Permitted Discretion or (B) a Rent Reserve or other Reserve has been
established by the Collateral Agent in its Permitted Discretion; or (iii) is
located in any location where the aggregate Eligible Inventory is less than
$100,000;

(h) which is being processed offsite at a third party location or outside
processor, or is in-transit to said third party location or outside processor,
unless (i) solely in the case of Inventory at a third party location or outside
processor, the owner of such third party location or outside processor has
delivered to the Collateral Agent a Collateral Access Agreement or (ii) an
appropriate Reserve has been established with respect to such Inventory;

(i) which is a discontinued product;

(j) which is the subject of a consignment;

 

-30-



--------------------------------------------------------------------------------

(k) which contains or bears any intellectual property rights licensed to such
Credit Party unless the Collateral Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(l) which is not reflected in a current inventory report of such Credit Party
(unless such Inventory is reflected in a report to the Collateral Agent as “in
transit” Inventory);

(m) for which reclamation or revendication rights have been asserted by the
seller;

(n) which consists of goods that are not in salable condition;

(o) which is Commingled Inventory;

(p) which is not covered by casualty insurance as and to the extent required by
the terms of this Agreement;

(q) which consists of Hazardous Materials or goods (other than fuels) that can
be transported or sold only with licenses that are not readily available;

(r) in which any portion of the cost of such Inventory is attributable to
intercompany profit between any such Credit Party and any of its Affiliates (but
only to the extent of such portion);

(s) which could be subject to repossession pursuant to Section 81.1 or
Section 81.2 of the Bankruptcy and Insolvency Act (Canada) or similar provisions
of applicable law except to the extent the applicable vendor has entered into an
agreement with the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent, waiving its right to repossession;

(t) which was acquired after the Closing Date (other than from another
BorrowerU.S. Credit Party, Canadian Credit Party or English Credit Party) and
that has a fair market value of $10,000,000 or more in the aggregate, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to the Collateral Agent; or

(u) which in the case of Inventory owned by the English Credit Parties has been
sold or constructively delivered to Account Debtors; or

(v) which is otherwise unacceptable to the Collateral Agent in its Permitted
Discretion.

“Eligible Investment Grade Account” shall mean an Eligible Account with an
Account Debtor that has an Investment Grade Rating as of the relevant date of
calculation of the Borrowing Base.

“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Credit Parties.

“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Credit Parties.

“English Credit Parties” shall mean the English Guarantors and an English
Subsidiary which becomes a Canadian Borrower pursuant to Section 2.22 (a).

 

-31-



--------------------------------------------------------------------------------

“English Collection Account” shall mean each account established at an English
bank subject to a Deposit Account Control Agreement into which funds shall be
transferred as provided in Section 9.17(c)(iii).

“English Collection Bank” shall mean any bank that maintains an English
Collection Account.

“English Dominion Account” shall have the meaning set forth in Section 9.17.

“English Guarantor” shall mean each Wholly-Owned English Subsidiary established,
created or acquired after the Closing Date which becomes a party to this
Agreement in accordance with the requirements of this Agreement pursuant to
Section 9.12 or otherwise.

“English Priority Payables” shall mean, at any time, with respect to the
Canadian Borrowing Base, the amount estimated on or prior to the date as of
which the Canadian Borrowing Base is to be determined; (i) as payable in the
administration of any English Credit Party to preferential creditors as
specified in Schedule 6 to the Insolvency Act 1986 as having preferential debts
and any other person which in the Collateral Agent’s opinion may be entitled to
receive payment out of floating charge realisations in priority to or equally
with the Lenders and includes, without limitation, all amounts falling within
the “prescribed part” for the purposes of Section 176A of the Insolvency Act
1986 and the Insolvency Act (Prescribed Part) Order 2003 or (ii) in respect of
which any Person may claim a security interest, hypothecation, prior claim,
trust or other claim or Lien ranking or capable of ranking in priority to or
pari passu with one or more of the Liens granted pursuant to the Security
Documents (a “Priority Lien”).

“English Priority Payables Reserve” shall mean, on any date of determination for
the Canadian Borrowing Base, a reserve established from time to time by the
Collateral Agent in its Permitted Discretion in such amount as the Collateral
Agent may reasonably determine in respect of English Priority Payables of the
English Credit Parties.

“English Security Agreement” shall mean the English law security agreement over
all assets of the English Credit Parties, including, without limitation, the
shares of the English Credit Parties, the Eligible English Accounts, the English
Dominion Account, the English Collection Account and the Eligible English
Inventory to be entered into among the Credit Parties party thereto and the
Collateral Agent, for the benefit of the Secured Creditors.

“English Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized under the laws of England and Wales.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata, sediments and natural
resources such as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens
and/or notices of noncompliance or violation, relating to any Environmental Law
or, any permit issued, or any approval given, under any such Environmental Law,
including, without limitation, (a) by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health or the Environment due to any Release or threat of
Release of any Hazardous Materials not in compliance with Environmental Law.

 

-32-



--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable federal, state, provincial,
foreign, municipal, local or foreign statute, law, rule, regulation, ordinance,
code, binding guideline and rule of common law, now or hereafter in effect and
in each case as amended, and any applicable published judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment relating to pollution or protection of the Environment,
occupational safety or health or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq.; the Federal Water Pollution Control Act (commonly known as the Clean
Water Act), 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq.; and any federal, state, provincial, municipal,
local or foreign counterparts or equivalents, in each case as amended from time
to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 414(b) or (c) of the Code and, solely with respect
to Section 412 of the Code, within the meaning of Sections 414(b), (c), (m) or
(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan or Multiemployer Plan that would result
in the imposition of a Lien or other encumbrance or the failure to satisfy the
minimum funding standards set forth in Sections 412 or 430 of the Code or
Section 302 or 303 of ERISA, or the arising of such a Lien or encumbrance, with
respect to a Plan, (c) the incurrence by the Company, a Restricted Subsidiary,
or an ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal (including
under Section 4062(e) of ERISA) of any of the Company, a Restricted Subsidiary,
or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or the receipt by the Company, a
Restricted Subsidiary, or an ERISA Affiliate from the PBGC or a plan
administrator of any notice of intent to terminate any Plan or Multiemployer
Plan or to appoint a trustee to administer any Plan, (e) the adoption of any
amendment to a Plan that would require the provision of security pursuant to the
Code, ERISA or other applicable law, (f) the receipt by the Company, a
Restricted Subsidiary, or an ERISA Affiliate of any notice concerning statutory
liability arising from the withdrawal or partial withdrawal of the Company, a
Restricted Subsidiary, or an ERISA Affiliate from a Multiemployer Plan or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to which the Company or any Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which the Company or any Restricted Subsidiary could
reasonably be expected to have liability, (h) the occurrence

 

-33-



--------------------------------------------------------------------------------

of any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of any Plan or the appointment of a trustee to administer
any Plan, (i) the filing of any request for or receipt of a minimum funding
waiver under Section 412(c) of the Code with respect to any Plan or
Multiemployer Plan, (j) a determination that any Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (k) the
receipt by the Company, a Restricted Subsidiary or any ERISA Affiliate of any
notice that a Multiemployer Plan is, or is expected to be, in endangered or
critical status under Section 305 of ERISA or (l) any other extraordinary event
or condition with respect to a Plan or Multiemployer Plan which could reasonably
be expected to result in a Lien or any acceleration of any statutory requirement
to fund all or a substantial portion of the unfunded accrued benefit liabilities
of such plan.

“Escrow Indebtedness Escrow Account” shall mean an escrow account subject to a
customary escrow agreement holding the proceeds of Indebtedness permitted
hereunder and providing for the release of such proceeds upon the occurrence of
a specified contingency.

“European Area” shall mean the U.K., Belgium, Ireland and Germany.EU Bail-In
Legislation Schedule” shall mean the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Account” shall mean a Deposit Account, securities account or
commodities account (i) which is used for the sole purpose of making payroll and
withholding tax payments related thereto and other employee wage and benefit
payments and accrued and unpaid employee compensation (including salaries,
wages, benefits and expense reimbursements), (ii) which is used for the sole
purpose of paying or remitting taxes, including sales taxes, (iii) which is used
solely as an escrow account or as a fiduciary or trust account, including, but
not limited to, any Escrow Indebtedness Escrow Account, (iv) which is a zero
balance Deposit Account, (v) which is a Specified Secured Indebtedness
Collateral Account, (vi) all of the funds on deposit of which are subject to a
Permitted Lien specified in Section 10.01(xii), (xxiii), (xxxiv) or, (xxxv) or
(xxxvi), (vii) which is held by a Subsidiary that is not a Credit Party, or
(viii) Deposit Accounts, securities accounts and commodities accounts, the
aggregate average daily balance in which (in each case determined for the most
recently completed calendar month) does not at any time exceed (x) $50,000,000
in the aggregate for all such accounts if Availability is greater than
$150,000,000 or (y) $20,000,000 in the aggregate for all such accounts if
Availability is less than or equal to $150,000,0000,150,000,000; provided,
however, that, notwithstanding the above, an account shall not be an Excluded
Account if such account is a Core Concentration Account or a Collection Account.

“Excluded Collateral” shall mean, with respect to (i) a U.S. Credit Party, have
the meaning provided in the U.S. Security Agreement, (ii) a Canadian Credit
Party, mean all assets specifically described in a Canadian Security Agreement
as being excluded from the grant of security and (iii) an English Credit Party,
mean all assets specifically described in a U.K. Security Document as being
excluded from the grant of security.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 14.11 hereof and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of

 

-34-



--------------------------------------------------------------------------------

such Guarantor’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (b) any branch
profits Taxes under Section 884(a) of the Code, or any similar Tax, imposed by
any jurisdiction described in clause (a) above, (c) solely with respect to the
U.S. Subfacility or the U.S. FILO Subfacility or any borrowing by any U.S.
Borrower under the Canadian Subfacility or the Canadian FILO Subfacility, in the
case of a Lender (other than an assignee pursuant to a request by the Company
under Section 3.04), any U.S. federal withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from a Credit Party with respect to
such U.S. federal withholding Tax pursuant to Section 5.01, (d) any withholding
Tax that is attributable to such recipient’s failure to comply with
Section 5.01(b) or Section 5.01(c) (in each case, subject to Section 5.01(d)),
(e) solely with respect to the U.S. Subfacility or the U.S. FILO Subfacility or
any borrowing by any U.S. Borrower under the Canadian Subfacility or the
Canadian FILO Subfacility, any withholding Taxes imposed under FATCA, (f) U.S.
federal backup withholding Taxes pursuant to Code Section 3406, (g) solely with
respect to the Canadian Subfacility or the Canadian FILO Subfacility (excluding
any borrowing by any U.S. Borrower under the Canadian Subfacility or the
Canadian FILO Subfacility), any Canadian Taxes as a result of such Lender not
dealing at arm’s length (within the meaning of the ITA) with a Canadian Credit
Party, and (h) solely with respect to the Canadian Subfacility or the Canadian
FILO Subfacility (excluding any borrowing by any U.S. Borrower under the
Canadian Subfacility or the Canadian FILO Subfacility), any Canadian Taxes as a
result of such Lender being a “specified shareholder” (within the meaning of
subsection 18(5) of the ITA) of a Canadian Credit Party or not dealing at arm’s
length with such specified shareholder of a Canadian Credit Party.

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001.

“Existing Credit Agreement” shall mean the ABL Credit Agreement, dated as of
December 9, 2010, among the Company, certain subsidiaries of the Company party
thereto, certain lenders party thereto and Citibank N.A., as the administrative
agent (as amended, restated or otherwise modified from time to time prior to the
Closing Date).

“Existing Letters of Credit” shall mean those Letters of Credit set forth on
Schedule 1.01B.

“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).

 

-35-



--------------------------------------------------------------------------------

“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extending Lender” shall have the meaning provided in Section 2.19(c).

“Extension Amendment” shall have the meaning provided in Section 2.19(d).

“Extension Election” shall have the meaning provided in Section 2.19(c).

“Extension Request” shall have the meaning provided in Section 2.19(a).

“Extension Series” shall have the meaning provided in Section 2.19(a).

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries taken as a
whole would change hands between an independent willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

“Farm Credit Act” shall mean the Farm Credit Act of 1971.

“Farm Credit Agreement” shall mean that certain Credit Agreement, dated as of
September 7, 2016, by and among the Company, certain of the Company’s
subsidiaries party thereto from time to time as borrowers and guarantors, the
lenders party thereto from time to time and American AgCredit PCA, as
administrative agent, as modified, supplemented, amended, restated (including
any amendment and restatement hereof), refinanced, extended or renewed from time
to time.

“Farm Credit Agreement Reserves” shall mean, on any date when the Farm Credit
Agreement or any successor thereto is in effect and matures on a date (the “Farm
Credit Maturity Date”) prior to the Maturity Date, a Reserve, commencing on the
date that is 60 days prior to such Farm Credit Maturity Date, in an amount equal
to the principal amount outstanding under the Farm Credit Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
AgreementSecond Amendment Effective Date (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations thereunder or official interpretations
thereof, any agreements entered into pursuant to current Section 1471(b)(1) of
the Code (or any amended or successor version described above), and any
intergovernmental agreements implementing the foregoing.

“FCPA” shall have the meaning provided in Section 8.15(c).

“Federal Funds Rate” shall mean (a), for any day, the rate per annum equal to
the weighted average of interestthe rates on overnight federalFederal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on the applicable Business Day (or on the preceding Business Day,
if the applicable day is not a Business Day)on such day, as published by the
Federal Reserve Bank of New York on the next Business Day; orBusiness Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business

 

-36-



--------------------------------------------------------------------------------

Day and (b) if no such rate is so published on thesuch next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upupward, if necessary, to the nearest 1/8a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on the applicableBank of America, N.A. on
such day on such transactions, as reasonably determined by the Administrative
Agent; provided that if the Federal Funds Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.05.

“FILO Amendment” shall have the meaning provided in Section 2.21(c).

“FILO Borrowing” shall mean a Borrowing comprised of FILO Loans under any FILO
Subfacility.

“FILO Commitment” shall mean the Canadian FILO Commitment, if any and/or the
U.S. FILO Commitment, if any.

“FILO Exchange Offer” shall mean the Canadian FILO Exchange Offer, and/or the
U.S. FILO Exchange Offer, as the context may require.

“FILO Lender” shall mean the Canadian FILO Lender, and/or the U.S. FILO Lender,
as the context may require.

“FILO Line Cap” shall mean the Canadian FILO Line Cap, and/or the U.S. FILO Line
Cap, as the context may require.

“FILO Loans” shall mean the Canadian FILO Loans, and/or the U.S. FILO Loans, as
the context may require.

“FILO Subfacility” shall mean the Canadian FILO Subfacility and/or the U.S. FILO
Subfacility, as the context may require.

“First Amendment” shall mean that certain Amendment No. 1, dated as of
December 22, 2017, among the Company, the other Credit Parties, the U.S.
Administrative Agent, the Canadian Administrative Agent, the Collateral Agent
and the Lenders party thereto.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 and similar applicable laws in Canada as now or
hereafter in effect or any successor statute thereto.

“Foreign Currency Long-Term Debt Rating” for any Approved Country shall mean the
rating by S&P or Moody’s of such Approved Country’s public, long-term foreign
currency debt.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States or Canada by the Company or any one or more of the
Restricted Subsidiaries primarily for the benefit of employees of the Company or
such Restricted Subsidiaries residing outside the United States or Canada, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA, or the
Canadian Employee Benefits Legislation.

 

-37-



--------------------------------------------------------------------------------

“Foreign Subsidiaries” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.

“FSHCO” shall mean any Domestic Subsidiary with no material assets other than
the capital stock (including, for the avoidance of doubt, any instrument treated
as stock for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries that are CFCs.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided that determinations made
pursuant to this Agreement in accordance with GAAP are subject (to the extent
provided therein) to Section 13.07(a).

“Governmental Approvals” shall mean all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.

“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Government Pension Agreements” shall mean, collectively, the Ontario Pension
Agreement and the Quebec Pension Agreement.

“Growth Capital Expenditures” shall mean Capital Expenditures that are not for
the maintenance, replacement or operation of existing facilities, or
administration of the business of the Company or its Subsidiaries as in effect
on the Closing Date, but rather expended to reduce cost position, to improve
quality, to diversify product mix, or to grow the scope, geographical reach,
capacity, or product mix of the operations of the Company and its Subsidiaries,
which expenditures shall be determined by the Company with the consent of the
Administrative Agent to qualify as designated as “Growth Capital Expenditures”
hereunder.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) the Administrative Agent,
any Lender and any Affiliate or branch of the Administrative Agent or any Lender
(even if the Administrative Agent or such Lender subsequently ceases to be the
Administrative Agent or a Lender under this Agreement for any reason) so long as
the Administrative Agent, such Lender or such Affiliate served such purposes at
the time of entry into a particular Secured Bank Product Obligation and their
subsequent assigns, if any, whether now in existence or hereafter arising.

“Guarantor” shall mean the each BorrowerCompany and each Subsidiary Guarantor.

“Guaranty” shall mean and include each of the Credit Party Guaranty and any
additional guaranty entered into pursuant to Section 9.12.

 

-38-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos that is or could become friable, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance regulated under or which can give rise to
liability under any Environmental Law.

“Hedge Reserve” shall mean the aggregate amount of reserves established by the
Administrative Agent from time to time in its discretion in respect of Secured
Reserved Hedges.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its Subsidiaries shall be a Hedging Agreement.

“Immaterial Subsidiary” shall mean each Restricted Subsidiary of the Company now
existing or hereafter acquired or formed and each successor thereto that
(x) (i) for the most recent period of four consecutive fiscal quarters of the
Company accounted (on a consolidated basis with its Restricted Subsidiaries) for
less than 5% of the consolidated revenues of the Company or (ii) as of the end
of such fiscal quarter, was (on a consolidated basis with its Restricted
Subsidiaries) the owner of less than 5% of the Consolidated Total Assets of the
Company, as shown on the consolidated financial statements of the Company for
such fiscal quarter and (y) is designated as an Immaterial Subsidiary in a
writing by the Company to the Administrative Agent. Schedule 1.01C sets forth
each Restricted Subsidiary that is an Immaterial Subsidiary that has not
executed this Agreement as a Guarantor on and as of the ClosingSecond Amendment
Effective Date. The Company may designate any Immaterial Subsidiary which does
not constitute an Immaterial Subsidiary underpursuant to the foregoing clause
(x) as no longer constituting an Immaterial Subsidiary.

“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).

“Incurrence Test” shall the meaning provided in Section 10.04(iv).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to assets purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued expenses arising in
the ordinary course of business and (ii) any contingent earnout or other
contingent payment obligation incurred in connection with an acquisition
permitted hereunder (but only to the extent that such obligation has not become
fixed)), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person (and in the event
such Person has not assumed or otherwise become liable for payment of such
obligation, the amount of Indebtedness under this clause (e) shall be the lesser
of the amount of such obligation and the fair market value of such property),
(f) all Contingent Obligations of such Person with respect to Indebtedness of
any other Person, (g) all Capitalized Lease Obligations of

 

-39-



--------------------------------------------------------------------------------

such Person, (h) all net obligations of such Person in respect of Hedging
Agreements (such net obligations to be equal at any time to the termination
value of such Hedging Agreements or other arrangements that would be payable by
or to such Person at such time), (i) all obligations of such Person as an
account party to reimburse any bank or any other Person in respect of letters of
credit and (j) all Disqualified Equity Interests issued by such Person issued by
Subsidiary of such Person with the amount of Indebtedness represented by such
Disqualified Equity Interests being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price, but
excluding accrued dividends, if any. For purposes hereof, the “maximum fixed
repurchase price” of any Disqualified Equity Interest or preferred stock which
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Equity Interest or preferred stock as if such
Disqualified Equity Interest or preferred stock were purchased on any date on
which Indebtedness shall be required to be determined pursuant to the this
Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Equity Interest or preferred stock, such fair market
value shall be determined reasonably and in good faith by the board of directors
or comparable body of the issuer of such Disqualified Equity Interest or
preferred stock. The Indebtedness of any Person shall include the Indebtedness
of any partnership in which such Person is a general partner, except to the
extent such Indebtedness is expressly non-recourse to such Person.
Notwithstanding clause (e) above, Indebtedness shall not include
(A) Indebtedness of a Joint Venture or a Joint Venture Subsidiary secured by a
pledge of Equity Interests in such Joint Venture or Joint Venture Subsidiary and
otherwise without recourse to the pledgor and (B) Indebtedness incurred by a
landlord and secured by real property leased by the Company or any of its
Subsidiaries irrespective of whether the lease held by the Company or such
Subsidiary has been subordinated to the Lien securing such Indebtedness.

“Indemnified Liabilities” shall have the meaning provided in Section 13.01(a).

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean all Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

“Instrument” shall have the meaning provided in Article 9 of the UCC.

“Insurance Deductible Reserve” shall mean at any time an amount equal to
(i) with respect to Accounts located in Canada, $1,650,000 or the United States,
$2,500,000 (or such other amount equal to the relevant deductible set forth in
the Insurance Policy as amended after the date hereof), (ii) with respect to
International Accounts located in the United States, $1,650,000, $3,500,000 (or
such other amount equal to the relevant deductible set forth in the Insurance
Policy as amended after the date hereof) and (iii) with respect to International
Accounts, the difference between (x) 10% (or such other percentage as adjusted
by the Collateral Agent based on the amount insured set forth in the Insurance
Policy as amended after the date hereof) of such Accounts that are Eligible
Insured and Letter of Credit Backed Accounts pursuant to clause (i) of the
definition thereof minus (y)(1) 85% multiplied by (2) 90% multiplied by (3) the
aggregate amount of such Accounts that would be Eligible Insured and Letter of
Credit Backed Accounts pursuant to clause (i) of the definition thereof but for
having been deemed ineligible pursuant to clauses (f) or (g) of the definition
of “Eligible Account”; provided that this clause (iii) shall not be less than
zero.

“Insurance Policy” shall mean (i) that certain Accounts ReceivableDomestic and
Export Credit Insurance Policy (Shipments) General Terms and Conditions, plus
the Coverage Certificate, effective September 1, 2014December 6, 2018 (together
with all schedules and endorsements and other documents issued by the Insurer in
connection therewith), together with any replacement Coverage Certificates,
issued by the Insurer to RFP Canada or any other Canadian Credit Party, a copy
of which is annexed hereto as Exhibit J (the “Existing Insurance Policy”) or
(ii) a replacement insurance policy providing substantially identical coverage
and otherwiseaccounts receivable coverage upon market terms (as determined by
the Company) and reasonably satisfactory to the Collateral Agent issued by an
insurer reasonably satisfactory to the Collateral Agent (a “Replacement
Insurance Policy”).

 

-40-



--------------------------------------------------------------------------------

“Insurer” shall mean, collectively, Export DevelopmentAIG Insurance Company of
Canada, or any other insurer satisfactory to the Collateral Agent which is at
the time the insurer under the Insurance Policy.

“Intellectual Property” shall mean all worldwide rights in and to (i) patents,
(ii) trademarks, service marks, trade names, trade dress, trade styles, domain
names and other identifiers of source or goodwill, (iii) copyrights and works
subject to copyright laws, (iv) computer software, data and databases,
(v) industrial designs and other protections for designs, (vi) inventions,
discoveries, trade secrets, know-how and other proprietary or confidential
information, and (vii) issuances, registrations or applications for any of the
foregoing.

“Interest Coverage Ratio” shall mean, on the date of any incurrence of
Indebtedness or any other event, including any change in interest rates
applicable to existing Indebtedness resulting from a modification or amendment
to the documents governing such Indebtedness, in respect of which the Incurrence
Test is to be satisfied (the “Test Date”), the ratio of (a) aggregate amount of
Consolidated EBITDA for the then most recent four fiscal quarters for which
financial statements have been delivered immediately prior to such date (the
“Four Quarter Period”) to (b) the aggregate Consolidated Interest Expense for
such Four Quarter Period. In making the foregoing calculation, (A) pro forma
effect shall be given to any Indebtedness incurred or repaid (including any
Indebtedness irrevocably called for redemption) during the period (the
“Reference Period”) commencing on the first day of the Four Quarter Period and
ending on the Test Date (other than Indebtedness incurred or repaid hereunder or
under any similar arrangement except to the extent commitments hereunder or
thereunder, as the case may be, (or under any predecessor or successor revolving
credit or similar arrangement in effect on the last day of such Four Quarter
Period) are permanently reduced), in each case as if such Indebtedness had been
incurred or repaid on the first day of such Reference Period; (B) pro forma
effect shall be given to asset sales and acquisitions (including giving pro
forma effect to the application of proceeds of any asset sale) that occur during
such Reference Period as if they had occurred and such proceeds had been applied
on the first day of such Reference Period; and (C) pro forma effect shall be
given to asset sales and acquisitions (including giving pro forma effect to the
application of proceeds of any asset sale) that have been made by any Person
that has become a Credit Party or has been merged or amalgamated with or into
the Company or any Credit Party during such Reference Period and that would have
constituted asset sales or acquisitions had such transactions occurred when such
Person was a Credit Party as if such asset sales or acquisitions were asset
sales or acquisitions that occurred on the first day of such Reference Period;
provided that to the extent that clause (B) or (C) of this sentence requires
that pro forma effect be given to an asset sale or acquisition, such pro forma
calculation shall be based upon the four full fiscal quarters immediately
preceding the Test Date of the Person, or division or line of business of the
Person, that is acquired or disposed of for which financial information is
available.

“Interest Determination Date” shall mean, with respect to (i) any LIBORLIBO Rate
Loan, denominated in Dollars, on the second Business Day prior to the
commencement of any Interest Period relating to such LIBOR Rate Loan.LIBO Rate
Loan or (ii) any CDOR Rate Loan, on the day of the commencement of any Interest
Period relating to such CDOR Rate Loan.

“Interest Period” shall mean, as to any Borrowing of a LIBORLIBO Rate Loan or a
CDOR Rate Loan, the period commencing on the date of such Borrowing or on the
last day of the immediately preceding Interest Period applicable to such
Borrowing, as applicable, and ending on the numerically corresponding day (or,
if there is no numerically corresponding day, on the last day) in the calendar

 

-41-



--------------------------------------------------------------------------------

month that is (i) solely with respect to a LIBO Rate Loan, one week or (ii) one,
two, three or six month, six, or, if agreed to by all Lenders, twelve months or
less than one month thereafter, in each case, as the Relevant Borrower may
elect, or the date any Borrowing of a LIBORLIBO Rate Loan or a CDOR Rate Loan is
converted to a Borrowing of a U.S. Base Rate Loan, a Canadian Base Rate Loan or
a Canadian Prime Rate Loan in accordance with Section 2.08 or repaid or prepaid
in accordance with Section 2.07 or Section 2.09; provided that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Interim Period” shall have the meaning assigned to such term in
Section 10.11(b).

“International Account” shall mean an Account the Account Debtor of which has a
billing address in an Approved Country other than the United States or Canada.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC (or
with respect to any Canadian Credit Party, the PPSA or with respect to the
Inventory owned by the English Credit Parties all raw materials, work in
progress and finished goods legally and beneficially owned with full title
guarantee by the English Credit Parties), wherever located, in which any Person
now or hereafter has rights.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s, BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Company.

“Investment Election” shall have the meaning provided in Section 10.05.

“Investment Test Date” shall have the meaning provided in Section 10.05.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Bank” shall mean the Canadian Issuing Bank and/or the U.S. Issuing
Bank.

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
IncorporatedBofA Securities, Inc., BMO Capital Markets Corp., Barclays Bank PLC
and Wells Fargo Bank, N.A., in their respective capacities as joint lead
arrangers and joint bookrunners, as applicable, under this Agreement.

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Company (i) in which the Company or any Restricted Subsidiary holds or
acquires an ownership interest (by way of ownership of Equity Interests or other
evidence of ownership) and (ii) which is engaged in a business permitted by
Section 10.09.

“Joint Venture Subsidiary” shall mean any non-Wholly-Owned Subsidiary which
constitutes a bona fide joint venture with a third party, in each case for so
long as such Subsidiary remains a Non-Wholly-Owned Subsidiary.

 

-42-



--------------------------------------------------------------------------------

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment under any Subfacility or FILO
Subfacility hereunder as of such date of determination.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13(n).

“LC Commitment” shall mean the commitment of the Issuing Banks to issue Letters
of Credit pursuant to Section 2.13.

“LC Credit Extension” shall mean any Canadian LC Credit Extension or U.S. LC
Credit Extension.

“LC Disbursement” shall mean any Canadian LC Disbursement or U.S. LC
Disbursement.

“LC Documents” shall mean the Canadian LC Documents and the U.S. LC Documents.

“LC Exposure” shall mean, collectively, the Canadian LC Exposure and the U.S. LC
Exposure.

“LC Obligations” shall mean the Canadian LC Obligations and/or the U.S. LC
Obligations.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c)(i).

“LC Request” shall mean a request by a Borrower in accordance with the terms of
Section 2.13(b) in form and substance satisfactory to the applicable Issuing
Bank.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04.

“Lender Loss Sharing Agreement” shall mean that certain Lender Loss Sharing
Agreement entered into by each Lender as of the Closing Date substantially in
the form of Exhibit D and each other Lender becoming party to this Agreement via
an Assignment and Assumption Agreement or otherwise after the Closing Date.

“Letter of Credit” shall mean any Canadian Letter of Credit, U.S. Letter of
Credit, usance letter of credit or foreign guarantee.

“Letter of Credit Expiration Date” shall mean the expiration date of any Letter
of Credit.

“LIBORLIBO Rate” shall mean,: (a) for eachany Interest Period, the per annum
rate of interest (rounded up to the nearest 1/8th of 1% and in no event less
than zero) determined by the Administrative Agent at or about 11:00 a.m. (London
time) two Business Days prior to an interest period, for a term equivalent to
such period,with respect to a LIBO Rate Loan, the rate per annum equal to the
London Interbank Offered Rate, (“LIBOR”) or a comparable or successor rate
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time);
provided that any) (the “LIBOR Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and (b) for any interest calculation
with respect to a U.S. Base Rate Loan or a Canadian Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time,
determined two Business Days prior to such

 

-43-



--------------------------------------------------------------------------------

date for Dollar deposits with a term of one month commencing that day; provided
that to the extent a comparable or successor rate shall be appliedis approved by
the Administrative Agent, if administratively feasible, in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, if the LIBOR Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreementthat to the extent such market
practice is not administratively feasible for the Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Administrative Agent. Notwithstanding any of the foregoing, the LIBO Rate
shall not at any time be less than 0.00% per annum.

“LIBORLIBO Rate Loan” shall mean each Revolving Loan or FILO Loan designated as
such by the Relevant Borrower at the time of the incurrence thereof or
conversion thereto.

“LIBOR” shall have the meaning assigned to such term in the definition of “LIBO
Rate.”

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
3.06.

“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of U.S.
Base Rate, Canadian Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the opinion of the Administrative Agent in
consultation with the Borrowers, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Company).

“Lien” shall mean any mortgage, charge, pledge, hypothecation, collateral
assignment, encumbrance, deemed, constructive or statutory trust, flawed asset
agreement, security conveyance, lien (statutory or other) or arrangement to
provide any preference or priority or other security agreement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
effect as any of the foregoing), and, solely with respect to assets located in
the U.K., in addition to the above, any security deposit arrangement, right of
set-off or security or quasi security interest.

“Line Cap” shall mean an amount that is equal to the lesser of (a) the
applicable Revolving Commitments and (b) the then applicable Borrowing Base(s).

“Loans” shall mean advances made to or at the instructions of a Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans, FILO Loans or
Swingline Loans.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the UCC or, if applicable, Section 7 (or similar
provision) of the PPSA.

“Margin Stock” shall have the meaning provided in Regulation U.

 

-44-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Company
and its Restricted Subsidiaries taken as a whole, that would, individually or in
the aggregate, reasonably be expected to materially adversely affect, (x) the
ability of the Company and the other Credit Parties, taken as a whole, to
perform their obligations under the Credit Documents or (y) the rights and
remedies of the Administrative Agent, the Issuing Banks or the Lenders under the
Credit Documents.

“Material Subsidiary” shall mean any Restricted Subsidiary that is not an
Immaterial Subsidiary.

“Maturity Date” shall mean the date that is 5 years after the ClosingSecond
Amendment Effective Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors, as the same may be
amended, modified, restated and/or supplemented from time to time. For the
avoidance of doubt, except as otherwise required by Section 10.01(vi), no
Mortgages shall be required to be delivered.

“Mortgaged Property” shall mean each parcel (or adjoining parcels) of real
property (including any real property fixtures thereon) owned by a U.S. Credit
Party that is subject to a Mortgage, if any.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Company or a Restricted Subsidiary has any obligation or liability, including on
account of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Orderly Liquidation Value” shall mean the “net orderly liquidation value”
determined by an unaffiliated valuation company reasonably acceptable to the
Collateral Agent after performance of an inventory valuation to be done at the
Collateral Agent’s request and the Borrowers’ expense, less the amount estimated
by such valuation company for marshaling, reconditioning, carrying, sales
expenses, operating expenses, administration expenses and commissions designated
to maximize the resale value of such Inventory and assuming that the time
required to dispose of such Inventory is customary with respect to such
Inventory and expressed as a percentage of the net book value of such Inventory.

“New Financing” shall mean the Indebtedness incurred or to be incurred by the
Company and its Subsidiaries under the Credit Documents (assuming the full
utilization of the Revolving Commitments) and all other financings contemplated
by the Credit Documents.

“Non-ABL Priority Collateral” shall mean all present and future right, title and
interest of the Credit Parties in the following types of assets and property,
whether now owned or hereafter acquired, existing or arising and wherever
located: (i) Equity Interests in, or held by, the Credit Parties; (ii) equipment
and fixtures; (iii) Real Property; (iv) Intellectual Property; (v) all general
intangibles and investment property that do not constitute ABL Priority
Collateral; (vi) all documents of title relating to equipment; (vii) all books
and records pertaining to the foregoing; (viii) to the extent securing or
supporting any of the items referred to in the preceding clauses (i) through
(vi), all supporting obligations, commercial tort claims and letter of credit
rights (whether or not the respective letter of credit is evidenced by a
writing); (ix) all products and proceeds of the foregoing (including all
insurance and claims for insurance effected or held for the benefit of the
Credit Parties or the Secured Creditors in respect thereof and all collateral
security and guarantees given by any Person with respect to any of the

 

-45-



--------------------------------------------------------------------------------

foregoing); and (x) all of the other assets and property of any Credit Party,
whether real, personal or mixed (other than ABL Priority Collateral) granted to
the holder of a Lien permitted by Section 10.01(vi), which holder will also have
a Lien on any or all of the ABL Priority Collateral pursuant to clausesubclause
(y) of that Section.

“Non-Cash Charges” shall mean any non-cash charges or losses, including (a) any
non-cash closure costs, impairment and other related charges, such as impairment
of assets, and accelerated depreciation, pension plan and other postretirement
benefit plan curtailments and other costs, (b) any other impairment charge or
asset write-off or write-down related to intangible assets (including goodwill),
long-lived assets and investments in debt and equity securities pursuant to
GAAP, (c) non-operating pension plan and other post-employment and
post-retirement benefit costs, (d) long-term incentive plan accruals and any
non-cash expenses resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Company, any
other Borrower or any Restricted Subsidiary of the Company and (de) any non-cash
charges or losses resulting from the application of purchase accounting;
provided that Non-Cash Charges shall not include additions to bad debt reserves
or bad debt expense.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Not-For-Profit Subsidiary” shall mean an entity, including entities qualifying
under Section 501(c)(3) of the Code, that uses surplus revenues to achieve its
goals rather than distributing them as profits or dividends.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.

“Notice Office” shall mean (i) with respect to the U.S. Subfacility and the U.S.
FILO Subfacility, the office of the Administrative Agent located at 20975
Swenson Drive833 E. Michigan Street, Suite 200 WI3-500-02-01 Waukesha700,
WI9-833-07-01, Milwaukee, WI 53186,53202, Attention: Bradley Handrich and
(ii) with respect to the Canadian Subfacility and the Canadian FILO Subfacility,
the office of the Administrative Agent located at 181 Bay Street, 4th Floor,
Toronto, Ontario, M5J2V8 Canada, Attention: Teresa Tsui; or such other offices
or persons as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document, including, without limitation, all
obligations to repay principal or interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership, administration or
analogous proceedings in any jurisdiction, regardless of whether allowed or
allowable in suchany proceeding under any Debtor Relief Laws) on the Loans, and
to pay interest, fees, costs, charges, expenses, professional fees, and all sums
chargeable to the Borrowers or any other Credit Party or for which any Borrower
or any other Credit Party is liable as indemnitor under the Credit Documents,
whether or not evidenced by any note or other instrument (including fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceedingany proceeding under any Debtor Relief Laws) and (y) all Secured Bank
Product Obligations; provided, however, that for purposes of the Credit Party
Guaranty

 

-46-



--------------------------------------------------------------------------------

and each other guarantee agreement or other instrument or document executed and
delivered pursuant to this Agreement, the term “Obligations” shall not, as to
any Guarantor, include any Excluded Swap Obligations. Notwithstanding anything
to the contrary contained above, (x) obligations of any Credit Party under any
Secured Bank Product Obligations shall be secured and guaranteed pursuant to the
Credit Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (y) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Secured Bank Product Obligations.

“OFAC” shall have the meaning provided in Section 8.15(b).

“Ontario Pension Agreement” shall mean, collectively, (a) the letter from the
Ontario Minister of Finance to David Paterson, Chief Executive Officer of
AbitibiBowater, dated November 15, 2010, as amended from time to time, together
with the attached form of agreement entitled “AbitibiBowater/Ontario Pension
Funding Relief Agreement” and (b) any other pension funding agreement entered
into with respect to any Ontario Pension Plan.

“Ontario Pension Plan” shall mean a “registered pension plan,” as defined in
subsection 248(1) of the ITA, which contains a “defined benefit provision,” as
defined in subsection 147.1(1) of the ITA, and which is registered under the
Pension Benefits Act (Ontario), but excluding any plan that provides only a
“target benefit” or any “multi-employer pension plan,” both as defined in the
Pension Benefits Act (Ontario), where employer contributions to such target
benefit or multi-employer pension plan are determined solely by reference to a
participation agreement, collective agreement, or other agreement negotiated
with the bargaining agent or other representative of the employees participating
in such plan and the employer has no liability for or obligation to fund any
funding deficiency under such plan upon termination of the plan in whole or in
part or upon the withdrawal of an employer from such plan.

“Ontario Pension Regulations” shall mean the special funding relief regulations,
as amended from time to time, adopted under the Pension Benefits Act (Ontario)
in accordance with the CCAA Plan and the Ontario Pension Agreement.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan); provided, however, that Other Taxes shall not include any
Excluded Taxes.

“Outstanding Amount” shall mean with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.

“Outstanding Balance” of any Account at any time shall mean the then outstanding
principal balance thereof; provided, that to the extent that the amount of any
Account is, under the terms of the applicable Contract, expressed in a currency
other than U.S. Dollars, such amount for the purposes of this definition shall
be the Dollar Equivalent thereof at the relevant time.

 

-47-



--------------------------------------------------------------------------------

“Overadvance” shall have the meaning assigned to such term in Section 2.17.

“Overadvance Loan” shall mean a (i) U.S. Base Rate Loan made when an Overadvance
exists or is caused by the funding thereof under the U.S. Subfacility or (ii) a
Canadian Prime Rate Loan when an Overadvance exists or is caused by the funding
thereof under the Canadian Subfacility.

“Parent Company” shall mean any direct or indirect parent company of the
Company.

“Participant Register” shall have the meaning provided in Section 13.04(j).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action and (ii) ( a) Specified Availability on a pro forma basis
immediately after giving effect to such action would be at least the greater of
(x) 15.0% of the Line Cap and (y) $75.0 million67,500,000 and (b) over the 60
consecutive days prior to consummation of such action, average Specified
Availability shall not have been less than the greater of (x) 15.0% of the Line
Cap and (y) $75.0 million,67,500,000, on a pro forma basis for such action.

“Payment Office” shall mean (i) with respect to the U.S. Subfacility and the
U.S. FILO Subfacility, the office of the Administrative Agent located at 20975
Swenson Drive833 E. Michigan Street, Suite 200 WI3-500-02-01 Waukesha700,
WI9-833-07-01, Milwaukee, WI 53186,53202, Attention: Bradley Handrich and
(ii) with respect to the Canadian Subfacility and the Canadian FILO Subfacility,
the office of the Administrative Agent located at 181 Bay Street, 4th Floor,
Toronto, Ontario, M5J2V8 Canada, Attention: Teresa Tsui; or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean each of the U.S. Perfection Certificate and
the Canadian Perfection Certificate.

“Permitted Acquisition” shall mean the acquisition by the Company or any
Restricted Subsidiary of an Acquired Entity or Business; provided that the
Acquired Entity or Business acquired is in a business permitted by
Section 10.09.

“Permitted Acquisition Conditions” shall mean as to Permitted Acquisition,
(i) no Event of Default has then occurred and is continuing or would result from
any action and (ii) (a) Specified Availability on a pro forma basis immediately
after giving effect to such action would be at least the greater of (x) 15.0% of
the Line Cap and (y) $75.0 million67,500,000 and (b) over the 30 consecutive
days prior to consummation of such Permitted Acquisition, average Specified
Availability shall not have been less than the greater of (x) 15.0% of the Line
Cap and (y) $75.0 million,67,500,000, on a pro forma basis for such Permitted
Acquisition.

“Permitted Discretion” shall mean the Administrative Agent’s or the Collateral
Agent’s (as applicable) good faith exercise of its reasonable (from the
perspective of a secured asset-based lender) discretion in a manner consistent
with its customary credit policies and practices for asset-based credit
facilities. It is understood and agreed that the foregoing shall not limit the
Collateral Agent’s reasonable discretion (from the perspective of an asset-based
lender) to establish Reserves in good faith to reflect the

 

-48-



--------------------------------------------------------------------------------

status of, and ongoing developments with respect to, any Ontario Pension Plan in
an amount not to exceed the amount of the Canadian Borrowing Base attributable
to Inventory located in the Province of Ontario which is owned by any Canadian
Credit Party participating in any such Ontario Pension Plan (provided, that in
the event that any such Canadian Credit Party is “located” in the Province of
Ontario for purposes of the PPSA, it shall also include the amount of the
Canadian Borrowing Base attributable to Accounts of such Canadian Credit Party).

“Permitted Encumbrances” shall mean, with respect to any Mortgaged Property,
such exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the holders of any Specified Secured Indebtedness (or the duly authorized
representative thereof) secured by such Mortgaged Property.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, unlimited liability
company, trust or other enterprise or any government or political subdivision or
any agency, department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Canadian Pension Plan, or a Multiemployer Plan, which is subject to
Section 412 of the Code or Title IV of ERISA and is maintained or contributed to
by (or to which there is an obligation to contribute of) a Credit Party or with
respect to which a Credit Party has, or may have, any liability, including, for
greater certainty, liability arising from an ERISA Affiliate.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder; provided, however, if validity, perfection and effect of
perfection and non-perfection of the Collateral Agent’s Lien on any applicable
Collateral are governed by the personal property security laws of any Canadian
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code of Quebec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection
and effect of perfection and non-perfection and for the definitions related to
such provisions, as from time to time in effect.

“Prime Rate” shall mean the rate of interest announced by Bank of America, N.A.
from time to time as its prime rate. Such rate is set by Bank of America, N.A.
on the basis of various factors, including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate. Any change
in such rate publicly announced by Bank of America shall take effect at the
opening of business on the day specified in the announcement.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean either
(i) the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment, (ii) the percentage of the total Canadian
Revolving Commitments represented by such Lender’s Canadian Revolving Commitment
or, (iii) the percentage of the total U.S. Revolving Commitments represented by
such Lender’s U.S. Revolving Commitment, (iv) the percentage of the total
Canadian FILO Commitments represented by such Lender’s Canadian FILO Commitment
or (v) the percentage of the total U.S. FILO Commitments represented by such
Lender’s U.S. FILO Commitment, as applicable.

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Revolving
Exposures at such time. The initial Pro Rata Shares of each Lender as of the
Second Amendment Effective Date are set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption Agreement pursuant to which
such Lender becomes a party hereto, as applicable.

 

-49-



--------------------------------------------------------------------------------

“Protective Advance” shall have the meaning assigned to such term in
Section 2.18.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Factored Accounts” shall mean Accounts that otherwise qualify as an
“Eligible Account” hereunder butand which are subject to any reverse factoring
arrangement in effect on the Closing Date or under any substantially similar
program hereafter entered intoprogram established by an Account Debtor (a) as in
effect on the Second Amendment Effective Date or (b) thereafter to the extent
the Company in good faith believes that such program is beneficial to the
Company and its Subsidiaries, taken as a whole, with respect to establishing or
continuing its relationship with such Account Debtor.

“Qualified Power Accounts” shall mean an Account, net of amounts owed by the
purchase of electricity and any other applicable offsets, arising from
electricity sales to the Independent Electricity System Operator
(successor-by-merger to Ontario Power Authority) or of any such similar energy
instrumentality of the Canadian or U.S. government subject to the Collateral
Agent’s reasonable consent.

“Quebec Pension Agreement” shall mean, collectively, (a) the letter from Julie
Boulet of the Government of Quebec to David Paterson, Chief Executive Officer of
AbitibiBowater, dated September 16, 2010, together with the attached “Overview
of Measures for a Draft Regulation regarding Certain AbitibiBowater Pension
Plans” and (b) any other pension funding agreement entered into with respect to
any Quebec Pension Plan.

“Quebec Pension Plan” shall mean any pension plan governed by the Supplemental
Pension Plans Act (Quebec) and any regulations thereunder.

“Quebec Pension Regulations” shall mean the special funding relief regulations,
as amended from time to time, adopted under the Supplemental Pension Plans Act
(Quebec) in accordance with the CCAA Plan and the Quebec Pension Agreement.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Recovery Event” shall mean the receipt by the Company or any Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Company or any
Restricted Subsidiaries (but not by reason of any loss of revenues or
interruption of business or operations caused thereby) and (ii) under any policy
of insurance required to be maintained under Section 9.03, in each case to the
extent such proceeds or awards do not constitute reimbursement or compensation
for amounts previously paid by the Company or any Restricted Subsidiaries in
respect of any such event.

 

-50-



--------------------------------------------------------------------------------

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.

“Relevant Borrower” shall mean, with respect to any Borrowing, the Borrower
requesting such Borrowing.

“Relevant Guaranteed Obligations” shall mean (i) in the case of a U.S. Credit
Party, (x) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of the unpaid principal and interest on (A) each
Note issued by, and (B) all Loans made to, each other Borrower (other than such
U.S. Credit Party) under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding under any Debtor Relief Laws at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of each other Borrower (other than such U.S. Credit Party)
to the Lenders, the Administrative Agent and the Collateral Agent now existing
or hereafter incurred under, arising out of or in connection with this Agreement
and each other Credit Document to which each other Borrower (other than such
U.S. Credit Party) is a party and the due performance and compliance by the
Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document and (y) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding under Debtor Relief
Laws at the rate provided for herein, whether or not such interest is an allowed
or allowable claim in any such proceeding) of suchany Borrower or any Restricted
SubsidiariesSubsidiary (in each case, other than such U.S. Credit Party) owing
under any Secured Bank Product Obligation and the due performance and compliance
with all terms, conditions and agreements contained therein and (ii) in the case
of a Canadian Credit Party or English Credit Party, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the unpaid principal and interest on all Loans made to the Canadian Borrowers
(or the English Subsidiary designated as a Canadian Borrower pursuant to Section

 

-51-



--------------------------------------------------------------------------------

2.22 (a)) under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or a stay under any applicable bankruptcy, insolvency,
receivership, administration or analagous proceedingsproceeding under Debtor
Relief Laws in any jurisdiction, would become due), indebtedness and liabilities
(including, without limitation, indemnities, fees and interest (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership, administration or analagous proceedingsproceeding under Debtor
Relief Laws in any jurisdiction at the rate provided for herein, whether or not
such interest is an allowed or allowable claim in any such proceeding) thereon)
of the Canadian Borrowers (or the English Subsidiary designated as a Canadian
Borrower pursuant to Section 2.22 (a)) to the Lenders, the Administrative Agent
and the Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document to which
each other Canadian Credit Party or English Credit Party is a party and the due
performance and compliance by the Canadian Credit Parties and English Credit
Parties with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document and (y) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code or a stay under any other applicable
bankruptcy, insolvency, receivership, administration or analogous
proceedingsproceeding under Debtor Relief Laws in any jurisdiction, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership, administration or
analogous proceeding under Debtor Relief Laws in any jurisdiction at the rate
provided for herein, whether or not such interest is an allowed or allowable
claim in any such proceeding) of the Canadian Borrowers (or the English
Subsidiary designated as a Canadian Borrower pursuant to Section 2.22 (a)) or
any other Canadian Credit Parties or English Credit Parties owing under any
Secured Bank Product Obligation and the due performance and compliance with all
terms, conditions and agreements contained therein; provided, however, that for
purposes of the Credit Party Guaranty and each other guarantee agreement or
other instrument or document executed and delivered pursuant to this Agreement,
the term “Obligations” shall not, as to any Guarantor, include any Excluded Swap
Obligations. For the avoidance of doubt, in no event shall any Canadian Credit
Party or any English Credit Party guaranty the Obligations of any U.S. Credit
Party.

“Relevant Guaranteed Party” shall mean (i) with respect to the Company, each
U.S. Subsidiary Borrower and each U.S. Subsidiary Guarantor, (ii) with respect
to any U.S. Subsidiary Borrower, the Company and, any other U.S. Subsidiary
Borrower and each U.S. Subsidiary Guarantor and (iii) with respect to a Canadian
Credit Party, any other Credit Party.

“Rent Reserve” shall mean with respect to any facility, warehouse, distribution
center or depot where any Inventory subject to Liens arising by operation of law
is located and with respect to which no Collateral Access Agreement is in
effect, a reserve equal to (a) in the case of any leased location, one month’s
gross rent at such facility, warehouse, distribution center or depot and (b) in
the case of any other such location, an amount determined by the Collateral
Agent in its Permitted Discretion in respect of the liabilities owed to the
applicable bailee or warehouseman.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Required Lenders” shall mean Non-Defaulting Lenders holding more than 50% of
the sum of the (i) total Outstanding Amount (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in LC Obligations
and Swingline Loans being deemed “held” by such Revolving Lender for purposes of
this definition) and (ii) aggregate unused Commitments, held by Non-Defaulting
Lenders at such time as of any date of determination.

 

-52-



--------------------------------------------------------------------------------

“Required Subfacility Lenders” shall mean, with respected to any Subfacility or
any FILO Subfacility, Non-Defaulting Lenders holding more than 50% of the sum of
the (i) total Outstanding Amount and (ii) aggregate unused Commitments, held by
Non-Defaulting Lenders under such Subfacility or FILO Subfacility, as
applicable, as such time as of any date of determination.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, official administrative
pronouncement, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent or the Collateral Agent from time to time determines in its
Permitted Discretion, including, without limitation, Dilution Reserves, Rent
Reserves, Insurance Deductible Reserves, Hedge Reserves, Senior Notes Reserves,
Farm Credit Agreement Reserves, and with respect to the Canadian Borrowing Base,
the Canadian Priority Payables Reserve, the English Priority Payables Reserve
and a reserve in relation to Canadian Pension Plans; provided that the amount of
the reserve in relation to Canadian Pension Plans, if any, shall be determined
taking into consideration liabilities or obligations that are or will be subject
to a Priority Lien (used throughout as defined in “Canadian Priority Payables”),
or, could reasonably be expected to give rise to a Priority Lien upon the
occurrence of any event, condition or other matter, in all cases as determined
in the Collateral Agent’s good faith exercise of its reasonable (from the
perspective of a secured asset-based lender) discretionPermitted Discretion.

Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or the basis therefore changed in any manner which is
adverse to the Company except upon not less than three (3) Business Days’ prior
written notice to the Company, which notice shall include a reasonably detailed
description of such ReserveReserves being established or the change in the basis
therefor, and (ii) the amount of any Reserve established by the Administrative
Agent, and any change in the amount of any Reserve, shall have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserve or such change. Notwithstanding clause (i) of the preceding sentence,
changes to the Reserves solely for purposes of correcting mathematical or
clerical errors shall not be subject to such notice period.

“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, chief financial officer or any vice president,
treasurer, chief accounting officer, controller or other officer of such Person
having substantially the same authority and responsibility; provided that, with
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief executive office, chief financial officer, treasurer, chief accounting
officer or controller of the Company, or any other officer of the Company having
substantially the same authority and responsibility.

“Restricted Payment” shall mean, with respect to any Person, any dividend,
distribution or other return on equity capital to its stockholders, partners or
members or any other distribution, payment or delivery of property (other than
common equity of such Person) or cash to its stockholders, partners or members
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any of its Equity Interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests) (other than any Equity Interests of the Company
held by a Restricted Subsidiary), or set aside any funds for any of the
foregoing purposes.

 

-53-



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean each Subsidiary of the Company other than any
Unrestricted Subsidiary. The Subsidiary Borrowers, the Canadian Credit Parties
and the English Credit Parties shall at all times constitute Restricted
Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a LIBORLIBO Rate Loan denominated in
Dollars or B/A Equivalenta CDOR Rate Loan denominated in Canadian Dollars,
(ii) each date of a continuation of a LIBORLIBO Rate Loan denominated in Dollars
or B/A Equivalenta CDOR Rate Loan denominated in Canadian Dollars pursuant to
Section 2.08, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in Canadian Dollars, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable Issuing Bank under any Letter
of Credit denominated in Canadian Dollars and (iv) such additional dates as the
Administrative Agent or the Issuing Banks shall determine or the Required
Lenders shall require.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Canadian Revolving Borrowing and/or a U.S.
Revolving Borrowing.

“Revolving Commitment” shall mean the Canadian Revolving Commitment, the U.S.
Revolving Commitment, the U.S. FILO Commitment, if any, and/or the Canadian FILO
Commitment, if any.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.15(a).

“Revolving Exposure” shall mean the Canadian Revolving Exposure, the U.S.
Revolving Exposure, the Canadian FILO Exposure and/or the U.S. FILO Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean Canadian Revolving Loans, U.S. Revolving Loans,
Protective Advances and/or Overadvance Loans.

“Revolving Note” shall mean the U.S. Revolving Note and/or the Canadian
Revolving Note.

“S&P” shall mean Standard & Poor’s RatingsFinancial Services LLC, a
divisionwholly-owned subsidiary of theThe McGraw -Hill CompanyCompanies, Inc.,
and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Company or any Restricted Subsidiaries of real
or personal property which has been or is to be sold or transferred by the
Company or such Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person in connection
therewith.

“Sanctions” shall mean economic, trade, or asset-freeze sanctions administered
or enforced by the United States Government, including, without limitation, OFAC
and the U.S. Department of State, or the Government of Canada.

“Scheduled Unavailability Date” shall have the meaning provided in Section
3.06(a)(ii).

 

-54-



--------------------------------------------------------------------------------

“SEC” shall have the meaning provided in Section 9.01(h).

“Second Amendment” shall mean that certain Second Amendment, dated as of May 14,
2019, among the Company, the other Credit Parties, the U.S. Administrative
Agent, the Canadian Administrative Agent, the Collateral Agent and the Lenders
party thereto.

“Second Amendment Effective Date” shall mean May 14, 2019.

“Section 9.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank of America, N.A. and its
Affiliates or branches) specified by such provider in writing to the
Administrative Agent, which amount may be established or increased (by further
written notice by the Company to the Administrative Agent from time to time) as
long as no Default or Event of Default then exists.

“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product (or, if such Bank Product exists on the Closing Date, as of the Closing
Date), the Administrative Agent, any Lender or any of their respective
Affiliates that is providing a Bank Product; provided such provider who is not
the Administrative Agent delivers written notice to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, by the later of the
Closing Date or ten (10) days following creation of the Bank Product, (or such
later date as the Administrative Agent shall approve in its sole discretion)
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.12.

“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Banks and each
Secured Bank Product Provider.

“Secured Reserved Hedge” shall mean any Secured Bank Product Obligations arising
under a Hedging Agreement with respect to which the Company and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Secured Reserved Hedge
hereunder and with respect to which a Hedge Reserve has subsequently been
established in the maximum amount thereof so long as no Overadvance would result
from establishment of a Bank Product Reserve for such amount and all other
Secured Reserved Hedge.

“Secured Unreserved Hedge” shall mean any Secured Bank Product Obligations
arising under a Hedging Agreement other than a Secured Reserved Hedge.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall mean the Canadian Security Agreement, the U.S.
Security Agreement and/or the U.K. Security Documents, as the context may
require.

 

-55-



--------------------------------------------------------------------------------

“Security Document” shall mean and include each of the Security Agreements and,
after the execution and delivery thereof, each Additional Security Document.

“Senior Notes” shall mean (a) the 5.875% Senior Notes due 2023 issued on May 8,
2013 by the Company in the aggregate principal amount of $600,000,000.

“Senior Notes Indenture” shall mean the Indenture dated as of May 8, 2013, among
the Company, the guarantors party thereto and Wells Fargo Bank, as trustee, as
modified, amended or supplemented through the ClosingSecond Amendment Effective
Date and as the same may be modified, amended or supplemented from time to time
after the ClosingSecond Amendment Effective Date in accordance with the terms
hereof and thereof.

“Senior Notes Reserves” shall mean a Reserve, commencing March 16, 2023, in a
maximum amount equal to the outstanding principal amount of the Senior Notes
outstanding as of such date or from time to time thereafter.

“Significant Asset Sale” shall mean each non-ordinary course asset sale (and any
casualty or condemnation event) with respect to ABL Priority Collateral
resulting in net cash proceeds in excess of $15,000,000, other than asset sales
among Credit Parties.

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Second
Amendment Effective Date; provided that in no event will any Subsidiary that,
together with its consolidated Subsidiaries, accounts for less than 5.0% of the
consolidated revenue of the Company, for the Company’s most recently ended four
full fiscal quarters for which internal financial statements are available, be
considered a Significant Subsidiary.

“Specified Availability” shall mean, at any time, the sum of (i) Availability at
such time plus (ii) Suppressed Availability at such time.

“Specified Event of Default” shall mean any Event of Default arising under
Sections 11.01 and 11.03(i) (solely relating to a failure to comply with
Section 9.17(c), 10.11(a), 11.03(ii) or 11.05).

“Specified Intercompany Indebtedness” shall mean Indebtedness which is
(i) between or among Credit Parties, (ii) between or among Restricted
Subsidiaries which are not Credit Parties, (iii) between or among Unrestricted
Subsidiaries, or (iv) owing by a Subsidiary which is not a Credit Party to the
Company or a Restricted Subsidiary.

“Specified Loan Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 14.11 hereof).

“Specified Secured Indebtedness” shall have the meaning given to such term in
Section 10.01(vi).

“Specified Secured Indebtedness Collateral Account” shall mean each deposit
account or securities account established pursuant to the Specified Secured
Indebtedness Documents for purposes of holding Non-ABL Priority Collateral (and
no other amounts).

“Specified Secured Indebtedness Documents” shall mean all agreements and other
documents evidencing or governing the Specified Secured Indebtedness (other
than, for the avoidance of doubt, any of the Credit Documents or any
intercreditor agreement) or providing for any guarantee, security interests or
other right in respect thereof.

 

-56-



--------------------------------------------------------------------------------

“Spot Rate” shall mean the exchange rate, as reasonably determined by the
Administrative Agent, that is applicable to conversion of one currency into
another currency, which is (a) the exchange rate reported by Bloomberg (or other
commercially available source reasonably designated by the Administrative Agent)
as of the end of the preceding business dayBusiness Day in the financial market
for the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business dayBusiness Day in the Administrative
Agent’s principal foreign exchange trading office for the first currency.

“Subfacility” shall have the meaning set forth in the recitals hereto.

“Subsequent Transaction” shall have the meaning provided in Section 10.05.

“Subsidiary” shall mean, as to any Person, (i) any corporation, more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency), which is at the time owned by such Person and/or one or more
Subsidiaries of such Person and (ii) any partnership, limited liability company,
unlimited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a 50%
Equity Interest at the time.

“Subsidiary Borrower” shall mean each U.S. Subsidiary Borrower and the Canadian
Borrowers.

“Subsidiary Guarantor” shall mean each U.S. Subsidiary Borrower, U.S. Subsidiary
Guarantor, Canadian Borrower, Canadian Subsidiary Guarantor and English
Guarantor.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”

“Suppressed Availability” shall mean, at any time, the excess at such time of
(i) the Borrowing Base over (ii) the Revolving Commitments; provided that
Suppressed Availability shall not at any time exceed an amount equal to 2.5% of
the Revolving Commitments at such time.

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the U.S. Swingline Commitment and/or the
Canadian Swingline Commitment.

“Swingline Exposure” shall mean the U.S. Swingline Exposure and/or the Canadian
Swingline Exposure.

“Swingline Lender” shall mean the U.S. Swingline Lender and/or the Canadian
Swingline Lender.

“Swingline Loan” shall mean U.S. Swingline Loans and/or Canadian Swingline
Loans.

 

-57-



--------------------------------------------------------------------------------

“Swingline Note” shall mean U.S. Swingline Notes and/or Canadian Swingline
Notes.

“Tax Incentive Transaction” shall mean any arrangement between any Subsidiary of
the Company and a development authority or other similar governmental authority
or entity for the purpose of providing property tax incentives to such
Subsidiary structured as a Sale-Leaseback Transaction whereby the development
authority (i) acquires property from or on behalf of such Subsidiary,
(ii) leases such property back to such Subsidiary, (iii) if and to the extent
the development authority issues the bonds to finance such acquisition, 100% of
such bonds are purchased and held by the Company or a Wholly-Owned Subsidiary of
the Company, (iv) the rental payments on the lease (disregarding any amount that
is concurrently repaid to the Company or a Subsidiary in the form of debt
service on any bonds or otherwise) does not exceed amounts such Subsidiary would
have paid in taxes and other amounts had the Sale-Leaseback Transaction not
occurred and (v) the Company or such Subsidiary has the option to terminate its
lease and reacquire the property for nominal consideration (disregarding any
additional consideration that is concurrently repaid to the Company or a
Subsidiary in the form of repayment of any bonds or otherwise) at any time;
provided that if at any time any of the foregoing conditions shall cease to be
satisfied, such transaction shall cease to be a Tax Incentive Transaction.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority, including any interest, penalties and additions to
tax with respect thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company (in each case taken as one accounting period).

“Threshold Amount” shall mean $50,000,000.

“Total Leverage Ratio” shall mean, at any time, the ratio of (i) Consolidated
Total Debt at such time to (ii) Consolidated EBITDA for the Test Period then
most recently ended for which Section 9.01 Financials were required to have been
delivered (or, if no such Test Period has passed, as of the last four quarters
of the Company then ended). If the Total Leverage Ratio is being determined for
a given Test Period, Consolidated Total Debt shall be measured on the last day
of such Test Period, with Consolidated EBITDA being determined for such Test
Period.

“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans on the Closing Date, (ii) the repayment of
the “Obligations” under and as defined in the Existing Credit Agreement and
(iii) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by the
Company and its Subsidiaries in connection with the transactions described in
clauses (i) through (ii) of the definition of “Transaction.”

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a U.S. Base Rate Loan, LIBORLIBO Rate Loan,
Canadian Base Rate Loan, Canadian Prime Rate Loan or B/A EquivalentCDOR Rate
Loan.

“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York governs, the term “UCC” shall mean
the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.

 

-58-



--------------------------------------------------------------------------------

“U.K.” shall mean the United Kingdom.

“U.K. Borrower” shall mean each English Subsidiary which accedes to this
Agreement by executing a Borrower Designation Request and Assumption Agreement
pursuant to Section 2.22 (a).

“U.K. Collateral” shall mean all the “Collateral” (or equivalent term) as
defined in each U.K. Security Document and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) by the English Credit Parties pursuant to
any Security Document (including any Additional Security Documents) or will be
granted in accordance with the requirements set forth in Section 9.12,
Section 9.13 or Section 9.14.

“U.K. Security Documents” shall mean the English Security Agreement and the
other similar security agreements, instruments and documents executed and
delivered pursuant to Section 2.22, Section 9.12, Section 9.13 or Section 9.14
governed by the laws of England and Wales or Northern Ireland.

“U.K. Tax Schedule” shall mean the tax schedule relating to the U.K. Borrower
set forth on Schedule 1.01D.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined in
accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Company listed
on Schedule 1.01A and (ii) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 9.16 subsequent to the Closing Date; provided, however, that no
Subsidiary Borrower shall be designated as an Unrestricted Subsidiary.

“Unused Line Fee” shall have the meaning assigned to such term in Section
2.05(a).

“Unused Line Fee Rate” shall mean (i) initially, 0.30% per annum on the average
daily unused Availability, calculated based upon the actual number of days
elapsed over a 365-day year payable quarterly in arrears and (ii) from and after
the delivery by the Company to the Administrative Agent of the Borrowing Base
Certificate for the first full fiscal quarter completed after the Closing Date,
determined by reference to the following grid on a per annum basis based on the
Average Usage as a percentage of the Revolving Commitments during the
immediately preceding fiscal quarter:

“U.S. Administrative Agent” shall have the meaning set forth in the recitals
hereto.

“U.S. Base Rate” shall mean, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate (which, if negative, shall be deemed
to be 0.00%) plus 1⁄2 of 1%, (b) the U.S. Prime Rate and (c)  the LIBO Rate for
a LIBO Rate Loan with a one month Interest Period commencing on such day plus
1.00%. Any change in the Base Rate shall take effect at the opening of business
on the applicable Business Day.

“U.S. Base Rate Loan” shall mean each Revolving Loan or FILO Loan which is
designated or deemed designated as a U.S. Base Rate Loan by applicable U.S.
Borrower at the time of the incurrence thereof or conversion thereto.

 

-59-



--------------------------------------------------------------------------------

“U.S. Borrowers” shall mean (i) the Company, (ii) Resolute FP U.S. Inc. and
(iii)   each U.S. Subsidiary of the Company that is designated as an additional
U.S. borrower hereunder in accordance with Section 2.22.

“U.S. Borrowing Base” shall mean, at the time of any determination, an amount
equal to the sum of the Dollar amount (for this purpose, using the Dollar
Equivalent of amounts not denominated in Dollars), without duplication, of
(a) (I) 85% of the aggregate Outstanding Balance of Eligible U.S. Accounts
(other than Eligible Insured and Letter of Credit Backed Accounts and Eligible
Investment Grade Accounts) at such time plus (II) 90% of the aggregate
Outstanding Balance of Eligible Insured and Letter of Credit Backed Accounts
owned by U.S. Credit Parties at such time plus (III) 90% of the aggregate
Outstanding Balance of Eligible Investment Grade Accounts owned by U.S. Credit
Parties at such time plus (b) the lesser of (i) 70% of Eligible U.S. Inventory
at such time and (ii) 85% of the Net Orderly Liquidation Value of Eligible U.S.
Inventory at such time (in each case with respect to clauses (i) and (ii) with
any Eligible U.S. Inventory to be valued at the lower of cost or market value
thereof (net of any intercompany profit)) plus (c)(i) 100% of all amounts on
deposit in U.S. Dominion Accounts (in each case to the extent such amounts
constitute cash held in deposit accounts) and (ii) 95% of all other amounts on
deposit in securities accounts of a U.S. Credit Party that are subject to the
control of the Collateral Agent (in each case to the extent such amounts
constitute Cash Equivalents of the type described in clause (a) of the
definition thereof held in such securities accounts) minus (d) any Reserves
established from time to time by the Administrative Agent in accordance
herewith; provided, however, that the aggregate amount arising under the
preceding clause (c), together with the aggregate amount arising under clause
(c) of the first sentence of the definition of “Canadian Borrowing Base,” shall
not exceed $100,000,000. The U.S. Borrowing Base at any time shall be determined
by reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 9.17(a), adjusted on a pro forma basis
as necessary in the Permitted Discretion of the Administrative Agent (pending
the delivery of a new Borrowing Base Certificate) to reflect the impact of any
Significant Asset Sale (other than receivables to be factored which are sold
pursuant to Section  10.02(iii)) or any other event or circumstance which by the
express terms of this Agreement alters the eligibility for inclusion in the U.S.
Borrowing Base of Eligible Accounts, Eligible Inventory, Eligible Insured and
Letter of Credit Backed Accounts or Eligible Investment Grade Accounts reflected
in such Borrowing Base Certificate. The Administrative Agent shall have the
right (but no obligation) to review the computations in any Borrowing Base
Certificate and if, in its Permitted Discretion, such computations have not been
calculated in accordance with the terms of this Agreement, the Administrative
Agent shall have the right, in consultation with the Company, to correct any
such errors in such manner as it shall determine in its Permitted Discretion and
the Administrative Agent will notify the Company promptly after making any such
correction.

“U.S. Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any Security Document governed by the laws of the United
States (or any state thereof) (including any Additional Security Documents but
excluding the Canadian Security Agreement and U.K. Security Documents) or is
required to be granted in accordance with requirements set forth in
Section 2.22, Section 9.12, Section 9.13, or Section 9.14, including, without
limitation, all collateral as described in the U.S. Security Agreement.

“U.S. Collection Account” shall mean each account established at a U.S. bank
subject to a Deposit Account Control Agreement into which funds shall be
transferred as provided in Section 9.17(c).

“U.S. Collection Bank” shall mean any bank that maintains a U.S. Collection
Account.

“U.S. Credit Party” shall mean each U.S. Borrower and each U.S. Subsidiary
Guarantor.

 

-60-



--------------------------------------------------------------------------------

“U.S. Dilution Reserve” shall mean, at any date, (i) the amount by which the
consolidated Dilution Ratio of Eligible U.S. Accounts exceeds five percent
(5%) multiplied by (ii) the Eligible U.S. Accounts on such date.

“U.S. Dominion Account” shall have the meaning set forth in Section 9.17.

“U.S. FILO Borrowing Base” shall mean, at the time of any determination, an
amount equal to the sum of the Dollar Equivalent, without duplication, of (a) an
advance rate to be agreed between the U.S. FILO Lenders and the U.S. Borrowers
(which such advance rate shall be set forth in the relevant FILO Amendment) of
the aggregate Outstanding Balance of Eligible U.S. Accounts plus (b) an advance
rate to be agreed between the U.S. FILO Lenders and the U.S. Borrowers (which
such advance rate shall be set forth in the relevant FILO Amendment) of Eligible
U.S. Inventory at such time, minus any Reserves established from time to time by
the Administrative Agent in accordance herewith. The U.S. FILO Borrowing Base at
any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 9.17(a),
adjusted on a pro forma basis as necessary in the Permitted Discretion of the
Administrative Agent (pending the delivery of a new Borrowing Base Certificate)
to reflect the impact of any Significant Asset Sale (other than receivables to
be factored which are sold pursuant to Section 10.02(iii) or any other event or
circumstance which by the express terms of this Agreement alters the eligibility
for inclusion in the U.S. FILO Borrowing Base of Eligible Accounts or Eligible
Inventory reflected in such Borrowing Base Certificate. The Administrative Agent
shall have the right (but no obligation) to review the computations in any
Borrowing Base Certificate and if, in its Permitted Discretion, such
computations have not been calculated in accordance with the terms of this
Agreement, the Administrative Agent shall have the right, in consultation with
the Company, to correct any such errors in such manner as it shall determine in
its Permitted Discretion and the Administrative Agent will notify the Company
promptly after making any such correction

“U.S. FILO Commitment” shall mean the commitment of the U.S. FILO Lenders under
the U.S. FILO Subfacility to make U.S. FILO Loans hereunder up to the U.S. FILO
Line Cap.

“U.S. FILO Exchange Offer” shall have the meaning given in Section 2.21(a).

“U.S. FILO Exposure” shall mean, with respect to the U.S. FILO Lenders under a
U.S. FILO Subfacility at any time, the aggregate principal amount at such time
of all outstanding U.S. FILO Loans of such Lender under the U.S. FILO
Subfacility.

“U.S. FILO Lender” shall mean any Lender hereunder that accepts a U.S. FILO
Exchange Offer pursuant to Section 2.21 and has a resulting U.S. FILO Commitment
under the U.S. FILO Subfacility.

“U.S. FILO Line Cap” shall mean an amount equal to the lesser of (a) the U.S.
FILO Commitments under the U.S. FILO Subfacility and (b) the U.S. FILO Borrowing
Base.

“U.S. FILO Loans” shall mean advances made to or at the instructions of a U.S.
Borrower pursuant to Section 2.01 hereof under the U.S. FILO Subfacility.

“U.S. FILO Subfacility” shall mean the subfacility resulting from a U.S. FILO
Exchange Offer, if any.

“U.S. Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A. or any affiliate of Bank of America, N.A. with respect to Letters of Credit
issued by it; (b) any other Lender that may become an Issuing Bank pursuant to
Sections 2.13(i) and 2.13(k), with respect to Letters of Credit issued by such
Lender; or (c) collectively, all of the foregoing.

 

-61-



--------------------------------------------------------------------------------

“U.S. LC Credit Extension”shall mean, with respect to any U.S. Letter of Credit,
the issuance, amendment or renewal thereof or extension of the expiry date
thereof, or the increase of the amount thereof.

“U.S. LC Disbursement” shall mean a payment or disbursement made by the U.S.
Issuing Bank pursuant to a U.S. Letter of Credit.

“U.S. LC Documents” shall mean all documents, instruments and agreements
delivered by a U.S. Borrower or any other Person to the U.S. Issuing Bank or the
Administrative Agent in connection with any U.S. Letter of Credit.

“U.S. LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding U.S. Letters of Credit at such time plus (b) the
aggregate principal amount of all U.S. LC Disbursements that have not yet been
reimbursed at such time. The U.S. LC Exposure of any Revolving Lender at any
time shall mean its Pro Rata Percentage of the aggregate U.S. LC Exposure at
such time.

“U.S. LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the U.S. Borrower in respect of any U.S. LC Disbursements
(including any payment obligations arising therefrom) and (b) the stated amount
of all outstanding U.S. Letters of Credit.

“U.S. Letter of Credit” shall mean any letters of credit issued or to be issued
by the U.S. Issuing Bank under the U.S. Subfacility for the account of the U.S.
Borrowers pursuant to Section 2.13.

“U.S. Line Cap” shall mean an amount that is equal to the lesser of (a) the U.S.
Revolving Commitments and (b) the then applicable U.S. Borrowing Base.

“U.S. Perfection Certificate” shall mean the U.S. Perfection Certificate in the
form approved by the Collateral Agent, as the same may be supplemented from time
to time pursuant to Section 9.01(e) or otherwise.

“U.S. Prime Rate” shall mean the rate publicly announced from time to time by
the Administrative Agent as its “prime rate,” such “prime rate” to change when
and as such prime lending rate changes. The U.S. Prime Rate is set by the
Administrative Agent based upon various factors including Administrative Agent’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“U.S. Protective Advance” shall have the meaning assigned to such term in
Section 2.18.

“U.S. Revolving Borrowing” shall mean a Borrowing comprised of U.S. Revolving
Loans or U.S. FILO Loans.

“U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Lender, the commitment, if any, of such Lender to make U.S. Revolving Loans
hereunder up to the amount set forth and opposite such Lender’s name on Schedule
2.01 under the caption “U.S. Revolving Commitment,” or in the Assignment and
Assumption Agreement pursuant to which such Lender assumed its U.S. Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07, (b) reduced from time to time pursuant to Section 2.21
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ U.S.
Revolving Commitments on the Second Amendment Effective Date is $200,000,000.

 

-62-



--------------------------------------------------------------------------------

“U.S. Revolving Exposure” shall mean, with respect to any U.S. Revolving Lender
at any time, the aggregate principal amount at such time of all outstanding U.S.
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s U.S. LC Exposure, plus the aggregate amount at such of such Lender’s
U.S. Swingline Exposure.

“U.S. Revolving Lender” shall mean any Lender under the U.S. Subfacility.

“U.S. Revolving Loans” shall mean advances made to or at the request of a U.S.
Borrower pursuant to Section 2.01(i) or (ii) hereof under the U.S. Subfacility
and may constitute U.S. Revolving Loans and U.S. Swingline Loans but shall not
include U.S. FILO Loans.

“U.S. Revolving Note” shall mean each revolving note substantially in the form
of Exhibit B-1 hereto.

“U.S. Security Agreement” shall have the meaning provided in Section 6.09.

“U.S. Subfacility” shall have the meaning set forth in the recitals hereto.

“U.S. Subsidiary Borrower” shall mean (i) Resolute FP U.S. Inc. and (ii) each
U.S. Subsidiary of the Company that is designated as an additional U.S. borrower
hereunder in accordance with Section 2.22.

“U.S. Subsidiary Guarantor” shall mean (i)  each Wholly-Owned Domestic
Subsidiary of the Company (other than the U.S. Borrowers) in existence on the
Second Amendment Effective Date that are party to the Second Amendment and
(ii) each Wholly-Owned Domestic Subsidiary established, created or acquired
after the Second Amendment Effective Date which becomes a party to this
Agreement in accordance with the requirements of this Agreement pursuant to
Section 9.12 or otherwise.

“U.S. Swingline Commitment” shall mean the commitment of the U.S. Swingline
Lender to make loans under the U.S. Subfacility pursuant to Section 2.12, as the
same may be reduced from time to time pursuant to Section 2.07.

“U.S. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any U.S. Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate U.S. Swingline Exposure at such time.

“U.S. Swingline Lender” shall mean Bank of America, N.A.

“U.S. Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant
to Section 2.12.

“U.S. Swingline Note” shall mean each swingline note substantially in the form
of Exhibit B-3 hereto.

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.01(c).

“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York governs, the term “UCC” shall mean
the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.

 

-63-



--------------------------------------------------------------------------------

“Undisclosed Administration” shall mean in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined in
accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Company listed
on Schedule 1.01A and (ii) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 9.16 subsequent to the Closing Date; provided, however, that no
Subsidiary Borrower shall be designated as an Unrestricted Subsidiary.

“Unused Line Fee” shall have the meaning assigned to such term in Section
2.05(a).

“Unused Line Fee Rate” shall mean (i) initially, 0.30% per annum on the average
daily unused Availability, calculated based upon the actual number of days
elapsed over a 365-day year payable quarterly in arrears and (ii) from and after
the delivery by the Company to the Administrative Agent of the Borrowing Base
Certificate for the first full fiscal quarter completed after the Closing Date,
determined by reference to the following grid on a per annum basis based on the
Average Usage as a percentage of the Revolving Commitments during the
immediately preceding fiscal quarter:

 

Average Usage   Unused Line Fee Rate < 35%   0.30% ³ 35%   0.25%

“U.S. Administrative Agent” shall have the meaning set forth in the recitals
hereto.

“U.S. Base Rate” at any time shall mean the highest of (i)  the Prime Rate,
(ii) the rate which is 1/2 of 1% in excess of the Federal Funds Rate and (iii) 
the LIBOR Rate for a LIBOR Rate Loan with a one-month interest period commencing
on such day plus 1.00%. For purposes of this definition, the LIBOR Rate shall be
determined using the LIBOR Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBOR Rate, except that (x) if a
given day is a Business Day, such determination shall be made on such day
(rather than two Business Days prior to the commencement of an Interest Period)
or (y) if a given day is not a Business Day, LIBOR Rate for such day shall be
the rate determined by the Administrative Agent pursuant to preceding the clause
(x) for the most recent Business Day preceding such day. Any change in the U.S.
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or such
LIBOR Rate shall be effective as of the opening of business on the day of such
change in the Prime Rate, the Federal Funds Rate or such LIBOR Rate,
respectively.

 

-64-



--------------------------------------------------------------------------------

“U.S. Base Rate Loan” shall mean each Revolving Loan which is designated or
deemed designated as a U.S. Base Rate Loan by applicable U.S. Borrower at the
time of the incurrence thereof or conversion thereto.

“U.S. Borrowers” shall mean (i) the Company and (ii)  any U.S. Subsidiary
Borrower.

“U.S. Borrowing Base” shall mean, at the time of any determination, an amount
equal to the sum of the Dollar amount (for this purpose, using the Dollar
Equivalent of amounts not denominated in Dollars), without duplication, of
(a) (I) 85% of the aggregate Outstanding Balance of Eligible U.S. Accounts
(other than Eligible Insured and Letter of Credit Backed Accounts and Eligible
Investment Grade Accounts) at such time plus (II) 90% of the aggregate
Outstanding Balance of Eligible Insured and Letter of Credit Backed Accounts
owned by U.S. Credit Parties at such time plus (III) 90% of the aggregate
Outstanding Balance of Eligible Investment Grade Accounts owned by U.S. Credit
Parties at such time plus (b) the lesser of (i) 70% of Eligible U.S. Inventory
at such time and (ii) 85% of the Net Orderly Liquidation Value of Eligible U.S.
Inventory at such time (in each case with respect to clauses (i) and (ii) with
any Eligible U.S. Inventory to be valued at the lower of cost or market value
thereof (net of any intercompany profit)) plus (c)(i) 100% of all amounts on
deposit in U.S. Dominion Accounts (in each case to the extent such amounts
constitute cash held in deposit accounts) and (ii) 95% of all other amounts on
deposit in securities accounts of a U.S. Credit Party that are subject to the
control of the Collateral Agent (in each case to the extent such amounts
constitute Cash Equivalents of the type described in clause (a) of the
definition thereof held in such securities accounts) minus (d) any Reserves
established from time to time by the Administrative Agent in accordance
herewith; provided, however, that the aggregate amount arising under preceding
clause (c), together with the aggregate amount arising under clause (c) of the
first sentence of the definition of “Canadian Borrowing Base,” shall not exceed
$100,000,000. The U.S. Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 9.17(a), adjusted on a pro forma basis
as necessary in the Permitted Discretion of the Administrative Agent (pending
the delivery of a new Borrowing Base Certificate) to reflect the impact of any
Significant Asset Sale (other than receivables to be factored which are sold
pursuant to Section 10.02(iii) or any other event or circumstance which by the
express terms of this Agreement alters the eligibility for inclusion in the U.S.
Borrowing Base of Eligible Accounts, Eligible Inventory, Eligible Insured and
Letter of Credit Backed Accounts or Eligible Investment Grade Accounts reflected
in such Borrowing Base Certificate. The Administrative Agent shall have the
right (but no obligation) to review the computations in any Borrowing Base
Certificate and if, in its Permitted Discretion, such computations have not been
calculated in accordance with the terms of this Agreement, the Administrative
Agent shall have the right, in consultation with the Company, to correct any
such errors in such manner as it shall determine in its Permitted Discretion and
the Administrative Agent will notify the Company promptly after making any such
correction.

“U.S. Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any Security Document governed by the laws of the United
States (or any state thereof) (including any Additional Security Documents but
excluding the Canadian Security Agreement and U.K. Security Documents) or is
required to be granted in accordance with requirements set forth in
Section 2.22, Section 9.12, Section 9.13, or Section 9.14, including, without
limitation, all collateral as described in the U.S. Security Agreement.

“U.S. Collection Account” shall mean each account established at a U.S. bank
subject to a Deposit Account Control Agreement into which funds shall be
transferred as provided in Section 9.17(c).

“U.S. Collection Bank” shall mean any bank that maintains a U.S. Collection
Account.

 

-65-



--------------------------------------------------------------------------------

“U.S. Credit Party” shall mean each U.S. Borrower and each U.S. Subsidiary
Guarantor.

“U.S. Dilution Reserve” shall mean, at any date, (i) the amount by which the
consolidated Dilution Ratio of Eligible U.S. Accounts exceeds five percent
(5%) multiplied by (ii) the Eligible U.S. Accounts on such date.

“U.S. Dollars”or “Dollars” and the sign “$” shall each mean freely transferable
lawful money (expressed in dollars) of the United States.

“U.S. Dominion Account” shall have the meaning set forth in Section 9.17.

“U.S. FILO Borrowing Base” shall mean, at the time of any determination, an
amount equal to the sum of the Dollar Equivalent, without duplication, of (a) 5%
of the aggregate Outstanding Balance of Eligible U.S. Accounts plus (b) 10% of
the Net Orderly Liquidation Value of Eligible U.S. Inventory at such time (to be
valued at the lower of cost or market value thereof (net of any intercompany
profit)); provided that such rate shall decrease to (i) 7.5% on the
2-and-a-half-year anniversary of the Closing Date and (ii) 5% on the 3-year
anniversary of the Closing Date, minus any Reserves established from time to
time by the Administrative Agent in accordance herewith. The U.S. FILO Borrowing
Base at any time shall be determined by reference to the most recent Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 9.17(a), adjusted on a pro forma basis as necessary in the Permitted
Discretion of the Administrative Agent (pending the delivery of a new Borrowing
Base Certificate) to reflect the impact of any Significant Asset Sale (other
than receivables to be factored which are sold pursuant to Section 10.02(iii) or
any other event or circumstance which by the express terms of this Agreement
alters the eligibility for inclusion in the U.S. FILO Borrowing Base of Eligible
Accounts or Eligible Inventory reflected in such Borrowing Base Certificate. The
Administrative Agent shall have the right (but no obligation) to review the
computations in any Borrowing Base Certificate and if, in its Permitted
Discretion, such computations have not been calculated in accordance with the
terms of this Agreement, the Administrative Agent shall have the right, in
consultation with the Company, to correct any such errors in such manner as it
shall determine in its Permitted Discretion and the Administrative Agent will
notify the Company promptly after making any such correction

“U.S. FILO Commitment” shall mean the commitment of the U.S. FILO Lenders under
the U.S. FILO Subfacility to make U.S. FILO Loans hereunder up to the U.S. FILO
Line Cap.

“U.S. FILO Exchange Offer” shall have the meaning given in Section 2.21(a).

“U.S. FILO Exposure” shall mean, with respect to the U.S. FILO Lenders under a
U.S. FILO Subfacility at any time, the aggregate principal amount at such time
of all outstanding U.S. FILO Loans of such Lender under the U.S. FILO
Subfacility.

“U.S. FILO Lender” shall mean any Lender hereunder that accepts a U.S. FILO
Exchange Offer pursuant to Section 2.21 and has a resulting FILO Commitment
under the U.S. FILO Subfacility.

“U.S. FILO Line Cap” shall mean an amount equal to the lesser of (a) the FILO
Commitments under the U.S. FILO Subfacility and (b) the U.S. FILO Borrowing
Base.

“U.S. FILO Loans” shall mean advances made to or at the instructions of a U.S.
Borrower pursuant to Section 2.01 hereof under the U.S. FILO Subfacility.

“U.S. FILO Subfacility” shall mean the Subfacility resulting from a U.S. FILO
Exchange Offer, if any.

 

-66-



--------------------------------------------------------------------------------

“U.S. Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A. or any affiliate of Bank of America, N.A. with respect to Letters of Credit
issued by it; (b) any other Lender that may become an Issuing Bank pursuant to
Sections 2.13(i) and 2.13(k), with respect to Letters of Credit issued by such
Lender; or (c) collectively, all of the foregoing.

“U.S. LC Credit Extension” shall mean, with respect to any U.S. Letter of
Credit, the issuance, amendment or renewal thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

“U.S. LC Disbursement” shall mean a payment or disbursement made by the U.S.
Issuing Bank pursuant to a U.S. Letter of Credit.

“U.S. LC Documents” shall mean all documents, instruments and agreements
delivered by a U.S. Borrower or any other Person to the U.S. Issuing Bank or the
Administrative Agent in connection with any U.S. Letter of Credit.

“U.S. LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding U.S. Letters of Credit at such time plus (b) the
aggregate principal amount of all U.S. LC Disbursements that have not yet been
reimbursed at such time. The U.S. LC Exposure of any Revolving Lender at any
time shall mean its Pro Rata Percentage of the aggregate U.S. LC Exposure at
such time.

“U.S. LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the U.S. Borrower in respect of any U.S. LC Disbursements
(including any payment obligations arising therefrom); and (b) the stated amount
of all outstanding U.S. Letters of Credit.

“U.S. Letter of Credit” shall mean any letters of credit issued or to be issued
by the U.S. Issuing Bank under the U.S. Subfacility for the account of the U.S.
Borrowers pursuant to Section 2.13.

“U.S. Line Cap” shall mean an amount that is equal to the lesser of (a) the U.S.
Revolving Commitments and (b) the then applicable U.S. Borrowing Base.

“U.S. Perfection Certificate” shall mean the U.S. Perfection Certificate in the
form approved by the Collateral Agent, as the same may be supplemented from time
to time pursuant to Section 9.01(e) or otherwise.

“U.S. Protective Advance” shall have the meaning assigned to such term in
Section 2.18.

“U.S. Revolving Borrowing” shall mean a Borrowing comprised of U.S. Revolving
Loans.

“U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Lender, the commitment, if any, of such Lender to make U.S. Revolving Loans
hereunder up to the amount set forth and opposite such Lender’s name on Schedule
2.01 under the caption “U.S. Revolving Commitment,” or in the Assignment and
Assumption Agreement pursuant to which such Lender assumed its U.S. Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07, (b) reduced from time to time pursuant to Section 2.21
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ U.S.
Revolving Commitments on the Closing Date is $150,000,000.

“U.S. Revolving Exposure” shall mean, with respect to any U.S. Revolving Lender
at any time, the aggregate principal amount at such time of all outstanding U.S.
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s U.S. LC Exposure, plus the aggregate amount at such of such Lender’s
U.S. Swingline Exposure.

 

-67-



--------------------------------------------------------------------------------

“U.S. Revolving Lender” shall mean any Lender under the U.S. Subfacility.

“U.S. Revolving Loans” shall mean advances made to or at the request of a U.S.
Borrower pursuant to Section 2.01(i) or (ii) hereof under the U.S. Subfacility
and may constitute U.S. Revolving Loans and U.S. Swingline Loans but shall not
include U.S. FILO Loans.

“U.S. Revolving Note” shall mean each revolving note substantially in the form
of Exhibit B-1 hereto.

“U.S. Security Agreement” shall have the meaning provided in Section 6.09.

“U.S. Subfacility” shall have the meaning set forth in the recitals hereto.

“U.S. Subsidiary Borrower” shall mean any Domestic Subsidiaries of the Company
that own any assets included in the U.S. Borrowing Base and that execute a
counterpart hereto and to any other applicable Credit Document as a Borrower.

“U.S. Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
the Company (other than the U.S. Borrowers) in existence on the Closing Date
other than any Unrestricted Subsidiary, as well as each Wholly-Owned Domestic
Subsidiary of the Company established, created or acquired after the Closing
Date which becomes a party to this Agreement in accordance with the requirements
of this Agreement.

“U.S. Swingline Commitment” shall mean the commitment of the U.S. Swingline
Lender to make loans under the U.S. Subfacility pursuant to Section 2.12, as the
same may be reduced from time to time pursuant to Section 2.07.

“U.S. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any U.S. Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate U.S. Swingline Exposure at such time.

“U.S. Swingline Lender” shall mean Bank of America, N.A.

“U.S. Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant
to Section 2.12.

“U.S. Swingline Note” shall mean each swingline note substantially in the form
of Exhibit B-3 hereto.

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.01(c).

“Weekly Reporting Event” shall mean the occurrence of a date when (a) Specified
Availability shall have been less than the greater of (i) 10% of the Line Cap
and (ii) $60,000,000,45,000,000, in either case at any time, until such date as
(b) Specified Availability shall have been at least equal to the greater of
(i) 10% of the Line Cap and (ii) $60,000,00045,000,000 over a period of 30
consecutive calendar days.

 

-68-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Company and any
Restricted Subsidiary under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02. Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable). Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

-69-



--------------------------------------------------------------------------------

1.03. Uniform Commercial Code and PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York (and with
respect to any Canadian Credit Party, such definition or correlative terms (if
existing) under the PPSA shall be defined in accordance with the PPSA) from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Contract,” “Deposit
Account,” “Document” (“document of title” as defined in the PPSA), “Equipment,”
“General Intangibles (“intangibles” as defined in the PPSA),” “Goods” and
“Instrument.”

1.04. Exchange Rates; Currency Equivalent. All references in the Credit
Documents to Loans, Letters of Credit, Obligations, Borrowing Base components
and other amounts shall be denominated in Dollars, unless expressly provided
otherwise. The Dollar Equivalent of any amounts denominated or reported under a
Credit Document in a currency other than Dollars shall be determined by the
Administrative Agent on a daily basis, based on the current Spot Rate. The
Company shall report value and other Borrowing Base components to the
Administrative Agent in the currency invoiced by the Company or shown in the
Company’s financial records, and unless expressly provided otherwise, shall
deliver financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, the Borrowers shall
repay such Obligation in such other currency.

1.05. Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Credit
Document) and for all other purposes pursuant to which the interpretation or
construction of a Credit Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Quebec,
(a) “personal property” shall be deemed to include “movable property,” (b) “real
property” shall be deemed to include “immovable property,” (c) “tangible
property” shall be deemed to include “corporeal property,” (d) “intangible
property” shall be deemed to include “incorporeal property,” (e) “security
interest,” “mortgage” and “lien” shall be deemed to include a “hypothec,” “prior
claim” and a “resolutory clause,” (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code of Quebec, (g) all references to “perfection” of or “perfected”
Liens shall be deemed to include a reference to an “opposable” or “set up” Liens
as against third parties, (h) any “right of offset,” “right of setoff” or
similar expression shall be deemed to include a “right of compensation,”
(i) “goods” shall be deemed to include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, (j) an
“agent” shall be deemed to include a “mandatary,” (k) “construction liens” shall
be deemed to include “legal hypothecs,” (l) “joint and several” shall be deemed
to include “solidary,” (m) “gross negligence or willful misconduct” shall be
deemed to be “intentional or gross fault,” (n) “beneficial ownership” shall be
deemed to include “ownership on behalf of another as mandatary,” (o) “easement”
shall be deemed to include “servitude,” (p) “priority” shall be deemed to
include “prior claim,” (q) “survey” shall be deemed to include “certificate of
location and plan,” (r) “fee simple title” shall be deemed to include “absolute
ownership” and (s) “ground lease” shall be deemed to include “emphyteutic
lease.” The parties hereto confirm that it is their wish that this Agreement and
any other document executed in connection with the transactions contemplated
herein be drawn up in the English language only (except if another language is
required under any applicable law) and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
langue anglaise seulement (sauf si une autre langue est requise en vertu d’une
loi applicable).

 

-70-



--------------------------------------------------------------------------------

1.06. Currency Fluctuations. If at any time following one or more fluctuations
in the exchange rate of the Canadian Dollar against the U.S. Dollar, (a) the
equivalent amount in Canadian Dollars of Obligations under the Revolving Loans
in U.S. Dollars (based on the applicable Spot Rate) plus Obligations under the
Revolving Loans in Canadian Dollars exceeds the limit of the Borrowing Base, or
(b) any part of the Obligations exceeds any other limit set forth herein for
such Obligations, in each case by more than $1,000,000 or C$1,000,000, as
applicable, the Company shall within three (3) Business Days of written notice
of same from the Administrative Agent or, if an Event of Default has occurred
and is continuing, immediately (i) make the necessary payments or repayments to
reduce such Obligations to an amount necessary to eliminate such excess or
(ii) maintain or cause to be maintained with the Administrative Agent deposits
in an amount equal to or greater than the amount of such excess, such deposits
to be maintained in such form and upon such terms as are acceptable to the
Administrative Agent. Without in any way limiting the foregoing provisions, the
Administrative Agent shall, weekly or more frequently in the Administrative
Agent’s sole discretion, make the necessary exchange rate calculations to
determine whether any such excess exists on such date.

1.07. Divisions. For all purposes under the Credit Documents, in connection with
any Division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

Section 2 Amount and Terms of Credit.

2.01. Commitments. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make (i) under the U.S. Subfacility, U.S. Revolving Loans to
the U.S. Borrowers in Dollars, at any time and from time to time on and after
the Closing Date until the earlier of one Business Day prior to the Maturity
Date and the termination of the U.S. Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in the Availability Conditions not being met;
provided that, following a U.S. FILO Exchange Offer, no U.S. Revolving Loans may
be made to any U.S. Borrower unless the amount of outstanding U.S. FILO Loans is
equal to the U.S. FILO Line Cap, if any U.S. FILO Subfacility exists at such
time; or (ii) under the Canadian Subfacility, Canadian Revolving Loans to the
Canadian Borrowers or U.K. Borrowers, if any, in Dollars or Canadian Dollars or
to U.S. Borrowers in Dollars or Canadian Dollars, at any time and from time to
time on and after the Closing Date until the earlier of one Business Day prior
to the Maturity Date and the termination of the Canadian Revolving Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in the Availability
Conditions not being met; provided that, following a Canadian FILO Exchange
Offer, no Canadian Revolving Loans may be made to any Borrower unless the amount
of outstanding Canadian FILO Loans is equal to the Canadian FILO Line Cap, if
any Canadian FILO Subfacility exists at such time. Subject to the terms and
conditions set forth herein, the Canadian FILO Lenders agree to make Canadian
FILO Loans to the Canadian Borrowers or U.K. Borrowers, if any, in Dollars or
Canadian Dollars, or the U.S. Borrowers in Dollars or Canadian Dollars,
following a Canadian FILO Exchange Offer and thereafter until the earlier of one
Business Day prior to the Maturity Date and the termination of the Canadian FILO
Commitment of such Lender in an aggregate principal amount that will not result
in the aggregate amount of Canadian FILO Loans exceeding the Canadian FILO Line
Cap. Subject to the terms and conditions set forth herein, the U.S. FILO Lenders
agree to make U.S. FILO Loans to the U.S. Borrowers in Dollars following a U.S.
FILO Exchange Offer and thereafter until the earlier of one Business Day prior
to the Maturity Date and the termination of the U.S. FILO Commitment of such
Lender in an aggregate principal amount that will not result in the aggregate
amount of the U.S. FILO Loans exceeding the U.S.

 

-71-



--------------------------------------------------------------------------------

FILO Line Cap. Within the limits set forth above and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans under each applicable Subfacility and may
borrow, pay or prepay and reborrow FILO Loans under each applicable FILO
Subfacility. All U.S. Borrowers shall be jointly and severally liable as
borrowers for all Borrowings of each U.S. Borrower regardless of which U.S.
Borrower received the proceeds thereof. All Canadian Borrowers and U.K.
Borrowers, if any, shall be jointly and severally liable as borrowers for all
Borrowings of each Canadian Borrower and U.K. Borrower regardless of which
Canadian Borrower or U.K. Borrower received the proceeds thereof.

2.02. Loans.

(a) Each (i) U.S. Revolving Loan (other than U.S. Swingline Loans) shall be made
as part of a Borrowing consisting of U.S. Revolving Loans made by the U.S.
Revolving Lenders ratably in accordance with their applicable U.S. Revolving
Commitments, (ii) Canadian Revolving Loan (other than Canadian Swingline Loans)
shall be made as part of a Borrowing consisting of Canadian Revolving Loans made
by the Canadian Revolving Lenders ratably in accordance with their applicable
Canadian Revolving Commitments, (iii) Canadian FILO Loan shall be made as part
of a Borrowing consisting of Canadian FILO Loans made by the Canadian FILO
Lenders ratably in accordance with their applicable Canadian FILO Commitments
and (iv) U.S. FILO Loan shall be made as part of a Borrowing consisting of U.S.
FILO Loans made by the U.S. FILO Lenders ratably in accordance with their
applicable U.S. FILO Commitments; provided that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), Loans (other than Swingline Loans) comprising any Borrowing
shall be in an aggregate principal amount that is (i) (A) in the case of
LIBORLIBO Rate Loans, an integral multiple of $250,000 and not less than
$1,000,000 and (B) in the case of B/A EquivalentCDOR Rate Loans, an integral
multiple of C$250,000 and not less than C$1,000,000 or (ii) equal to the
remaining available balance of the applicable Revolving Commitments.

(b) Subject to Section 3.01, each Borrowing of U.S. Revolving Loans or U.S. FILO
Loans shall be comprised entirely of U.S. Base Rate Loans or LIBORLIBO Rate
Loans and each Borrowing of Canadian Revolving Loans or Canadian FILO Loans
shall be comprised entirely of Canadian Base Rate Loans, Canadian Prime Rate
Loans, B/A EquivalentCDOR Rate Loans or LIBORLIBO Rate Loans, as the Relevant
Borrower may request pursuant to Section 2.03. Each applicable Lender may at its
option make any LIBORLIBO Rate Loan or B/A EquivalentCDOR Rate Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan to each applicable Lender in accordance with the
terms of this Agreement or cause the Borrowers to pay additional amounts
pursuant to Section 3.01. Borrowings of more than one Type may be outstanding at
the same time; provided further that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than ten Borrowings of
LIBORLIBO Rate Loans or ten Borrowings of B/A EquivalentCDOR Rate Loans
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods or Contract Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds as the
Administrative Agent may designate not later than 3:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account as directed by the Relevant Borrower in the applicable Notice of
Borrowing maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met or waived, return the amounts so received to the respective
Lenders.

 

-72-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraphclause (c) above, and the Administrative Agent may, in reliance upon
such assumption, make available to the Relevant Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Relevant Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of a Borrower, as
applicable, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, for the first such day, the
Federal Funds Rate (for Dollars) or the Bank of Canada Overnight Rate (for
Canadian Dollars), and for each day thereafter, the U.S. Base Rate or Canadian
Base Rate (for Dollars) or the Canadian Prime Rate (for Canadian Dollarsa rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error).

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period or Contract Period requested with respect thereto would end
after the Maturity Date.

(f) If an Issuing Bank shall not have received from the Relevant Borrower the
payment required to be made by Section 2.13(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each
applicable Revolving Lender of such LC Disbursement and its Pro Rata Percentage
thereof. Each such Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent on such date (or, if such Revolving
Lender shall have received such notice later than 12:00 (noon), New York City
time, on any day, not later than 11:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Lender’s Pro Rata
Percentage of such LC Disbursement (it being understood that such amount shall
be deemed to constitute a U.S. Base Rate Loan or Canadian Base Rate Loan (for LC
Disbursements denominated in Dollars) or a Canadian Prime Rate Loan (for LC
Disbursements denominated in Canadian Dollars) of such Lender, and such payment
shall be deemed to have reduced the applicable LC Exposure), and the
Administrative Agent will promptly pay to such Issuing Bank amounts so received
by it from the applicable Revolving Lenders. The Administrative Agent will
promptly pay to the applicable Issuing Bank any amounts received by it from the
applicable Borrower pursuant to Section 2.13(e) prior to the time that any
Revolving Lender makes any payment pursuant to this paragraphclause (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the applicable Issuing Bank, as their interests may
appear. If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
such Lender and the Relevant Borrower, as applicable, severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraphclause (f) to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
applicable Issuing Bank at (i) in the case of the Relevant Borrower, a rate per
annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Rate (for Dollars) or the Bank of Canada Overnight Rate (for
Canadian Dollars), and for each day thereafter, the U.S. Base Rate (for Dollars)
or the Canadian Prime Rate (for Canadian Dollarsa rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

 

-73-



--------------------------------------------------------------------------------

2.03. Borrowing Procedure. To request a Revolving Borrowing under the U.S.
Subfacility or Canadian Subfacility, or the U.S. FILO Subfacility or Canadian
FILO Subfacility, if any, the Relevant Borrower shall notify the Administrative
Agent of such request by telecopy or electronic transmission (i) in the case of
a Borrowing of LIBORLIBO Rate Loans, not later than 12:00 p.m.noon, New York
City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Borrowing of U.S. Base Rate Loans (other than Swingline
Loans), not later than 12:00 p.m.noon, New York City time, on the Business Day
of the proposed Borrowing, (iii) in the case of a Borrowing of B/A
EquivalentCDOR Rate Loans, not later than 12:00 p.m.noon, New York City time,
three Business Days before the date of the proposed Borrowing, (iv) in the case
of a Borrowing of Canadian Base Rate Loans (other than Canadian Swingline
Loans), not later than 12:00 p.m.noon, New York City time, on the Business Day
of the proposed Borrowing or (v) in the case of a Borrowing of Canadian Prime
Rate Loans (other than Canadian Swingline Loans), not later than 12:00 p.m.noon,
New York City, on the Business Day of the proposed Borrowing. Each such written
Notice of Borrowing shall specify the following information in compliance with
Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be a Borrowing of U.S. Base Rate Loans, a
Borrowing of LIBORLIBO Rate Loans, a Borrowing of Canadian Base Rate Loans, a
Borrowing of Canadian Prime Rate Loans or a Borrowing of B/A EquivalentCDOR Rate
Loans;

(d) in the case of a Borrowing of LIBORLIBO Rate Loans or B/A EquivalentCDOR
Rate Loans, the initial Interest Period or Contract Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period” or “Contract Period,” as applicable;

(e) the location and number of the account to which funds are to be disbursed;

(f) the Subfacility or FILO Subfacility, as applicable, under which the Loans
are to be borrowed;

(g) the currency of the Borrowing; and

(h) that the conditions set forth in Section 6 or Section 7, as applicable, are
satisfied or waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of U.S. Base Rate Loans for U.S. Borrowers and of
Canadian Prime LoansRate Loans (for Borrowings in Canadian Dollars under the
Canadian Subfacility or the Canadian FILO Subfacility) or Canadian Base Rate
Loans (for Borrowings in Dollars under the U.S. Subfacility or the U.S. FILO
Subfacility), as applicable, for the Canadian Borrowers or U.K. Borrowers, if
any. If no Interest Period or Contract Period is specified with respect to any
requested Borrowing of LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans,
then the Relevant Borrower shall be deemed to have selected an Interest Period
or Contract Period of one month’s duration. If no currency is specified, then
the requested Borrowing shall be made in Dollars for U.S. Borrowers and Canadian
Dollars for the Canadian Borrowers or U.K. Borrowers, if any. Promptly following
receipt of a Notice of Borrowing in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

-74-



--------------------------------------------------------------------------------

2.04. Evidence of Debt; Repayment of Loans.

(a) Each U.S. Borrower, jointly and severally, hereby unconditionally promises
to pay (i) to the Administrative Agent (A) for the account of each U.S.
Revolving Lender, the then unpaid principal amount of each U.S. Revolving Loan
of such U.S. Revolving Lender, (B) for the account of each Canadian Lender, the
then unpaid amount of each Canadian Revolving Loan borrowed by the U.S.
Borrowers of such Canadian Lender, (C) for the account of each U.S. FILO Lender,
if applicable, the then unpaid principal amount of each U.S. FILO Loan of such
U.S. FILO Lender and (D) for the account of each Canadian FILO Lender, if
applicable, the then unpaid principal amount of each Canadian FILO Loan borrowed
by the U.S. Borrowers of such Canadian FILO Lender, in each case, on the
Maturity Date and (ii) to each U.S. Swingline Lender the then unpaid principal
amount of each applicable Swingline Loan on the Maturity Date. Each Canadian
Borrower and U.K. Borrower, if any, jointly and severally, hereby
unconditionally promises to pay (i) to the Administrative Agent (A) for the
account of each Canadian Revolving Lender, the then unpaid principal amount of
each Canadian Revolving Loan of such Canadian Revolving Lender and (B) for the
account of each Canadian FILO Lender, if applicable, the then unpaid principal
amount of each Canadian FILO Loan of such Canadian FILO Lender, in each case, on
the Maturity Date and (ii) to the Canadian Swingline Lender the then unpaid
principal amount of each applicable Canadian Swingline Loan on the Maturity
Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Company shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof, the currency
thereof and the Interest Period or Contract Period applicable thereto; (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder; and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender. The Company shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.

(d) The entries made in the accounts maintained pursuant to paragraphsclauses
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Relevant Borrowers shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1, Exhibit B-2, Exhibit B-3 or Exhibit
B-4, as applicable.

 

-75-



--------------------------------------------------------------------------------

2.05. Fees.

(a) Unused Line Fee. With respect to each(x) (i) the U.S. Subfacility, the U.S.
Borrowers shall, jointly and severally, pay, and (ii) the Canadian Subfacility,
the Canadian Borrowers and U.K. Borrowers, if any, shall, jointly and severally,
with respect to the Canadian Subfacility and the Canadian FILO Subfacility, pay,
in each case, to the Administrative Agent, for the pro rata benefit of the
Lenders (other than any Defaulting Lender) under each Subfacility, a fee in
Dollars equal to the Unused Line Fee Rate multiplied by the amount by which the
Revolving Commitments (other than Revolving Commitments of a Defaulting Lender)
under such Subfacility exceed the average daily balance of outstanding Revolving
Loans (other than Swingline Loans) under such Subfacility, and the stated amount
of outstanding Letters of Credit under such Subfacility during any fiscal
quarter (such feeand (y) (i) each U.S. FILO Subfacility, the U.S. Borrowers
shall, jointly and severally, pay, and (ii) each Canadian FILO Subfacility, the
Canadian Borrowers and U.K. Borrowers, if any, shall, jointly and severally,
pay, in each case, the fee in respect of which the Revolving Commitments
thereunder exceed the average daily balance of outstanding Revolving Loans
(other than Swingline Loans) thereunder set forth in the relevant FILO Amendment
(such fee pursuant to this Section 2.05(a), the “Unused Line Fee”). Such fee
shall accrue commencing on the Closing Date, and will be payable in arrears, on
the first day of each fiscal quarter, commencing July 1, 2015.

(b) Administrative Agent Fees. The U.S. Borrowers, jointly and severally, agree
to pay, and the Canadian Borrowers and U.K. Borrowers, if any, jointly and
severally, agree to pay, to the Administrative Agent, for its own account, the
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(c) LC and Fronting Fees. The U.S. Borrowers, jointly and severally, agree to
pay, and the Canadian Borrowers and U.K. Borrowers, if any, jointly and
severally, agree to pay (i) to the Administrative Agent for the account of each
applicable Revolving Lender a participation fee (the “LC Participation Fee”) in
Dollars, for Letters of Credit denominated in Dollars, or Canadian Dollars, for
Letters of Credit denominated in Canadian Dollars, with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin from time to time used to determine the interest rate on
LIBORLIBO Rate Loans which are Revolving Loans (not FILO Loans) pursuant to
Section 2.06, on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure and (ii) to each Issuing
Bank a fronting fee (“Fronting Fee”) in Dollars, for Letters of Credit
denominated in Dollars, or Canadian Dollars, for Letters of Credit denominated
in Canadian Dollars, which shall accrue at the rate of 0.125% per annum (or such
other amount as the Issuing Bank and the Relevant Borrower may agree) on the
outstanding dailyface amount of the LC ExposureLetters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as each Issuing
Bank’s standard and reasonable fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder as agreed among the Relevant Borrower and such Issuing Bank from time
to time. LC Participation Fees and Fronting Fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the first calendar day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand (including documentation reasonably
supporting such request). Any other fees payable to the Issuing Banks pursuant
to this paragraphclause (c) shall be payable on demand (together with backup
documentation supporting such reimbursement request). All LC Participation Fees
and Fronting Fees shall be computed on the basis of a year of 365 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

-76-



--------------------------------------------------------------------------------

(d) Subject to Section 2.10(a), all fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the applicable Lenders (other than Defaulting
Lenders), except that the Fronting Fees shall be paid directly to each Issuing
Bank. Once paid, none of the fees shall be refundable under any circumstances.

2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of U.S. Base Rate Loans, including each U.S. Swingline Loan, shall
bear interest at a rate per annum equal to the U.S. Base Rate plus the
Applicable Margin in effect from time to time.

(b) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of LIBORLIBO Rate Loans shall bear interest at a rate per annum equal
to the LIBORLIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of Canadian Base Rate Loans, including each Canadian Swingline Loan
denominated in Dollars, shall bear interest at a rate per annum equal to the
Canadian Base Rate plus the Applicable Margin in effect from time to time.

(d) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of Canadian Prime Rate Loans, including each Canadian Swingline Loan
denominated in Canadian Dollars, shall bear interest at a rate per annum equal
to the Canadian Prime Rate plus the Applicable Margin in effect from time to
time.

(e) Subject to the provisions of Section 2.06(f), the Loans comprising each
Borrowing of B/A EquivalentCDOR Rate Loans denominated in Canadian Dollars shall
bear interest at a rate per annum equal to the Canadian B/ACDOR Rate for the
ContractInterest Period in effect for such Borrowing plus the Applicable Margin
in effect from time to time.

(f) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2.00% plus the rate otherwise applicable to such Loan or (ii) in the case
of any other amount, 2.00% plus the rate applicable to U.S. Base Rate Loans (in
each case, the “Default Rate”).

(g) Accrued interest on (x) each U.S. Base Rate Loan, Canadian Base Rate and
Canadian Prime Rate Loan shall be payable in arrears on each Adjustment Date and
on the Maturity Date commencing with July 1, 2015 and (y) each LIBORLIBO Rate
Loan and B/A EquivalentCDOR Rate Loan shall be payable on the last day of each
Interest Period or Contract Period, as applicable, and on the Maturity Date;
provided that if any Interest Period or Contract Period, as applicable, exceeds
three months, accrued interest shall be payable on the respective dates that
fall every three months after the beginning of such Interest Period or Contract
Period, and, in the case of Revolving Loans and FILO Loans, shall be payable
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to clause (f) of this Section 2.06(f) shall be payable on
demand and, absent demand, on each Adjustment Date and upon termination of the
Revolving Commitments, (ii) in the event of any

 

-77-



--------------------------------------------------------------------------------

repayment or prepayment of any Loan (other than a prepayment of a U.S. Base Rate
Loan, Canadian Base Rate Loan or Canadian Prime Rate Loan prior to the end of
the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBORLIBO Rate Loan or B/A
EquivalentCDOR Rate Loan prior to the end of the current Interest Period or
Contract Period, as applicable, therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(h) All interest and fees hereunder shall be computed on the basis of a year of
365 days, except that interest computed by reference to the LIBORLIBO Rate
(other than U.S. Base Rate Loans and Canadian Base Rate Loans determined by
reference to the LIBORLIBO Rate) shall be computed on the basis of a year of 360
days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable U.S. Base
Rate, Canadian Base Rate or LIBORLIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

(i) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
any other period of time that is less than a calendar year, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or any other period,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest is payable (or compounded) ends and (z) divided
by 360, or such other period of time that is less than the calendar year,
(ii) the principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields. The Administrative Agent agrees that if requested in writing by
the Borrowers it shall calculate the nominal and effective per annum rate of
interest on any outstanding Loan at any time and provide such information to the
Borrowers; provided that any error in any such calculation, or any failure to
provide such information on request, shall not relieve the Borrowers or any of
the other Credit Parties of any of their obligations under this Agreement or any
other Credit Documents, nor result in any liability to the Administrative Agent
or the Lenders.

(j) Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by the Canadian Borrowers in respect of the
Obligations of the Canadian Borrowers pursuant to this Agreement and the other
Credit Documents shall be governed by or subject to the laws of any jurisdiction
of Canada or the federal laws of Canada, in no event shall the aggregate
“interest” (as defined in Section 347 of the Criminal Code, R.S.C. 1985, c.
C-46, as the same shall be amended, replaced or re-enacted from time to time)
payable by the Canadian Credit Parties to the Administrative Agent or any Lender
under this Agreement or any other Credit Document exceed the effective annual
rate of interest on the “credit advanced” (as defined in that section) under
this Agreement or such other Credit Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Credit Document in respect of “interest” (as defined in that section)
is determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Administrative Agent, the applicable Lenders and the Canadian Credit Parties and
the amount of such payment or collection shall be refunded by the Administrative
Agent and such Lenders to the Canadian Borrowers. For the purposes of this
Agreement and each other Credit Document to which any Canadian Borrowers are a
party, the effective annual rate of interest payable by the Canadian Borrowers
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the Loans on the basis of annual compounding for
the lawfully permitted rate of interest and, in the event of dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by and
for the account of the Canadian Borrowers will be conclusive for the purpose of
such determination in the absence of evidence to the contrary.

 

-78-



--------------------------------------------------------------------------------

2.07. Termination and Reduction of Commitments.

(a) Except as otherwise provided in Section 2.19, the Revolving Commitments, the
Swingline Commitment, and the LC Commitment shall automatically terminate on the
Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) any such reduction shall
be in an amount that is an integral multiple of $1,000,000 and (ii) the
Revolving Commitments under any Subfacility shall not be terminated or reduced
if, after giving effect to any concurrent prepayment of the Revolving Loans
under such Subfacility in accordance with Section 2.09, the Revolving Exposures
under such Subfacility would exceed the Revolving Commitments under such
Subfacility. Once initiated, the U.S. FILO Commitments or Canadian FILO
Commitments may not be reduced unless all Revolving Loans under the
corresponding Subfacility have been previously or are concurrently repaid in
full.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraphclause (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section 2.07 shall be irrevocable except that, to the
extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and funded. Any
effectuated termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBORLIBO Rate
Loans or B/A EquivalentCDOR Rate Loans, shall have an initial Interest Period or
Contract Period as specified in such Notice of Borrowing. Thereafter, the
Relevant Borrower may elect to convert such Borrowing, with respect to the U.S.
Subfacility and, the U.S. FILO Subfacility, the Canadian Subfacility and the
Canadian FILO Subfacility, as applicable, to a different Type or to continue
such Borrowing and, in the case of a Borrowing of LIBORLIBO Rate Loans or B/A
EquivalentCDOR Rate Loans, may elect Interest Periods or Contract Periods, as
applicable, therefor, all as provided in this Section 2.08. The Relevant
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, the Borrowers shall not be entitled to
request any conversion or continuation that, if made, would result in more than
ten Borrowings of LIBORLIBO Rate Loans or ten Borrowings of B/A EquivalentCDOR
Rate Loans, outstanding hereunder at any one time. This Section 2.08 shall not
apply to Swingline Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.08, the Relevant Borrower
shall notify the Administrative Agent of such election by electronic
transmission of a Notice of Conversion/Continuation by the time that a Notice of
Borrowing would be required under Section 2.03 if such Borrower was requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election, subject to Section 3.05. Each such Notice of
Conversion/Continuation shall be

 

-79-



--------------------------------------------------------------------------------

substantially in the form of Exhibit A-2, unless otherwise agreed to by the
Administrative Agent and the relevant Borrower. Whenever a Canadian Borrower or
U.K. Borrower, if any, desires to convert or continue any Canadian Prime Loans
as B/A Equivalent Loans, such Canadian Borrower or U.K. Borrower shall give the
Administrative Agent a Notice of Conversion/Continuation, no later than 12:00
p.m. (New York City time) at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, the
Administrative Agent shall notify each Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Canadian Prime Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Contract Period (which shall be deemed to be one month if not specified).

(c) Each written Notice of Conversion/Continuation shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Notice of Conversion/Continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Borrowing of U.S. Base Rate
Loans, a Borrowing of LIBORLIBO Rate Loans, a Borrowing of Canadian Base Rate
Loans, a Borrowing of Canadian Prime Rate Loans or a Borrowing of B/A
EquivalentCDOR Rate Loans;

(iv) the currency of the resulting Borrowing; and

(v) if the resulting Borrowing is a Borrowing of LIBORLIBO Rate Loans or B/A
EquivalentCDOR Rate Loans, the Interest Period or Contract Period, as
applicable, to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
or “Contract Period,” as applicable.”

If any such Notice of Conversion/Continuation requests a Borrowing of LIBORLIBO
Rate Loans or B/A EquivalentCDOR Rate Loans but does not specify an Interest
Period or Contract Period, then the Relevant Borrower shall be deemed to have
selected an Interest Period or Contract Period of one month’s duration. No
Borrowing may be converted into or continued as a Borrowing denominated in a
different currency, but instead must be prepaid in the original currency of such
Borrowing and reborrowed in the other currency.

(d) Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBORLIBO Rate Loans denominated in Dollars is not timely delivered prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Borrowing of U.S. Base Rate Loans or Canadian Base Rate
Loans, as applicable. If a Notice of Conversion/Continuation with respect to a
Borrowing of B/A EquivalentCDOR Rate Loans is not timely delivered prior to the
end of the ContractInterest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such

 

-80-



--------------------------------------------------------------------------------

ContractInterest Period such Borrowing shall be converted to a Borrowing of
Canadian Prime Rate Loans. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Company, then, after the
occurrence and during the continuance of such Event of Default, (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of
LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans and (ii) unless repaid,
each Borrowing of LIBORLIBO Rate Loans and B/A EquivalentCDOR Rate Loans shall
be converted to a Borrowing of U.S. Base Rate Loans (in the case of any Loans
denominated in Dollars under the U.S. Subfacility or the U.S. FILO Subfacility),
Canadian Base Rate Loans or Canadian Prime Loans (in the case of any Loans
denominated in Dollars under the Canadian Subfacility or the Canadian FILO
Subfacility) or Canadian Prime Rate Loans (in the case of any Loans denominated
in Canadian Dollars under the Canadian Subfacility or the Canadian FILO
Subfacility), respectively, at the end of the Interest Period or Contract Period
applicable thereto.

2.09. Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Any Borrower shall have the right, at any time and
from time to time to prepay, without premium or penalty, any Borrowing (provided
that no Canadian FILO Loan or U.S. FILO Loan may be prepaid unless, prior to or
simultaneously with such prepayment, all Revolving Loans outstanding under the
applicable Subfacility are repaid in full), in whole or in part, subject to the
requirements of this Section 2.09; provided that each partial prepayment shall
be in an amount that is an integral multiple of $100,000, in the case of
Borrowings denominated in Dollars, and C$100,000, in the case of Borrowings
denominated in Canadian Dollars.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments under any
Subfacility, the Borrowers shall, on the date of such termination, repay or
prepay all the outstanding Revolving Borrowings and all outstanding Swingline
Loans and Cash Collateralize or backstop on terms reasonably satisfactory to
each applicable Issuing Bank the LC Exposure in accordance with Section 2.13(j),
in each case, in respect of such Subfacility, and thereafter, (ax) prepayments
by the U.S. Borrowers shall be applied to the U.S. FILO Loans and the Canadian
FILO Loans borrowed by a U.S. Borrower and (by) prepayments by the Canadian
Borrowers or U.K. Borrowers, if any, shall be applied to the Canadian FILO
Loans.

(ii) In the event of any partial reduction of the Revolving Commitments under
any Subfacility or FILO Subfacility, then (A) at or prior to the effective date
of such reduction, the Administrative Agent shall notify the Company and the
Revolving Lenders of the Revolving Exposures after giving effect thereto and
(B) if (1) the U.S. Revolving Exposures exceed the U.S. Line Cap then in effect
(it being understood that for this purpose, the U.S. Borrowing Base shall deduct
any Canadian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Canadian Borrowing Base”), after giving effect to such reduction,
then the U.S. Borrowers shall, on the date of such reduction (or, if such
reduction is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, within five Business Days
following such notice), first, repay or prepay U.S. Swingline Loans, second,
repay or prepay U.S. Revolving Borrowings and third, replace or Cash
Collateralize outstanding U.S. Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess, (2) the Canadian Revolving Exposures exceed the Canadian Line Cap
then in effect, after giving effect to such reduction, then the Canadian
Borrowers and U.K. Borrowers, if any, shall, on the date of such reduction (or,
if such reduction is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, within five Business Days
following such notice), first, repay or prepay Canadian Swingline Loans, second,
repay or prepay Canadian Revolving Borrowings and third, replace or Cash
Collateralize outstanding Canadian

 

-81-



--------------------------------------------------------------------------------

Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess, (3) the U.S.
FILO Exposures at any time exceed the U.S. FILO Line Cap then in effect, such
excess shall be deemed drawn under the U.S. Subfacility pursuant to the U.S.
Borrowing Base then in effect, and if the result causes the U.S. Revolving
Exposures to exceed the U.S. Line Cap then in effect (it being understood that
for this purpose, the U.S. Borrowing Base shall deduct any Canadian Revolving
Exposures borrowed in reliance on clause (d) of the definition of “Canadian
Borrowing Base”) the U.S. Borrowers shall, immediately after demand, apply an
amount equal to such excess to prepay the Loans and any interest accrued
thereon, first, repay or prepay U.S. Swingline Loans, second, repay or prepay
U.S. Revolving Borrowings, and third, replace or Cash Collateralize outstanding
U.S. Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess, or (4) the
Canadian FILO Exposures at any time exceed the Canadian FILO Line Cap then in
effect, such excess shall be deemed drawn under the Canadian Subfacility
pursuant to the Canadian Borrowing Base or the U.S. Borrowing Base then in
effect, as the case may be, and if the result causes the Canadian Revolving
Exposures to exceed the Canadian Line Cap then in effect the Canadian Borrowers
and U.K. Borrowers, if any, shall, immediately after demand, apply an amount
equal to such excess to prepay the Loans and any interest accrued thereon,
first, repay or prepay Canadian Swingline Loans, second, repay or prepay
Canadian Revolving Borrowings, and third, replace or Cash Collateralize
outstanding Canadian Letters of Credit in accordance with the procedures set
forth in Section 2.13(j), in an amount sufficient to eliminate such excess.

(iii) In the event that (1) the U.S. Revolving Exposures at any time exceed the
U.S. Line Cap then in effect (it being understood that for this purpose, the
U.S. Borrowing Base shall deduct any Canadian Revolving Exposures borrowed in
reliance on clause (d) of the definition of “Canadian Borrowing Base”), the U.S.
Borrowers shall, immediately after demand (or, if such overadvance is due to the
imposition of new Reserves or a change in the methodology of calculating
existing Reserves, or a change in eligibility standards, within five Business
Days following notice), apply an amount equal to such excess to prepay the Loans
and any interest accrued thereon, first, repay or prepay U.S. Swingline Loans,
second, repay or prepay U.S. Revolving Borrowings, and third, replace or Cash
Collateralize outstanding U.S. Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess, or (2) the Canadian Revolving Exposures at any time exceed the
Canadian Line Cap then in effect, the Canadian Borrowers and U.K. Borrowers, if
any, shall, immediately after demand (or, if such overadvance is due to the
imposition of new Reserves or a change in the methodology of calculating
existing Reserves, or change in eligibility standards, within five Business Days
following notice), apply an amount equal to such excess to prepay the Canadian
Revolving Loans and any interest accrued thereon, first, repay or prepay
Canadian Swingline Loans, second, repay or prepay Canadian Revolving Borrowings,
and third, replace or Cash Collateralize outstanding Canadian Letters of Credit
in accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess, (3) the U.S. FILO Exposures at any time
exceed the U.S. FILO Line Cap then in effect, such excess shall be deemed drawn
under the U.S. Subfacility pursuant to the U.S. Borrowing Base then in effect,
and if the result causes the U.S. Revolving Exposures to exceed the U.S. Line
Cap then in effect (it being understood that for this purpose, the U.S.
Borrowing Base shall deduct any Canadian Revolving Exposures borrowed in
reliance on clause (d) of the definition of “Canadian Borrowing Base”) the U.S.
Borrowers shall, immediately after demand, apply an amount equal to such excess
to prepay the Loans and any interest accrued thereon, first, repay or prepay
U.S. Swingline Loans, second, repay or prepay U.S. Revolving Borrowings, and
third, replace or Cash Collateralize outstanding U.S. Letters of Credit in
accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess, or (4) the Canadian FILO Exposures at any
time exceed the Canadian FILO Line Cap then in effect, such excess shall be
deemed drawn under the Canadian Subfacility pursuant to the Canadian Borrowing
Base or the U.S. Borrowing Base then in effect, as the case may be, and if the
result causes the Canadian Revolving Exposures to exceed the Canadian Line Cap
then in effect the Canadian Borrowers and U.K. Borrowers, if any, shall,
immediately

 

-82-



--------------------------------------------------------------------------------

after demand, apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, first, repay or prepay Canadian Swingline Loans,
second, repay or prepay Canadian Revolving Borrowings, and third, replace or
Cash Collateralize outstanding Canadian Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the applicable Borrowers shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

(c) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Relevant Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to this
paragraphclause (i) of Section 2.09(c). Except as provided in SectionSections
2.09(b)(ii) and (iii) hereof, all mandatory prepayments shall be applied as
follows: first, to fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to the Credit Documents; second, to interest then
due and payable on the Borrowers’ Swingline Loans; third, to the principal
balance of the Swingline Loan outstanding until the same has been prepaid in
full; fourth, to interest then due and payable on the Revolving Loans and other
amounts due pursuant to Sections 3.02 and 5.01; fifth, to the principal balance
of the Revolving Loans until the same have been prepaid in full; sixth, to Cash
Collateralize all LC Exposure plus any accrued and unpaid interest thereon (to
be held and applied in accordance with Section 2.13(j) hereof); seventh,
returned to the Relevant Borrower or to such party as otherwise required by law.

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
U.S. Base Rate Loans, Canadian Base Rate Loans and Canadian Prime Rate Loans, as
applicable. Any amounts remaining after each such application shall be applied
to prepay LIBORLIBO Rate Loans and B/A EquivalentCDOR Rate Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.09 shall be in excess of the amount of the U.S. Base Rate
Loans, Canadian Base Rate Loans or the Canadian Prime Rate Loans, as applicable
at the time outstanding, only the portion of the amount of such prepayment that
is equal to the amount of such outstanding U.S. Base Rate Loans, Canadian Base
Rate Loans or Canadian Prime Rate Loans shall be immediately prepaid and, at the
election of the Relevant Borrower the balance of such required prepayment shall
be either (A) deposited in the LC Collateral Account and applied to the
prepayment of LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans, as
applicable, on the last day of the then next-expiring Interest Period or
Contract Period for LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans, as
applicable (with all interest accruing thereon for the account of the Relevant
Borrower) or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.10. Notwithstanding any such deposit in the LC
Collateral Account, interest shall continue to accrue on such Loans until
prepayment.

(d) Notice of Prepayment. The relevant U.S. Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender) by telecopy or electronic transmission of any
prepayment of the U.S. Subfacility or the U.S. FILO Subfacility hereunder and
the relevant Canadian Borrower or U.K. Borrower, if any, shall notify the
Administrative Agent by telecopy or electronic transmission of any prepayment of
the Canadian Subfacility or the Canadian FILO Subfacility hereunder (i) in the
case of prepayment of a Borrowing of LIBORLIBO Rate Loans, not later than 12:00
p.m.noon, New York City time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of a Borrowing of B/A EquivalentCDOR Rate Loans,
not later

 

-83-



--------------------------------------------------------------------------------

than 12:00 p.m.noon, New York City time, three Business Days before the date of
prepayment, (iii) in the case of prepayment of a Borrowing of Canadian Base Rate
Loans, not later than 12:00 p.m.noon, New York City time, on the date of
prepayment, (iv) in the case of prepayment of a Borrowing of Canadian Prime Rate
Loans, not later than 12:00 p.m.noon, New York City time, on the date of
prepayment, (v) in the case of prepayment of a Borrowing of U.S. Base Rate
Loans, not later than 12:00 p.m.noon, New York City time, on the date of
prepayment, (vi) in the case of prepayment of a U.S. Swingline Loan, not later
than 12:00 p.m.noon, New York City time, on the date of prepayment and (vii) in
the case of prepayment of a Canadian Swingline Loan, not later than 12:00
p.m.noon, New York City time, on the date of prepayment. Each such notice shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment. Each notice of prepayment
pursuant to this Section 2.09 shall be irrevocable, except that such Borrower
may, by subsequent notice to the Administrative Agent, revoke any such notice of
prepayment if such notice of revocation is received not later than 10:00 a.m.,
(New York City time), on the day on which such prepayment is scheduled to occur
and,; provided that (i) such Borrower reimburses each Lender pursuant to
Section 3.02 for any funding losses within five Business Days after receiving
written demand therefor and (ii) the amount of Loans as to which such revocation
applies shall be deemed converted to (or continued as, as applicable) U.S. Base
Rate Loans or Canadian Base Rate Loans, as applicable, in accordance with the
provisions of Section 2.08 as of the date of notice of revocation (subject to
subsequent conversion in accordance with the provisions of this Agreement).
Promptly following receipt of any such notice of prepayment (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.06.

2.10. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to (x) 2:00 p.m., New York City time, with respect to
payments denominated in Dollars or (y) 1:00 p.m., New York City time, with
respect to payments denominated in Canadian Dollars), on the date when due, in
immediately available funds, without setoff or counterclaim. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in Canadian Dollars shall be made
to the Administrative Agent, for the account of the respective Canadian
Revolving Lenders to which such payment is owed, at the Payment Office in
Canadian Dollars and in immediately available funds not later than the times
specified by the Administrative Agent on the dates specified herein. If, for any
reason, any Borrower is prohibited by any law from making any required payment
hereunder in Canadian Dollars, such Borrower shall make such payment in Dollars
in the Dollar Equivalent of the Canadian Dollar payment amount. Any amounts
received after the required time on any date may, in the reasonable discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to an Issuing Bank or a Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 3.01,
3.02, 5.01 and 13.01 shall be made to the Administrative Agent for the benefit
of the Persons entitled thereto and payments pursuant to other Credit Documents
shall be made to the Administrative Agent for the benefit of the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it

 

-84-



--------------------------------------------------------------------------------

for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Credit Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day (except as set forth in the definition of
“Interest Period”), and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.11 hereof, as applicable,
ratably among the parties entitled thereto.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or FILO Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans andor FILO Loans or
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and FILO Loans and participations in LC
Disbursements and Swingline Loans of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Revolving Loans and FILO Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraphclause (c) shall not be construed to apply
to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including, but not limited to, Section 13.12)
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Company or an
Affiliate thereof or any Subsidiary of the Company (as to which the provisions
of this paragraphclause (c) shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Credit Parties rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of a Credit Party in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Relevant
Borrower prior to the date on which any payment is due under the applicable
Subfacility or FILO Subfacility to the Administrative Agent for the account of
the applicable Lenders or applicable Issuing Bank hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank under the
applicable Subfacility or FILO Subfacility, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate (for Dollars) or the Bank of Canada Overnight Rate (for Canadian
Dollars), as applicable, and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

-85-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

2.11. Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent shall exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except to the limited extent provided in
Section 13.12. In no event shall any Lender’s obligations pursuant to this
Section 2.11(a) cause such Lender to exceed its Commitment.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Credit Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Creditors have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Company hereunder. A Lender shall not
be entitled to receive any fees accruing hereunder during the period in which it
is a Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the Unused Line Fee under
Section 2.05(a). To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders. The
Administrative Agent shall reimburse to the applicable Borrower all LC
Participation Fees attributable to LC Obligations that are not so reallocated.

(c) Cure. The Company, the Administrative Agent and the applicable Issuing Bank
may agree in writing that a Lender is no longer a Defaulting Lender. At such
time, Pro Rata Shares shall be reallocated without exclusion of such Lender’s
Commitments and Loans, and all outstanding Loans, LC Obligations and other
exposures under the Commitments shall be reallocated among the Lenders and
settled by the Administrative Agent (with appropriate payments by the reinstated
Lender) in accordance with the readjusted Pro Rata Shares. Unless expressly
agreed in writing by the Company, the Administrative Agent and the applicable
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.

2.12. Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
(X) the U.S. Swingline Lender shall make U.S. Swingline Loans in Dollars to a
U.S. Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$60,000,000, (ii) the U.S. Revolving Exposures exceeding the U.S. Line Cap (it
being understood that for this purpose, the U.S. Borrowing Base shall deduct any
Canadian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Canadian Borrowing Base”) or (iii) the Revolving Exposures
exceeding the Line Cap and (Y) the Canadian Swingline Lender shall make Canadian
Swingline Loans in

 

-86-



--------------------------------------------------------------------------------

Dollars or Canadian Dollars to a Canadian Borrower, U.S. Borrower or U.K.
Borrower, if any, from time to time during the Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Dollar Equivalent of $60,000,000, (ii) the Canadian Revolving Exposures
exceeding the Canadian Line Cap or (iii) the Revolving Exposures exceeding the
Line Cap; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, each Borrower
may borrow, repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a U.S. Swingline Loan, a U.S. Borrower shall
notify the Administrative Agent of such request by telephonic (followed
immediately by an electronic request) or electronic transmission, not later than
12:00 p.m.noon, New York City time, on the day of a proposed U.S. Swingline
Loan. To request a Canadian Swingline Loan, a Canadian Borrower, U.S. Borrower
or U.K. Borrower, if any, shall notify the Administrative Agent of such request
by telephonic or electronic transmission, not later than 12:00 p.m.noon, New
York City time, on the day of a proposed Canadian Swingline Loan. Each such
notice shall be irrevocable and specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the applicable Swingline Lender of any such notice
received from a U.S. Borrower, Canadian Borrower or U.K. Borrower, as
applicable. The applicable Swingline Lender shall make each Swingline Loan
available to the Relevant Borrower by means of a credit to the general deposit
account of such Borrower with the applicable Swingline Lender (or, in the case
of a U.S. Swingline Loan made to finance the reimbursement of a U.S. LC
Disbursement as provided in Section 2.13(e), by remittance to the U.S. Issuing
Bank) by 3:00 p.m., New York City time, on the requested date of such Swingline
Loan. No U.S. Borrower nor any Canadian Borrower or U.K. Borrower, if any, shall
request a Swingline Loan if at the time of and immediately after giving effect
to such request a Default has occurred and is continuing. Swingline Loans shall
be made in minimum amounts of $100,000 or C$100,000, as applicable.

(c) Prepayment. Each Borrower shall have the right at any time and from time to
time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written, telecopy or electronic transmission notice to the
applicable Swingline Lender and to the Administrative Agent before 12:00
p.m.noon, New York City time, on the date of repayment at the applicable
Swingline Lender’s address for notices specified in such Swingline Lender’s
administrative questionnaire.

(d) Participations. The U.S. Swingline Lender or Canadian Swingline Lender may
by written notice given to the Administrative Agent at any time (but, in any
event shall weekly, or such other time as determined by the Administrative
Agent) not later than 12:00 noon, New York City time (in the case of U.S.
Swingline Loans), or 12:00 noon, New York City time (in the case of Canadian
Swingline Loans), on any Business Day require the U.S. Revolving Lenders or
Canadian Revolving Lenders, as applicable, to acquire participations on such
Business Day in all or a portion of the U.S. Swingline Loans or Canadian
Swingline Loans, as applicable, outstanding, which request may be made
regardless of whether the conditions set forth in Section 7 have been satisfied.
Such notice shall specify the aggregate amount of Swingline Loans in which such
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to such Revolving LenderLenders,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the applicable Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraphclause (d) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments or whether an Overadvance exists or is
created thereby, and that each such

 

-87-



--------------------------------------------------------------------------------

payment shall be made without any offset, abatement, withholding or reduction
whatsoever (provided that such payment shall not cause such Lender’s Revolving
Exposure to exceed such Lender’s Revolving Commitment). Each Revolving Lender
shall comply with its obligation under this paragraphclause (d) by wire transfer
of immediately available funds, in the same manner as provided in
Section 2.02(f) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Relevant Borrower of any participations in
a Swingline Loan acquired pursuant to this paragraphclause (d), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to any Swingline Lender. Any amounts received by a Swingline
Lender from a Borrower (or other party on behalf of a Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the applicable Revolving Lenders that
shall have made their payments pursuant to this paragraphclause (d) and to the
applicable Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraphclause (d) shall
not relieve any Borrower of any default in the payment thereof. If and to the
extent any Revolving Lender shall not have so made its transfer to the
Administrative Agent, such Revolving Lender agrees to pay to the Administrative
Agent, forthwith on demand, such amount, together with interest thereon, for
each day from the date such amount is made available to such Borrower until the
date such amount is repaid to the Administrative Agent at (i) in the case of a
Borrower, as applicable, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, for the first
such day, the Federal Funds Rate (for Dollars) or the Bank of Canada Overnight
Rate (for Canadian Dollars), and for each day thereafter, the U.S. Base Rate or
Canadian Base Rate (for Dollars) or the Canadian Prime Rate (for Canadian
Dollars)greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If the Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on the Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of the
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.13(o)), there shall exist sufficient unutilized Extended Revolving
Loan Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Loan Commitments which will remain
in effect after the occurrence of the Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Loan Commitments and such Swingline Loans shall not be so required to
be repaid in full on the Maturity Date.

2.13. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) any U.S.
Borrower may request the issuance of U.S. Letters of Credit in Dollars or, under
the Canadian Subfacility, Canadian Dollars for its account or for the account of
any of its Restricted Subsidiaries in a form reasonably acceptable to the
Administrative Agent and the U.S. Issuing Bank, at any time and from time to
time during the Revolving Availability Period (provided that the Relevant
Borrower shall be a co-applicant with respect to each U.S. Letter of Credit
issued for the account of or in favor of a Domestic Subsidiary) and (ii) any
Canadian Borrower or U.K. Borrower, if any, may request the issuance of Canadian
Letters of Credit in Dollars or Canadian Dollars for its account or the account
of a Canadian Subsidiary in a form reasonably acceptable to the Administrative
Agent and the Canadian Issuing Bank, at any time and from

 

-88-



--------------------------------------------------------------------------------

time to time during the Revolving Availability Period (provided that the
Relevant Borrower shall be a co-applicant with respect to each Canadian Letter
of Credit issued for the account of or in favor of a Canadian Subsidiary). In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Relevant Borrower to, or entered
into by the Relevant Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Existing Letters of Credit shall be deemed issued under this Agreement.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Relevant Borrower shall hand
deliver or telecopy or transmit by electronic communication a LC Request to the
applicable Issuing Bank and the Administrative Agent not later than 1:00 p.m. on
the second Business Day preceding the requested date of issuance, amendment,
renewal or extension (or such later date and time as is reasonably acceptable to
the applicable Issuing Bank). A request for an initial issuance of a Letter of
Credit shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank: (i) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (ii) the amount and currency thereof;
(iii) the expiry date thereof; (iv) the name and address of the beneficiary
thereof; (v) the documents to be presented by such beneficiary in case of any
drawing thereunder; (vi) the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder; and (vii) such other matters
as the applicable Issuing Bank may reasonably require. A request for an
amendment, renewal or extension of any outstanding Letter of Credit shall
specify in form and detail reasonably satisfactory to the applicable Issuing
Bank (w) the Letter of Credit to be amended, renewed or extended, (x) the
proposed date of amendment, renewal or extension thereof (which shall be a
Business Day), (y) the nature of the proposed amendment, renewal or extension
and (z) such other matters as the applicable Issuing Bank may reasonably
require. If requested by the applicable Issuing Bank, the Relevant Borrower also
shall submit a letter of credit application substantially on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Relevant Borrower
shall be deemed to represent and warrant (solely in the case of clauses (w) and
(x)) that, after giving effect to such issuance, amendment, renewal or
extension) (A) the LC Exposure shall not exceed $200,000,000, (B) (i) the total
Revolving Exposures shall not exceed the Line Cap, (ii) the total U.S. Revolving
Exposures shall not exceed the U.S. Line Cap (it being understood that for this
purpose, the U.S. Borrowing Base shall deduct any Canadian Revolving Exposures
borrowed in reliance on clause (d) of the definition of “Canadian Borrowing
Base”) or (iii) the total Canadian Revolving Exposures shall not exceed the
Canadian Line Cap and (C) if a Defaulting Lender exists, either the LC Exposure
of such Defaulting Lender has been reallocated pursuant to Section 2.12(a) or
such LC Exposure has been cash collateralizedCash Collateralized in accordance
with the provisions of Section 2.13(j). Unless the Administrative Agent and
applicable Issuing Bank shall otherwise agree, no Letter of Credit shall be
denominated in a currency other than Dollars, Canadian Dollars, Euro andor
Sterling.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date which is one year after the date of the issuance of such
Letter of Credit (or such other longer period of time as the Administrative
Agent and the applicable Issuing Bank may agree) (other than with respect to
foreign guarantees which may expire on a date later than one year from the date
of issuance) and, unless Cash Collateralized or otherwise credit supported in
accordance with Section 2.13(j), the Letter of Credit Expiration Date.
Notwithstanding the foregoing, each Letter of Credit may, upon the request of
the Relevant Borrower, include a provision whereby such Letter of Credit shall
be renewed automatically for additional consecutive periods of twelve
(12) months or less (but not beyond the date that is after the Letter of Credit
Expiration Date unless the Issuing Bank so agrees) unless the applicable Issuing
Bank notifies the beneficiary thereof at least thirty (30) days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.

 

-89-



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each applicable Revolving Lender, and each such
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Pro Rata Percentage of each LC
Disbursement made by the applicable Issuing Bank and not reimbursed by the
Relevant Borrower on the date due as provided in paragraph (e) of this Section 
2.13,2.13(e), or of any reimbursement payment required to be refunded to the
Relevant Borrower or for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraphclause (d) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments or whether or not an
Overadvance exists or is created thereby, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Relevant Borrower under the applicable Subfacility
shall reimburse such LC Disbursement by paying to the applicable Issuing Bank an
amount equal to such LC Disbursement not later than (x) in the case of
reimbursement in Dollars, 2:00 p.m., New York City time, on the Business Day
after receiving notice from such Issuing Bank of such LC Disbursement or (y) in
the case of reimbursement in Canadian Dollars, 2:00 p.m., New York City time, on
the Business Day after receiving notice from such Issuing Bank of such LC
Disbursement; provided that, whether or not the Relevant Borrower submits a
Notice of Borrowing, such Borrower shall be deemed to have requested (except to
the extent such Borrower makes payment to reimburse such LC Disbursement when
due) a Borrowing of U.S. Base Rate Loans or Canadian Base Rate Loans, as
applicable (for LC Disbursements made in Dollars), or Canadian Prime Rate Loans
(for LC Disbursements made in Canadian Dollars) in an amount necessary to
reimburse such LC Disbursement. If such Borrower fails to make such payment when
due, the applicable Issuing Bank shall notify the Administrative Agent and the
Administrative Agent shall notify each Revolving Lender under the applicable
Subfacility of the applicable LC Disbursement, the payment then due from such
Borrower in respect thereof and such Lender’s Pro Rata Percentage thereof.
Promptly following receipt of such notice, each such Revolving Lender shall pay
to the Administrative Agent its Pro Rata Percentage of the unreimbursed LC
Disbursement in the same manner as provided in Section 2.02(f) with respect to
Loans made by such Lender, and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from such Revolving
Lenders. In the case of a Letter of Credit denominated in Canadian Dollars, the
relevant Canadian Borrower or U.K. Borrower shall reimburse the Canadian Issuing
Bank in Canadian Dollars, unless (A) the Canadian Issuing Bank (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Canadian Borrower or U.K. Borrower shall have notified
the Canadian Issuing Bank promptly following receipt of the notice of drawing
that such Canadian Borrower or U.K. Borrower will reimburse the Canadian Issuing
Bank in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in Canadian Dollars, the Canadian Issuing
Bank shall notify the applicable Canadian Borrower or U.K. Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Promptly following receipt by the Administrative Agent of
any payment from any Borrower pursuant to this paragraphclause (e), the
Administrative Agent shall, to the

 

-90-



--------------------------------------------------------------------------------

extent that Revolving Lenders have made payments pursuant to this
paragraphclause (e) to reimburse any Issuing Bank, distribute such payment to
such Lenders and the applicable Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraphclause (e) to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of
U.S. Base Rate Loans, Canadian Base Rate Loans, Canadian Prime Rate Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Relevant Borrower of its obligation to reimburse such LC
Disbursement. In the event that (A) a drawing denominated in Canadian Dollars is
to be reimbursed in Dollars pursuant to the third sentence in this
Section 2.13(e) and (B) the Dollar amount paid by the Canadian Borrower or U.K.
Borrower shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in Canadian Dollars
equal to the drawing, then such Canadian Borrower or U.K. Borrower agrees, as a
separate and independent obligation, to indemnify the Canadian Issuing Bank for
the loss resulting from its inability on that date to purchase the Canadian
Dollars in the full amount of the drawing.

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Borrowers
to reimburse LC Disbursements as provided in clause (e) of this Section 2.13
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary of any Letter of Credit,
(v) any adverse change in the relevant exchange rates or in the availability of
Canadian Dollars to the Company or any Subsidiary or in the relevant currency
markets generally or (vi) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.13, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of the Borrowers hereunder; provided that the
Borrowers shall have no obligation to reimburse any Issuing Bank to the extent
that such payment was made in error due to the gross negligence or willful
misconduct of such Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction). Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
the Borrowers that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction), each Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, each Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

-91-



--------------------------------------------------------------------------------

(ii) No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Document. No Issuing Bank makes to the Lenders any express or
implied warranty, representation or guaranty with respect to the Collateral,
such documents or any Credit Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Document; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Credit Party.

(iii) NoNone of the Issuing BankBanks or any of itstheir respective Affiliates,
andor any of their respective officers, directors, employees, agents andor
investment advisors, shall be liable to any Lender or other Person for any
action taken or omitted to be taken in connection with any LC Documents except
as a result of its actual gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final nonappealable judgment. No
Issuing Bank shall have any liability to any Lender if such Issuing Bank
refrains from any action under any Letter of Credit or such LC Documents until
it receives written instructions from the Required Lenders.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Relevant Borrower by electronic transmission of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders under the applicable Subfacility with
respect to any such LC Disbursement (other than with respect to the timing of
such reimbursement obligation set forth in Section 2.13(e)).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Relevant Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Relevant Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to U.S. Base Rate Loans or
Canadian Prime Rate Loans, as applicable; provided that, if such Borrower fails
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section 2.13,2.13(e), then Section 2.06(ef) shall apply. Interest accrued
pursuant to this paragraphclause (h) shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to clause (e) of this Section 2.13(e) to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Company. Any Issuing Bank may
be replaced at any time by agreement between the Company and the Administrative
Agent; provided that so long as no Default or Event of Default exists, such
successor Issuing Bank shall be reasonably acceptable to the Company. One or
more Lenders may be appointed as additional Issuing Banks in accordance with
clause (k) below. The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Bank or any such additional Issuing Bank. At the
time any such resignation or replacement shall become effective, the Company
shall pay all

 

-92-



--------------------------------------------------------------------------------

unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such additional Issuing Bank and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Company may, in its discretion, select which Issuing Bank is to issue any
particular Letter of Credit.

(j) Cash Collateralization.

(i) If any Specified Event of Default shall occur and be continuing, on the
Business Day that the Company receives notice from the Administrative Agent
(acting at the request of the Required Lenders) demanding the deposit of Cash
Collateral pursuant to this paragraphclause (j)(i), the Borrowers shall deposit
in the LC Collateral Account, in the name of the Administrative Agent and for
the benefit of the Secured Creditors, an amount in cash equal to 103.00% of the
LC Exposure as of such date. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Relevant Borrowers under this Agreement, but shall be
immediately released and returned to the Company (in no event later than two
(2) Business Days) once all Specified Events of Default are cured or waived. The
Administrative Agent shall have a first priority perfected Lien (subject to
Permitted Liens) and exclusive dominion and control, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Company and at the Company’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Monies in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the Borrowers.

(ii) To the extent the Fronting Exposure associated with any Defaulting Lender
cannot be reallocated pursuant to Section 2.11(a), the Borrowers shall, on
demand by an Issuing Bank or the Administrative Agent from time to time, Cash
Collateralize such Fronting Exposure.

(k) Additional Issuing Banks. The Company may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this clause
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

 

-93-



--------------------------------------------------------------------------------

(l) No Issuing Bank shall be under an obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank.

(m) No Issuing Bank shall be under an obligation to amend any Letter of Credit
if (i) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n) LC Collateral Account.

(i) The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Resolute Forest Products Inc. LC Collateral Account.” Each Credit Party shall
deposit into the LC Collateral Account from time to time the Cash Collateral
required to be deposited under Section 2.13(j) hereof.

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Applicable Collateral and shall not constitute payment of
the Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Resolute Forest Products Inc. LC Collateral
Account” may be invested in accordance with the provisions of Section 2.13(j).

(o) Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.13(j). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Maturity
Date with respect to Existing Revolving Loans shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders of Extended
Revolving Loans in any Letter of Credit issued before the Maturity Date.

 

-94-



--------------------------------------------------------------------------------

2.14. Settlement Amongst Lenders.

(a) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) and FILO Loans shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and shall
be adjusted upward or downward based on all Revolving Loans (including Swingline
Loans) and FILO Loans and repayments of Revolving Loans (including Swingline
Loans) and FILO Loans received by the Administrative Agent as of 3:00 p.m., New
York City time, on the first Business Day (such date, the “Settlement Date”)
following the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) and FILO Loans for the period and the amount
of repayments received for the period. As reflected on the summary statement,
(i) the Administrative Agent shall transfer to each Lender its applicable Pro
Rata Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below), or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, (x) the amount of Revolving Loans made by
each Lender with respect to Revolving Loans to the Borrowers (including
Swingline Loans) shall be equal to such Lender’s applicable Pro Rata Percentage
of Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date and (y) the amount of FILO Loans made by each Lender with respect to FILO
Loans to the Borrowers shall be equal to such Lender’s applicable Pro Rata
Percentage of FILO Loans outstanding as of such Settlement Date. If the summary
statement requires transfers to be made to the Administrative Agent by the
Lenders and is received prior to 1:00 p.m., New York City time, on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m., New York City time, that day; and, if received after 1:00 p.m., New
York City time, then no later than 11:00 a.m., New York City time, on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of a Borrower, as applicable, the interest rate applicable at
the time to the Loans comprising such Borrowing and (ii) in the case of such
Lender, for the first such day, the Federal Funds Rate (for Dollars) or the Bank
of Canada Overnight Rate (for Canadian Dollars), and for each day thereafter,
the U.S. Base Rate or Canadian Base Rate (for Dollars) or the Canadian Prime
Rate (for Canadian Dollars)greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

2.15. Revolving Commitment Increase.

(a) Subject to the terms and conditions set forth herein, after the Closing
Date, the Company shall have the right to request, by written notice to the
Administrative Agent, an increase in the Revolving Commitments under the U.S.
Subfacility or Canadian Subfacility (a “Revolving Commitment Increase”) in an
aggregate amount not to exceed $500,000,000; provided that (i) any Revolving
Commitment Increase shall be on the terms (including the Latest Maturity Date of
any Class of Commitments under the applicable Subfacility) and pursuant to the
documentation applicable to the applicable Subfacility, (ii) the Company shall
only be permitted to request five Revolving Commitment Increases during the term
of this Agreement and (b) any Revolving Commitment Increase shall be in a
minimum amount of $25,000,000 or, if less than $25,000,000 is available, the
amount left available.

 

-95-



--------------------------------------------------------------------------------

(b) Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested. Upon
receipt of a Revolving Commitment Increase Notice, the Administrative Agent may
(at the direction of the Company) promptly notify the applicable Revolving
Lenders and each such Revolving Lender may (subject to the Company’s consent)
have the right to elect to have its Revolving Commitment increased by its Pro
Rata Share under the applicable Subfacility (it being understood and agreed that
a Lender may elect to have its Revolving Commitment increased in excess of its
Pro Rata Share in its discretion if any other Lender declines to participate in
the Revolving Commitment Increase) of the requested increase in Revolving
Commitments; provided that (i) each Lender may elect or decline, in its sole
discretion, to have its Revolving Commitment increased in connection with any
requested Revolving Commitment Increase, it being understood that no Lender
shall be obligated to increase its Revolving Commitment unless it, in its sole
discretion, so agrees and, if a Lender fails to respond to any Revolving
Commitment Increase Notice within five (5) Business Days after such Lender’s
receipt of such request, such Lender shall be deemed to have declined to
participate in such Revolving Commitment Increase; (ii) if any Lender declines
to participate in any Revolving Commitment Increase and, as a result,
commitments from additional financial institutions are required in connection
with the Revolving Commitment Increase, any Person or Persons providing such
commitment shall be subject to the written consent of the Administrative Agent,
the applicable Swingline Lenders and the applicable Issuing Banks (in each case,
such consent not to be unreasonably withheld or delayed); (iii) in no event
shall a Defaulting Lender be entitled to participate in such Revolving
Commitment Increase; (iv) neither the funding of the Revolving Commitment
Increase nor the existence of the Liens securing such Revolving Commitment
Increase would violate the terms of the Senior Notes Indenture; and (v) no
Issuing Bank or Swingline Lender shall be required to act in such capacity under
the Revolving Commitment Increase without its prior written consent. In the
event that any Lender or other Person agrees to participate in any Revolving
Commitment Increase (each an “Increase Loan Lender”), such Revolving Commitment
Increase shall become effective on such date as shall be mutually agreed upon by
the Increase Loan Lenders and the Company, which date shall be as soon as
practicable after the date of receipt of the Revolving Commitment Increase
Notice (such date, the “Increase Date”); provided that the establishment of such
Revolving Commitment Increase shall be subject to the satisfaction of each of
the following conditions: (1) no Default or Event of Default would exist after
giving effect thereto; (2) the Revolving Commitment Increase shall be effected
pursuant to one or more joinder agreements executed and delivered by the
Company, the Administrative Agent, and the Increase Loan Lenders, each of which
shall be reasonably satisfactory to the Company, the Administrative Agent, and
the Increase Loan Lenders; (3) the Credit Parties shall execute and deliver or
cause to be executed and delivered to the Administrative Agent such amendments
to the Credit Documents, legal opinions and other documents as the
Administrative Agent may reasonably request in connection with any such
transaction, which amendments, legal opinions and other documents shall be
reasonably satisfactory to the Administrative Agent; (4) the representations and
warranties contained in Section 8 shall be true and correct in all material
respects (or in all respects to the extent that any representation or warranty
is qualified by materiality) as of the Increase Date; and (5) the Borrowers
shall have paid to the Administrative Agent and the Increase Loan Lenders such
additional fees as may be agreed to be paid by the Borrowers in connection
therewith.

(c) On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolving Commitments of the affected Lenders and (iv) Notes
will be issued, at the expense of the Borrowers, to any Lender participating in
the Revolving Commitment Increase and requesting a Note.

 

-96-



--------------------------------------------------------------------------------

(d) The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments and, for purposes
of this Agreement and the other Credit Documents, all Revolving Loans made under
the Revolving Commitment Increase shall be deemed to be Revolving Loans. Without
limiting the generality of the foregoing, (i) the rate of interest applicable to
the Revolving Commitment Increase shall be the same as the rate of interest
applicable to the existing Revolving Loans, (ii) unused line fees applicable to
the Revolving Commitment Increase shall be calculated using the same Unused Line
Fee Rates applicable to the existing Revolving Loans, (iii) the Revolving
Commitment Increase shall share ratably in any mandatory prepayments of the
Revolving Loans, (iv) after giving effect to such Revolving Commitment
Increases, Revolving Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (v) the Revolving Commitment Increase shall rank pari passu
in right of payment and security with the existing Revolving Loans. Each joinder
agreement and any amendment to any Credit Document requested by the
Administrative Agent in connection with the establishment of the Revolving
Commitment Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (an “Incremental Revolving Commitment Agreement”)
and the other Credit Documents as may be reasonably necessary or appropriate, in
the opinion of the Administrative Agent and the Company, to effect the
provisions of this Section 2.15.

2.16. [Reserved].

2.17. Overadvances. If (i) the aggregate U.S. Revolving Exposure outstanding
exceeds the U.S. Line Cap (it being understood that for this purpose, the U.S.
Borrowing Base shall deduct any Canadian Revolving Exposures borrowed in
reliance on clause (d) of the definition of “Canadian Borrowing Base”), (ii) the
aggregate Canadian Revolving Exposure outstanding exceed the Canadian Line Cap
or (iii) the aggregate Revolving Loans outstanding exceeds the Line Cap (each of
the foregoing clauses (i), (ii) and (iii), an “Overadvance”), in each case, at
any time, the excess amount shall be payable by the applicable Borrowers in
accordance with Section 2.09(b), but all such Revolving Loans shall nevertheless
constitute Obligations secured by the Applicable Collateral and entitled to all
benefits of the Credit Documents. The Administrative Agent may require Lenders
to honor requests for Overadvance Loans and to forbear from requiring the
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
the Administrative Agent, as long as (i) the Overadvance does not continue for
more than 30 consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required) and
(ii) the aggregate amount of all Overadvances and Protective Advances is not
known by the Administrative Agent to exceed 10% of the Borrowing Base,
(b) regardless of whether an Event of Default exists, if the Administrative
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than $500,000, and (ii) does not continue for more than 30 consecutive days. In
no event shall Overadvance Loans be required that would cause (i) the aggregate
outstanding U.S. Revolving Exposure to exceed the aggregate U.S. Revolving
Commitments, (ii) the aggregate outstanding Canadian Revolving Exposure to
exceed the aggregate Canadian Revolving Commitments or (iii) the aggregate
outstanding Revolving Exposure to exceed the aggregate Revolving Commitments.
The making of any Overadvance shall not create nor constitute a Default or Event
of Default; it being understood that the making or continuance of an Overadvance
shall not constitute a waiver by the Administrative Agent or the Lenders of
theany then existing Default or Event of Default. In no event shall any Borrower
or other Credit Party be permitted to require any Overadvance Loan to be made.
The Required Lenders may at any time revoke the Administrative Agent’s authority
to make further Overadvance Loans by written notice to the Administrative Agent.
Absent such revocation, the Administrative Agent’s determination that funding of
an Overadvance Loan is appropriate shall be conclusive.

 

-97-



--------------------------------------------------------------------------------

2.18. Protective Advances. The Administrative Agent shall be authorized, in its
discretion, following notice to and consultation with the Company, at any time,
to make U.S. Base Rate Loans to the U.S. Borrowers (each such loan, a “U.S.
Protective Advance”) and Canadian Prime Rate Loans (through its Canada branch or
Canadian lending office) to the Canadian Borrowers and U.K. Borrowers, if any
(each such Loan, a “Canadian Protective Advance” and, together with the U.S.
Protective Advances, “Protective Advances”) (a) (i) in an aggregate amount,
together with the aggregate amount of all Overadvance Loans, not to exceed 10%
of the Borrowing Base, (ii) in an aggregate amount, together with the aggregate
amount of Overadvance Loans under the U.S. Subfacility, not to exceed 10% of the
U.S. Borrowing Base and (iii) in an aggregate amount, together with the
aggregate amount of Overadvance Loans under the Canadian Subfacility, not to
exceed 10% of the Canadian Borrowing Base, if the Administrative Agent deems
such Protective Advances necessary or desirable to preserve and protect the
Applicable Collateral, or to enhance the collectability or repayment of the
Obligations under such Subfacility; or (b) to pay any other amounts chargeable
to Credit Parties under any Credit Documents, including costs, fees and
expenses; provided that (i) the aggregate amount of outstanding Protective
Advances plus the outstanding amount of Revolving Exposure shall not exceed the
aggregate Revolving Commitments, (ii) the aggregate amount of outstanding U.S.
Protective Advances plus the outstanding amount of U.S. Revolving Exposure shall
not exceed the aggregate U.S. Revolving Commitments and (iii) the aggregate
amount of outstanding Canadian Protective Advances plus the outstanding amount
of Canadian Revolving Exposure shall not exceed the aggregate Canadian Revolving
Commitments. Each applicable Lender shall participate in each Protective Advance
in accordance with its Pro Rata Percentage. The Required Lenders may at any time
revoke the Administrative Agent’s authority to make further Protective Advances
under clause (a) by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. The Administrative Agent
may use the proceeds of such Protective Advances to (ax) protect, insure,
maintain or realize upon any Applicable Collateral; or (by) defend or maintain
the validity or priority of the Collateral Agent’s Liens on any Applicable
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien.

2.19. Extended Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, the Company may at any time and from time to time
when no Event of Default then exists request that all or a portion of the
Revolving Loans under any Subfacility (the “Existing Revolving Loans”), together
with any related outstandings, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or any portion of the
principal amount (and related outstandings) of such Revolving Loans (any such
Revolving Loans which have been so converted, “Extended Revolving Loans”) and to
provide for other terms consistent with this Section 2.19. In order to establish
any Extended Revolving Loans, the Company shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Revolving Loans to be established, which shall (x) be identical as
offered to each Lender (including as to the proposed interest rates and fees
payable) and (y) be identical to the Existing Revolving Loans, except that:
(i) repayments of principal of the Extended Revolving Loans may be delayed to
later dates than the Maturity Date; (ii) the Effective Yield with respect to the
Extended Revolving Loans (whether in the form of interest rate margin, upfront
fees, original issue discount or otherwise) may be different than the Effective
Yield for the Existing Revolving Loans to the extent provided in the applicable
Extension Amendment; and (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Maturity Date that
is in effect on the effective date of the Extension Amendment (immediately prior
to the establishment of such Extended Revolving Loans); provided, however, that
(A) in no event shall the final maturity date of any Extended Revolving Loans at
the time of establishment thereof be earlier than the

 

-98-



--------------------------------------------------------------------------------

then Maturity Date of any other Revolving Loans hereunder and (B) the Weighted
Average Life to Maturity of any Extended Revolving Loans at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of any other Revolving Loans then outstanding. Any Extended
Revolving Loans converted pursuant to any Extension Request shall be designated
a series (each, an “Extension Series”) of Extended Revolving Loans, as
applicable, for all purposes of this Agreement; provided that any Extended
Revolving Loans converted from Existing Revolving Loans may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Extension Series with respect to such Revolving
Loans.

(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Revolving Commitments under each
Subfacility (and, except as provided in Sections 2.12(e) and 2.13(o), without
giving effect to changes thereto on the Maturity Date with respect to Swingline
Loans and Letters of Credit theretofore incurred or issued) and all borrowings
under the Revolving Commitments and repayments thereunder shall be made on a pro
rata basis (except for (x) payments of interest and fees at different rates on
Extended Revolving Loan Commitments (and related outstandings) and
(y) repayments required upon any Maturity Date of any Revolving Commitments or
Extended Revolving Loan Commitments).

(c) The Company shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Revolving Loans which it has elected to
request be converted into Extended Revolving Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). Any Lender that
does not respond to the Extension Request on or prior to the date specified
therein shall be deemed to have rejected such Extension Request. In the event
that the aggregate principal amount of Existing Revolving Loans subject to
Extension Elections relating to a particular Extension Request exceeds the
amount of Extended Revolving Loans requested pursuant to such Extension Request,
Revolving Loans subject to such Extension Elections shall be converted to
Extended Revolving Loans, on a pro rata basis based on the aggregate principal
amount of Revolving Loans included in each such Extension ElectionsElection or,
to the extent such option is expressly set forth in the respective Extension
Request, the Company shall have the option to increase the amount of Extended
Revolving Loans so that such excess does not exist.

(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

 

-99-



--------------------------------------------------------------------------------

(e) With respect to any extension consummated by a Borrower pursuant to this
Section 2.19, (i) such extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement, (ii) with respect to
Extended Revolving Loan Commitments, if the aggregate amount extended is less
than (A) the LC Commitment, the LC Commitment shall be reduced upon the date
that is five (5) Business Days prior to the Maturity Date (to the extent needed
so that the LC Commitment does not exceed the aggregate Revolving Commitment
which would be in effect after the Maturity Date), and, if applicable, each
applicable Borrower shall Cash Collateralize obligations under any issued
Letters of Credit in an amount equal to 103% of the stated amount of such
Letters of Credit, or (B) the Swingline Commitment, the Swingline Commitment
shall be reduced upon the date that is five (5) Business Days prior to the
Maturity Date (to the extent needed so that the Swingline Commitment does not
exceed the aggregate Revolving Commitment which would be in effect after the
Maturity Date), and, if applicable, each applicable Borrower shall prepay any
outstanding Swingline Loans. The Administrative Agent and the Lenders hereby
consent to each extension and the other transactions contemplated by this
Section 2.19 (including, for the avoidance of doubt, payment of any interest or
fees in respect of any Extended Revolving Loan Commitments on such terms as may
be set forth in the Extension Request) and hereby waive the requirements of any
provision of this Credit Agreement or any other Credit Document that may
otherwise prohibit any extension or any other transaction contemplated by this
Section 2.19; provided that such consent shall not be deemed to be an acceptance
of the Extension Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and
(iii) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this
Section 2.19, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment. Notwithstanding
the foregoing, the Administrative Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.19 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrowers in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrowers unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrowers by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any extension, if the Collateral Requirement is then currently
in effect, the respective Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent). Subject to Section 9.12, the Credit
Parties shall take any actions reasonably requested by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the Security Documents continue to secure all Obligations and continue to be
perfected under the UCC, the PPSA or otherwise after giving effect to the
extension of any Revolving Loans.

2.20. Adjustment of Revolver Commitments.

(a) The Company may, by written notice to the Administrative Agent, request that
the Administrative Agent and the Lenders increase or decrease the Canadian
Subfacility, and (a “Canadian Revolver Commitment Adjustment”), which request
shall be granted by each Lender electing to participate in such Canadian
Revolver Commitment Adjustment (subject to the last sentence of this clause
(a)); provided that each of the following conditions are satisfied: (i) only
four Canadian Revolver

 

-100-



--------------------------------------------------------------------------------

Commitment Adjustments may be made in any fiscal year, (ii) the written request
for a Canadian Revolver Commitment Adjustment must be received by the
Administrative Agent at least three (3) Business Days prior to the requested
date (which shall be a Business Day) of the effectiveness of such Canadian
Revolver Commitment Adjustment (such date of effectiveness, the “Commitment
Adjustment Date”), (iii) no Default or Event of Default shall have occurred and
be continuing as of the date of such request or both immediately before and
after giving effect thereto as of the Commitment Adjustment Date, (iv) any
increase in the Canadian Subfacility shall result in a Dollar-for-Dollar
decrease in the U.S. Subfacility pursuant to this Section 2.20, and any decrease
in the Canadian Subfacility pursuant to this Section 2.20 shall result in a
Dollar-for-Dollar increase in the U.S. Subfacility, (v) in no event shall the
Revolving Commitments exceed $600,000,000500,000,000 (or such greater amount
resulting from the provisions of Section 2.15), (vi) no Canadian Revolver
Commitment Adjustment shall be permitted if, after giving effect thereto, an
Overadvance would exist as determined according to the Borrowing Base
Certificate delivered pursuant to clause (ii), and (viii, and (vii) the
Administrative Agent shall have received a certificate of the Company dated as
of the Commitment Adjustment Date certifying the satisfaction of all such
conditions (including calculations thereof in reasonable detail) and otherwise
in form and substance reasonably satisfactory to the Administrative Agent. Any
such Canadian Revolver Commitment Adjustment shall be in an amount equal to
$10,000,000 or a multiple of $1,000,000 in excess thereof and shall concurrently
increase or reduce, as applicable, (1) the aggregate Canadian Revolving
Commitments available for use under the Canadian Subfacility on a basis
allocated by the Administrative Agent following discussion with each Lender as
to theirits desire to participate in such Canadian Revolver Commitment
Adjustment (which allocation may vary from each such Lender’s Pro Rata
Percentage of the amount to be reallocated) and (2) the aggregate U.S. Revolving
Commitments available for use under the U.S. Subfacility then in effect among
the Lenders in accordance with such Lender’s increase or decrease in Canadian
Revolving Commitments pursuant to clause (1). Notwithstanding the foregoing,
(i) each Lender may elect or decline, in its sole discretion, to have its
Revolving Commitment reallocated in connection with any requested Canadian
Revolver Commitment Adjustment, it being understood that no Lender shall be
obligated to reallocate its Revolving Commitment unless it, in its sole
discretion, so agrees and, if a Lender fails to respond to any request for a
Canadian Revolver Commitment Adjustment within five (5) Business Days after such
Lender’s receipt of such request, such Lender shall be deemed to have declined
to participate in such Canadian Revolver Commitment Adjustment and (ii) in no
event shall a Lender’s aggregate Commitment be reduced without its explicit
consent.

(b) The Administrative Agent shall promptly inform the Lenders of any request
for a Canadian Revolver Commitment Adjustment made by the Company. If the
conditions set forth in clause (a) above are not satisfied on the applicable
Commitment Adjustment Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Administrative Agent shall notify the
Company in writing that the requested Canadian Revolver Commitment Adjustment
will not be effectuated; provided, however, that the Administrative Agent shall
in all cases be entitled to rely (without liability) on the certificate
delivered by the Company pursuant to clause (a)(xivii) immediately above in
making its determination as to the satisfaction of such conditions. On each
Commitment Adjustment Date, the Administrative Agent shall notify the Lenders
and the Company, on or before 2:00 p.m. (New York time), by e-mail, of the
occurrence of the Canadian Revolver Commitment Adjustment to be effected on such
Commitment Adjustment Date, the amount of Revolving Loans held by each Lender as
a result thereof, the amount of the Revolving Commitment of each Lender
available for use under the U.S. Subfacility and the amount of the Revolving
Commitment of each Lender available for use under the Canadian Subfacility (and
the percentage of each Revolving Loan that each participant must purchase a
participation interest in) as a result thereof.

 

-101-



--------------------------------------------------------------------------------

2.21. FILO Exchange.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.21, the Company may at any time and from time to time
(but no more than twice in the aggregate) when no Event of Default then exists
request that up to $50,000,000 in the aggregate (a) of the U.S. Revolving
Commitments, together with any related outstandings, be converted into a U.S.
FILO Subfacility and/or (b) of the Canadian Revolving Commitments, together with
any related outstandings, be converted into a Canadian FILO Subfacility. In
order to establish any such Subfacility, the Company shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders) (each, a “Canadian FILO Exchange Offer” or a “U.S. FILO Exchange
Offer,” as the case may be) setting forth the proposed terms of the FILO
Commitments to be established, which shall (x) be identical as offered to each
Lender (including as to the proposed fees payable) and (y) be on the terms set
forth herein relating to the U.S. FILO Subfacility or the Canadian FILO
Subfacility, as applicable.

(b) The Company shall provide the applicable FILO Exchange Offer at least ten
(10) Business Days prior to the date on which Lenders are requested to respond,
and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.21. No Lender shall have any
obligation to agree to participate in any FILO Exchange Offer. Any Lender
wishing to participate in the FILO Exchange Offer shall notify the
Administrative Agent on or prior to the date specified in such FILO Exchange
Offer of the amount of its existing U.S. Revolving Commitments, or existing
Canadian Revolving Commitments, as the case may be, which it requests be
converted into FILO Commitments. Any Lender that does not respond to the FILO
Exchange Offer on or prior to the date specified therein shall be deemed to have
rejected such FILO Exchange Offer. In the event that the aggregate principal
amount of existing U.S. Revolving Commitments, or existing Canadian Revolving
Commitments, as the case may be, of Lenders accepting such FILO Exchange Offer
exceeds the amount of FILO Commitments requested, existing U.S. Revolving
Commitments, or existing Canadian Revolving Commitments, as the case may be,
shall be converted to U.S. FILO Commitments or Canadian FILO Commitments, as the
case may be, on a pro rata basis based on the aggregate principal amount of
Revolving Loans included in each such FILO Exchange Offer.

(c) FILO Commitments shall be established pursuant to an amendment to this
Agreement among the Borrowers, the Administrative Agent and each FILO Lender
providing FILO Commitments thereunder (each, a “FILO Amendment”) which shall be
consistent with the provisions set forth in Section 2.21(a) above (but which
shall not require the consent of any other Lender). The Administrative Agent
shall promptly notify each Lender as to the effectiveness of such amendmentFILO
Amendment. Upon the effectiveness of such amendmentFILO Amendment, the
establishment of any U.S. FILO Commitments shall result in a permanent
Dollar-for-Dollar decrease in the U.S. Revolving Commitments, and the
establishment of any Canadian FILO Commitments shall result in a permanent
Dollar-for-Dollar decrease in the Canadian Revolving Commitments. If amounts are
outstanding under the U.S. Subfacility at the time of establishment of a U.S.
FILO Subfacility, or outstanding under the Canadian Subfacility at the time of
establishment of a Canadian FILO Subfacility, such amounts up to the applicable
FILO Line Cap shall be deemed outstanding under the newly-established FILO
Subfacility, and only the excess over the applicable FILO Line Cap shall be
deemed thereafter outstanding under the U.S. Subfacility or the Canadian
Subfacility, as the case may be. The lendersLenders under the U.S. Subfacility
and U.S. FILO Subfacility, or the Canadian Subfacility and Canadian FILO
Subfacility, as the case may be, will be required to make such payments and
reallocations to one another as the Administrative Agent shall see fit in order
to effect this reallocation, as a condition to the effectiveness of any
amendmentFILO Amendment instituting a U.S. FILO Subfacility or a Canadian FILO
Subfacility.

 

-102-



--------------------------------------------------------------------------------

(d) With respect to any FILO Exchange Offer consummated by the Company pursuant
to this Section 2.21, (i) such exchange shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement. The
Administrative Agent and the Lenders hereby consent to each such exchange and
the other transactions contemplated by this Section 2.21 and hereby waive the
requirements of any provision of this Credit Agreement or any other Credit
Document that may otherwise prohibit any transaction contemplated by this
Section 2.21; provided that such consent shall not be deemed to be an acceptance
of the FILO Exchange Offer.

2.22. Subsidiary Borrowers.

(a) The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any one or
more Domestic Subsidiaries, Canadian Subsidiaries or, subject to the approval of
the Administrative Agent, U.K. Subsidiaries of the Company (an “Applicant
Borrower”) as a U.S. Borrower, Canadian Borrower or U.K. Borrower, respectively,
to receive Loans hereunder by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each Lender) a duly executed
notice and agreement in substantially the form of Exhibit K (a “Borrower
Designation Request and Assumption Agreement”). The parties hereto acknowledge
and agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the Administrative Agent and the Lenders
shall have received such supporting resolutions, constitutional documents,
incumbency certificates, opinions of counsel, Security Documents, Deposit
Account Control Agreements, Collateral Access Agreements, valuations and other
documents, instruments or information (including any “know-your-customer”
information requested by the Administrative Agent, including, if any Applicant
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification with respect to such Applicant
Borrower), in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent
agrees that an Applicant Borrower shall have satisfied all of the requirements
of this Section 2.22 and, therefore, be entitled to receive Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, Security Documents, opinions of counsel and other documents,
instruments or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit L (a “Borrower Designation Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a U.S. Borrower, if the Applicant Borrower is a
Domestic Subsidiary, a Canadian Borrower, if the Applicant Borrower is a
Canadian Subsidiary, or a U.K. Borrower, if the Applicant Borrower is a or U.K.
Subsidiary, for purposes hereof, whereupon each of the Lenders agrees to permit
such Applicant Borrower to become a Borrower and to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Applicant Borrower otherwise shall be a U.S. Borrower, Canadian Borrower or
U.K. Borrower, as the case may be, for all purposes of this Agreement; provided
that no Notice of Borrowing may be submitted by or on behalf of such Applicant
Borrower until the date three Business Days after such effective date.

(b) The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate any
Domestic Subsidiary’’s, Canadian Subsidiary’s or U.K. Subsidiary’s status as a
Borrower; provided that there are no outstanding Revolving Credit Facility Loans
or LC Obligations payable by such Borrower, or other amounts payable by such
Borrower on account of any Credit Extensions made to it, as of the effective
date of such termination (unless such Loans and other Obligations have been
assumed by another Borrower). Following the termination of any Subsidiary’s
status as a Borrower hereunder, such Subsidiary shall, subject to the terms of
Section 9.16, remain a Subsidiary Guarantor and shall remain subject to the
terms of this Agreement. The Administrative Agent will promptly notify the
Lenders of any such termination of a Subsidiary Borrower’s status.

 

-103-



--------------------------------------------------------------------------------

Section 3 Yield Protection, Illegality and Replacement of Lenders.

3.01. Increased Costs, Illegality, etc.

(a) In the event that any Lender shall have determined (which determination
shall, absent demonstrable error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market or
Canadian interbank market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
“LIBORLIBO Rate” or “Canadian B/ACDOR Rate”;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBORLIBO Rate
Loan or B/A Equivalent Loan because of any change since the Closing Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the official interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, official guideline or request, such asCDOR
Rate Loan (including, but not limited to: , (A) any Tax imposed on any Lender
(except Indemnified Taxes or Other Taxes indemnified under Section 5.01 or any
Excluded Taxes) or (B) a change in official reserve requirements, but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the LIBORLIBO Rate or Canadian B/ACDOR Rate, as applicable)
because of a Change in Law; or

(iii) at any time, that the making or continuance of any LIBORLIBO Rate Loan or
B/A EquivalentCDOR Rate Loans has been made (x) unlawful by any law or
governmental rule, regulation or orderChange in Law, (y) impossible by
compliance by any Lender in good faith with any governmental request (whether or
not having force of law) or (z) impracticable as a result of a contingency
occurring after the ClosingSecond Amendment Effective Date which materially and
adversely affects the interbank Eurodollar market or the Canadian interbank
market;,

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice in writing to the Company
and, except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans shall no longer be
available until such time as the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Relevant Borrower with respect to LIBORLIBO
Rate Loans or B/A EquivalentCDOR Rate Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the applicable
Borrowers, (y) in the case of clause (ii) above, each U.S. Borrower, jointly and
severally, agrees to pay, and each Canadian Borrower and U.K. Borrower, if any,
jointly and severally, agrees to pay, as applicable, to such Lender, upon such
Lender’s written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice setting forth the additional
amounts owed to

 

-104-



--------------------------------------------------------------------------------

such Lender, showing in reasonable detail the basis for the calculation thereof,
shall be submitted to the Company by such Lender and shall, absent demonstrable
error, be final and conclusive and binding on all the parties hereto), and
(z) in the case of clause (iii) above, the Borrowers shall take one of the
actions specified in Section 3.01(b) as promptly as possible and, in any event,
within the time period required by law.

(b) At any time that any LIBORLIBO Rate Loan or B/A EquivalentCDOR Rate Loan is
affected by the circumstances described in Section 3.01(a)(ii), the Relevant
Borrower may, and in the case of a LIBORLIBO Rate Loan or a B/A EquivalentCDOR
Rate Loan affected by the circumstances described in Section 3.01(a)(iii), the
Relevant Borrower shall, either (x) if the affected LIBORLIBO Rate Loan or B/A
EquivalentCDOR Rate Loan is then being made initially or pursuant to a
conversion, cancel such Borrowing by giving the Administrative Agent written
notice on the same date that the Relevant Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 3.01(a)(ii) or (iii) or
(y) if the affected LIBORLIBO Rate Loan or B/A EquivalentCDOR Rate Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBORLIBO Rate
Loan into a U.S. Base Rate Loan, or such B/A EquivalentCDOR Rate Loan into a
Canadian Prime Rate Loan, at the end of the applicable Interest Period or
Contract Period, or such earlier date as may be required by applicable law,;
provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated the same pursuant to this Section 3.01(b).

(c) If any Lender determines that after the ClosingSecond Amendment Effective
Date the introduction of or any change in any applicable law or governmental
rule, regulation, order, guideline, directive or request (whether or not having
the force of law) concerning capital adequacy or liquidity, or any change in
interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency,any Change in Law will have the
effect of increasing the amount of capital or liquidity required or expected to
be maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then, in the case of a U.S. Lender, each U.S. Borrower, jointly and
severally, and, in the case of U.S. and Canadian Lenders, each Canadian Borrower
and U.K. Borrower, if any, jointly and severally, agrees to pay to such Lender,
upon its written demand therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of capital or
liquidity. In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable,; provided that such Lender’s determination of compensation
owing under this Section 3.01(c) shall, absent demonstrable error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 3.01(c),
will give prompt written notice thereof to the Company, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a Requirement of Law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 3.01).[Reserved].

 

-105-



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not be required to compensate a Lender or Issuing Bank pursuant to this
Section 3.01 (i) for any increased costs incurred or reductions suffered more
than 90 days prior to the date that such Lender or Issuing Bank, as the case may
be, notifies the Borrower of such Lender’s or Issuing Bank’s intention to claim
compensation under this Section 3.01; provided, however, that, if the
introduction or change referred to in Section 3.01(a)(ii) or 3.01(c) giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof; or (ii) if such Lender or Issuing BanksBank is not charging such costs
or reduced return to its borrowers generally with respect to which it has the
right to charge such costs.

3.02. Compensation. Each U.S. Borrower, jointly and severally, agrees to
compensate each U.S. Revolving Lender, and each Canadian Borrower and U.K.
Borrower, if any, jointly and severally, agrees to compensate each Canadian
Revolving Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation and the calculation
of the amount of such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans
but excluding loss of the Applicable Margin or other anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of, or conversion from or into,
LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the applicable Borrower or deemed withdrawn
pursuant to Section 3.01(a)); (ii) if any prepayment or repayment (including any
termination or reduction of Commitments made pursuant to Section 2.07 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its LIBORLIBO Rate Loans or B/A EquivalentCDOR Rate Loans occurs on a
date which is not the last day of an Interest Period or Contract Period with
respect thereto; (iii) if any prepayment of any LIBORLIBO Rate Loans or B/A
EquivalentCDOR Rate Loans is not made on any date specified in a notice of
termination or reduction given by the Company; (iv) if any Borrower shall fail
to make a payment of any Loan or drawing under any Letter of Credit (or interest
due thereon) denominated in Canadian Dollars on its scheduled due date or any
payment thereof in a different currency; or (v) as a consequence of (x) any
other default by any Borrower to repay its LIBORLIBO Rate Loans or B/A
EquivalentCDOR Rate Loans when required by the terms of this Agreement or any
Note held by such Lender or (y) any election made pursuant to Section 3.01(b).

3.03. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender, it will, if
requested by the Company, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 3.03 shall affect
or postpone any of the obligations of the Borrowers or the right of any Lender
provided in Sections 3.01 and 5.01.

3.04. Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01 with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Company shall have the right, if no
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Assignees, none
of whom shall constitute a Defaulting Lender at the time

 

-106-



--------------------------------------------------------------------------------

of such replacement (collectively, the “Replacement Lender”) and each of whom
shall be required to be reasonably acceptable to the Administrative Agent (to
the extent the Administrative Agent’s consent would be required for an
assignment to such Replacement Lender pursuant to Section 13.04); provided that
(i) at the time of any replacement pursuant to this Section 3.04, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
Section 13.04(c) to be paid by the Replacement Lender and/or the Replaced Lender
(as may be agreed to at such time by and among the Company, the Replacement
Lender and the Replaced Lender)) pursuant to which the Replacement Lender shall
acquire all of the Commitments and outstanding Loans of, the Replaced Lender
and, in connection therewith, shall pay to (x) the Replaced Lender in respect
thereof an amount equal to the sum of (I) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the respective Replaced
Lender and (II) an amount equal to all accrued, but theretofore unpaid, fees
owing to the Replaced Lender pursuant to Section 2.05 and (ii) all obligations
of each Borrower due and owing to the Replaced Lender at such time (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
receipt by the Replaced Lender of all amounts required to be paid to it pursuant
to this Section 3.04, the Administrative Agent shall be entitled (but not
obligated) and authorized to execute an Assignment and Assumption Agreement on
behalf of such Replaced Lender, and any such Assignment and Assumption Agreement
so executed by the Administrative Agent and the Replacement Lender shall be
effective for purposes of this Section 3.04 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register pursuant to Section 13.15 and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the applicable Borrower, (x) the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 3.01, 3.02, 5.01, 12.07 and
13.01), which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 3.04,
each Borrower hereby irrevocably authorizes the Company to take all necessary
action, in the name of such Borrower, as described above in this Section 3.04 in
order to effect the replacement of the respective Lender or Lenders in
accordance with the preceding provisions of this Section 3.04.

3.05. [Reserved]Inability to Determine Rates. If the Required Lenders determine
in good faith that for any reason (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan or Canadian bankers’ acceptances are not
being offered to banks in the Canadian interbank market for the applicable
amount and Interest Period of such CDOR Rate Loan, (b) adequate and reasonable
means do not exist for determining the LIBO Rate or CDOR Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan or CDOR Rate Loan, or
(c) that the LIBO Rate or CDOR Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan or CDOR Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBO Rate Loans or CDOR Rate Loans
shall be suspended and (y) in the event of a determination described in the
preceding sentence with respect to the LIBO Rate component of the U.S. Base Rate
or the CDOR Rate component of the Canadian Base Rate, the utilization of the
LIBO Rate component in determining the U.S. Base Rate or the CDOR Rate component
in determining the Canadian Prime Rate, as applicable, shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBO Rate Loans or CDOR Rate Loans, as applicable, or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (US Base Rate or Canadian Base Rate, as applicable) in the case of a
request for LIBO Rate Loans or Canadian Prime Rate Loans in the case of a
request for CDOR Rate Loans, as applicable, in the amount specified therein.

 

-107-



--------------------------------------------------------------------------------

3.06. LIBOR Successor Rate.

(a) Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Company) that the Company or the Required Lenders (as
applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.06, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBO Rate Loans shall be suspended, (to the extent of the affected LIBO Rate
Loans or Interest Periods), and (y) the LIBO Rate component shall no longer be
utilized in determining the U.S. Base Rate or the Canadian Base Rate. Upon
receipt of such notice, the Company may revoke any pending Notice of Borrowing
for a Borrowing of, and any pending Notice of Continuation/Conversion for a
conversion to or continuation of LIBO Rate Loans (to the extent of the affected
LIBO Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of U.S. Base Rate Loans or
Canadian Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

-108-



--------------------------------------------------------------------------------

(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Section 4 [Reserved].

Section 5 Taxes.

5.01. Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
by applicable law to be withheld or deducted by any applicable withholding agent
from such payments, (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
by the applicable Credit Party as necessary so that after all required
deductions or withholdingwithholdings (including deductiondeductions or
withholdings applicable to additional sums payable under this Section 5.01) have
been made, the Lender (or the Administrative Agent if the Administrative Agent
receives the payment for its own account) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, subject to
the provisions of the U.K Tax Schedule where the Borrower is a U.K. Borrower,
(ii) the applicable withholding agent will make such deductions or withholdings,
and (iii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Indemnified Taxes or Other Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the applicable
Credit Party. With respect to the U.S. Subfacility and the U.S. FILO
Subfacility, the U.S. Credit Parties jointly and severally agree, and with
respect to the Canadian Subfacility and the Canadian FILO Subfacility, the
Credit Parties jointly and severally agree, to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 days of written request therefor, for the amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent or
such Lender or required to be withheld or deducted in respect of any payment to
the Administrative Agent or such Lender under any Credit Document, and any Other
Taxes (including any Indemnified Taxes and Other Taxes imposed on or
attributable to amounts payable under this Section 5.01), and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by suchthe
Administrative Agent or such Lender (or by the Administrative Agent on behalf of
a Lender) shall be conclusive absent manifest error.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent,
certifying as to any entitlement of such Lender to an exemption from, or a
reducereduced rate of, withholding Tax, including, where there is a U.K.
Borrower, a passport under the HMRC DT Treaty Passport Scheme. In addition, each
Lender shall deliver to the Company and the Administrative Agent, at the time or
times reasonably requested by the Company or the Administrative Agent, such
other documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each

 

-109-



--------------------------------------------------------------------------------

Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in
Section 5.01(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Company and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Company or the Administrative Agent) or promptly notify the Company and
the Administrative Agent in writing of its inability to do so.

(c) Without limiting the generality of the foregoing, (I) solely with respect to
the U.S. Subfacility or the U.S. FILO Subfacility or any borrowing by any U.S.
Borrower under the Canadian Subfacility or the Canadian FILO Subfacility:
(x) each U.S. Revolving Lender that is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall deliver to the Company and
the Administrative Agent, on or prior to the date on which it becomes a party to
this Agreement, (i) two accurate and complete original signed copies of
(A) Internal Revenue Service Form W-8BEN or W-8BEN-E (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party or (B) Internal Revenue Service Form W-8ECI (or successor
form) or, (ii) in the case of a Lender claiming exemption from U.S. federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a certificate substantially in the form of
Exhibit C (any such certificate, a “U.S. Tax Compliance Certificate”) and two
accurate and complete original signed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or successor form);, (iii) to the extent a Lender is not the
beneficial owner (for example, where the Lender is a partnership or a
participating Lender), two accurate and complete original signed copies of
Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more direct or indirect partners are claiming
the portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such direct or indirect partner(s)); or
(iv) two accurate and complete original signed copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding Tax on any payments to such Lender under the Credit
Documents; and (y) each Lender that is a United States person, as defined in
Section 7701(a)(30) of the Code, shall deliver to the Company and the
Administrative Agent, on or prior to the date on which it becomes a party to
this Agreement, two accurate and complete original signed copies of Internal
Revenue Service Form W-9, or any successor form, certifying that such Lender is
exempt from United States back-up withholding and (II) each Lender to the
Canadian Borrowers and U.K. Borrowers, if any, shall deliver to the Company and
the Administrative Agent on or prior to the date on which it becomes a party to
this Agreement two accurate and complete original signed copies of either
(x) Internal Revenue Service Form W-9, or any successor form, certifying that
such Lender is exempt from United States back-up withholding or (y) an
applicable Internal Revenue Service Form W-8 certifying such Lender’s non-U.S.
status. If any payment made to a Lender solely with respect to the U.S.
Subfacility or the U.S. FILO Subfacility or any borrowing by any U.S. Borrower
under the Canadian Subfacility or the Canadian FILO Subfacility would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company or the Administrative Agent to comply with their
respective obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine, if
necessary, the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.01(c), “FATCA” shall include any amendment made to
FATCA after the ClosingSecond Amendment Effective Date.

 

-110-



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Section 5.01, a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

(e) Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 5.01(b)
or 5.01(c).

(f) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.01(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.01(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Nothing in this Section 5.01(f) shall be
construed to obligate the Administrative Agent or any Lender to disclose its Tax
returns or any other information regarding its Tax affairs or computations to
any Person or otherwise to arrange its Tax affairs in any manner other than as
it determines in its sole discretion.

(g) For the avoidance of doubt, for purposes of this Section 5.01, the term
“Lender” shall include any Issuing Bank and any Swingline Lender.

Section 6 Conditions Precedent to Credit Events on the Closing Date. The
Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders shall
not be required to fund any Revolving Loans or Swingline Loans, or arrange for
the issuance of any Letters of Credit on the Closing Date, until the following
conditions are satisfied or waived.

6.01. Closing Date; Credit Documents. On or prior to the Closing Date, each
Credit Party, the Administrative Agent and each of the Lenders on the date
hereof shall have signed a counterpart of this Agreement (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the Administrative Agent or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it.

6.02. Officer’s Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate, dated the Closing Date and signed on behalf of the
Company (and not in any individual capacity) by a Responsible Officer of the
Company, certifying on behalf of the Company that (i) no Default or Event of
Default exists; (ii) the representations and warranties set forth in Section 8
are true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty); and
(iii) the Credit Parties have complied with all agreements and conditions to be
satisfied by them under the Credit Documents.

 

-111-



--------------------------------------------------------------------------------

6.03. Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from (i) Troutman Sanders LLP, U.S. counsel to the Credit Parties
and (ii) McCarthy Tétreault, special Canadian counsel to the Credit Parties, in
each case, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent.

6.04. Corporate Documents; Proceedings, etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in customary form, together with
copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received
good-standing certificates (or similar instrument) and bring-down telegrams or
facsimiles, with respect to entities incorporated or formed under the laws of
any U.S. jurisdiction for the Credit Parties which the Administrative Agent or
either Joint Lead Arranger reasonably may have requested, certified by proper
governmental authorities.

6.05. Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer of the
Company substantially in the form of Exhibit F.

6.06. Borrowing Base Certificate. The Company shall have delivered to the
Administrative Agent a Borrowing Base Certificate as of the most recent month
ended at least 20 days prior to the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent; provided that,
notwithstanding the foregoing, or the result of any field exam, inventory
appraisal or Borrowing Base Certificate, on the Closing Date, there shall be
$300,000,000 of Availability.

6.07. Material Adverse Effect. Since December 31, 2014, there shall not have
occurred a Material Adverse Effect.

6.08. Fees, etc. On the Closing Date, the Company shall have paid to the Agents
and each Lender all fees required to be paid on the Closing Date and all
reasonable and documented out-of-pocket expenses required to be reimbursed by
the Company to the Lenders, the Administrative Agent and the Joint Lead
Arrangers in connection with the Transaction, in the case of such expenses to
the extent invoiced at least one Business Day prior to the Closing Date.

6.09. Security Agreements. On the Closing Date, (a) each U.S. Credit Party shall
have duly authorized, executed and delivered the U.S. Security Agreement
substantially in the form of Exhibit E-1 (as amended, modified, restated and/or
supplemented from time to time, the “U.S. Security Agreement”), and (b) each
Canadian Credit Party shall have duly authorized, executed and delivered the
Canadian Security Agreement substantially in the form of Exhibit E-2, covering
all of such Credit Party’s present and future Collateral referred to therein, as
applicable, and shall have delivered:

 

-112-



--------------------------------------------------------------------------------

(i) in respect of each Credit Party, proper financing statements (Form UCC-1 or
the equivalent) authorized for filing under the UCC, and PPSA or other
appropriate filing offices of each jurisdiction, in each case, as may be
reasonably necessary to perfect the security interests purported to be created
by such Security Agreements;

(ii) in respect of each Credit Party, certified copies, each of a recent date,
of (x) requests for information or copies (Form UCC-1), or equivalent reports as
of a recent date, listing all effective financing statements under the UCC and
the PPSA and other filings and/or registrations that name the relevant Credit
Party as debtor and that are filed in the jurisdictions referred to in clause
(i) above, together with copies of such other financing statements that name the
relevant Credit Party as debtor (none of which shall cover any of the Collateral
except to the extent evidencing Permitted Liens or securing the Existing Credit
Agreement (which liens are to be released on the Closing Date)) and, as regards
to Canadian Credit Parties, lien searches evidencing that all actions necessary
to establish the Collateral Agent has a perfected security interest in and Lien
on the Canadian Collateral have been taken and (y) reports as of a recent date
listing all effective tax and judgment liens with respect to the relevant Credit
Party in each jurisdiction as the Agents may reasonably require; and

(iii) an executed U.S. Perfection Certificate and Canadian Perfection
Certificate.

6.10. Lender Loss Sharing Agreement. Each of the Lenders shall have executed and
delivered a counterpart to the Lender Loss Sharing Agreement.

6.11. Financial Statements. On or prior to the Closing Date, the Agents and the
Lenders shall have received (i) unaudited consolidated balance sheets and the
related consolidated statements of operations, comprehensive loss, changes in
equity and cash flows of the Company for each fiscal quarter of the Company
ended after the fiscal year 2014 of the Company for which financial statements
are available, (ii) audited consolidated balance sheets and the related
consolidated statements of operations, comprehensive loss, changes in equity and
cash flows of the Company for the two most recently completed fiscal years prior
to the Closing Date, (iii) the Borrowers’ and their respective Restricted
Subsidiaries’ most recent annual projected income statement, balance sheet and
statement of cash flows for the period through December 31, 2018 and
(iv) quarterly projections and availability forecasts for the period ending
December 31, 2015.

6.12. Patriot Act. The Company and each other Credit Party shall have provided
to the Administrative Agent the documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, the Patriot Act and AML
Legislation, in each case, at least 3 Business Days prior to the Closing Date,
to the extent reasonably requested in writing at least 7 Business Days prior to
the Closing Date.

6.13. Insurance. The Administrative Agent shall have received certificates of
insurance, together with appropriate endorsements, for the insurance policies
carried by the Credit Parties, all in compliance with the Credit Documents,
including Section 9.03(c) hereof.

6.14. Repayment of Obligations of Existing Credit Agreement. Reasonably
satisfactory arrangements shall have been made for the repayment in full of the
“Obligations” under and as defined in the Existing Credit Agreement and for the
release of all the liens and security interests thereunder.

Each of the requirements set forth in Section 6.09 (except to the extent that a
Lien on such Collateral may under applicable law be perfected upon closing by
the filing of financing statements under the UCC or the PPSA (and if applicable,
the filing of notices of intention to give security in favor of applicable
Canadian Revolving Lenders pursuant to Section 427 of the Bank Act (Canada)))
shall not constitute conditions precedent to any Credit Events on the Closing
Date after the Company’s use of commercially reasonable efforts to satisfy such
requirements without undue burden or expense, to provide such items on or prior
to the Closing Date but in any event shall be delivered within 90 days of the
Closing Date (or such later date as the Administrative Agent may approve).

 

-113-



--------------------------------------------------------------------------------

Section 7 Conditions Precedent to All Credit Events. The obligation of each
Lender and each Issuing Bank to make any Credit Extension shall be subject to
the satisfaction (or waiver) of each of the conditions precedent set forth
below:

7.01. Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) if Loans are being requested or, in the
case of the issuance, amendment, extension or renewal of a Letter of Credit, the
Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance, amendment, extension or renewal of such Letter of
Credit as required by Section 2.13(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.12(b).

7.02. Availability. The Availability Conditions on the proposed date of such
Credit Extension shall be satisfied.

7.03. No Default. No Default or Event of Default shall exist at the time of, or
result from, such funding or issuance.

7.04. Representations and Warranties. Each of the representations and warranties
made by any Credit Party set forth in Section 8 hereof or in any other Credit
Document shall be true and correct in all material respects (without duplication
of any materiality standard set forth in any such representation or warranty) on
and as of the date of such Credit Extension with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such
representation or warranty).

The acceptance of the benefits of each Credit Extension shall constitute a
representation and warranty by each Borrower to the Administrative Agent and
each of the Lenders that all the conditions specified in this Section 7 and
applicable to such Credit Event are satisfied as of that time (other than such
conditions which are subject to the discretion of the Administrative Agent or
the Lenders). All of the Notes, certificates, legal opinions and other documents
and papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders.

Section 8 Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each Credit Party,
as applicable, make the following representations, warranties and agreements.

8.01. Organizational Status. The Company and each of its Restricted Subsidiaries
(i) is a duly organized or incorporated and validly existing corporation,
partnership, limited liability company or unlimited liability company, as the
case may be, in good standing under the laws of the jurisdiction of its
organization or incorporation, to the extent applicable, (ii) has the corporate,
partnership, limited liability company or unlimited holdingliability company
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except
for failures to be so qualified which, individually and in the aggregate, have
not had, and could not reasonably be expected to have, a Material Adverse
Effect.

 

-114-



--------------------------------------------------------------------------------

8.02. Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, other than any law, statute, rule or
regulation the violation of which could not reasonably be expected to result in
a Material Adverse Effect, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party or any of its respective
Restricted Subsidiaries pursuant to the terms of, any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject, the violation of which could
reasonably be expected to result in a Material Adverse Effect or (iii) will
violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its respective Restricted Subsidiaries.

8.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date, (y) filings which are
necessary to perfect the security interests and Liens created under the Security
Documents and (z) periodic reports under the Securities and Exchange Act of
1934, as amended), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document. Each Credit Party has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
properties except to the extent the failure to have, or comply with, such
Governmental Approvals would not reasonably be expected to have a Material
Adverse Effect. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and the Credit Parties have complied with all
foreign and domestic laws with respect to the shipment and importation of any
goods or Collateral, except where noncompliance could not reasonably be expected
to have a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

8.05. Financial Statements; Financial Condition; Projections.

(a) The consolidated balance sheets and the related consolidated statements of
operations, comprehensive loss, changes in equity and cash flows of the Company
and its consolidated Subsidiaries that have been and are hereafter delivered to
the Administrative Agent and the Lenders, are prepared in accordance with GAAP,
and fairly present, in all material respects, the financial positions and
results of operations of the Company and its consolidated Subsidiaries as of the
dates and for the periods indicated. All projections delivered from time to time
to the Administrative Agent and the Lenders have been prepared in good faith,
based on assumptions believed at the time to be reasonable in light of the
circumstances at such time. Since December 31, 2014, there has been no change in
the condition, financial or otherwise, of the Company or Subsidiaryits
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

(b) On and as of the Closing Date, after giving effect to the consummation of
the Transaction (including the incurrence of all Loans), (i) the present fair
saleable value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds the amount that will be required to be paid on or in
respect of the debts and other liabilities (including, without limitation,
subordinated and contingent liabilities) of the Company and its Subsidiaries, on
a consolidated basis, as they become absolute and mature, (ii) the Company and
its Subsidiaries, on a consolidated basis, will not have unreasonably small
capital to carry out their businesses as conducted or as proposed to be
conducted, and (iii) the Company and its Subsidiaries, on a consolidated basis,
do not intend to incur debts and other liabilities (including, without
limitation, subordinated and contingent liabilities) beyond their ability to pay
such debts as they become absolute and mature.

8.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Credit Party, threatened (i) with respect to the Transaction or
any Credit Document or (ii) that either individually or in the aggregate, have
had, or could reasonably be expected to have, a Material Adverse Effect.

8.07. True and Complete Disclosure. All written information (taken as a whole)
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender (including, without limitation, all such written information
contained in the Credit Documents) for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein does not, and all other such written information (taken as a whole)
hereafter furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender will not, on the date as of which such
written information is dated or certified, contain any material misstatement of
fact or omit to state any material fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such written information was provided.

8.08. Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans incurred on the Closing Date will be used by the
Borrowers to finance the repayment of the Existing Credit Agreement and to pay
Transaction Costs.

(b) All proceeds of the Loans incurred after the Closing Date will be used for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Restricted Payments and any other purpose not prohibited hereunder.

 

-116-



--------------------------------------------------------------------------------

(c) No Credit Party is engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of any Credit Event (or the proceeds thereof)
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock, unless following such use or
extension of credit the value of all Margin Stock held by all Credit Parties and
their Restricted Subsidiaries in the aggregate does not exceed 25% of the value
of the assets of the Credit Parties and their Restricted Subsidiaries on a
consolidated basis. Neither the making of any Loan nor the use of the proceeds
thereof nor the occurrence of any other Credit Event will violate the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

8.09. Tax Returns and Payments. Except where the failure to do so could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect: (i) the Company and each of its Restricted Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all Tax returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Company and/or any of its Restricted Subsidiaries, (ii) the Returns
accurately reflect liability for Taxes of the Company and its Restricted
Subsidiaries for the periods covered thereby, and (iii) the Company and each of
its Restricted Subsidiaries have paid all Taxes payable by them, other than
those that are being contested in good faith by appropriate proceedings and
fully provided for as a reserve on the financial statements of the Company and
its Restricted Subsidiaries in accordance with GAAP. There is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
best knowledge of the Company or any of its Restricted Subsidiaries, threatened
in writing by any authority regarding any Taxes relating to the Company or any
of its Restricted Subsidiaries. As of the Closing Date, neither the Company nor
any of its Restricted Subsidiaries has entered into an agreement or waiver that
is still in effect or been requested in writing to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of Taxes of the Company or any of its Restricted Subsidiaries.

8.10. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect. Except as could not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Company or
any Restricted Subsidiary, threatened, which could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

8.11. The Security Documents.

(a) The provisions of the Security Agreements are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors legal, valid
and enforceable security interests and Liens (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) in and on all right, title and interest of the Credit
Parties in the Collateral specified therein in which a security interest or

 

-117-



--------------------------------------------------------------------------------

Lien can be created under applicable law, and (x) in the case of the U.S.
Security Agreement and the U.S. Collateral described therein, upon (i) the
timely and proper filing of financing statements listing each applicable U.S.
Credit Party, as a debtor, and the Collateral Agent, as secured party, in the
secretary of state’s office (or other similar governmental entity) of the
jurisdiction of organization of such Credit Party, (ii) sufficient
identification of commercial tort claims (as applicable), and (iii) execution of
a control agreement establishing the Collateral Agent’s “control” (within the
meaning of the UCC) with respect to any Deposit Account (other than Excluded
Accounts), the Collateral Agent, for the benefit of the Secured Creditors, has
(to the extent provided in the U.S. Security Agreement) a fully perfected
security interest in and Lien on all right, title and interest in all of the
U.S. Collateral (as described in the U.S. Security Agreement), subject to no
other Liens other than Permitted Liens, in each case, to the extent perfection
can be accomplished under applicable law through these actions, (y) in the case
of each Canadian Security Agreement and Canadian Collateral described therein,
proper filings of PPSA financing statements and other required filings and
registrations have been made (to the extent provided in thesuch Canadian
Security Agreement) to create a fully perfected security interest in and Lien on
all right, title and interest in all of the Canadian Collateral, subject to no
other Liens other than Permitted Liens, in each case, to the extent perfection
can be accomplished under applicable law through these actions and (z) in the
case of each U.K. Security Document and U.K. Collateral described therein,
required filings and registrations, have been made (to the extent provided in
the U.K. Security Documents) to create a fully perfected security interest in
and Lien on all right, title and interest in all of the U.K. Collateral, subject
to no other Liens other than Permitted Liens, in each case, to the extent
perfection can be accomplished under applicable law through these actions.

(b) Upon delivery, if any, in accordance with Section 9.12 or 9.139.13, as
applicable, and to the extent required hereunder, each Mortgage will create, as
security for the obligations purported to be secured thereby, a valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) and, upon
recordation in the appropriate recording office, perfected security interest in
and mortgage Lien on the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except as may exist pursuant to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Liens related thereto).

8.12. [Reserved].

8.13. [Reserved]EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

8.14. Subsidiaries. On and as of the Closing Date, the Company has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14. Schedule
8.14 correctly sets forth, as of the Closing Date, the percentage ownership
(direct and indirect) of the Company in each class of capital stock of each of
its Subsidiaries and also identifies the direct owner thereof.

8.15. Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.

(a) Each of the Company and each of its Restricted Subsidiaries, and each of
their respective officers, is in compliance with all applicable statutes,
regulations and orders of (including Anti-Terrorism Laws and any other laws
relating to terrorism, money laundering, embargoed persons or the Patriot Act
and AML Legislation), and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect.
There have been no citations, notices or orders of material noncompliance issued
to any Credit Party or Restricted Subsidiary under any applicable law.

 

-118-



--------------------------------------------------------------------------------

(b) None of theThe Company or anyand each Restricted Subsidiary, and each of
their respective directors and officers, is in violation of any ofcompliance in
all material respects with the applicable foreign assets control regulations of
the Office of Foreign Assets Control (“OFAC”) of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) orand of the Government
of Canada, including pursuant to the Special Economic Measures Act (Canada) and
similar laws of Canada or any enabling legislation or executive order relating
thereto, and none of the Company or anyand each Subsidiary orand any Affiliate
thereof is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC or by the
Government of Canada, including pursuant to the Special Economic Measures Act
(Canada) and similar laws of Canadacompliance in all materials respects with
Sanctions. No part of the proceeds of any Loans hereunder will be used directly,
by any Credit Party or any of its Subsidiaries, or indirectly, to the knowledge
of the Credit Parties and their Subsidiaries, to fund any operations in, finance
any investments or activities in or make any payments in violation OFAC, the
Special Economics Measures Act (Canada), Anti-Terrorism Laws, AML Legislation
and any similar laws of Canada or the FCPA. Notwithstanding anything in this
Agreement, nothing in this Agreement shall require the Company and any of its
Restricted Subsidiary or any of their respective directors, officers, employees,
agents, or Affiliate that is registered or incorporated under the laws of Canada
or of a province to commit an act or omission that contravenes the Foreign
Extraterritorial Measures (United States) Order, 1992.

(c) The Company and each Restricted Subsidiary, and each of their respective
directors and officers, is in compliance in all material respects with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (“FCPA”), and any
foreign counterpart thereto applicable to the Company or such Subsidiary. To the
knowledge of the Borrowers, none of the Company or any Subsidiary has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, andor (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to the Company
or any Subsidiary or to any other Person, in violation of FCPA andor any
Canadian counterpart thereto applicable to the Company or such Subsidiary.

(d) None of the Company or the Restricted Subsidiaries is, or is controlled by
Persons that are, nor to the actual knowledge of senior management of the
Company, none of any director, officer, employee or agent of the Company or any
Restricted Subsidiary is an individual that is, (i) the subject of any
Sanctions, or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions, including Crimea, Cuba,
Iran, North Korea, and Syria.

8.16. Investment Company Act. None of the Company or any Restricted
SubsidiariesSubsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17. [Reserved].

 

-119-



--------------------------------------------------------------------------------

8.18. Environmental Matters.

(a) The Company and each Restricted Subsidiary and their respective operations
and facilities are in compliance with all Environmental Laws and have obtained,
maintained and are in compliance with the requirements of all applicable
permits, licenses and other approvals required to be issued under such
Environmental Laws, except where the failure to obtain, maintain or comply would
not reasonably be expected to have a Material Adverse Effect. There are no
pending or, to the knowledge of any Credit Party, threatened Environmental
Claims which would reasonably be expected to have a Material Adverse Effect
relating in any way to the Company or any Restricted SubsidiariesSubsidiary or
any Real Property currently or formerly owned, leased or operated by the Company
or any Restricted SubsidiariesSubsidiary. To the knowledge of any Credit Party,
there are no facts, circumstances, conditions or occurrences with respect to the
business or operations of the Company or any Restricted SubsidiariesSubsidiary,
or any Real Property currently or formerly owned, leased or operated by the
Company or any Restricted SubsidiariesSubsidiary that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Company or
any Restricted SubsidiariesSubsidiary or (ii) to cause any Real Property owned,
leased or operated by the Company or any Restricted SubsidiariesSubsidiary to be
subject to any restrictions on the ownership, lease, occupancy or
transferability of such Real Property by the Company or any Restricted
SubsidiariesSubsidiary under any applicable Environmental Law, in each case
which would reasonably be expected to have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
currently, or, to the knowledge of the Company or any Restricted Subsidiary,
formerly owned, leased or operated by the Company or any Restricted Subsidiaries
where such generation, use, treatment, storage, transportation or Release has,
after giving effect to any emissions credits available to the Company or any
Subsidiary (i) violated or could be reasonably expected to violate any
Environmental Law, (ii) givegiven rise to an Environmental Claim or
(iii) givegiven rise to liability under any Environmental Law, in each case
which would reasonably be expected to have a Material Adverse Effect.

8.19. Labor Relations. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) as of the Closing Date, there are no strikes,
lockouts, slowdowns or other labor disputes pending against the Company or any
Restricted SubsidiariesSubsidiary or, to the knowledge of each Credit Party,
threatened against the Company or any Restricted SubsidiariesSubsidiary, (b) to
the knowledge of each Credit Party, there are no questions concerning union
representation with respect to the Company or any Restricted
SubsidiariesSubsidiary, (c) the hours worked by and payments made to employees
of the Company or any Restricted SubsidiariesSubsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, provincial, municipal, local, or foreign law dealing with such matters
and (d) to the knowledge of each Credit Party, no wage and hour department
investigation has been made of the Company or any Restricted
SubsidiariesSubsidiary.

8.20. Intellectual Property. The Company and each other Restricted Subsidiary
owns or has the right to use Intellectual Property used in, held for use in and
otherwise necessary for the present conduct of its respective business. The
operation of their respective businesses by the Company and each other
Restricted Subsidiary does not infringe upon, misappropriate, violate or
otherwise conflict with the Intellectual Property of any third party except as
such would not reasonably expected to have a Material Adverse Effect.

8.21. [Reserved].

8.22. Borrowing Base Certificate. At the time of delivery of each Borrowing Base
Certificate, assuming that any eligibility criterion that requires the approval
or satisfaction of the Administrative Agent has been approved by or is
satisfactory to the Administrative Agent, each Account reflected therein as
eligible for inclusion in the Borrowing Base is an Eligible Account, Eligible
Insured and Letter of Credit Backed Account or Eligible Investment Grade Account
and the Inventory reflected therein as eligible for inclusion in the Borrowing
Base constitutes Eligible Inventory, in each case as of the month end date for
which such Borrowing Base Certificate is calculated.

 

-120-



--------------------------------------------------------------------------------

8.23. [Reserved].

8.24. Canadian Pension Plans. As of the Closing Date, Schedule 8.24 lists all
Canadian Pension Plans maintained or contributed to by each Canadian Credit
Party. None of the Canadian Pension Plans is a “multi-employer pension plan,” as
defined in the Pension Benefits Act (Ontario) or an equivalent plan under the
pension standards legislation of any other applicable jurisdiction in Canada,
other than where all employers are Credit Parties or Affiliates of Credit
Parties. The Canadian Pension Plans are duly registered under the ITA (if such
registration is required) and under all other applicable laws which require
registration and no event has occurred which could reasonably be expected to
cause the loss of such registered status. All obligations of each of the
Canadian Credit Parties (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
on a timely basis and in compliance with the terms of such plans and agreements,
any applicable collective bargaining agreement and all laws (including the
Canadian Pension Regulations), except to the extent that any failure to do so
could not reasonably be expected to have a Material Adverse Effect. All employer
and employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan have been paid or remitted in a timely
fashion in accordance with the terms thereof, any funding agreement and all
applicable laws. Except as disclosed in Schedule 8.24, no events have occurred
which could give rise to a partial or full termination of any Canadian Pension
Plan and there are no outstanding disputes concerning the assets of the Canadian
Pension Plans, in either case which could reasonably be expected to have a
Material Adverse Effect. There have been no improper withdrawals or applications
of the assets of the Canadian Pension Plans. No promises of benefit improvements
under the Canadian Pension Plans have been made by the Credit Parties except
where such improvement could not reasonably be expected to have a Material
Adverse Effect.

Section 9 Affirmative Covenants. The Company and each other Restricted
Subsidiary hereby covenants and agrees that on and after the Closing Date and so
long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) any indemnification obligations arising
hereunder for which no claim has been made and (ii) Secured Bank Product
Obligations), or any Letter of Credit shall remain outstanding (unless such
Letter of Credit is Cash Collateralized or backstopped on terms reasonably
satisfactory to the issuer of such Letter of Credit):

9.01. Information Covenants. The Company will furnish to the Administrative
Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 60 days (or such earlier date on
which the Company is required (giving effect to any extensions granted by the
SEC) to make any public filing of such information) after the end of each of the
first three fiscal quarters of each fiscal year, (i) the consolidated balance
sheet of the Company and its Subsidiaries as of the end of such quarterly
accounting period and the related consolidated statements of operations,
comprehensive income (loss), changes in equity and cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year, certified by a Responsible Officer of the Company that they
fairly present, in all material respects and in accordance with GAAP, the
financial condition of the Company and its consolidated Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period. If the Company
has filed (within the time period required above) a Form 10-Q with the SEC for
any fiscal quarter described above, then the Lenders shall accept such Form 10-Q
in lieu of such items.

 

-121-



--------------------------------------------------------------------------------

(b) Annual Financial Statements. Within 105 days (or such earlier date on which
the Company is required (giving effect to any extensions granted by the SEC) to
make any public filing of such information) after the end of each fiscal year,
(i) the consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year and the related consolidated statements of operations,
comprehensive income (loss), changes in equity and cash flows for such fiscal
year setting forth comparative figures for the preceding fiscal year, together
with an opinion from PricewaterhouseCoopers LLP or other independent certified
public accountants of recognized national standing (which opinion (1) may be
addressed to the board of directors and the shareholders of the Company and
(2) shall be without a “going concern” or like qualification or exception nor
any qualification or exception as to the scope of such audit) which states that
such statements presents fairly, in all material respects, the financial
position of the Company and its consolidateconsolidated subsidiaries as of the
close of such fiscal year, and the results of operations and their cash flows
for the periods indicated, in conformity with GAAP and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year. If the Company has filed (within the time period
required above) a Form 10-K with the SEC for any fiscal year described above,
then the Lenders shall accept such Form 10-K in lieu of such items.

(c) Perfection Certificate Update. At the time of delivery of the
Section 9.01(b) annual financials, a certificate from a Responsible Officer
certifying that there have been no changes to Schedules 1, 2, 7, 8 and 9 of the
U.S. Perfection Certificate and Schedules 1, 2, 6, 7, and 8 of the Canadian
Perfection Certificate since the Closing Date or, if later, since the date of
the most recent certificate delivered pursuant to this Section 9.01(e), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (ii), only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether the Company and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connection with any such changes.

(d) Annual Budget. No later than 60 days following the first day of each fiscal
year of the Company, a consolidated annual plan, prepared in accordance with the
Company’s normal accounting procedures applied on a consistent basis, for the
next fiscal year, containing quarterly detail, including projected quarterly
borrowing base levels for such fiscal year.

(e) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a Compliance Certificate from a Responsible Officer of the Company
substantially in the form of Exhibit G, certifying on behalf of the Company
that, to such Responsible Officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall set forth the reasonably detailed calculations
with respect to the Consolidated Fixed Charge Coverage Ratio for such period.

(f) Notices. Promptly after any Responsible Officer of the Company or any of its
Restricted Subsidiaries obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default or any default
or event of default under the Senior Notes Indenture or any refinancing thereof
or any Specified Secured Indebtedness or other debt instrument in excess of the
Threshold Amount, (ii) any litigation or governmental

 

-122-



--------------------------------------------------------------------------------

investigation or proceeding pending against the Company or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Company or any of its Restricted Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
the Senior Notes pursuant to the terms of the Senior Notes Indenture.

(h) [Reserved].Know Your Customer Information. Promptly upon any request,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act, the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and the Beneficial Ownership Regulation.

(i) Notices to Holders of Senior Notes and Specified Secured Indebtedness.
Contemporaneously with the sending or filing thereof, the Company will provide
to the Administrative Agent for distribution to each of the Lenders, any notices
provided to, or received from, holders of (I) Senior Notes, or any refinancing
thereof or (II) Specified Secured Indebtedness or other Indebtedness, in each
case of this clause (II), with a principal amount in excess of the Threshold
Amount.

(j) Financial Statements of Unrestricted Subsidiaries. If following the Closing
Date, any Subsidiary (other than an Immaterial Subsidiary) is designated as an
Unrestricted Subsidiary, then simultaneously with the delivery of each set of
Section 9.01 Financials, a reconciliation reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

(k) [Reserved]. Pension Plan Notices. The Company shall deliver to the
Administrative Agent upon request (i) a complete copy of the most recent annual
report (on Internal Revenue Service Form 5500 series, including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) filed with the
Internal Revenue Service or other Governmental Authority of each Plan that is
maintained or sponsored by the Company or a Restricted Subsidiary, (ii) copies
of the annual actuarial report (including applicable schedules) with respect to
each Canadian Pension Plan as filed with any applicable Governmental Authority,
and (iii) copies of annual financial statements or reports in respect of
Canadian Pension Plan funds delivered to the appropriate Canadian pension
authorities.

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Restricted
Subsidiaries (including in relation to any Canadian Pension Plans) as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request, including a listing of each Credit Party’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to the Administrative Agent.

 

-123-



--------------------------------------------------------------------------------

(m) Information required to be delivered pursuant to this Section 9.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information (including, in the case of
certifications required pursuant to clause (a) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the Securities and Exchange Commission
at http://www.sec.gov. Information required to be delivered pursuant to this
Section 9.01 may also be delivered by electronic communications permitted by
Section 13.03.

9.02. Books, Records and Inspections.

(a) The Company and any Restricted Subsidiary will keep proper books of record
and accounts in which full, true and correct entries in conformity with GAAP in
all material respects.

(b) The Company will permit the Administrative Agent, subject to reasonable
advance notice to, and reasonable coordination with, the Company and normal
business hours, to visit and inspect the properties of any Borrower, at the
Borrowers’ expense to the extent provided in clause (c) below, inspect, audit
and make extracts from any Borrower’s corporate, financial or operating records,
and discuss with its officers, employees, agents, advisors and (in the presence
of the Company, any Borrower or a Subsidiary of the Company, unless a Default or
Event of Default shall have occurred and be continuing) independent accountants
(subject to such accountants’ customary policies and procedures) such Borrower’s
business, financial condition, assets and results of operations; provided that
the Administrative Agent shall only be permitted to conduct one field
examination and one inventory appraisal with respect to any Collateral
comprising the Borrowing Base per 12-month period; provided, further, that
(i) if at any time Specified Availability is less than the greater of (x) 2015%
of the Line Cap and (y) $100,000,00067,500,000 for a period of 5 consecutive
Business Days during such 12-month period, one additional field examination and
one additional inventory appraisal will be permitted in such 12-month period and
(ii) if a Cash Dominion Event or Event of Default has occurred and is
continuing, one additional field examination and one additional inventory
appraisal will be permitted in such 12-month period, except that during the
existence and continuance of an Event of Default, there shall be no limit on the
number of additional field examinations and inventory appraisals that shall be
permitted at the Administrative Agent’s request; it being understood that such
field examination or appraisal, once commenced, may be completed at, subject to
Section 13.01, the Borrowers’ expense notwithstanding the cessation of such
Event of Default or Cash Dominion Event. Neither the Administrative Agent nor
any Lender shall have any duty to any Borrower to share any results of any field
examination with any Borrower. The Company acknowledges that all field
examinations are conducted by or for the Administrative Agent and Lenders for
their purposes, and the Borrowers shall not be entitled to rely upon them. The
Administrative Agent and the Lenders shall, at the request of the Company, share
any results of any appraisal with the Credit Parties, subject to any
non-reliance or similar undertakings, if any, required by the appraiser or the
Lenders.

(c) Subject to Section 13.01(a), reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with (i) one examination per fiscal year of any Borrower’s books and
records or any other financial or Collateral matters as the Administrative Agent
deems appropriate and (ii) field examinations and inventory appraisals of
Collateral comprising the Borrowing Base in each case subject to the limitations
on such examinations, audits and appraisals permitted under the preceding
paragraphclause (b) above.

 

-124-



--------------------------------------------------------------------------------

9.03. Maintenance of Property; Insurance.

(a) The Company and each Restricted Subsidiary will, (i) keep all tangible
property necessary to the business of the Company and such Restricted Subsidiary
in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Company and such Restricted Subsidiary and (iii) furnish to the Administrative
Agent, upon its request therefor, full information as to the insurance carried.

(b) If at any time during the effectiveness of a Collateral Requirement, the
improvements on a Mortgaged Property are located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Relevant Borrower shall, or shall cause the
applicable Credit Party to, (i) maintain, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such insurance in
form and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.

(c) The Company and each Restricted Subsidiary will at all times keep its
property constituting Collateral insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Company and/or such
Restricted Subsidiaries), (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee or additional
insured, as applicable), (ii) shall, in the case of Canadian Collateral, include
an Insurance Bureau of Canada, Form 3000, mortgagee endorsement, and (iii) if
agreed by the insurer (which agreement the Relevant Borrower shall use
commercially reasonable efforts to obtain), shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof (or, with respect to non-payment of premiums, 10 days’ prior written
notice) by the respective insurer to the Collateral Agent; provided that the
requirements of this Section 9.03(c) shall not apply to (x) insurance policies
covering (1) directors and officers, fiduciary or other professional liability,
(2) employment practices liability, (3) workers’ compensation liability,
(4) automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as the Collateral
Agent may approve; and (y) self-insurance programs.

(d) If the Company or any Restricted Subsidiary shall fail to maintain insurance
in accordance with this Section 9.03, or the Company or any Restricted
Subsidiary shall fail to so endorse and deposit all policies or certificates
with respect thereto, after any applicable grace period, the Administrative
Agent shall have the right (but shall be under no obligation), after 5 days’
notice to the Company, to procure such insurance and the Credit Parties jointly
and severally agree to reimburse the Administrative Agent for all reasonable
costs and expenses of procuring such insurance.

9.04. Existence; Franchises. The Company and any Restricted Subsidiary will
(a) do all things necessary to preserve and keep in full force and effect its
existence and (b) in the case of the Company and such Restricted Subsidiaries,
its and their rights, franchises, licenses, permits, and Intellectual Property,
in each case under this clause (b), to the extent the failure to do so would
reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Company or such Restricted Subsidiaries in

 

-125-



--------------------------------------------------------------------------------

accordance with Section 10.02, (ii) the abandonment by the Company or such
Restricted Subsidiaries of any rights, franchises, licenses, permits, or
Intellectual Property that the Company reasonably determines are no longer
material to the operations of the Company and such Restricted Subsidiaries taken
as a whole, or (iii) the withdrawal by the Company or such Restricted
Subsidiaries of itstheir respective qualification as a foreign corporation,
partnership, limited liability company or unlimited liability company, as the
case may be, in any jurisdiction if such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.05. Compliance with Statutes, etc. The Company and any Restricted Subsidiary
will comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls, ERISA, Canadian Employee
Benefits Legislation, OFAC, FCPA, Anti-Terrorism Laws, AML Legislation and
Patriot Act), except in each case such noncompliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.06. Compliance with Environmental Laws. The Company and any Restricted
Subsidiary will comply with all Environmental Laws and permits applicable to, or
required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Company or any Restricted Subsidiary, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws (other
than Liens imposed on leased Real Property resulting from the acts or omissions
of the owner of such leased Real Property or of other tenants of such leased
Real Property who are not within the control of the Company), except, in each
case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Restricted Subsidiary will
generate, use, treat, store, Release or permit the generation, use, treatment,
storage, or Release of Hazardous Materials at, on or under any Real Property now
or hereafter owned, leased or operated by the Company or any Restricted
Subsidiary, or transport or permit the transportation of Hazardous Materials to
or from any such Real Property (after giving effect to any emissions credits
available to the Company or any Subsidiary), except in compliance with all
Environmental Laws or where such non-compliance would not reasonably be expected
to have a Material Adverse Effect.

9.07. ERISA. As soon as reasonably practicable and, in any event, within ten
(10) Business Days after the Company or any Restricted Subsidiary knows of the
occurrence of any of the following, the Company will deliver to the
Administrative Agent a certificate setting forth a reasonable level of detail as
to such occurrence and the action, if any, that the Company, such Restricted
Subsidiary or, to the knowledge of the Company, an ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
or filed by the Company, such Restricted Subsidiary, the Plan administrator or,
to the extent available, such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan participant and any notices received by the
Company, such Restricted Subsidiary or, to the extent available, such ERISA
Affiliate from the PBGC or any other Governmental Authority, or a Plan
participant with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; (b) there has been
an increase in Unfunded Pension Liabilities since the date the representations
hereunder are given, or from any prior notice, as applicable, in either case,
which is reasonably expected to result in a Material Adverse Effect; (c) there
has been an increase in the estimated withdrawal liability under Section 4201 of
ERISA, if the Company, any Restricted Subsidiary and the ERISA Affiliates were
to withdraw completely from any and all Multiemployer Plans which is reasonably
expected to result in a Material Adverse Effect; or (d) the Company, any
Restricted Subsidiary or, to the knowledge of the Company, any ERISA Affiliate
adopts, or commences contributions to, any Plan subject to Section 412 of the
Code, or adopts any amendment to a Plan subject to Section 412 of the Code which
is reasonably expected to result in a Material Adverse Effect.

 

-126-



--------------------------------------------------------------------------------

9.08. [Reserved].

9.09. [Reserved].

9.10. Payment of Taxes. Each of the Company and any Restricted Subsidiary will
pay and discharge all material Taxes imposed upon it or upon its income or
profits or upon any properties belonging to it, prior to the date on which
penalties attach thereto and all material lawful claims which, if unpaid, might
become a Lien or charge upon any properties of the Company or any Restricted
Subsidiary not otherwise permitted under Section 10.01(i); provided that neither
the Company nor any Restricted Subsidiary shall be required to pay any such Tax
which is being contested in good faith and by appropriate proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

9.11. Use of Proceeds. Each Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12. Additional Security; Further Assurances; etc.

(a) Each Borrower and each Wholly-Owned Restricted Subsidiary which is a
Domestic Subsidiary, a Canadian Subsidiary or an English Subsidiary, but
excluding any Immaterial Subsidiary, will, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests in such Collateral of such
Borrower and such Restricted Subsidiaries as are not covered by the original
Security Documents and as may be reasonably requested from time to time by the
Administrative Agent, the Collateral Agent or the Required Lenders
(collectively, as may be amended, modified or supplemented from time to time,
the “Additional Security Documents”); provided that, solely with respect to the
U.S. Subfacility or the U.S. FILO Subfacility or any borrowing by any U.S.
Borrower under the Canadian Subfacility or the Canadian FILO Subfacility, the
pledge of the outstanding capital stock of any FSHCO or CFC directly owned by a
U.S. Credit Party shall be limited to (x) no more than sixty-five percent
(65%) of the total combined voting power for all classes of the voting capital
stock (including, for the avoidance of doubt, any instrument treated as stock
for U.S. federal income tax purposes) of such FSHCO or CFC and (y) one-hundred
percent (100%) of the non-voting capital stock of such FSHCO or CFC. All such
security interests and Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
(subject to exceptions as are reasonably acceptable to the Administrative Agent)
shall constitute, upon taking all necessary perfection (or the equivalent with
respect to each Canadian Credit Party under applicable law in Canada and each
English Credit Party under English law or the relevant law of any country in the
U.K. other than England and Wales where any U.K. Collateral is situated) action
(which the Credit Parties agree to promptly take) valid and enforceable
perfected (or the equivalent with respect to each Canadian Credit Party under
applicable law in Canada and each English Credit Party under applicable law in
England and Wales or the relevant law in any other country in the U.K.))
security interests and Mortgages (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights in any
jurisdiction and by equitable principles (regardless of whether enforcement is
sought in equity or at law)), superior to and prior to the rights of all third
Persons (in the case of ABL Priority Collateral) and subject to no other Liens
except for Permitted Liens. The Additional Security Documents or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect
(subject to exceptions as are reasonably acceptable to the Administrative Agent)
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Security Documents and

 

-127-



--------------------------------------------------------------------------------

all Taxes, fees and other charges payable in connection therewith shall be paid
in full. Notwithstanding any other provision in this Agreement or any other
Credit Document and solely with respect to the U.S. Subfacility or the U.S. FILO
Subfacility or any borrowing by any U.S. Borrower under the Canadian Subfacility
or the Canadian FILO Subfacility, no FSHCO, Foreign Subsidiary that is a CFC, or
Domestic Subsidiary of a Foreign Subsidiary that is a CFC shall be required to
pledge, nor shall the U.S. Collateral include, any of its assets to secure any
obligations of the U.S. Credit Parties under the Credit Documents relating to
the U.S. Subfacility or the U.S. FILO Subfacility or guarantee the obligations
of the Company under the Credit Documents relating to the U.S. Subfacility or
the U.S. FILO Subfacility or any borrowing by any U.S. Borrower under the
Canadian Subfacility or the Canadian FILO Subfacility.

(b) With respect to any person that is or becomes after the Closing Date a
Wholly-Owned Restricted Subsidiary which is either a Domestic Subsidiary, a
Canadian Subsidiary or an English Subsidiary, but excluding any Immaterial
Subsidiary, the applicable Credit Party that is the parent of such Wholly-Owned
Restricted Subsidiary or such Wholly-Owned Restricted Subsidiary, as applicable,
shall promptly (i) if a Domestic Subsidiary, cause such new Domestic Subsidiary
(A) to execute a joinder agreement to this Agreement and the Credit Party
Guaranty set forth herein in form and substance satisfactory to the
Administrative Agent to join as a Borrower, or to the Credit Party Guaranty set
forth herein to join as aU.S. Subsidiary Guarantor and a joinder agreement to
each applicable Security Document, substantially in the form annexed thereto,
and (B) cause such new Wholly-Owned Domestic Subsidiary to take all actions
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the applicable Security Document
to be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent; (ii) if a Canadian Subsidiary, cause such Wholly-Owned
Canadian Subsidiary (A) to execute a joinder agreement to this Agreement and the
Credit Party Guaranty set forth herein in form and substance satisfactory to the
Administrative Agent to join as a Canadian Borrower or a Canadian Subsidiary
Guarantor, and to the Credit Party Guaranty set forth herein to join as a
Guarantor and a joinder agreement to each applicable Security Document,
substantially in the form annexed thereto and (B) to take all actions necessary
or advisable in the opinion of the Administrative Agent or the Collateral Agent
to cause the Lien created by the applicable Security Document to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent; (iii) if an English Subsidiary, cause such English
Subsidiary (A) to execute a joinder agreement to this Agreement and the Credit
Party Guaranty set forth herein in form and substance satisfactory to the
Administrative Agent to join as aan English Guarantor, and to the Credit Party
Guaranty set forth herein to join as a Guarantor and a new Security Document in
form and substance reasonably acceptable to the Administrative Agent and
Collateral Agent or a joinder agreement to each applicable Security Document,
substantially in the form annexed thereto and (B) to take all actions necessary
or advisable in the opinion of the Administrative Agent or the Collateral Agent
to cause the Lien created by the applicable Security Document to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law; and (iv) at the request of the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Lenders, of counsel to the
Credit Parties reasonably acceptable to the Administrative Agent as to such
matters set forth in this Section 9.12(b) as the Administrative Agent may
reasonably request.

(c) Each of the Credit Parties will, at the expense of the Company, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent,
promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at the Company’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents, including opinions of
counsel, or otherwise deemed by the Administrative Agent or the Collateral Agent
reasonably necessary for the continued

 

-128-



--------------------------------------------------------------------------------

validity, perfection (or the equivalent with respect to the Canadian Credit
Parties under applicable law in Canada and with respect to the English Credit
Parties under the relevant applicable law in the U.K.) and priority of the Liens
on the Collateral covered thereby subject to no other Liens except for Permitted
Liens or as otherwise permitted by the applicable Security Document.

(d) Each of the Credit Parties agrees that each action required by clauses
(a) through (c) of this Section 9.12 shall be completed as soon as reasonably
practicable, but in no event later than 90 days after such action is required to
be taken pursuant to such clauses or requested to be taken by the Administrative
Agent, the Collateral Agent or the Required Lenders (or such longer period as
the Administrative Agent shall otherwise agree), as the case may be; provided
that in no event will theany Credit PartiesParty be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.

(e) The Company shall be entitled, upon written request to the Administrative
Agent, to have any Subsidiary that is a Credit Party released from its
obligations under this Agreement and the other Credit Documents to which it is a
party, and to have all liens and security interests granted by such Subsidiary,
if (x)(A) such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder, (B) such Person ceases to be a Restricted
Subsidiary or (C) such Subsidiary is an Immaterial Subsidiary and (y), if such
Subsidiary is a Borrower, all Loans and other Obligations of such Borrower have
been paid in full and all Letters of Credit issued for the account of such
Subsidiary have been terminated (except to the extent any such Letter of Credit
is Cash Collateralized or backstopped on terms reasonably satisfactory to the
issuer of such Letter of Credit).

9.13. Post-Closing Actions. Each of the Credit Parties agrees that it will
complete each of the actions described on Schedule 9.13 as soon as commercially
reasonable and by no later than the date set forth in Schedule 9.13 with respect
to such action or such later date as the Administrative Agent may reasonably
agree.

9.14. Collateral Requirement.

(a) Upon the occurrence of the Collateral Requirement, each of the Credit
Parties will grant to the Collateral Agent for the benefit of the Secured
Creditors valid and perfected security interests and Mortgages (to the extent
applicable) in all of the Non-ABL Priority Collateral of the Credit Parties that
will secure the Specified Secured Indebtedness under Section 10.01(vi) that
triggered such Collateral Requirement (such Specified Secured Indebtedness, the
“Applicable Specified Secured Indebtedness”) and which Non-ABL Priority
Collateral is not covered by the then existing Security Documents by entering
into Additional Security Documents that are in form and substance reasonably
acceptable to the Administrative Agent; provided that solely with respect to the
U.S. Subfacility or the U.S. FILO Subfacility or any borrowing by any U.S.
Borrower under the Canadian Subfacility or the Canadian FILO Subfacility, the
pledge of the outstanding capital stock of any FSHCO or CFC directly owned by a
U.S. Credit Party shall be limited to (x) no more than sixty-five percent
(65%) of the total combined voting power for all classes of the voting capital
stock (including, for the avoidance of doubt, any instrument treated as stock
for U.S. federal income tax purposes) of such FSHCO or CFC and (y) one-hundred
percent (100%) of the non-voting capital stock of such FSHCO or CFC.

(b) All such security interests and Mortgages shall be granted pursuant to
documentation consistent with the security documentation granted to the holders
of the Applicable Specified Secured Indebtedness and otherwise reasonably
satisfactory in form and substance to the Administrative Agent and (subject to
exceptions as are acceptable to the holders of the Applicable Specified
SecuritySecured Indebtedness and otherwise reasonably acceptable to the
Administrative Agent) shall constitute, upon taking all necessary perfection (or
the equivalent with respect to each Canadian Credit Party under

 

-129-



--------------------------------------------------------------------------------

applicable law in Canada and each English Credit Party under the relevant
applicable law in the U.K.) action (which the Credit Parties agree to promptly
take) valid and enforceable perfected (or the equivalent with respect to each
Canadian Credit Party under applicable law in Canada and each English Credit
Party under the relevant applicable law in the U.K.) security interests and
Mortgages (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)), superior to
and prior to the rights of all third Persons (other than the holders of the
Applicable Specified Secured Indebtedness) and subject to no other Liens except
for Permitted Liens. The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect (subject to
exceptions as are acceptable to the holders of the Applicable Specified
SecuritySecured Indebtedness and otherwise reasonably acceptable to the
Administrative Agent) the Liens in favor of the Collateral Agent required to be
granted pursuant to such Additional Security Documents and all Taxes, fees and
other charges payable in connection therewith shall be paid in full.
Notwithstanding any other provision in this Agreement or any other Credit
Document and solely with respect to the U.S. Subfacility or the U.S. FILO
Subfacility or any borrowing by any U.S. Borrower under the Canadian Subfacility
or the Canadian FILO Subfacility, no FSHCO, Foreign Subsidiary, or Domestic
Subsidiary of a Foreign Subsidiary that is a CFC shall be required to pledge,
nor shall the U.S. Collateral include, any of its assets to secure any
obligations of the U.S. Credit Parties under the Credit Documents relating to
the U.S. Subfacility or the U.S. FILO Subfacility or any borrowing by any U.S.
Borrower under the Canadian Subfacility or the Canadian FILO Subfacility or
guarantee the obligations of the Company under the Credit Documents relating to
the U.S. Subfacility or the U.S. FILO Subfacility or any borrowing by any U.S.
Borrower under the Canadian Subfacility or the Canadian FILO Subfacility.

(c) If following the occurrence and during the continuation of the Collateral
Requirement the Administrative Agent reasonably determines that it or the
Lenders are required by law or regulation to have appraisals prepared in respect
of any Mortgaged Property, the Company will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) If any Mortgages are to be delivered in connection with a Collateral
Requirement, the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Party relating thereto) and a certificate as
to coverage under, and a declaration page relating to, the insurance policies
required by Section 9.03 (including, without limitation, flood insurance
policies) and the applicable provisions of the Security Documents, each of which
(i) shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (ii) shall name
the Collateral Agent, on behalf of the Secured Creditors, as additional insured,
(iii) in the case of flood insurance, shall (a) identify the addresses of each
property located in a special flood hazard area, (b) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (c) provide that the insurer will give the Collateral Agent 45 days’
written notice of cancellation or non-renewal and (iv) shall be otherwise in
form and substance satisfactory to the Administrative Agent.

 

-130-



--------------------------------------------------------------------------------

(e) Each Agent and each Lender agrees that, notwithstanding anything to the
contrary in this Section 9.14, (i) no Credit Party shall be required to grant
any Lien on or security interest in any Non-ABL Collateral, or, except to the
extent the Lenders are required by law to require the actions set forth in
Section 9.14(c) or 9.14(d), take any action to establish, perfect, preserve or
protect any such Lien or security interest, except and only to the extent such
Lien or security interest is granted to, or such action to establish, perfect,
preserve or protect any such Lien or security interest is required by, the
holders of the Applicable Specified Secured Indebtedness or their representative
and (ii) as such time as the Lien on or security interest in such Non- ABL
Priority Collateral is released by the holders of the Applicable Specified
Secured Indebtedness, the Collateral Agent shall, and it hereby authorized to,
release the Lien on and security interest in such Non-ABL Priority Collateral
held by the Collateral Agent.

(f) Each Borrower and each Restricted Subsidiary agrees that the requirements of
this Section 9.14 shall be satisfied (or waived by the Administrative Agent) as
soon as reasonably practicable but in no event later than the date on which any
of the foregoing actions are required to be taken for the benefit of the holders
of the Applicable Specified Secured Indebtedness secured by such Non-ABL
Priority Collateral (subject to exceptions as are reasonably acceptable to the
Administrative Agent).

(g) In the event that any Applicable Specified Secured Indebtedness is repaid,
or the holders thereof release all Liens and security interests in the ABL
Priority Collateral securing such Applicable Specified Secured Indebtedness or
release their Liens and security interests in the Non-ABL Priority Collateral,
then the Collateral Requirement with respect to such Applicable Specified
Indebtedness shall terminate and, subject to the terms of this Section 9.14 with
respect to any other Specified Secured Indebtedness, the Administrative Agent
and the Collateral Agent will release the Liens and security interests in the
Non-ABL Priority Collateral as security for the Obligations.

9.15. Canadian Pension Plans. Each Credit Party shall:

(a) for each existing, or hereafter adopted, Canadian Pension Plan, comply in a
timely fashion with and perform all of its obligations (including fiduciary,
funding, investment and administration obligations) under and in respect of such
Canadian Pension Plan, including under any funding agreements, any applicable
collective bargaining agreement and all laws (including the Canadian Pension
Regulations), except where any failure to do so could not reasonably be expected
to have a Material Adverse Effect;

(b) remit or pay all employer and employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan in
a timely fashion in accordance with the terms thereof, any funding agreements,
any applicable collective bargaining agreement and all laws (including the
Canadian Pension Regulations);

(c) furnish to the Administrative Agent (i) promptly after becoming aware of any
failure to make, remit or pay any employee or employer payments, contributions
(including “normal cost”,” “special payments” and any other payments in respect
of any funding deficiencies or shortfalls) or premiums to a Canadian Pension
Plan on a timely basis which remains unpaid, written notice thereof, together
with an explanation of the actions taken or proposed to be taken by the
applicable Credit Party relating thereto, (ii) promptly after becoming aware of
any decision or action taken by a Credit Party to wind up or terminate any
Canadian Pension Plan that provides for defined benefits (other than an Ontario
Pension Plan) or any decision or written notice of a Governmental Authority
ordering, proposing to order or indicating an intention to order the partial or
full termination of any Canadian Pension Plan that provides for defined benefits
or the occurrence of or forthcoming occurrence of any event which could
reasonably be expected to result in the partial or full termination of any
Canadian Pension Plan that provides for defined benefits, written notice
thereof, together with an explanation of the actions taken or proposed to be
taken by the applicable Credit Party relating thereto and (iii) not

 

-131-



--------------------------------------------------------------------------------

less than thirty (30) days (or such shorter period as is reasonably practicable
in the case of an arm’s-length sale of any Canadian Pension Plan to a buyer who
assumes all liabilities thereunder) prior to the windup or termination by any
Credit Party of any Ontario Pension Plan which provides defined benefits, notice
of such event;

(d) for each existing, or hereafter adopted, registered Canadian Pension Plan,
ensure that such plan retains its registered status under applicable laws; and

(e) comply in all material respects with all covenants, responsibilities and
other obligations imposed on the Company and each of its Subsidiaries under the
Government Pension Agreements.

9.16. Designation of Unrestricted Subsidiaries. The Company may at any time
after the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary by written
notice to the Administrative Agent; provided that (i) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Payment Conditions shall be satisfied on a pro forma basis, (iii) in the case of
any Borrower designated as an Unrestricted Subsidiary, all Loans outstanding to
such Borrower shall be repaid in full in casecash and all Letters of Credit
issued for the account of such Borrower shall have expired or been terminated,
(iv) in the case of the designation of any Subsidiary as an Unrestricted
Subsidiary, such designation shall constitute an Investment in such Unrestricted
Subsidiary (calculated as an amount equal to the aggregate fair market value of
all outstanding Investments owned by the Company and its Restricted Subsidiaries
in such Subsidiary), and such Investment shall be permitted under Section
10.05,[reserved], (v) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of (I) the Senior
Notes Indenture, or (II) any other debt instrument of the Company or any
Restricted Subsidiary, in each case of this clausesubclause (II), with a
principal amount in excess of the Threshold Amount, (vi) immediatelywithin 30
days (or such later date as the Administrative Agreement may agree in its sole
discretion) after giving effect to the designation of an Unrestricted Subsidiary
as a Restricted Subsidiary, the Company shall comply with the provisions of
Section 9.12 with respect to such designated Restricted Subsidiary, (vii) no
Restricted Subsidiary may be a Subsidiary of an Unrestricted Subsidiary,
(viii) in the case of the designation of any Subsidiary as an Unrestricted
Subsidiary, no recourse whatsoever (whether by contract or by operation of law
or otherwise) may be had to the Company or any Restricted Subsidiary or any of
their respective properties or assets for any obligations of such Unrestricted
Subsidiary except as permitted by Section 10.05 and (ix) the Company shall have
delivered to the Administrative Agent and each Lender a certificate executed by
its chief financial officer or treasurer, certifying, to the best of such
officer’s knowledge, compliance with the requirements of the preceding clauses
(i) through (vii), inclusive, and containing the calculations (in reasonable
detail) required by the preceding clause (ii). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (A) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (B) a return on any Investment by
the Company in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Company’s Investment in such Subsidiary.

9.17. Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. By the 20th day of each month, the Company
shall deliver to the Administrative Agent (and the Administrative Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate as of the close
of business of the previous month; (provided that, if a Weekly Reporting Event
shall have occurred and be continuing, the Company shall deliver to the
Administrative Agent weekly Borrowing Base Certificates by Wednesday of every
week prepared as of the close of

 

-132-



--------------------------------------------------------------------------------

business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent; it being understood that any Borrowing Base
Certificates delivered on a weekly basis will be limited to updating the
balances of the Accounts as of the most recently ended week. All information
(including the calculation of Availability, Suppressed Availability and
Specified Availability) in a Borrowing Base Certificate shall be certified by
the Company. The Administrative Agent may from time to time, in its Permitted
Discretion, adjust any such report to the extent any information or calculation
is inaccurate or does not comply with this Agreement.

(b) Records and Schedules of Accounts.

(i) Each Credit Party shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and the Company shall submit to
the Administrative Agent sales, collection, reconciliation and other reports in
form reasonably satisfactory to the Administrative Agent, on such periodic basis
as the Administrative Agent as may request. The Company shall also provide to
the Administrative Agent, on or before the 20th day of each month, a summary
aged trial balance of all Accounts as of the end of the preceding month,
together with such status reports and other information as the Administrative
Agent may reasonably request.

(ii) If an Account of any BorrowerU.S. Credit Party, Canadian Credit Party or
English Credit Party includes a charge for any Taxes, the Administrative Agent
is authorized, in its discretion at any time during the continuation of an Event
of Default, to pay the amount thereof to the proper taxing authority for the
account of such Credit Party and to charge the Credit Parties therefor;
provided, however, that neither the Administrative Agent nor the Lenders shall
be liable for any Taxes that may be due from the Credit Parties or with respect
to any Collateral.

(iii) Whether or not a Default or Event of Default exists, the Administrative
Agent shall have the right at any time, in the name of the Administrative Agent,
any designee of the Administrative Agent or any Credit Party, to verify the
validity, amount or any other matter relating to any Accounts of the Credit
Parties by mail, telephone or otherwise. The Credit Parties shall cooperate
fully with the Administrative Agent in an effort to facilitate and promptly
conclude any such verification process.

(c) Cash Management.

(i) Each U.S. Credit Party shall, along with the Collateral Agent and each of
those banks in which each Core U.S. Concentration Account, U.S. Collection
Account and other Deposit Account (other than Excluded Accounts) are maintained
by each such U.S. Credit Party, within 90 days (as may be extended by the
Administrative Agent in its sole discretion) hereof with respect to any such
account maintained on the date hereof, within 90 days (as may be extended by the
Administrative Agent in its sole discretion) after opening or acquiring any such
account after the date hereof and within 90 days (as may be extended by the
Administrative Agent in its sole discretion) after opening or acquiring any such
account after the date hereofa Restricted Subsidiary of the Company becomes a
U.S. Credit Party in accordance with Section 9.12, with respect to any such
accounts of any such Restricted Subsidiary, enter into, and thereafter maintain,
Deposit Account Control Agreements in respect of each such Core U.S.
Concentration Account, U.S. Collection Account and Deposit Account (other than
Excluded Accounts). Each U.S. Credit Party shall instruct all Account Debtors of
the U.S. Credit Parties to remit all payments to the applicable “P.O. Boxes” or
“Lockbox Addresses” of the applicable U.S. Collection Bank (or to remit such
payments to the applicable U.S. Collection Bank by electronic settlement) with
respect to all Accounts of such Account Debtor, which remittances shall be
collected by the applicable U.S. Collection Bank and deposited in the applicable
U.S. Collection Account. All amounts received by any U.S. Credit Party and any
U.S. Collection Bank in respect of any Account of an Account Debtor of any U.S.
Credit Party, shall upon receipt be deposited into a U.S. Collection Account or
a Core U.S. Concentration Account, in each case, which is subject to a Deposit
Account Control Agreement.

 

-133-



--------------------------------------------------------------------------------

(ii) Each Canadian Credit Party shall, along with the Collateral Agent and each
of those banks in which each Core Canadian Concentration Account, Canadian
Collection Account and Deposit Account (other than Excluded Accounts) are
maintained by each such Canadian Credit Party, within 90 days (as may be
extended by the Administrative Agent in its sole discretion) hereof with respect
to any such account maintained on the date hereof, within 90 days (as may be
extended by the Administrative Agent in its sole discretion) after opening or
acquiring any such account after the date hereof and within 90 days (as may be
extended by the Administrative Agent in its sole discretion) after opening or
acquiring any such account after the date hereofa Restricted Subsidiary of the
Company becomes a Canadian Credit Party in accordance with Section 9.12, with
respect to any such accounts of any such Restricted Subsidiary, enter into, and
thereafter maintain, Deposit Account Control Agreements in respect of each such
Core Canadian Concentration Account, Canadian Collection Account and Deposit
Account (other than Excluded Accounts). Each Canadian Credit Party shall
instruct all Account Debtors of the Canadian Credit Parties to remit all
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
Canadian Collection Bank (or to remit such payments to the applicable Canadian
Collection Bank by electronic settlement) with respect to all Accounts of such
Account Debtor, which remittances shall be collected by the applicable Canadian
Collection Bank and deposited in the applicable Canadian Collection Account. All
amounts received by any Canadian Credit Party and any Canadian Collection Bank
in respect of any Account of an Account Debtor of any Canadian Credit Party
shall upon receipt be deposited into a Canadian Collection Account, or a Core
Canadian Concentration Account, in each case, which is subject to a Deposit
Account Control Agreement and, until deposited, shall be held in trust for the
benefit of the Collateral Agent and Canadian Revolving Lenders.

(iii) Each English Credit Party shall, along with the Collateral Agent and each
of those banks in which each English Collection Account and Deposit Account
(other than Excluded Accounts) are maintained by each such English Credit Party,
within 90 days (as may be extended by the Administrative Agent in its sole
discretion) hereof with respect to any such account maintained on the date
hereof, within 90 days (as may be extended by the Administrative Agent in its
sole discretion) after opening or acquiring any such account after the date
hereof and within 90 days (as may be extended by the Administrative Agent in its
sole discretion) after opening or acquiring any such account after the date
hereofa Restricted Subsidiary of the Company becomes an English Credit Party in
accordance with Section 9.12, with respect to any such accounts of any such
Restricted Subsidiary, enter into, and thereafter maintain, Deposit Account
Control Agreements in respect of each such English Collection Account and
Deposit Account (other than Excluded Accounts). Each English Credit Party shall
instruct all Account Debtors of the English Credit Parties to remit all payments
at all times to the applicable “P.O. Boxes” or “Lockbox Addresses” of the
applicable English Collection Bank (or to remit such payments to the applicable
English Collection Bank by electronic settlement) with respect to all Accounts
of such Account Debtor, which remittances shall be collected by the applicable
English Collection Bank and deposited in the applicable English Collection
Account. All amounts received by any English Credit Party and any English
Collection Bank in respect of any Account of an Account Debtor of any English
Credit Party, in addition to all other cash received by any English Credit Party
from any other source, shall upon receipt be deposited into an English
Collection Account, in each case, which is subject to a Deposit Account Control
Agreement or, to the extent permitted hereunder in the case of amounts not
constituting payments in respect of Accounts of any English Credit Party, an
Excluded Account.

 

-134-



--------------------------------------------------------------------------------

(iv) (A) All amounts deposited or held in all of the U.S. Collection Accounts
with respect to each U.S. Credit Party and available for transfer (other than
amounts which are payable to Subsidiaries or Affiliates of the Company that are
not Credit Parties and which were sent or deposited to the incorrect lockbox or
deposit account by the account debtor) shall be transferred not less frequently
than once per week (it being understood that any amounts deposited in a U.S.
Collection Account after such weekly transfer has occurred shall be transferred
on the following week) into one or more accounts with the Administrative Agent
or a financial institution reasonably acceptable to the Administrative Agent
(each a “Core U.S. Concentration Account” and collectively, the “Core U.S.
Concentration Accounts”); provided, however, that so long as no Cash Dominion
Period then exists, the Borrowers shall be permitted to retain in each U.S.
Collection Account funds in an aggregate amount not to exceed at any time the
sum of (x) the amount required (as reasonably determined by the Company) to
satisfy the payment of outstanding obligations owing in respect of checks or
similar obligations issued by any U.S. Credit Party with respect to such U.S.
Collection Account plus (y) an aggregate amount of funds retained in all U.S.
Collection Accounts pursuant to this clause (y) not in excess of $15,000,000 at
any time plus (z) any sums in a currency other than U.S. Dollars or Canadian
Dollars, if the transfer of such funds to a Core U.S. Concentration Account
would result in a conversion or exchange of such currency on terms that the
Company deems to be unfavorable; (iiB) all amounts deposited or held in all of
the Canadian Collection Accounts with respect to each Canadian Credit Party and
available for transfer shall be transferred not less frequently than once per
week (it being understood that any amounts deposited in a Canadian Collection
Account after such weekly transfer has occurred shall be transferred on the
following week) into one or more accounts with the Administrative Agent or a
financial institution reasonably acceptable to the Administrative Agent (each a
“Core Canadian Concentration Account” and collectively, the “Core Canadian
Concentration Accounts”); provided, however, that so long as no Cash Dominion
Period then exists, the Borrowers shall be permitted to retain in each Canadian
Collection Account funds in an aggregate amount not to exceed at any time the
sum of (x) the amount required (as reasonably determined by the Company) to
satisfy the payment of outstanding obligations owing in respect of checks or
similar obligations issued by any Canadian Credit Party with respect to such
Canadian Collection Account plus (y) an aggregate amount of funds retained in
all Canadian Collection Accounts pursuant to this clause (y) not in excess of
$15,000,000 at any time plus (z) any sums in a currency other than U.S. Dollars
or Canadian Dollars, if the transfer of such funds to a Core Canadian
Concentration Account would result in a conversion or exchange of such currency
on terms that the Company deems to be unfavorable. Except as, and to the extent,
permitted by this Section 9.17(c)(iv), each Collection Account (other than
English Collection Accounts) shall have a zero balance immediately following the
transfer of funds pursuant to the immediately preceding sentences. So long as no
Cash Dominion Period then exists, the Borrowers and the other Credit Parties
shall be permitted to transfer cash from the Core Concentration Accounts to
other Deposit Accounts to be used for working capital and general corporate
purposes all subject to the requirements of this Agreement. If a Cash Dominion
Period exists, all collected amounts held in the Core Concentration Accounts and
Collection Accounts shall be applied as provided in Section 9.17(c)(v), (vi) or
(vii), as applicable.

(v) Each Deposit Account Control Agreement relating to a Core U.S. Concentration
Account or U.S. Collection Account shall (unless otherwise agreed by the
Administrative Agent in its sole discretion) include provisions that allow,
during any Cash Dominion Period, for all collected amounts held in such Core
U.S. Concentration Account or U.S. Collection Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained by the Administrative Agent under its sole dominion
and control in the United States (the “U.S. Dominion Account”). Subject to the
terms of the respective Security Document and to Section 11.11, all amounts
received in a U.S. Dominion Account during the existence of a Cash Dominion
Period shall be applied (and allocated) by the Administrative Agent on a daily
basis in accordance with Section 2.09(c).

 

-135-



--------------------------------------------------------------------------------

(vi) Each Deposit Account Control Agreement relating to a Core Canadian
Concentration Account or Canadian Collection Account shall (unless otherwise
agreed by the Administrative Agent in its sole discretion) include provisions
that allow, during any Cash Dominion Period, for all collected amounts held in
such Core Canadian Concentration Account from and after the date requested by
the Administrative Agent, to be sent by ACH or wire transfer or similar
electronic transfer no less frequently than once per Business Day to one or more
accounts maintained by the Administrative Agent under its sole dominion and
control in Canada (the “Canadian Dominion Account”). Subject to the terms of the
respective Security Document and to Section 11.11, all amounts received in a
Canadian Dominion Account during the existence of a Cash Dominion Period shall
be applied (and allocated) by the Administrative Agent on a daily basis in
accordance with Section 2.09(c).

(vii) Each Deposit Account Control Agreement relating to an English Collection
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, for all collected amounts held in
such English Collection Account from and after the date requested by the
Administrative Agent, to be sent by ACH or wire transfer or similar electronic
transfer no less frequently than once per Business Day to one or more accounts
maintained by the Administrative Agent under its sole dominion and control in
London, England (the “English Dominion Account” together with the U.S. Dominion
Account, and the Canadian Dominion Account, the “Dominion Accounts”). Subject to
the terms of the respective Security Document and to Section 11.11, all amounts
received in an English Dominion Account during the existence of a Cash Dominion
Period shall be applied (and allocated) by the Administrative Agent on a daily
basis in the order set forth in Section 2.09(c). So long as no Cash Dominion
Period exists the Collateral Agent will, upon the request of the Borrowers,
transfer cash from the Agent English AccountDominion Accounts to other Deposit
Accounts to be used for working capital and general corporate purposes all
subject to the requirements of this Agreement.

(d) Proceeds of Collateral. The Credit Parties shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Collection Account (or a
lockbox relating to a Core Concentration Account). If any Borrower or Subsidiary
receives cash, check, draft or other item of payment payable to a Credit Party
with respect to any Collateral, it shall hold same in trust for the Collateral
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

(e) Administration of Deposit Accounts. Schedule 9.17(e) sets forth all Deposit
Accounts (other than Excluded Accounts) maintained by the Credit Parties,
including all Dominion Accounts. Each Credit Party shall take all actions
necessary to establish the Collateral Agent’s control (within the meaning of the
UCC (or, if applicable, the PPSA with respect to the Canadian Credit Parties))
over, and first priority (subject to Permitted Liens) perfected Lien on, each
such Deposit Account. Each Credit Party shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than the Collateral
Agent) to have control over or a perfected Lien (subject to Permitted Liens) on
a Deposit Account or any property deposited therein. Each Credit Party shall
notify the Collateral Agent, within the time periods set forth in
Section 9.17(c) regarding Deposit Account Control Agreements, of any opening or
closing of a Deposit Account and, with the consent of the Collateral Agent, will
amend Schedule 9.17(e) will be deemed to be amended to reflect the same.

(f) Inventory. Each Credit Party shall keep accurate and complete records of its
Inventory, including costs and daily withdrawals and additions, and shall submit
to the Administrative Agent inventory and reconciliation reports in form
satisfactory to the Administrative Agent, on such periodic basis as the
Administrative Agent may request. The Credit Parties shall use, store and
maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all applicable law.

(g) [Reserved].

 

-136-



--------------------------------------------------------------------------------

(h) Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by the Collateral Agent to any Person to realize
upon any Collateral, shall be borne and paid by the Credit Parties. The
Collateral Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in the Collateral Agent’s
actual possession), for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at the Credit Parties’ sole risk.

(i) Power of Attorney. Each Credit Party hereby irrevocably constitutes and
appoints the Collateral Agent (and all Persons designated by the Collateral
Agent) as such Credit Party’s true and lawful attorney (and agent-in-fact) for
the purposes provided in this Section. 9.17. The Collateral Agent, or the
Collateral Agent’s designee, may, without notice and in either its or a Credit
Party’s name, but at the cost and expense of the Credit Parties:

(i) during an Event of Default or a Cash Dominion Period and at any time in
respect of the Eligible English Accounts, endorse a Credit Party’s name on any
check, draft or other item of payment payable to a Credit Party or other
proceeds of Collateral (including proceeds of insurance) that come into the
Collateral Agent’s possession or control; and

(ii) during an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as the Collateral
Agent deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Credit Party’s name to a proof of claim
or other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Credit Party, and notify postal authorities to
deliver any such mail to an address designated by the Collateral Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use a Credit Party’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral;
(x) make and adjust claims under insurance policies; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which a Credit Party is a
beneficiary; and (xii) take all other actions as the Collateral Agent deems
appropriate to fulfill any Credit Party’s obligations under the Credit
Documents.

Section 10 Negative Covenants. The Company and any Restricted Subsidiary hereby
covenant and agree that on and after the Closing Date and so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
(other than (i) any indemnification obligations arising hereunder for which no
claim has been made and (ii) Secured Bank Product Obligations) or any Letter of
Credit shall remain outstanding (unless such Letter of Credit is Cash
Collateralized or backstopped on terms reasonably satisfactory to the issuer of
such Letter of Credit.):

 

-137-



--------------------------------------------------------------------------------

10.01. Liens. Each of the Company and any Restricted Subsidiary will not create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets (real or personal, tangible or intangible) of the Company or any
Restricted Subsidiary, whether now owned or hereafter acquired; provided that
the provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of, or any filing in respect of, the following (Liens
described below are herein referred to as “Permitted Liens”):

(i) Liens for Taxes, assessments or governmental charges or levies not
delinquent or as to which the period of grace, if any, related thereto has not
expired or Liens for Taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(ii) Liens in respect of property or assets of the Company or any Restricted
Subsidiary, which were incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
contractors’, materialmen’s and mechanics’ liens and other similar Liens arising
in the ordinary course of business, and which are either (ix) not overdue for a
period of more than 60 days, or, (iiy) if more than 60 days overdue, (A) as to
which no action has been taken to enforce such Lien or (B) that are being
contested in good faith by appropriate action diligently pursued; provided that
in each case full provision for the payment of such Liens has been made on the
books of such Person if and to the extent required by GAAP;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii), plus modifications, renewals,
replacements, refinancings and extensions of such Liens; provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension, and (y) any such renewal, replacement or extension
does not encumber any additional assets or properties of the Company or any
Restricted Subsidiary which are Collateral (other than after-acquired property
that is affixed or incorporated into the property encumbered by such Lien on the
Closing Date and the proceeds and products thereof) and (z) the lien priority
attaching to any such renewal, replacement or extension shall be no higher than
the original Liens in existence on the Closing Date;

(iv) Liens created pursuant to the Credit Documents (including Liens onsecuring
Secured Bank Product Obligations);

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Company or any Restricted
Subsidiary and any interest or title of a lessor under any lease (whether a
Capital Lease or an operating lease) permitted by this Agreement or the Security
Documents;

(vi) Liens (x) on Non-ABL Priority Collateral securing Indebtedness incurred
(A) in reliance (A) on the Incurrence Test or (B) under Section 10.04(ix) (any
such Indebtedness described in clause (A) or (B) that is secured by Liens
permitted under this clause (x), “Specified Secured Indebtedness”); provided,
that the holders of such Specified Secured Indebtedness (or the duly authorized
representative thereof) shall have entered into a customary collateral
cooperation agreement with the Collateral Agent containing terms reasonably
satisfactory in all respects to the Administrative Agent and (y) on ABL Priority
Collateral securing Specified Secured Indebtedness that is secured by Non-ABL
Priority Collateral; provided that (i) any such Liens on ABL Priority Collateral
securing Specified Secured Indebtedness shall at all times be

 

-138-



--------------------------------------------------------------------------------

subordinated to the Liens securing the Obligations pursuant to a customary
intercreditor agreement among the Collateral Agent and the holders of such
Specified Secured Indebtedness (or the duly authorized representative thereof)
having terms as may be reasonably satisfactory in all respects to the
Administrative Agent and (ii) no such Liens on ABL Priority Collateral securing
Specified Secured Indebtedness may be incurred unless the Obligations shall have
been secured by valid and perfected Liens on the Non- ABL Priority Collateral
that secure such Specified Secured Indebtedness (the requirement to secure the
Obligations by valid and perfected Liens on such Non-ABL Priority Collateral
shall be referred to herein as the “Collateral Requirement”), which Liens on the
Non-ABL Priority Collateral may be subordinated to the Liens on the Non-ABL
Priority Collateral securing such Specified Secured Indebtedness pursuant to a
customary intercreditor agreement among the Collateral Agent and the holders of
such Specified Secured Indebtedness (or the duly authorized representative
thereof) having the terms as may be reasonably satisfactory in all respects to
the Administrative Agent (and any such Non-ABL Priority Collateral that shall
become subject to Liens securing the Obligations in accordance with this clause
(ii) shall continue to constitute “Non-ABL Priority Collateral” for all purposes
of this Agreement, notwithstanding anything to the contrary in the definition of
“Non-ABL Priority Collateral”);

(vii) Liens placed upon property acquired, improved, repaired or constructed
after the Closing Date and used in the ordinary course of business of the
Company or any Restricted Subsidiary and placed at the time of the acquisition,
improvement, repair or construction thereof by the Company or such Restricted
Subsidiary or within 270 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase, improvement, repair or construction price
thereof or to secure Indebtedness incurred solely for the purpose of financing
the acquisition, improvement, repair or construction of any such property or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided that (x) the Indebtedness secured by such Liens is
permitted by Section 10.04(iii) and (y) in all events, the Lien encumbering such
property so acquired, improved, repaired or constructed does not encumber any
other asset of the Company or such Restricted Subsidiary; provided, further that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender on
customary terms;

(viii) imperfections of title, statutory exceptions to title, restrictive
covenants, rights of way, easements, servitudes, mineral interest reservations,
reservations made in the grant from the Crown, municipal and zoning by-laws and
ordinances or similar laws or rights reserved to or vested in any Governmental
Authority agency to control or regulate the use of any real property, general
real estate taxes and assessments not yet delinquent and other encumbrances on
real property that (i) do not arise out of the incurrence of any Indebtedness
for money borrowed and (ii) do not interfere with or impair in any material
respect the operation, in the ordinary course of business, of the real property
on which such Lien is imposed;

(ix) Liens arising from precautionary UCC, PPSA or other similar financing
statement filings regarding operating leases or consignments entered into in the
ordinary course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09 or securing appeal or other surety bonds relating to such
judgments;

(xi) statutory and common law landlords’ liens under leases to which the Company
or any Restricted Subsidiary is a party;

 

-139-



--------------------------------------------------------------------------------

(xii) Liens (other than Liens imposed under Canadian Employee Benefits
Legislation) incurred in the ordinary course of business in connection with
workers’ compensation claims, unemployment insurance and social security
benefits and Liens, deposits, and pledges securing the performance of bids,
tenders and leases in the ordinary course of business, statutory obligations,
surety, stay, customs or appeal bonds, performance bonds and other obligations
of a like nature (other than letters of credit) incurred in the ordinary course
of business;

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets (other than Accounts or Inventory owned by a
Person that will become a Credit Party upon consummation of such Permitted
Acquisition, unless such Liens are expressly made junior to the Liens in favor
of the Collateral Agent to the extent such assets are to be included in the
Borrowing Base) acquired pursuant to a Permitted Acquisition, or on property or
assets of any Restricted Subsidiary in existence at the time such Restricted
Subsidiary is acquired pursuant to a Permitted Acquisition,; provided that
(x) any Indebtedness that is secured by such Liens is permitted to exist under
Section 10.04,10.04 and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Company or any Restricted Subsidiary; and any
extensions, renewals and replacements thereof so long as the aggregate principal
amount of the Indebtedness secured by such Liens does not increase from that
amount outstanding at the time of any such extension, renewal or replacement,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Company or any Restricted Subsidiary other than the proceeds of the assets
subject to such Lien;

(xv) Liens on assets of Foreign Subsidiaries (excluding English Subsidiaries
which are Credit Parties and Canadian Subsidiaries which are Credit Parties)
securing Indebtedness of Foreign Subsidiaries permitted pursuant to
Section 10.04 or securing other obligations of such Foreign Subsidiaries not
constituting Indebtedness;

(xvi) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xxv);

(xvii) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Joint Venture or
Joint Venture Subsidiary arising pursuant to the agreement evidencing or
governing such Joint Venture, Joint Venture Subsidiary or their respective
members or partners;

(xviii) Liens in favor of any Credit Party securing intercompany Indebtedness
permitted by Section 10.04; provided that any Liens securing such Indebtedness
shall, to the extent such Lien are on Collateral, be subordinated to the Liens
created pursuant to the Security Documents pursuant to an intercreditor
arrangement or subordination agreement reasonably satisfactory to the
Administrative Agent;

(xix) Liens solely on specific items of inventory or other goods (and proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

 

-140-



--------------------------------------------------------------------------------

(xx) Liens solely on insurance policies and the proceeds thereof (whether
accrued or not) and rights or claims against an insurer, in each case securing
insurance premium financings permitted under Section 10.04(x);

(xxi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxii) Liens (x) comprising rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by any Credit Party or Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements, (y) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (z) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;

(xxiii) Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxiv) Liens securing obligations of Credit Parties under Indebtedness incurred
under Sections 10.04(iv) and (ix) that, to the extent such Liens are on ABL
Priority Collateral, are secured on a junior basis to the Obligations pursuant
to intercreditor arrangements reasonably satisfactory to the Administrative
Agent;

(xxv) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Restricted Subsidiary in the ordinary course of business;

(xxvi) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxvii) Liens on assets of or Equity Interests issued by a Joint Venture, Joint
Venture Subsidiary or Unrestricted Subsidiary securing Indebtedness of such
Joint Venture, Joint Venture Subsidiary or Unrestricted Subsidiary, so long as,
such Indebtedness is recourse to the Company or its Restricted Subsidiaries only
(A) to the extent of such Equity Interest or (B) as permitted by Section 10.05;

(xxviii) Liens relating solely to employee contributions withheld from pay by a
Canadian Subsidiary but not yet due to be remitted to a Canadian Pension Plan
pursuant to any Canadian Employee Benefits Legislation;

(xxix) Liens securing obligations under a Tax Incentive Transaction on the
property subject thereto, so long as the related Indebtedness is permitted by
Section 10.04(xiv);

 

-141-



--------------------------------------------------------------------------------

(xxx) Liens on assets other than ABL Priority Collateral securing obligations
under Hedging Agreements that do not constitute Obligations hereunder and other
Indebtedness permitted under Section 10.04(xiii);

(xxxi) Liens on an Escrow Indebtedness Escrow Account and on the funds on
deposit therein;

(xxxii) Movable hypothecs granted to landlords in the Province of Quebec to
secure the payment of rent and the performance of other obligations arising
under a lease of real or immovable property; provided that such movable hypothec
affects only the tangible assets of the tenant situated in the premises leased
under such lease and that such movable hypothec is subordinated to, and ranks
after, the hypothec(s) created pursuant to the Canadian Security Documents
affecting such assets;

(xxxiii) Liens created under any agreement relating to the sale, transfer or
other disposition of assets permitted hereunder; provided that such Liens relate
solely to the assets to be sold, transferred or otherwise disposed;

(xxxiv) Liens on not more than Cdn.$132,000,000 of cash collateral of Canadian
Subsidiaries securing Indebtedness permitted under Section 10.04(xvi);

(xxxv) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$25,000,00040,000,000 (or such greater amount as approved by the Administrative
in its sole discretion) securing any Hedging Agreements permitted hereunder that
do not constitute Obligations hereunder;

(xxxvi) Liens on any claims for refunds with respect to deposits for estimated
custom duties (including, but not limited to, countervailing and/or anti-dumping
duties), together with any Deposit Account which is established for holding such
refunds (and no other amounts);

(xxxvii) Liens on the Investments permitted by Section 10.05(xxii) in favor of
the lenders under the Farm Credit Agreement; and

(xxxviii) Liens on Non-ABL Priority Collateral securing obligations under
Indebtedness incurred under Section 10.04(vii)(y);

(xxxix) (xxxvi) Liens not securing Indebtedness and not otherwise permitted by
the foregoing clauses (i) through (xxviiixxxviii), to the extent securing
liabilities not in excess of, $25,000,000 in the aggregate at any time
outstanding.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Company and any Restricted Subsidiary, the Administrative
Agent and the Collateral Agent shall, and shall be authorized to, take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

For all purposes hereunder, (x) a Lien need not be incurred solely by reference
to one category of Liens of the type described in this Section 10.01 but may be
incurred under any combination of such categories (including in part under one
such category and in part under any other such category), and (y) in the event
that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Liens of the type described in this Section 10.01, the Company or
applicable Restricted Subsidiary may, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this Section 10.01.

 

-142-



--------------------------------------------------------------------------------

10.02. Consolidation, Merger, or Sale of Assets, etc. Each of the Company and
any Restricted Subsidiary will not wind up, liquidate or dissolve its affairs or
merge, amalgamate or consolidate, or convey, sell, lease or otherwise dispose of
all or any part of its property or assets, or enter into any sale-leaseback
transactions of any Person, except that:

(i) any Credit Party may make any Investment permitted by Section 10.05 and any
Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii) the Company and any Restricted Subsidiary may sell Non-ABL Priority
Collateral (and, so long as a new Borrowing Base Certificate is delivered in
connection with any Significant Asset Sale, ABL Priority Collateral), so long as
(x) no Default or Event of Default has occurred and is continuing or would
result therefrom, (y) each such sale is on terms and conditions not less
favorable to the Company or such Restricted Subsidiary as would reasonably be
obtained by the Company or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate and
the Company or the respective Restricted Subsidiary receives at least fair
market value (as determined in good faith by the Company or such Restricted
Subsidiary, as the case may be) and (z) in the case of any single transaction
other than an Asset Exchange that involves assets or Equity Interests having a
fair market value of more than $25,000,000, at least 75% of the consideration
received by the Company or such Restricted Subsidiary shall be in the form of
cash or Cash Equivalents (taking into account the amount of cash and Cash
Equivalents, the principal amount of any promissory notes and the fair market
value, as determined by the Company or such Restricted Subsidiary, as the case
may be, in good faith, of any other consideration) and is paid at the time of
the closing of such sale; provided, however, that for purposes of this clause
(yz), the following shall be deemed to be cash: (A) any liabilities (as shown on
such Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of such Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition and for which the Company and the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, and (C) any Designated Non-Cash
Consideration received by the Company or any Restricted Subsidiary in such asset
sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (yz) that is
at that time outstanding, not to exceed the greater of (1) $75,000,000 and
(2) 2.00% of Consolidated Total Assets at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);

(iii) each of the Company and any Restricted Subsidiary may sell upon payment
therefor in the ordinary course of business any Accounts in connection with the
financingany reverse factoring program established by thean Account Debtor
(x) as in effect on the Closing Date or a substantially similar program entered
into hereafterSecond Amendment Effective Date or (y) thereafter to the extent
the Company in good faith believes that such program is in the beneficial to the
Company and its Subsidiaries, taken as a whole, with respect to establishing or
continuing its relationship with such Account Debtor;

 

-143-



--------------------------------------------------------------------------------

(iv) each of the Company and any Restricted Subsidiary may sell or discount, in
each case in the ordinary course of business, accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(v) each of the Company and any Restricted Subsidiary may sell assets pursuant
to a Tax Incentive Transaction;

(vi) each of the Company and any Restricted Subsidiary may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Company or any Restricted Subsidiary,
including of Intellectual Property;

(vii) (w) any Domestic Subsidiary of the Company may be merged, consolidated, or
amalgamated with or into the Company (so long as the surviving Person of such
merger, consolidation or amalgamation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving Person is not the Company, such Person expressly assumes, in
writing, all the obligations of the Company under the Credit Documents pursuant
to an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any other Domestic Subsidiary, (x) any Canadian
Subsidiary or U.K. Subsidiary of the Company may merge into or consolidate or
amalgamate with any other Canadian Subsidiary or U.K. Subsidiary of the Company,
(y) any Foreign Subsidiary (other than a Canadian Credit Party or English Credit
Party) may be merged, consolidated, dissolved, amalgamated or liquidated with or
into any Wholly-Owned Foreign Subsidiary of the Company, so long as such
Wholly-Owned Foreign Subsidiary is the surviving or continuing corporation of
such merger, consolidation, dissolution, amalgamation or liquidation and (z) any
Foreign Subsidiary of the Company may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving or continuing corporation of such merger, consolidation,
dissolution, amalgamation or liquidation); provided that any such merger,
consolidation, dissolution, amalgamation or liquidation shall only be permitted
pursuant to this clause (vii), so long as (I) no Default and noor Event of
Default then exists or would exist immediately after giving effect thereto, (II)
if any such merger, consolidation or amalgamation is between a Credit Party and
a Subsidiary not a Credit Party, then the surviving Person of such merger,
consolidation or amalgamation must be a Credit Party; and (III) any security
interests and Liens granted to the Collateral Agent for the benefit of the
Secured Creditors in and on the assets of any such Person subject to any such
transaction shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation or liquidation);

(viii) any Subsidiary of the Company may be liquidated or dissolved so long as
no Default or Event of Default exists or would result therefrom, and (a) if such
Subsidiary is a Restricted Subsidiary, all of the assets of such entity are
transferred to another Restricted Subsidiary and (b) if such Subsidiary is a
Credit Party, (1) all of the assets of such Subsidiary are transferred to
another Credit Party and (2) any security interests and Liens granted to the
Collateral Agent for the benefit of the Secured Creditors in and on the assets
of any such Person subject to any such transaction shall remain in full force
and effect and perfected and enforceable, and (c) if such Subsidiary is a Credit
Party and the transferee of such assets is not a Credit Party whose assets are
included in the calculation of the same portion of the Borrowing Base as the
transferor, a new Borrowing Base Certificate shall have been provided;

 

-144-



--------------------------------------------------------------------------------

(ix) any transfer arising out of the granting or creation of any Permitted Lien;

(x) sales, transfers or dispositions of Cash Equivalents in the ordinary course
of business;

(xi) sale of Accounts pursuant to put options entered into in the ordinary
course of business, not for speculative purposes but to complement trade
insurance;

(xii) each of the Company and any Restricted Subsidiary may make sales or leases
of (A) inventory and (B) goods held for sale, in each case in the ordinary
course of business;

(xiii) each of the Company and any Restricted Subsidiary may sell or otherwise
dispose of (x) outdated, obsolete, surplus or worn out tangible or real
property, in each case, in the ordinary course of business or in connection with
the sale or other disposition of manufacturing assets, (y) tangible or real
property no longer used or useful in the conduct of the business of the Company
and any Restricted Subsidiary or (z) leasehold improvements or leased assets in
connection with the termination of the lease;

(xiv) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, any Restricted Subsidiary may be merged, amalgamated or
consolidated with or into another Person, or may be dissolved or liquidated;

(xv) each of the Company and any Restricted Subsidiary may effect Sale-Leaseback
Transactions involving real property and/or equipment acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property;

(xvi) each of the Company and any Restricted Subsidiary may issue or sell Equity
Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xvii) each of the Company and any Restricted Subsidiary may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;

(xviii) each of the Company and any Restricted Subsidiary may abandon or allow
to lapse Intellectual Property rights in the ordinary course of business, which
in the reasonable business judgment of the Company or a Restricted Subsidiary
are not material to the conduct of the business of the Company and any
Restricted Subsidiary taken as a whole;

(xix) each of the Company and any Restricted Subsidiary may make voluntary
terminations of or unwind Hedging Agreements;

(xx) each of the Company and any Restricted Subsidiary may terminate leases and
subleases;

 

-145-



--------------------------------------------------------------------------------

(xxi) each of the Company or any Restricted Subsidiary may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii) sales, dispositions or contributions of property (A) between Credit
Parties, (B) between Restricted Subsidiaries (other than Credit Parties), (C) by
Restricted Subsidiaries that are not Credit Parties to the Credit Parties or
(D) by Credit Parties to any Restricted Subsidiary that is not a Credit Party;
provided that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary;

(xxiii) dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv) any transfer of property or assets that is a surrender or waiver of a
contractual, regulatory, or legal right or a settlement, surrender, or release
of a contractual, regulatory, legal or tort claim; and

(xxv) (xxiv) dispositions permitted by Section 10.03.

10.03. Restricted Payments. Each of the Company and any Restricted Subsidiary
will not make any Restricted Payment with respect to the Company or any
Restricted Subsidiary, except that:

(i) any Restricted Subsidiary may make Restricted Payments to the Company or to
other Restricted Subsidiaries which directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Company may declare and pay cash
dividends to its shareholders generally so long as the Company or any Restricted
Subsidiary which owns the Equity Interests in the Subsidiary paying such
dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Restricted Payment or would exist immediately after giving effect
thereto, the Company may make Restricted Payments to redeem or repurchase Equity
Interests of the Company from management, employees, officers and directors (and
their successors and assigns) of the Company and any Restricted Subsidiary;
provided that (A) the aggregate amount paid in respect of all such Equity
Interests so redeemed or repurchased shall not (net of any cash proceeds
received from issuances of its Equity Interests in connection with such
redemption or repurchase), in either case, exceed $20,000,000 in any calendar
year; (B) such amount in any calendar year may be increased by an amount not to
exceed: (I) the cash proceeds of key man life insurance policies received by the
Company or any Restricted Subsidiary after the Closing Date; plus (II) the net
proceeds from the sale of Equity Interests of the Company, in each case to
members of management, managers, directors or consultants that occurs after the
Closing Date; less (III) the amount of any Restricted Payments previously made
with the cash proceeds described in the preceding clause (I); and
(C) cancellation of Indebtedness owing to the Company from members of
management, officers, directors, employees of the Company or any Subsidiary in
connection with a repurchase of Equity Interests of any Parent Company will not
be deemed to constitute a Restricted Payment for purposes of this Agreement;

 

-146-



--------------------------------------------------------------------------------

(iv) the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Company;

(v) reasonable and customary indemnities to directors, officers and employees in
the ordinary course of business;

(vi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards or programs (including,
but not limited to, with respect to the payment of tax obligations triggered by
such exercise);

(vii) the Company may make Restricted Payments so long as the Payment Conditions
are satisfied on a pro forma basis immediately after giving effect to such
Restricted Payment;

(viii) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Company and the Guarantors permitted in Section 10.05;

(ix) the Company and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests of such Person so long as in the
case of a dividend or other distribution by a Restricted Subsidiary, the Company
or a Restricted Subsidiary receives at least its pro rata share of such
Restricted Payment;

(x) the Company or any Subsidiary may make payments of dividends on Disqualified
Equity Interests issued in accordance with Section 10.04;

(xi) the Company may make payments with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as such payments are made substantially concurrently with such
contribution and, with respect to any such payments, no Event of Default shall
have occurred and be continuing or would result therefrom; and

(xii) the Company and any Restricted Subsidiary may make Restricted Payments
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with another
provision of this Section 10.03; provided that it is understood that the
Administrative Agent, in its Permitted Discretion, may establish a Reserve
during such 60-day period.

10.04. Indebtedness. The Company will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Indebtedness under Hedging Agreements so long as the entering into of such
Hedging Agreements are bona fide hedging activities and are not for speculative
purposes;

(iii) Indebtedness of the Company and any Restricted Subsidiary evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 10.01(vii); provided that in no event shall the aggregate principal
amount of all such Indebtedness incurred or assumed after the Closing Date
permitted by this clause (iii) exceed at any one time outstanding of
$125,000,000;

 

-147-



--------------------------------------------------------------------------------

(iv) Indebtedness if, after giving effect to the incurrence thereof and any
substantially simultaneous application of proceeds thereof, the pro forma
Interest Coverage Ratio would be greater than or equal to 2.00 to 1.00 (such
test, the “Incurrence Test”);

(v) (i1) Indebtedness of any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) at the time such
Indebtedness is incurred or assumeassumed, the Incurrence Test is met on a pro
forma basis for such incurrence or assumption and (ii2) any refinancings,
renewals or extensions of any Indebtedness incurred pursuant to clause (i1);
provided that (a) the aggregate principal amount of the Indebtedness to be
refinanced, renewed or extended does not increase from that amount outstanding
at the time of any such refinancing, renewal or extension, plus accrued and
unpaid interest and cash fees and expenses (including premium) incurred in
connection with such renewal, replacement or extension, (b) no additional
obligors shall incur or guarantee such refinancing beyond those obligated as of
the Permitted Acquisition, (c) such Indebtedness shall not be secured by assets
other than by some or all of the assets (including after acquired assets of the
applicable type) that secured the Indebtedness to be refinanced, (d) such
Indebtedness does not have a Weighted Average Life to Maturity at the time such
refinancing Indebtedness is incurred which is less than the remaining Weighted
Average Life to Maturity of the Indebtedness being refinanced, renewed or
extended, (e) such Indebtedness has a maturity that is later than the maturity
of the Indebtedness being refinanced, renewed or extended and (f) to the extent
such refinancing Indebtedness extends, renews or refinances Indebtedness
subordinated to the Loans in right of payment or security, such refinancing
Indebtedness is subordinated to the Loans at least to the same extent as the
Indebtedness being extended, renewed or refinanced;

(vi) intercompany Indebtedness among the Company and any Restricted Subsidiary
to the extent permitted by Section 10.05(vi) or Section 10.05(xix);

(vii) (x) the Senior Notes, (y) Indebtedness under the Farm Credit Agreement in
an aggregate principal amount not to exceed $500,000,000 and (z) all
Indebtedness outstanding on the Closing Date and listed on Schedule 10.04(vii)
(“Existing Indebtedness”) and any subsequent extension, renewal or refinancing
thereof; provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing, plus accrued and
unpaid interest and cash fees and expenses (including premium) incurred in
connection with such renewal, replacement or extension; provided, further, that
such refinancing Indebtedness: (x1) has a Weighted Average Life to Maturity at
the time such refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness being extended,
renewed or refinanced; and (y2) to the extent such refinancing Indebtedness
extends, renews or refinances Indebtedness subordinated to the Loans in right of
payment or security, such refinancing Indebtedness is subordinated to the Loans
at least to the same extent as the Indebtedness being extended, renewed or
refinanced;

(viii) Indebtedness of Foreign Subsidiaries that are not Credit Parties;
provided that the aggregate principal amount of Indebtedness outstanding
pursuant to this clause (viii) shall not at any time exceed the greater of
(x) $75,000,000 and (y) 1.5% of Consolidated Total Assets, calculated as of the
then most recent fiscal quarter for which financial statements have been
delivered immediately prior to the date such Indebtedness is incurred;

 

-148-



--------------------------------------------------------------------------------

(ix) other Indebtedness of the Company and its Restricted Subsidiaries up to
$500,000,000; provided that either (x) the Payment Conditions shall have been
satisfied on a pro forma basis for such Indebtedness or (y) such Indebtedness
shall have a Weighted Average Life to Maturity of at least 6 months greater than
the Latest Maturity Date;

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums not exceeding the amount of such unpaid premiums in the
aggregate;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including, in each case, Bank Product Debt;

(xii) unsecured Indebtedness of the Company and any Restricted Subsidiary up to
$500,000,000; provided that any Indebtedness incurred under this clause
(xii) that either (x) is incurred when the Payment Conditions have not been
satisfied on a pro forma basis for such Indebtedness or (y) does not have a
Weighted Average Life to Maturity of at least 6 months greater than the Latest
Maturity Date, shall not exceed $100,000,000;

(xiii) to the extent constituting Indebtedness, (i) performance, surety, bid,
appeal or similar bonds, completion guarantees or similar instruments, including
letters of credit and bankers’ acceptances (not incurred for the purpose of
borrowing money), in each case provided in the ordinary course of business, and
(ii) agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guarantees or letters of credit, surety bonds or
performance bonds securing any obligations pursuant to such agreement, incurred
in connection with the disposition of any business, assets or Subsidiary of the
Company or lease permitted by Section 10.02 (but not in respect of Indebtedness
for borrowed money or Capitalized Lease Obligations);

(xiv) Indebtedness under a Tax Incentive Transaction;

(xv) Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition or Investment permitted
hereunder;

(xvi) Indebtedness in respect of letters of credit issued and reimbursement
obligations with respect to amounts drawn under such letters of credit, in an
aggregate principal amount at any time outstanding not in excess of
Cdn.$125,000,000; provided that (A) such Indebtedness may be secured only by
Liens permitted under Section 10.01(xxxvxxxiv);

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Company or any Restricted Subsidiary of
Indebtedness of the Company or any such Restricted Subsidiary permitted to be
outstanding under this Section 10.04; provided that such guarantees are
permitted by Section 10.05;

(xix) guarantees made by any Foreign Subsidiary (other than a Credit Party) of
Indebtedness of any other Foreign Subsidiary (other than a Credit Party)
permitted to be outstanding under this Section 10.04;

 

-149-



--------------------------------------------------------------------------------

(xx) guarantees of Indebtedness of directors, officers and employees of the
Company or any Restricted Subsidiary in respect of expenses of such Persons in
connection with relocations and other ordinary course of business purposes;

(xxi) guarantees of Indebtedness of a Person in connection with a Joint Venture
and Indebtedness of Subsidiaries of the Company that are not Wholly-Owned
Subsidiaries; provided that the aggregate principal amount of any Indebtedness
so guaranteed or incurred shall not exceed $50,000,000;

(xxii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business,; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(xxiii) (x) salary, wages, bonuses, severance, pension and health and welfare
retirement benefits, fringe benefits or the equivalent thereof to current and
former employees or other service providers of the Company or any Restricted
Subsidiary incurred in the ordinary course of business, (y) Indebtedness
representing deferred compensation or stock-based compensation to employees of
the Company and the Restricted Subsidiaries and (z) Indebtedness consisting of
promissory notes issued by any Credit Party to current or former officers,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of any Parent Company
permitted by Section 10.03;

(xxiv) Indebtedness of any Credit Party as an account party in respect of trade
letters of credit issued in the ordinary course of business; and

(xxv) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xvi).

For purposes of determining compliance with this Section 10.04, in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness of the type described in this
Section 10.04, the Company or the applicable Restricted Subsidiary may, in its
sole discretion, at the time of incurrence or issuance, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 10.04.

10.05. Advances, Investments and Loans. Each of the Company and any Restricted
Subsidiary will not, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
or designate a Subsidiary as an Unrestricted Subsidiary (each of the foregoing,
an “Investment” and, collectively, “Investments” and with the value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-offs thereof
but giving effect to any cash return or cash distributions received by the
Company and any Restricted Subsidiary with respect thereto), except that the
following shall be permitted:

(i) Investments consisting of accounts receivable created or acquired, and
deposits, prepayments and other credits to suppliers made, in the ordinary
course of business;

 

-150-



--------------------------------------------------------------------------------

(ii) the Company and any Restricted Subsidiary may acquire and hold cash and
Cash Equivalents;

(iii) the Company and any Restricted Subsidiary may hold the Investments held by
them or committed to be made by them on the Closing Date and described on
Schedule 10.05(iii), and any modification, replacement, renewal or extension
thereof that does not increase the principal amount thereof unless any
additional Investments made with respect thereto are permitted under the other
provisions of this Section 10.05;

(iv) the Company and any Restricted Subsidiary may acquire and hold Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of suppliers and customers, and Investments
received in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

(v) Investments consisting of Hedging Agreements permitted by Section 10.04(ii);

(vi) (a) the Company and any Restricted Subsidiary may make intercompany loans
to and other Investments in Credit Parties, (b) any Foreign Subsidiary (other
than a Credit Party) may make intercompany loans to and other Investments in the
Company or any Restricted Subsidiary so long as all payment obligations of the
Credit Parties are subordinated to their obligations under the Credit Documents
on terms consistent with Section 14.07 hereof or otherwise reasonably
satisfactory to the Administrative Agent, (c) the Credit Parties may make
intercompany loans to, guarantees on behalf of, and other Investments in,
Subsidiaries that are not Credit Parties so long as the aggregate amount of
outstanding loans, guarantees and other Indebtedness made or committed to be
made on or after the Closing Date pursuant to this subclause (c) does not exceed
$25,000,000 at any time, (d) any Restricted Subsidiary that is not a Credit
Party may make intercompany loans to, and other Investments in, any other
Restricted Subsidiary that is also not a Credit Party, (e) additional loans and
advances made to or in such Subsidiaries as part of the Company’s consolidated
cash management operations in the ordinary course of business in an aggregate
amount not to exceed $50,000,000 outstanding at any time; provided that each
cash management account between any Credit Party and any Subsidiary that is not
Wholly-Owned shall be settled at least quarterly and (ef) the Credit Parties may
make intercompany loans and other Investments in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that results in the proceeds of the initial Investment being
invested in one or more Credit Parties;

(vii) Permitted Acquisitions so long as (x) if the acquisition consideration
exceeds $50,000,000, (i) the Permitted Acquisition Conditions shall be satisfied
on a pro forma basis and (ii) within 30 days of the consummation of such
Permitted Acquisition (or such longer period as may be agreed by the
Administrative Agent in its sole discretion) the Acquired Entity or Business
shall have complied with the provisions of Section 9.12 to the extent any Person
is required to become a Credit Party or grant or perfect security thereunder;
and (y) to the extent the aggregate amount of Permitted Acquisitions in any
month exceeds $25,000,000, the Company shall have delivered to the
Administrative Agent and each Lender a certificate executed by its chief
financial officer or treasurer, certifying to the best of such officer’s
knowledge, compliance with the requirements of the definition of “Permitted
Acquisition Conditions,” and containing the calculations (in reasonable detail)
required by clause (ii) thereof;

 

-151-



--------------------------------------------------------------------------------

(viii) loans and advances by the Company and any Restricted Subsidiary to
officers, directors and employees of the Company and any Restricted Subsidiary
not to exceed $20,000,000 at any time outstanding in connection with
(ix) relocations and other ordinary course of business purposes (including
travel and entertainment expenses) and (iiy) any such Person’s purchase of
Equity Interests of any Parent Company; provided that no cash is actually
advanced pursuant to this clause (iiy) unless immediately repaid;

(ix) advances of payroll payments to employees of the Company and any Restricted
Subsidiary in the ordinary course of business;

(x) non-cash consideration may be received in connection with any sale of assets
permitted pursuant to Section 10.02(ii);

(xi) Investments in existence on the Closing Date by the Company, each other
Borrower and their respective Subsidiaries in their respective Subsidiaries;

(xii) Investments consisting of guaranties and Contingent Obligations permitted
by Section 10.04;

(xiii) any Investments consisting of (ix) any contract pursuant to which the
Company or any Subsidiary obtains the right to cut, harvest or otherwise acquire
timber on property owned by any other Person, whether or not the Company’s or
such Subsidiary’s obligations under such contract are evidenced by a note or
other instrument, or (iiy) loans or advances to customers of the Company or any
Subsidiary of the Company, including leases of personal property of the Company
or such Subsidiary to such customers; provided that the contracts, loans and
advances constituting permitted Investments pursuant to this clause (xiii) shall
not exceed $20,000,000 at any time outstanding;

(xiv) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors), Investments received in satisfaction
or partial satisfaction of previously extended trade credit from financially
troubled account debtors, Investments consisting of prepayments to suppliers
made in the ordinary course of business and loans or advances made to
distributors, suppliers or subcontractors in the ordinary course of business;

(xv) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxiii);

(xvi) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xvii) Investments in the nature of prepaid expenses, pledges or deposits with
respect to leases, utilities, workers’ compensation, trade, performance and
similarly deposits provided to third parties in the ordinary course of business;

(xviii) Investments in the ordinary course of business consisting of UCC Article
3 or similar endorsements for collection or deposit;

(xix) Investments in assets not meeting the definition of “Acquired Entity or
Business” so long as the Payment Conditions are satisfied on a pro forma basis
immediately after giving effect to such Investments;

 

-152-



--------------------------------------------------------------------------------

(xx) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation; and

(xxi) Otherother Investments in an aggregate amount not to exceed the greater of
(x) $100,000,000 or (y) 2.25% of Consolidated Total Assets, calculated as of the
then most recent fiscal quarter for which financial statements have been
delivered immediately prior to the date such Investment is made, net of any
return of or on such Investments; provided that no more than $50,000,000 of such
Investments at any time shall be made other than in Joint Ventures and
Unrestricted Subsidiaries; and

(xxii) Investments in an aggregate amount not to exceed $1,000,000 at any time
outstanding in one or more lending institutions organized and existing pursuant
to the provisions of the Farm Credit Act and under the regulation of the Farm
Credit Administration, an agency organized under the authority of the Farm
Credit Act, made in connection with any financing provided by such lending
institutions to the extent required by such lending institutions in connection
with such financing.

In connection with any commitment, definitive agreement or similar event
relating to an Investment, the Company may, at its option (the Company’s
election to exercise such option in connection with any Investment, an
“Investment Election”), designate such Investment as having occurred on the date
of the commitment, definitive agreement or event relating thereto (such date,
the “Investment Test Date”) if, after giving pro forma effect to such Investment
and all related transactions in connection therewith and any related pro forma
adjustments, the Company or applicable Restricted Subsidiary would have been
permitted to make such Investment on such date in compliance with this
Agreement, any related subsequent actual consummation or making of such
Investment will be deemed for all purposes under this Agreement to have been
consummated or made on such date; provided that the foregoing shall not apply to
determining (i) whether the Availability Conditions have been satisfied or (ii)
Specified Availability for purposes of the Payment Conditions or the Permitted
Acquisition Conditions. If the Company has made an Investment Election for any
Investment, then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of any Permitted Acquisition or other
Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Company, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant Investment Test Date and prior to the earlier of the date on which such
Investment is actually consummated or made or the date that the commitment,
definitive agreement or similar event relating to such Investment is terminated,
revoked or expires without consummation or the making of such Investment, for
purposes of determining whether such Subsequent Transaction is permitted under
this Agreement, any such ratio, test or basket shall be required to be satisfied
on a pro forma basis assuming such Investment and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated or made.

 

-153-



--------------------------------------------------------------------------------

10.06. Transactions with Affiliates. Each of the Company and any Restricted
Subsidiary will not enter into any transaction or series of related transactions
with any Affiliate of the Company or any of its Subsidiaries, other than on
terms and conditions not less favorable to the Company or such Restricted
Subsidiary as would reasonably be obtained by the Company or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except:

(i) Restricted Payments may be paid to the extent provided in Section 10.03;

(ii) loans and other transactions among the Company and any Restricted
Subsidiary (and any Parent Company) may be made to the extent otherwise
expressly permitted under Section 10;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of the Company and any
Restricted Subsidiary;

(iv) the Company and any Restricted Subsidiary may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of the Company
and any Restricted Subsidiary in the ordinary course of business;

(v) to the extent not otherwise prohibited by this Agreement, transactions
between or among the Company and any Restricted Subsidiary shall be permitted
(including equity issuances);

(vi) transactions with any Person (other than an Unrestricted Subsidiary) that
is an Affiliate by reason of the ownership by the Company or its Restricted
Subsidiaries in the Equity Interest of such Person;

(vii) the provision by the Company or any of its Restricted Subsidiaries of
ordinary course administrative and other services, including, without
limitation, any accounting, legal, treasury, credit and cash management,
management, marketing, sales, labor, customer relations, indemnification,
logistics, human resources, tax, insurance and procurement services, to
Unrestricted Subsidiaries; and

(viii) (vii) any Investment permitted by Section 10.05.

10.07. Limitations on Payments of Indebtedness; Modifications of Senior Notes
Indenture, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc. Each of the Company and any Restricted Subsidiary will not:

(a) make in respect of) any voluntary or optional payment or prepayment on or
redemption or acquisition for value of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
the Senior Notes or any Specified Secured Indebtedness or unsecured
Indebtedness, other than (i) any refinancing of the Senior Notes out of the
proceeds of any refinancing Indebtedness permitted by Section 10.04(vii);
(ii) any refinancing of any Specified Secured Indebtedness or unsecured
Indebtedness (other than the Senior Notes) pursuant to refinancings of such
Indebtedness permitted under Section 10.04; (iii) prepayments, repurchases,
redemptions or defeasances of Indebtedness with shares of common stock of the
Company or out of the Net Proceeds from the sale of common stock of the Company;
(iiiiv) any prepayment on or redemption or acquisition for value of any such
Indebtedness (including, in each case without limitation, by way of depositing
with the trustee with respect thereto or any other Person money or securities
before due for the purpose of paying when due)

 

-154-



--------------------------------------------------------------------------------

so long as the Payment Conditions are satisfied on a pro forma basis immediately
after giving effect to the consummation of the proposed repayment or prepayment;
(ivv) prepayments of Indebtedness between the Company and its Subsidiaries; and
(vvi) in an aggregate amount since the Closing Date not to exceed $5,000,000;

(b) amend or modify, or permit the amendment or modification of any provision
of, the Senior Notes Indenture other than any amendment or modification that is
not adverse to the interests of the Lenders in any material respect;

(c) amend or modify, or permit the amendment or modification of any provision
of, any documents governing Specified Secured Indebtedness (after the entering
into thereof) with an aggregate principal amount of $50,000,000 or more other
than any amendment or modification that is not adverse to the interests of the
Lenders in any material respect; or

(d) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents in the relevant
jurisdiction), as applicable, or any agreement entered into by it with respect
to its Equity Interests, or enter into any new agreement with respect to its
Equity Interests, unless such amendment, modification, change or other action
contemplated by this clause (d) could not reasonably be expected to be adverse
in any material respect to the interests of the Lenders.

10.08. Limitation on Certain Restrictions on Subsidiaries. Each of the Company
and any Restricted Subsidiary will not, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Company or any
Restricted Subsidiary, or pay any Indebtedness owed to the Company or any
Restricted Subsidiary, (b) make loans or advances to the Company or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Company or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents;

(iii) the Senior Notes Indenture or in any agreement evidencing, governing or
securing any Specified Secured Indebtedness or effecting a refinancing,
replacement or substitution of the Senior Notes or any Specified Secured
Indebtedness; provided that the provisions relating to such encumbrance or
restriction contained in any such agreement are no more onerous, when taken as a
whole, to any Subsidiary of the Company than those contained in the Senior Notes
Indenture;

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Company or any Restricted Subsidiary;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Company or any Restricted Subsidiary is the licensee) or other
contract entered into by the Company or any Restricted Subsidiary in the
ordinary course of business;

 

-155-



--------------------------------------------------------------------------------

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Company or
any Restricted Subsidiary, or the properties of any such Person, other than the
Persons or the properties acquired in such Permitted Acquisition;

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary (other than a Credit Party) incurred pursuant to Section 10.04 to the
extent such encumbrance or restriction only applies to such Foreign Subsidiary
(other than a Credit Party);

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no more onerous, when taken as a whole, to any
Subsidiary of the Company than those contained in the agreements or instruments
referred to in such clause (vii);

(xi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Company that is not
a Credit Party, which Indebtedness is permitted by Section 10.04;

(xii) Restrictions arising out of Permitted Liens, so long as such restrictions
only apply to the assets subject to such Permitted Lien;

(xiii) customary subordination of subrogation, contribution and similar claims
contained in guaranties permitted hereunder;

(xiv) any restrictions on the payment of dividends imposed on any Canadian
Credit PartySubsidiary in favor of Canadian Governmental Authorities;

(xv) customary encumbrances or restrictions in joint venture agreements, asset
sale agreements, sale-leaseback agreements, stock sale agreements and other
similar agreements, which restrictions relate solely to the activities of such
joint venture or are otherwise applicable only to the assets that are the
subject to such agreement or, ;

(xvi) customary encumbrances or restrictions contained in sales of, or in
agreements relating to the sale of, Equity Interests or assets of any Subsidiary
of the Company pending such sale,; provided that such encumbrances and
restrictions apply only to the Subsidiary of the Company to be sold and such
sale is permitted hereunder;

(xvii) any such encumbrances or restrictions imposed in connection with
consignment agreements entered into in the ordinary course of business; and

 

-156-



--------------------------------------------------------------------------------

(xviii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basispermitted by
Section 10.10(x).

10.09. Business.

(a) The Company will not permit at any time the primary business activities
taken as a whole conducted byof the Company and anyits Restricted
SubsidiarySubsidiaries taken as a whole to be other than in the forest products,
paper products, foodstuffs, energy and recycling industries (including, without
limitation, the manufacturing and production of paper, packaging products, wood
products, tissue products, forest fiber, and wood pulp and activities involving
associated materials and byproducts thereof), the distribution of any such
product, and any business or other activities resulting from a conversion of
existing assets or that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development, derivation,
or expansion of, any such businesses.

(b) The Company will not change its (i) accounting policies or reporting
practices, except as permitted by GAAP, or (ii) fiscal year.

10.10. Negative Pledges. Each of the Company and any Restricted Subsidiary shall
not agree or covenant with any Person to restrict in any way its ability to
grant any Lien on its assets in favor of the Lenders, other than pursuant to any
intercreditor agreement contemplated by this agreement, and except that this
Section 10.10 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the ClosingSecond Amendment Effective Date;

(ii) covenants contained in the Senior Notes Indenture and the Farm Credit
Agreement as in effect on the Closing DateSecond Amendment Effective Date and
any refinancings thereof which are permitted hereunder;

(iii) any documents governing Specified Secured Indebtedness (in each case so
long as same do not restrict the granting of Liens to secure Indebtedness
pursuant to this Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

 

-157-



--------------------------------------------------------------------------------

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if either (A) such Indebtedness
is not incurred by a Credit Party and such lienLien does not attach to assets of
a Credit Party or (B) such negative pledge or restriction expressly permits
Liens on ABL Priority Collateral for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and, except as permitted by Section 10.01(vi)(y), without a
requirement that such holders of such Indebtedness be secured by such Liens
securing the Obligations under the Credit Documents equally and ratably or on a
junior basis;

(xi) restrictions on any Foreign Subsidiary (other than a Credit Party) pursuant
to the terms of any Indebtedness of such Foreign Subsidiary (other than a Credit
Party) permitted to be incurred hereunder;

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii) (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

10.11. Financial Covenant.

(a) The Company and any Restricted Subsidiary shall not, on any date when
Specified Availability is less than the greater of (a) 10% of the Line Cap, and
(b) $50,000,00045,000,000 (the “FCCR Test Amount”) for two consecutive Business
Days, have a Consolidated Fixed Charge Coverage Ratio of less than 1.0 to 1.0,
tested for the four fiscal quarter period ending on the last day of the most
recently ended fiscal quarter for which the Borrowers were required to deliver
Section 9.01 Financials, and at the end of each succeeding fiscal quarter
thereafter until the date on which Specified Availability has exceeded the FCCR
Test Amount for 21 consecutive days.

(b) For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity) made to the Company (which shall be contributed in cash to the
common equity of the Company) after the end of the relevant fiscal quarter and
on or prior to the day that is 10 Business Days after the Company is required to
deliver financial statements under Section 9.01(a) or (b) (such 10-Business Day
periods being referred to herein as the “Interim Period”) will, at the request
of the Company, be included in the calculation of Consolidated EBITDA solely for
the purposes of determining compliance with such financial covenant at the end
of such fiscal quarter and applicable subsequent periods which include such
fiscal quarter (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity

 

-158-



--------------------------------------------------------------------------------

Contribution”); provided that (a) Specified Equity Contributions may be made no
more than two times in any twelve fiscal month period and no more than five
times during the term of this Agreement, (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrowers
to be in pro forma compliance with such financial covenant, (c) the Borrowers
shall not be permitted to borrow hereunder during the Interim Period until the
relevant Specified Equity Contribution has been made, (d) all Specified Equity
Contributions shall be disregarded for purposes of determining any baskets
calculated on the basis of Consolidated EBITDA contained herein and in the other
Credit Documents and (e) there shall be no pro forma or other reduction in
Indebtedness with the proceeds of any Specified Equity Contribution for
determining compliance with the financial covenant for the fiscal quarter in
which such Specified Equity Contribution is made or any applicable subsequent
periods which include such fiscal quarter.

10.12. Canadian Pension Plans. No Credit Party shall:

(a) establish a new “registered pension plan,” as defined in subsection 248(1)
of the ITA, which contains a “defined benefit provision,” as defined in
subsection 147.1(1) of the ITA (other than a plan that provides only a “target
benefit” or a “multi-employer pension plan” or a “defined contribution,” both as
defined in the Pension Benefits Act (Ontario), or an equivalent plan under the
pension standards legislation of any other applicable jurisdiction in Canada,
where employer contributions to such target benefit or multi-employer pension
plan are determined solely by reference to a participation agreement, collective
agreement, or other agreement negotiated with the bargaining agent or other
representative of the employees participating in such plan and the employer has
no liability for or obligation to fund any funding deficiency under such plan
upon termination of the plan in whole or in part or upon the withdrawal of an
employer from such plan);

(b) commence participation in any “multi-employer pension plan,” as defined in
the Pension Benefits Act (Ontario), or an equivalent plan under pension
standards legislation of any other applicable jurisdiction in Canada, except
where employer contributions to such multi-employer pension plan or equivalent
plan are determined solely by reference to a participation agreement, collective
agreement, or other agreement negotiated with the bargaining agent or other
representative of the employees participating in such plan and the employer has
no liability for or obligation to fund any funding deficiency under such plan
upon termination of the plan in whole or in part or upon the withdrawal of an
employer from such plan, without the prior written consent of the Administrative
Agent;

(c) terminate any Canadian Pension Plan in whole or in part, or take any action
which could reasonably be expected to allow a Governmental Authority to order
the termination or wind-up of any other Canadian Pension Plan in whole or in
part, if such termination or wind-up could reasonably be expected to have a
Material Adverse Effect;

(d) without the prior written consent of the Administrative Agent (not to be
unreasonably withheld), except as is required by Section 9.15 and except for
purposes of permitting commuted value transfers under applicable pension
standards legislation in circumstances other than a partial plan termination,
the Canadian Subsidiaries of the Company shall not make any contribution or
other payment to the Canadian Pension Plans during any fiscal year in excess of
$50,000,000 more than the minimum amount thereof required to be made under
applicable law (including the Canadian Pension Regulations), unless the Payment
Conditions are satisfied both before and after giving effect to such
contribution or other payment. For purposes of this paragraphclause (d), any
payment required by a funding agreement with any Governmental Authority shall be
deemed to be required by applicable law even if labeled as “voluntary” under the
Canadian Pension Regulations; andor

 

-159-



--------------------------------------------------------------------------------

(e) consummate any transaction that would result in any Person not already a
Subsidiary becoming a Subsidiary if (i) such Person sponsors, maintains or
contributes to one or more Ontario Pension Plans and (ii) a solvency or wind up
deficiency in excess of $100,000,000 in the aggregate (excluding any surpluses
that may exist in any acquired Plans) (as reflected in the most recent actuarial
statements unless the same are not available, in which case, based upon the most
recent financial statements or as otherwise known based on the most recent
information available to the Credit Party) exists with respect to such Ontario
Pension Plans, without the prior consent of the Administrative Agent (not to be
unreasonably withheld).

Section 11 Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01. Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03. Covenants. The Company or any Restricted Subsidiary shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.02(b), 9.04 (as to the existence of the
Company), 9.11, 9.13, 9.17(c) (other than any such default which is not directly
caused by the action or inaction of the Company or any Restricted Subsidiary,
which such default shall be subject to clause (iii) below), or Section 10,
(ii) fail to deliver a Borrowing Base Certificate required to be delivered
pursuant to Section 9.17(a) within five (5) Business Days of the date such
Borrowing Base Certificate is required to be delivered (other than during the
occurrence of a Weekly Reporting Event, in which case such period shall be three
(3) Business Days), (iii) default in the due performance or observance by it of
any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 11.01 and 11.02),
and such default under this clause (iii) shall continue unremedied for a period
of 30 days after the earlier of (x) written notice thereof to the defaulting
party by the Administrative Agent or the Required Lenders or (y) a Responsible
Officer of such defaulting party gains knowledge of such default; or

11.04. Default Under Other Agreements. (i) The Company or any Restricted, any
other Credit Party or any other Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary shall (x) default in any payment of any
Indebtedness (other than the Obligations and any Specified Intercompany
Indebtedness) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations and any Specified Intercompany
Indebtedness) or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause (determined without regard to whether any
notice is required), any such Indebtedness to become due prior to its stated
maturity, or (ii) any Indebtedness (other than the Obligations) of the

 

-160-



--------------------------------------------------------------------------------

Company or any Restricted and any Specified Intercompany Indebtedness) of the
Company, any other Credit Party or any other Restricted Subsidiary that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary shall be declared to be (or
shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that (A) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount and (B) the preceding clause (ii) shall not apply to Indebtedness that
becomes due as a result of a voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is otherwise
permitted hereunder; or

11.05. Bankruptcy, etc. The Company, any Canadianother Credit Party or any other
Restricted Subsidiary that is a Significant Subsidiary or any group of their
Restricted Subsidiaries (other than any Immaterialthat, taken together, would
constitute a Significant Subsidiary) shall, to the extent applicable, commence a
voluntary case or proceeding concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”) or commence analogous case,
proceeding, step or procedure in any jurisdiction (including pursuant to the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) or the Insolvency Act of 1986)under any other Debtor Relief Laws; or an
involuntary case or proceeding is commenced against the Company, any
Canadianother Credit Party or any other Restricted Subsidiary that is a
Significant Subsidiary or any group of their Restricted Subsidiaries (other than
any Immaterialthat, taken together, would constitute a Significant Subsidiary)
in any jurisdiction, and the petition or proceeding is not controverted within
21 days, or is not dismissed within 60 days, after commencement of the case or
proceeding; or a custodian (as defined in the Bankruptcy Code), receiver,
interim receiver, receiver-manager, trustee, liquidator, administrator, monitor
or similar officer is appointed for, or takes charge of, all or substantially
all of the property of the Company, any Canadianother Credit Party or any other
Restricted Subsidiary that is a Significant Subsidiary or any group of their
Restricted Subsidiaries (other than any Immaterialthat, taken together, would
constitute a Significant Subsidiary), or the Company, any Canadianother Credit
Party or any other Restricted Subsidiary that is a Significant Subsidiary or any
group of their Restricted Subsidiaries (other than any Immaterialthat, taken
together, would constitute a Significant Subsidiary) commences any other
proceeding under any reorganization, bankruptcy, insolvency, arrangement,
winding-up, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar lawDebtor Relief Laws of any jurisdiction whether now or
hereafter in effect relating to the Company, any Canadianother Credit Party or
any other Restricted Subsidiary that is a Significant Subsidiary or any group of
their Restricted Subsidiaries (other than any Immaterialthat, taken together,
would constitute a Significant Subsidiary), or there is commenced against the
Company, any Canadianother Credit Party or any other Restricted Subsidiary that
is a Significant Subsidiary or any group of their Restricted Subsidiaries (other
than any Immaterialthat, taken together, would constitute a Significant
Subsidiary) any such proceeding which remains undismissed for a period of 60
days, or the Company, any Canadianother Credit Party or any other Restricted
Subsidiary that is a Significant Subsidiary or any group of their Restricted
Subsidiaries (other than any Immaterialthat, taken together, would constitute a
Significant Subsidiary) is adjudicated, or is deemed for the purposes of any
applicable law to be, insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Company or any of
its against the Company, any other Credit Party or any other Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary; or
the Company, any other Credit Party or any other Restricted Subsidiary that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than any
Immaterialthat, taken together, would constitute a Significant Subsidiary)
suffers any appointment of any custodian, receiver, interim receiver,
receiver-manager, trustee, liquidator, administrator, monitor or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of 60 days; or the Company, any Canadianother Credit Party or any other

 

-161-



--------------------------------------------------------------------------------

Restricted Subsidiary that is a Significant Subsidiary or any group of their
Restricted Subsidiaries (other than any Immaterialthat, taken together, would
constitute a Significant Subsidiary) makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by the Company, any Canadianother Credit Party or any other Restricted
Subsidiary that is a Significant Subsidiary or any group of their Restricted
Subsidiaries (other than any Immaterialthat, taken together, would constitute a
Significant Subsidiary) for the purpose of effecting any of the foregoing; or

11.06. ERISA; Canadian Pension Plans. (a) An ERISA Event has occurred with
respect to a Plan or Multiemployer Plan which has resulted in a Material Adverse
Effect;, (b) there is or arises Unfunded Pension Liability which has resulted in
a Material Adverse Effect, (c) there is or arises any potential withdrawal
liability under Section 4201 of ERISA, if the Company, any Restricted Subsidiary
or the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans which has resulted in a Material Adverse Effect, (d) a
Foreign Pension Plan has failed to comply with, or be funded in accordance with,
applicable law which has resulted in a Material Adverse Effect, or (e) the
termination, in whole or in part, of any Canadian Pension Plan or any other
event with respect to any Canadian Pension Plan which, when taken together with
all other terminations of Canadian Pension Plans and other events with respect
to Canadian Pension Plans that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

11.07. Credit Documents. (i) Any Credit Document shall for any reason cease to
be, or shall be asserted in writing by any Borrower or any Restricted Subsidiary
not to be, a legal, valid and binding obligation of any party thereto or
(ii) any of the Security Documents shall for any reason cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation (to the extent provided therein),
a perfected (or the equivalent with respect to the Canadian Credit Parties under
applicable law) security interest in, and Lien on, all of the Collateral (other
than immaterial Collateral), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 10.01),
and subject to no other Liens (except as permitted by Section 10.01))); or

11.08. Guaranties. Any Credit Party Guaranty or any provision thereof shall
cease to be in full force orand effect as to any Credit Party, or any Guarantor
or any Person acting for or on behalf of such Credit Party shall deny or
disaffirm such Credit Party’s obligations under the Credit Party Guaranty to
which it is a party; or

11.09. Judgments. One or more judgments or decrees shall be entered against the
Company or any Restricted, any other Credit Party or any other Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary
involving in the aggregate for the Company and any Restricted Subsidiary a
liability or liabilities (not paid or fully covered by a reputable and solvent
insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments and decrees (to
the extent not paid or fully covered by such insurance company) equals or
exceeds the Threshold Amount; or

11.10. Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Credit Party, the result

 

-162-



--------------------------------------------------------------------------------

which would occur upon the giving of written notice by the Administrative Agent
as specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Revolving Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; (iv) enforce each
Credit Party Guaranty,; (v) terminate, reduce or condition any Revolving
Commitment, or make any adjustment to the Borrowing Base; and (vi) require the
Credit Parties to Cash Collateralize LC Obligations, and, if the Credit Parties
fail promptly to deposit such Cash Collateral, the Administrative Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 7.01 are satisfied).

11.11. Application of Funds. After the exercise of remedies provided for above
(or after the Loans have automatically become immediately due and payable and
the LC Exposure has automatically been required to be Cash Collateralized as set
forth above):

(a) anyAny amounts received on account of the Obligations (other than proceeds
of Collateral) shall, subject to the provisions of Sections 2.11 and 2.13(j), be
applied in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);

Third, to interest then due and payable on the Swingline Loans;

Fourth, to the principal balance of the Swingline Loans and Protective Advances
outstanding until the same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Secured Reserved Hedges with Secured Creditors pro
rata;

Eighth, to interest then due and payable on FILO Loans, and other amounts due to
Lenders under a FILO Subfacility pursuant to Sections 3.01, 3.02 and 5.01;

 

-163-



--------------------------------------------------------------------------------

Ninth, to the principal balance of FILO Loans then outstanding;

Tenth, to all Secured Unreserved Hedges, other Secured Bank Product Obligations
and other Obligations pro rata; and

NinthEleventh, the balance, if any, as required by any intercreditor agreement
or, in the absence of any such requirement, to the Person lawfully entitled
thereto (including the applicable Credit Party or its successors or assigns).

Notwithstanding the foregoing, (a) no amounts shall be applied to the Canadian
FILO Subfacility at any time when Obligations remain outstanding under the
Canadian Subfacility, no amounts shall be applied to the U.S. FILO Subfacility
when Obligations remain outstanding under the U.S. Subfacility, and (b) in no
event will any amounts received from a Canadian Credit Party be applied to any
such amounts with respect to the U.S. FILO Subfacility or the U.S. Subfacility
or Borrowings by a U.S. Borrower under the Canadian Subfacility or the Canadian
FILO Subfacility.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through EighthTenth of this Section 11.11(a), the
Credit Parties shall remain liable for any deficiency. Notwithstanding the
foregoing provisions, this Section 11.11 is subject to the provisions of any
intercreditor agreement.

(b) anyAny proceeds of U.S. Collateral received by the Administrative Agent
shall be applied ratably in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the U.S. Borrowers;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations or the Credit Party Guaranty by the U.S.
Borrowers of the Obligations of the Canadian Borrowers and U.K. Borrowers, if
any) due from the U.S. Borrowers;

 

-164-



--------------------------------------------------------------------------------

Third, to interest then due and payable on the Company’s U.S. Swingline Loan;

Fourth, to the principal balance of the U.S. Swingline Loan and Protective
Advances outstanding until the same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans under the U.S.
Subfacility and Revolving Loans borrowed by the U.S. Borrowers under the
Canadian Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Sixth, to Cash Collateralize all U.S. LC Exposures (to the extent not otherwise
Cash Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings under the U.S.
Subfacility and Revolving Loans borrowed by the U.S. Borrowers under the
Canadian Subfacility then outstanding and all Obligations of the U.S. Borrowers
on account of Secured Reserved Hedges with Secured Creditors, pro rata;

Eighth, to interest then due and payable on U.S. FILO Loans under the U.S. FILO
Subfacility, and Canadian FILO Loans made to the U.S. Borrowers under the
Canadian FILO Subfacility, and other amounts due pursuant to Sections 3.01, 3.02
and 5.01;

Ninth, to the principal balance of U.S. FILO Loans under the U.S. FILO
Subfacility, and Canadian FILO Loans made to the U.S. Borrowers under the
Canadian FILO Subfacility, then outstanding;

Tenth, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the U.K. Borrower, if any,
the Canadian Borrowers or any other Canadian Credit Party;

Eleventh, to the payment of all other reasonable costs and out-of-pocket
expenses of such sale, collection or other realization including, without
limitation, costs and expenses and all costs, liabilities and advances made or
incurred by the other Secured Creditors in connection therewith (other than in
respect of Secured Bank Product Obligations) due from the U.K. Borrowers, if
any, the Canadian Borrowers or any other Canadian Credit Party;

Twelfth, to interest then due and payable on the Canadian Swingline Loan;

Thirteenth, to the principal balance of the Canadian Swingline Loan and
Protective Advances outstanding until the same has been prepaid in full;

Fourteenth, to interest then due and payable on Revolving Loans made to the
Canadian Borrowers and U.K. Borrowers, if any, under the Canadian Subfacility
and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;

 

-165-



--------------------------------------------------------------------------------

Fifteenth, to Cash Collateralize all Canadian LC Exposures (to the extent not
otherwise Cash Collateralized pursuant to the terms hereof) plus any accrued and
unpaid interest thereon;

Sixteenth, to the principal balance of Revolving Borrowings made to the Canadian
Borrowers and U.K. Borrowers, if any, under the Canadian Subfacility then
outstanding and all Obligations of the U.K. Borrowers, if any, the Canadian
Borrowers or any other Canadian Credit Party on account of Secured Reserved
Hedges with Secured Creditors, pro rata;

Seventeenth, to interest then due and payable on Canadian FILO Loans made to the
Canadian Borrowers and U.K. Borrowers, if any, and other amounts due pursuant to
Sections 3.01, 3.02 and 5.01;

Eighteenth, to the principal balance of Canadian FILO Loans made to the Canadian
Borrowers and U.K. Borrowers, if any, then outstanding; and

Nineteenth, to all Obligations of the Credit Parties on account of Secured
Unreserved Hedges and other Secured Bank Product Obligations and all other
Obligations pro rata; and

Twentieth, the balance, if any, as required by any intercreditor agreement or,
in the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns).

(c) any proceeds of Canadian Collateral or U.K. Collateral received by the
Administrative Agent shall be applied ratably in order specified in
clausessubclauses Tenth through Twentieth of clause (b) above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 11.11.

Section 12 The Administrative Agent.

12.01. Appointment and Authorization.

(a) Each Lender hereby irrevocably designates and appoints (i) Bank of America,
N.A. as Administrative Agent and Collateral Agent for such Lender, (ii) Merrill
Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp., Barclays
Bank PLC and Wells Fargo Bank, N.A. as Co-DocumentationSyndication Agents for
such Lender and (iii) Merrill Lynch, Pierce, Fenner & Smith Incorporated, (iii)
TD Bank, N.A. and Canadian Imperial Bank of Commerce as
Co-SyndicationDocumentation Agents for such Lender and (iv) BofA Securities,
Inc., BMO Capital Markets Corp., Barclays Bank PLC and Wells Fargo Bank, N.A. as
Joint Lead Arrangers for such Lender, each to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Credit Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent and the Collateral Agent shall not have any duties or

 

-166-



--------------------------------------------------------------------------------

responsibilities, except those expressly set forth herein. None of the Agents
(other than the Administrative Agent and the Collateral Agent) shall have any
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as a Lender, a Swingline Lender or an Issuing Bank hereunder. The
Agents shall not have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Credit Document or otherwise exist against the Agents. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Credit Documents with reference to the Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) Each of the Lenders (including in its capacity as a Secured Bank Product
Provider) hereby further authorizes the Administrative Agent to enter into the
Lender Loss Sharing Agreement, any intercreditor agreement (including those
contemplated by Section 10.01(vi)) and any respective amendments thereto on
behalf of such Lender. Without limiting the generality of the foregoing, each of
the Lenders hereby authorizes and directs the Administrative Agent to bind each
Lender to the actions required by such Lender under the terms of the Lender Loss
Sharing Agreement and any intercreditor agreement (including those contemplated
by Section 10.01(vi)).

(c) The provisions of this Section 12 (other than Sections 12.09 and 12.11) are
solely for the benefit of the Agents, the Lenders and the Issuing Banks, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

12.02. Delegation of Duties. The Administrative Agent and the Collateral Agent
may execute any of their duties under this Agreement or any other Credit
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of such Administrative Agent’s
or the Collateral Agent’s gross negligence or willful misconduct as determined
in a final nonappealable judgment by a court of competent jurisdiction.

12.03. Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by it under or in connection with this
Agreement or any other Credit Document or the transactions contemplated hereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11) or (ii) in the absence of its own gross
negligence or willful misconduct as determined in a final nonappealable judgment
by a court of competent jurisdiction in connection with its duties expressly set
forth herein, (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Credit Party or
any officer thereof, contained herein or in any other Credit Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or for any failure of any Credit Party or any other party to any
Credit Document to perform its obligations hereunder or thereunder, or (c) have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Credit Documents that such Agent-Related Person is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that

 

-167-



--------------------------------------------------------------------------------

each ofneither the Administrative Agent andnor the Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Administrative Agent or Collateral Agent to liability or that is
contrary to any Credit Document or applicable law. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof.

12.04. Reliance by the Agents.

(a) Each of the Administrative Agent and the Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Credit Party), independent accountants and other experts selected
by such Administrative Agent or Collateral Agent. Each of the Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

12.05. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Section 11; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

12.06. Credit Decision; Disclosure of Information by the Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agents that it
has,

 

-168-



--------------------------------------------------------------------------------

independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrowers
and the other Credit Parties hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

12.07. Indemnification of the Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent (and its officers, directors, employees, agents and attorneys in fact
which are acting on behalf of the such Agent) (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so), pro rata, and hold harmless each Agent (and its
officers, directors, employees, agents and attorneys in fact which are acting on
behalf of such Agent) from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent (andor its officers, directors, employees, agents and
attorneys in fact which are acting on behalf of such Agent) of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such Agent’s
(andor its officers, directors, employees, agents and attorneys in fact which
are acting on behalf such Agent) own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. 12.07. Without limitation of the
foregoing, each Lender shall reimburse each Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including, without limitation, the
reasonable fees and disbursements of counsel) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the such
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section 12.07 shall survive termination of the Revolving
Commitments, the payment of all other Obligations and the resignation of the
Agents.

12.08. Administrative Agent in Its Individual Capacity. Bank of America, N.A.
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Credit Parties and their respective Affiliates as though Bank
of America, N.A. was not the Administrative Agent hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America, N.A. or its Affiliates may receive information
regarding any Credit Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Credit Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America, N.A. shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
an Administrative Agent, and the terms “Lender” and “Lenders” include Bank of
America, N.A. in its individual capacity.

 

-169-



--------------------------------------------------------------------------------

12.09. Successor Administrative Agent.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders and to the Company. If the Administrative Agent resigns
under this Agreement, the Required Lenders shall appoint from among the Lenders
a successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Company at all times other than during the
existence of an Event of Default under Section 11.01 or 11.05 (which consent of
the Company shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and with the consent of the Company at all times
other than during the existence of an Event of Default under Section 11.01 or
11.05, a successor administrative agent from among the Lenders; provided that
any such successor administrative agent shall be either a domestic office of a
commercial bank organized under the laws of the United States or any State
thereof, or a United States branch of a bank that is organized under the laws of
another jurisdiction, in either case which has a combined capital and surplus of
at least $500,000,000. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 12 and Section 13.01 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

(b) Any resignation by Bank of America, N.A. as administrative agent pursuant to
this Section 12.09 shall also constitute its resignation as lender of the
Swingline Loans to the extent that Bank of America, N.A. is acting in such
capacity at such time. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
lender of the Swingline Loans and (ii) the retiring lender of the Swingline
Loans shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents.

12.10. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition orproceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Exposure shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim

 

-170-



--------------------------------------------------------------------------------

for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.05 and 13.01) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Banks, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.05 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code or any other Debtor Relief
Laws in any other jurisdictions to which a Credit Party is subject or (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable law.
In connection with any such credit bid and purchase, the Obligations owed to the
Secured Creditors shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(v) of Section 13.12 of this Agreement),
and (iii) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

 

-171-



--------------------------------------------------------------------------------

12.11. Collateral and Guaranty Matters. The Lenders and the Issuing Banks
irrevocably authorize the Administrative Agent and the Collateral Agent, as
applicable,:

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Revolving
Commitments and payment in full of all Obligations (other than (ix) contingent
indemnification obligations and expense reimbursement obligations not yet due
and payable and (iiy) Secured Bank Product Obligations not due and payable) and
the expiration or termination of all Letters of Credit (unless Cash
Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent), (B) that is sold or to be sold to a Person that is not a
Credit Party as part of or in connection with any sale permitted hereunder or,
(C) subject to Section 13.12, if approved, authorized or ratified in writing by
the Required Lenders or (D) if the property subject to such Lien is owned by a
Subsidiary Guarantor, subject to Section 13.12, upon release of such Subsidiary
Guarantor from its obligations under the Credit Party Guaranty pursuant to
clause (iii) below;

(ii) at the request of the Company, to subordinate any Lien on any property
granted to or held by the Collateral Agent or Administrative Agent under any
Credit Document to the holder of any Lien on such property that is permitted by
Section 10.01 (vii) and (xiv) but only to the extent such sectionsSections
permit such Lien to be prior to the Liens held by the Collateral Agent and the
Administrative Agent under the Credit Documents and such Collateral is not
included in the Borrowing Base at such time; and

(iii) to release any GuarantorCredit Party from its obligations under this
Agreement and the Credit Party Guaranty ifother Credit Documents to which it is
a party, and to release all liens and security interests granted by such
Guarantor, if (x)(A) such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder, (B) such Person ceases to be a
Restricted Subsidiary or (C) such Person is an Immaterial Subsidiary and (y), if
such Credit Party is a Borrower, all Loans and other Obligations of such
Borrower have been paid in full and all Letters of Credit issued for the account
of such Borrower have been terminated (except to the extent any such Letters of
Credit is Cash Collateralized or backstopped on terms reasonably satisfactory to
the issuer of such Letter of Credit).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Credit Party Guaranty pursuant to this
Section 12.11.

12.12. Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to the Administrative Agent of such agreement, agrees to be bound by
this Section 12. Each such Secured Bank Product Provider shall indemnify and
hold harmless Agent-Related Persons, to the extent not reimbursed by the Credit
Parties, against all claims that may be incurred by or asserted against any
Agent-Related Person in connection with such provider’s Secured Bank Product
Obligations.

12.13. Administrative Agent and the Collateral Agent. The Administrative Agent
shall also act as the “collateral agent” under the Credit Documents, and each of
the Lenders (in its capacity as a Lender) and each other Agent hereby
irrevocably appoint and authorize the Administrative Agent to act as the agent
of such Lender and such Agent for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this capacity, the Administrative Agent, as
“collateral agent” and any agent, employee or attorney-in-fact appointed by the
“collateral agent” pursuant to Section 12.02 for purposes of holding or
enforcing any Lien on the Collateral (or any

 

-172-



--------------------------------------------------------------------------------

portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the “collateral agent,” shall
be entitled to the benefits of all provisions of this Section 12 and Section 13
as though such agent, employee or attorney-in-fact were the “collateral agent”
under the Credit Documents, as set forth in full herein with respect thereto.

12.14. Withholding Taxes. To the extent required by any applicable laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 5.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective),
whether or not such Tax was correctly or legally imposed. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent demonstrable error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 12.14. The agreements in this Section 12.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, for purposes of this Section 12.14, the term “Lender” shall
include any Issuing Bank and any Swingline Lender.

12.15. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

-173-



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) subclause (i) of the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) of the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Credit Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).

Section 13 Miscellaneous.

13.01. Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree to: (i) if the Closing
Date occurs, pay all reasonable and documented out-of-pocket costs and expenses
within 30 days after demand therefor (A) of the Agents, the Joint Lead Arrangers
and Issuing Banks (including, without limitation, the reasonable fees and
disbursements of one primary counsel in each of the U.S. and Canada, and, if
reasonably necessary, one local counsel in any relevant jurisdiction and an
additional counsel in the case of conflicts) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein, the administration
hereof and thereof and any amendment, waiver or consent relating hereto or
thereto (whether or not effective), (B) of the Agents and the Joint Lead
Arrangers in connection with their syndication efforts with respect to this
Agreement, (C) of the Agents, the Joint Lead Arrangers and each Lender in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings and (D) of the Agents, Joint Lead Arrangers
and Lenders in connection with Collateral monitoring, Collateral reviews and
appraisals (including, without limitation, field examination fees, appraiser
fees and out-of-pocket expenses; provided that so long as no Event of Default or
Cash Dominion Event shall have occurred and be continuing, (x) the fees and
expenses relating to any individual field examination shall not exceed $40,000
and (y) the fees and expenses relating to any individual Inventory appraisal
shall not exceed $50,000), and while an Event of Default has occurred and is
continuing, the fees and expenses of other advisors and professionals engaged by
the

 

-174-



--------------------------------------------------------------------------------

Agents and the Joint Lead Arrangers; (ii) [reserved]; and (iii) indemnify each
Agent, each Joint Lead Arranger, each Lender, each Issuing Bank and their
respective Affiliates and branches, and the officers, directors, employees,
agents, and investment advisors of each of the foregoing (each, an “Indemnified
Person”) from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements
((including, without limitation, the reasonable fees and disbursements of one
primary counsel in each of the U.S. and Canada, and, if reasonably necessary,
one local counsel in any relevant jurisdiction and an additional counsel in the
case of conflicts, and consultants’ fees and disbursements) (but excluding Taxes
other than Taxes that represent liabilities, obligations, losses, damages,
penalties, actions, costs, expenses and disbursements arising from a non-Tax
claim) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, any
Joint Lead Arranger or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the Environment relating in any way to any
Real Property owned, leased or operated, at any time, by the Company or any
Restricted Subsidiary; the generation, storage, transportation, handling,
Release or threat of Release of Hazardous Materials by the Company or any
Subsidiaries at any location, whether or not owned, leased or operated by the
Company or any of its Subsidiaries; the non-compliance by the Company or any
Subsidiaries with any Environmental Law (including applicable permits
thereunder); or any Environmental Claim or other liability under Environmental
Law relating in any way to the Company, any Subsidiaries or relating in any way
to any Real Property at any time owned, leased or operated by the Company or any
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding in each
case any losses, liabilities, claims, damages or expenses (i) to the extent
incurred by reason of the gross negligence or willful misconduct of the
applicable Indemnified Person, any Affiliate or branch of such Indemnified
Person or any of their respective directors, officers, employees,
representatives, agents, Affiliates, trustees or investment advisors, (ii) to
the extent incurred by reason of any material breach of the obligations of such
Indemnified Person under this Agreement or the other Credit Documents (in the
case of each of the preceding clauses (i) and (ii), as determined by a court of
competent jurisdiction in a final and non-appealable decision) or (iii) that do
not involve or arise from an act or omission by any Credit Party or any of their
respective affiliates and is brought by an Indemnified Person against another
Indemnified Person (other than claims against any Agent solely in its capacity
as such or in its fulfilling such role)) (collectively, the “Indemnified
Liabilities”). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Joint Lead Arranger or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (I)(x) any determination made by it
pursuant to this Agreement or any other Credit Document or (y) any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, in each case, in the absence of gross negligence or willful misconduct
on the part of such Agent or Indemnified Person (in each case, as determined by
a court of competent jurisdiction in a final and non-appealable judgment), or
(II) any indirect, special, exemplary, incidental, punitive or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) which may be alleged as a result of this Agreement or any
other Credit Document or the financing contemplated hereby.

 

-175-



--------------------------------------------------------------------------------

13.02. Right of Setoff.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special, in
whatever currency) (other than accounts used exclusively for payroll, payroll
taxes, fiduciary and trust purposes, and employee benefits) and any other
Indebtedness (in whatever currency) at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Company or any Subsidiaries against and on
account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

13.03. Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including electronic
communication) and mailed, or delivered: (x) if to any Credit Party, c/o
Resolute Forest Products, Inc., 111 Duke StreetBoulevard Robert-Bourassa, Suite
5000, Montreal, Québec H3C 2MI, Canada, Attention: Rémi G. LalondeSilvana
Travaglini, Vice President and Treasurer (email:
remi.lalonde@resolutefp.comSilvana.Travaglini@resolutefp.com ), with copies to
(i) Resolute Forest Products, Inc., 111 Duke StreetBoulevard Robert-Bourassa,
Suite 5000, Montreal, Québec H3C 2MI, Canada, Attention: Jacques Vachon, Senior
Vice President, Corporate Affairs and Chief Legal Officer (email:
jacques.vachon@resolutefp.com) and (ii) Troutman Sanders LLP, 600 Peachtree
Street, N.E., Suite 5200,3000, Atlanta, Georgia 30308-2216, Attention: Hazen H.
Dempster (email: hazen.dempster@troutmansanders.comhazen.dempster@troutman.com);
and (y) if to any Lender, at its address specified in writing to the
Administrative Agent, at the Notice Office; or, (z) as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Company and the Administrative Agent. All such notices and communications
shall, when mailed, sent by electronic transmission or sent by overnight
courier, be effective five (5) Business Days after deposit in the mails, one
(1) Business Day after delivery to the overnight courier, as the case may be, or
sent by electronic transmission, except that notices and communications to the
Administrative Agent and the Credit Parties shall not be effective until
received by the Administrative Agent or the Company, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. Each of the Administrative Agent, and the Company may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

-176-



--------------------------------------------------------------------------------

13.04. Benefit of Agreement; Assignments; Participations, etc.

(a) This Agreement shall be binding upon and inure to the benefit of the Credit
Parties, the Agents, the Lenders, and their respective successors and assigns,
except that (a) no Credit Party shall have the right to assign its rights or
delegate its obligations under any Credit Documents; and (b) any assignment by a
Lender must be made in compliance with this Section 13.04. The Administrative
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with this
Section 13.04. Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

(b) A Lender may assign to an Eligible Assignee any of its rights and
obligations under the Credit Documents, as long as (a) in the case of a partial
assignment, such assignment is in a minimum principal amount of $10,000,000
(unless otherwise agreed by the Administrative Agent in its discretion) and
integral multiples of $100,000 in excess of that amount; (b) except in the case
of an assignment in whole of a Lender’s rights and obligations, the aggregate
amount of the Commitments retained by the transferor Lender is at least
$10,000,000 (unless otherwise agreed by the Administrative Agent and the Company
in their discretion); and (c) the parties to each such assignment shall execute
and deliver an Assignment and Assumption Agreement to the Administrative Agent
for acceptance and recording. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Credit Documents to secure obligations
of such Lender to a Federal Reserve Bank; provided, however, that no such pledge
or assignment shall release the Lender from its obligations hereunder nor
substitute the pledgepledgee or assignee for such Lender as a party hereto.

(c) Upon delivery to the Administrative Agent of an assignment notice in the
form of Exhibit I and a processing fee of $3,500 (unless otherwise agreed by the
Administrative Agent in its discretion), the assignment shall become effective
as specified in the notice, if it complies with this Section 13.04. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Credit Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, the
Administrative Agent and the Company shall make appropriate arrangements for
issuance of replacement and/or new Notes, if applicable. The transferee Lender
shall comply with Section 5 and deliver, upon request, an administrative
questionnaire satisfactory to the Administrative Agent.

(d) No assignment or participation may be made to a Borrower, an Affiliate of a
Borrower, a Defaulting Lender or a natural person. The Administrative Agent has
no obligation to determine whether any assignee is permitted under the Credit
Documents. Assignment by a Defaulting Lender shall be effective only if there is
concurrent satisfaction of all outstanding obligations of the Defaulting Lender
under the Credit Documents in a manner satisfactory to the Administrative Agent,
including payment by the Eligible Assignee or Defaulting Lender to the
Administrative Agent of an aggregate amount sufficient upon distribution
(through direct payment, purchases of participations or other methods acceptable
to the Administrative Agent) to satisfy all funding and payment liabilities of
the Defaulting Lender. If assignment by a Defaulting Lender occurs (by operation
of law or otherwise) without compliance with the foregoing sentence, the
assignee shall be deemed a Defaulting Lender for all purposes until compliance
occurs.

(e) The Administrative Agent, acting as a non-fiduciary agent of the Borrowers
(solely for tax purposes), shall maintain (a) a copy (or electronic equivalent)
of each Assignment and Assumption Agreement delivered to it, and (b) a register
for recordation of the names, addresses and Commitments of, and the Loans,
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person recorded in such register as a
Lender for all purposes under the Credit Documents,

 

-177-



--------------------------------------------------------------------------------

notwithstanding any notice to the contrary. The Administrative Agent may choose
to show only one Borrower as the borrower in the register, without any effect on
the liability of any Credit Party with respect to the Obligations. The register
shall be available for inspection by the Borrowers orand, as to its own
positions only, any Lender, from time to time upon reasonable notice.

(f) Subject to this Section 13.04, any Lender may sell to a financial
institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Credit Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Credit Documents shall remain unchanged, it shall remain solely
responsible to the other parties hereto for performance of such obligations, it
shall remain the holder of its Loans and Commitments for all purposes, all
amounts payable by the Borrowers shall be determined as if it had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with the
Credit Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Credit Documents, and the Administrative
Agent and the other Lenders shall not have any obligation or liability to any
such Participant.

(g) Subject to Section 13.04(h), the Credit Parties agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.02 and 5.01 (subject to
the requirements and limitations of such Sections and Section 3.04) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.04(b) (provided that any documentation required to be
provided under Sections 3.01(b) or (c) shall be provided solely to the
participating Lender). To the extent permitted by applicable law, each
Participant also shall be entitled to the benefits under this Agreement as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

(h) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.02 or 5.01 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant except to
the extent such entitlement to a greater payment results from a changeChange in
lawLaw occurring after the sale of the participation takes place.

(i) Each Lender shall retain the sole right to approve, without the consent of
any Participant, any amendment, waiver or other modification of a Credit
Document other than that which forgives principal, interest or fees, reduces the
stated interest rate or fees payable with respect to any Loan or Commitment in
which such Participant has an interest, postpones the Maturity Date or any date
fixed for any regularly scheduled payment of principal, interest or fees on such
Loan or Commitment, or releases any Borrower, Guarantor or substantially all
Collateral.

(j) Each Lender that sells a participation shall, acting as a non-fiduciary
agent of the Borrowers (solely for Tax purposes), maintain a register (the
“Participant Register”) in which it enters the Participant’s name, address and
interest in Commitments, Loans (and stated interest) and LC Obligations. Entries
in the registerParticipant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person recorded in the registerParticipant
Register as the owner of the participation for all purposes, notwithstanding any
notice to the contrary. No Lender shall have an obligation to disclose any
information in such registerParticipant Register except to the extent necessary
to establish that a Participant’s interest is in registered form under the Code.

(k) The Borrowers agree that each Participant shall have a right of setoff in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
setoff with respect to any participating interests sold by it. By exercising any
right of setoff, a Participant agrees to share with the Lenders all amounts
received through its setoff, in accordance with Section 2.10(c) as if such
Participant were a Lender.

 

-178-



--------------------------------------------------------------------------------

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06. [Reserved]Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section  13.06, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
debtor relief Laws, as determined in good faith by the Administrative Agent, the
Issuing Banks or the Swingline Lenders, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

13.07. Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP in effect from time to time;
provided that if the Company notifies the Administrative Agent that it requests
an amendment to any provision hereof to eliminate the effect of any change
occurring in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. The Company shall have the right, if
required by relevant regulatory authorities, to adopt the International
Financial Reporting Standards, as promulgated by the International Accounting
Standards Board (or any successor board or agency), as in effect on the date of
the election, which election shall, for purposes of this Agreement, be treated
as a permitted change in GAAP and shall be subject to the terms of the
immediately preceding sentence. Notwithstanding any other provision contained
herein, (i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to Statement of Financial Accounting Standards
141R or ASC 805 (or any other financial accounting standard having a similar
result or effect) and (ii) any lease which was (or would have been) classified
as an operating lease under the Company’s accounting treatment thereof in
accordance with GAAP as in effect on the Closing Date shall not

 

-179-



--------------------------------------------------------------------------------

constitute a Capital Lease, and the obligations or liabilities thereunder shall
not constitute Capitalized Lease Obligations, notwithstanding any changes in
GAAP (or the required implementation of any previously promulgated changes in
GAAP) subsequent to the Closing Date (whether before or after the Second
Amendment Effective Date) relating to the treatment of a lease as an operating
lease or capitalized lease.

(b) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) UNLESS EXPRESSLY PROVIDED IN ANY CREDIT DOCUMENT, THIS AGREEMENT (EXCEPT FOR
SECTION 12.15, WHICH SHALL BE GOVERNED BY THE LAWS OF QUEBEC), THE OTHER CREDIT
DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

(b) EACH CREDIT PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK COUNTRY OR THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN, CITY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY
WAY TO ANY CREDIT DOCUMENTSDOCUMENT, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS
AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT
MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.03. A final
judgment in any proceeding of any such court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or any other manner
provided by applicable law.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent.

 

-180-



--------------------------------------------------------------------------------

13.10. [Reserved]Canadian Severability. Notwithstanding any other provision
contained herein or in any other Credit Document, if a “secured creditor” (as
that term is defined under the Bankruptcy and Insolvency Act (Canada)) is
determined by a court of competent jurisdiction not to include a Person to whom
obligations are owed on a joint and several basis, then such Person’s
Obligations (and the Obligations of each other Canadian Credit Party or English
Credit Party), to the extent such Obligations are secured, shall be several
obligations and not joint and several obligations.

13.11. Headings Descriptive. The headings of the several Articles, Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12. Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Security Documents in accordance with the provisions hereof and thereof without
the consent of the other Credit Parties party thereto or the Required Lenders);
provided that no such change, waiver, discharge or termination shall (i) without
the prior written consent of each Lender (and Issuing Bank, if applicable)
directly and adversely affected thereby, extend the final scheduled maturity of
any Revolving Commitment, or reduce the rate or extend the time of payment of
interest or Fees thereon or reduce or forgive the principal amount thereof or
forgive the payment of such interest or Fees (it being understood that waivers
or modifications of conditions precedent, Defaults or Events of Default shall
not constitute a reduction or extension of the time of payment of interest or
Fees thereon of any Lender), (ii) except as otherwise expressly provided herein
or in the Security Documents, release all or substantially all of the Collateral
under all the Security Documents without the prior written consent of each
Lender, (iii) except as otherwise provided in the Credit Documents, release all
or substantially all of the value of the Credit Party Guaranty without the prior
written consent of each Lender, (iv) amend, modify or waive any pro rata sharing
provision of Section 2.10, the payment waterfall provision of Section 11.11, or
any provision of this Section 13.12(a) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Revolving Commitments on the Closing Date), in each case,
without the prior written consent of each Lender directly and adversely affected
thereby, (v) reduce the percentage specified in the definitions of “Required
Lenders” or “Supermajority Lenders” without the prior written consent of each
Lender directly and adversely affected thereby (it being understood that, with
the prior written consent of the Required Lenders or Supermajority Lenders, as
applicable, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders or Supermajority Lenders,
as applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date), (vi)) consent to the assignment
or transfer by any Borrower of any of its rights and obligations under this
Agreement without the consent of each Lender; provided, further, that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Revolving Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) without the consent of each Agent adversely affected thereby,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of such Agent, (3) without the consent
of Collateral Agent, amend, modify or waive any provision relating to the rights
or obligations of the Collateral Agent, (4) without the consent of an Issuing
Bank or a Swingline Lender, amend, modify or waive any provision relating to the
rights or obligations of the such Issuing Bank or such Swingline Lender,
(5) without the prior written consent of the Supermajority Lenders, change the
definition of the terms “Availability,”

 

-181-



--------------------------------------------------------------------------------

“Suppressed Availability,” “Specified Availability,” “U.S. Borrowing Base,”
“Canadian Borrowing Base” or “Borrowing Base” or any component definition used
therein (including, without limitation, the definitions of “Eligible Accounts”
and “Eligible Inventory”) if, as a result thereof, the amounts available to be
borrowed by the Borrowers would be increased or add any new classes of eligible
assets thereto; provided that the foregoing shall not limit the discretion of
the Administrative Agent to change, establish or eliminate any Reserves or to
add Accounts and Inventory acquired in a Permitted Acquisition to the Borrowing
Base as provided herein, (6) without the prior written consent of each Lender,
increase the percentages set forth in the term “Canadian Borrowing Base” and
“U.S. Borrowing Base” or (7) without the prior written consent of the Required
Subfacility Lenders, adversely affect the rights of Lenders under sucha
Subfacility or FILO Subfacility in respect of payments hereunder in a manner
different than such amendment affects other Subfacilitiesthe other Subfacility
or FILO Subfacility, as applicable.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Company
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 3.04 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Revolving Loans and FILO Loans of such
Lender in accordance with Section 3.04; provided that, unless the Commitments
that are terminated, and Revolving Loans and FILO Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to the preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,;
provided, further, that in any event the Company shall not have the right to
replace a Lender, terminate its Commitments or repay its Revolving Loans and
FILO Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, (i) the Borrowers, the Administrative Agent and each Lender
providing the relevant Revolving Commitment Increase may (i), in accordance with
the provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) the Borrowers, the Administrative Agent and each Extending
Lender may, in accordance with the provisions of Section 2.19, enter into an
Extension Amendment; provided that after the execution and delivery by the
Borrowers, the Administrative Agent and each such Lender pursuant to the
foregoing clause (i) or (ii), this Agreement may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 13.12.13.12
and (iii) this Agreement may be amended with the written consent of the Company
and the Administrative Agent as provided in Section 3.06.

(d) Without the consent of any other person, the applicable Credit Party or
Credit Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Creditors, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Creditors, in any property or
so that the security interests therein comply with applicable Requirements of
Law.

 

-182-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority Lenders” and “Required Lenders” will automatically be deemed
modified accordingly for the duration of such period); provided that any such
amendment or waiver that would increase or extend the term of the Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

13.13. Survival. All indemnities set forth herein including, without limitation,
in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14. Domicile of Loans. Each Lender may transfer and carry its Revolving Loans
and FILO Loans at, to or for the account of any office, branch, Subsidiary or
Affiliate of such Lender. Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of Loans pursuant to this Section 13.14
would, at the time of such transfer, result in increased costs under
Section 3.01 or 5.01 from those being charged by the respective Lender prior to
such transfer, then the Borrowers shall not be obligated to pay such increased
costs (although the Borrowers shall be obligated to pay any other increased
costs of the type described above resulting from changes after the date of the
respective transfer).

13.15. Register. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Revolving Commitments and principal amount (and
related interest amounts) of Revolving Loans, FILO Loans and LC Obligations by
each of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. The Company, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement (and the
entries in the Register shall be conclusive for such purposes (absent manifest
error)), notwithstanding notice to the contrary. With respect to any Lender, the
transfer of the Commitments of, and the principal (and interest) amounts of the
Revolving Loans and FILO Loans owing to, such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and,
Revolving Loans and FILO Loans and prior to such

 

-183-



--------------------------------------------------------------------------------

recordation all amounts owing to the transferor with respect to such Commitments
and, Revolving Loans and FILO Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and,
Revolving Loans and FILO Loans shall be recorded by the Administrative Agent on
the Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Revolving Loan or FILO Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
registration of any provision of Revolving Commitment Increases pursuant to
Section 2.15 shall be recorded by the Administrative Agent on the Register only
upon the acceptance of the Administrative Agent of a properly executed and
delivered Incremental Revolving Commitment Agreement. Coincident with the
delivery of such Incremental Revolving Commitment Agreement for acceptance and
registration of the provision of Revolving Commitment Increases, as the case may
be, or as soon thereafter as practicable, to the extent requested by such
Lenders, Notes shall be issued, at the Borrowers’ expense, to such Lender of a
Revolving Commitment Increase, to be in conformity with Section 2.04 (with
appropriate modification) to the extent needed to reflect Revolving Commitment
Increases, and outstanding Revolving Loans made by such Lender of a Revolving
Commitment Increase.

13.16. Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Joint Lead Arranger, Co-Documentation Agent, Co-Syndication Agent and Lender
agrees that it will use its commercially reasonable efforts not to disclose
without the prior consent of the Company (other than to its employees, auditors,
advisors or counsel or to another Lender if such Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information; provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender (or language
substantially similar to this Section 13.16(a))) any information with respect to
the Company or any Restricted Subsidiary which is now or in the future furnished
pursuant to this Agreement or any other Credit Document; provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a),
(ii) upon the request or demand of any governmental, regulatory or
self-regulatory authority or as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(iii) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent
or the Collateral Agent, (vi) to any prospective or actual direct or indirect
contractual counterparty in any swap, hedge, insurance, re-insurance or similar
agreement (or to any such contractual counterparty’s professional advisor), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 13.16 (or language substantially
similar to this Section 13.16(a)), (vii) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder and (viii) to any prospective or
actual transferee, pledgee or participant in connection with any contemplated
transfer, pledge or participation of any of the Notes or Commitments or any
interest therein by such Lender; provided that such prospective transferee,
pledge or participant agrees to be bound by the confidentiality provisions
contained in this Section 13.16 (or language substantially similar to this
Section 13.16(a)); provided, further, that, to the extent permitted pursuant to
any applicable law, order, regulation or ruling, and other than in connection
with credit and other bank

 

-184-



--------------------------------------------------------------------------------

examinations with respect to such Lender, in the case of any disclosure pursuant
to the foregoing clause (ii), (iii) or (iv), such Lender will use its
commercially reasonable efforts to notify the Company in advance of such
disclosure so as to afford the Company the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its Affiliates and branches, and such Affiliates and branches may share
with such Lender, any information related to the Company or any Subsidiary
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Company and the Subsidiaries); provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17. USA Patriot Act Notice. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act Title III of Pub. 107-56
(signed into law October 26, 2001 and amended on March 9, 2009) (the “Patriot
Act”), the Beneficial Ownership Regulation and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
policies, regulations, laws or rules and Anti-Terrorism Laws, it is required to
obtain, verify, and record information that identifies the Borrowers and each
Subsidiary Guarantor, which information includes the name of each Credit Party
and other information that will allow such Lender to identify the Credit Party
in accordance therewith, and each Credit Party agrees to provide such
information from time to time to any Lender.

13.18. [Reserved]Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.19. Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents and its properties and revenues,
hereby irrevocably agrees that, to the extent that the Borrowers, or any of
their respective Subsidiaries or any of their properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States, Canada or
elsewhere, to enforce or collect upon the

 

-185-



--------------------------------------------------------------------------------

Loans or any Credit Document or any other liability or obligation of the
Borrowers, or any of their respective Subsidiaries related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrowers, for
themselves and on behalf of their respective Subsidiaries, hereby expressly
waive, to the fullest extent permissible under applicable law, any such
immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, the Company further agrees that the waivers set
forth in this Section 13.19 shall have the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States and other
applicable law and are intended to be irrevocable for purposes of such Act and
such other applicable law.

13.20. Canadian Anti-Money Laundering Legislation. If the Administrative Agent
has ascertained the identity of any Canadian Credit Party or any authorized
signatories of any Canadian Credit Party for the purposes of the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable Anti-Terrorism Laws and “know your client” policies, regulations,
laws or rules (the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) and such other Anti-Terrorism Laws applicable in Canada, as well as
all applicable “know your client” policies, regulations, laws or rules,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
then the Administrative Agent:

(a) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Canadian Credit Parties or any authorized
signatories of the Canadian Credit Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any
Canadian Credit Party or any such authorized signatory in doing so.

13.21. [Reserved] Entire Agreement. This Agreement and the other Credit
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements among the parties.

13.22. Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Joint Lead Arrangers, the Co-Documentation Agents, Co-Syndication Agents or any
Lender shall, solely by reason of this Agreement or any other Credit Document,
have any fiduciary, advisory or agency relationship or duty in respect of any
Lender or any other Person and (ii) the Borrowers hereby waive, to the fullest
extent permitted by law, any claims they may have against any Joint Lead
Arranger, any Co-Documentation Agent, any Co-Syndication Agent or any Lender for
breach of fiduciary duty or alleged breach of fiduciary duty. Each Agent, Lender
and their Affiliates may have economic interests that conflict with those of the
Credit Parties, their stockholders and/or their Affiliates.

 

-186-



--------------------------------------------------------------------------------

13.23. Electronic Signatures. The words “execution,” “signed,” “signature,” and
words of like import in any Credit Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record keeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

13.24. Judgment Currency. If, for purposes of obtaining judgment in any court,
it is necessary to convert a sum from the currency provided under a Credit
Document (“Agreement Currency”) into another currency, the rate of exchange used
shall be the Spot Rate for conversion into Dollars or, for conversion into
another currency, the Spot Rate for the purchase of the Agreement Currency with
such other currency through the Administrative Agent’s principal foreign
exchange trading office for the other currency during such office’s preceding
Business Day. Notwithstanding any judgment in a currency (“Judgment Currency”)
other than the Agreement Currency, a Credit Party shall discharge its obligation
in respect of any sum due under a Credit Document only if, on the Business Day
following receipt by the Administrative Agent of payment in the Judgment
Currency, the Administrative Agent can use the amount paid to purchase the sum
originally due in the Agreement Currency. If the purchased amount is less than
the sum originally due, such Credit Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent and
Lenders against such loss. If the purchased amount is greater than the sum
originally due, the Administrative Agent shall return the excess amount to such
Credit Party (or to the Person legally entitled thereto).

13.25. Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

-187-



--------------------------------------------------------------------------------

(b) As used in this Section 13.25 the following terms have the following
meanings:

        “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

         “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).

         “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

         “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

Section 14 Credit Party Guaranty.

14.01. The Guaranty. In order to induce the AgentsAdministrative Agent, the
Collateral Agent and the Lenders to enter into this Agreement and to extend
credit hereunder, and to induce the other Guaranteed Creditors to enter into
Secured Bank Product Obligations in recognition of the direct benefits to be
received by each Credit Party from the proceeds of the Revolving Loans and the
entering into of such Secured Bank Product Obligations, each Credit Party hereby
agrees with the Guaranteed Creditors as follows: each Credit Party hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of its Relevant Guaranteed Obligations to the
Guaranteed Creditors. If any or all of the Relevant Guaranteed Obligations of
any Credit Party to the Guaranteed Creditors becomes due and payable hereunder,
such Credit Party, unconditionally and irrevocably, promises to pay such
indebtednessobligations to the Administrative Agent and/or the other Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Relevant Guaranteed Obligations. This Credit Party
Guaranty is a guaranty of payment and not of collection. This Credit Party
Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Relevant Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including any Relevant Guaranteed Party),
then and in such event the respective Credit Party agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Credit Party, notwithstanding any revocation of this Credit Party Guaranty or
any other instrument evidencing any liability of any Relevant Guaranteed Party,
and each Credit Party shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

14.02. Bankruptcy. Additionally, each Credit Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally promises to pay such
indebtednessobligations to the Guaranteed Creditors, or order, on demand, in the
currency in which the obligation was originally denominated.

 

-188-



--------------------------------------------------------------------------------

14.03. Nature of Liability. The liability of each Credit Party hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Relevant Guaranteed Obligations, whether executed
by any other guarantor or by any other party, and each Credit Party understands
and agrees, to the fullest extent permitted under law, that the liability of
such Credit Party hereunder shall not be affected or impaired by (a) any
direction as to application of payment by any Relevant Guaranteed Party or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Relevant
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking (other than payment in full in cash of the Relevant
Guaranteed Obligations), or (d) any dissolution, termination or increase,
decrease or change in personnel by any Relevant Guaranteed Party, or (e) any
payment made to any Guaranteed Creditor on the Relevant Guaranteed Obligations
which any such Guaranteed Creditor repays to any Relevant Guaranteed Party
pursuant to court order in any bankruptcy, insolvency, receivership,
reorganization, arrangement, moratorium, winding up or other debtor relief
proceeding under Debtor Relief Laws, and each Credit Party waives any right to
the deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the Guaranteed Creditors as
contemplated in Section 14.05, or (g) any invalidity, irregularity or
enforceability of all or any part of the Relevant Guaranteed Obligations or of
any security therefor, or (h) any change in the corporate existence, structure
or ownership of any Credit Party or any other Person liable for any of the
Relevant Guaranteed Obligations, or (i) any bankruptcy, insolvency,
receivership, reorganization, arrangement, moratorium, winding up or other
debtor relief proceeding under Debtor Relief Laws affecting any Credit Party, or
their assets or any resulting release or discharge of any obligation of any
Credit Party, or (j) the existence of any claim, setoff or other rights which
any Credit Party may have at any time against any other Credit Party, a
Guaranteed Creditor, or any other Person, whether in connection herewith or in
any unrelated transactions, or (k) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Credit Party in respect
of the Relevant Guaranteed Obligations or a Credit Party in respect of this
Credit Party Guaranty or the Relevant Guaranteed Obligations.

14.04. Independent Obligation. The obligations of each Credit Party hereunder
are independent of the obligations of any other guarantor, any other party or
any Relevant Guaranteed Party, and a separate action or actions may be brought
and prosecuted against any Credit Party whether or not action is brought against
any other guarantor, any other party or any Relevant Guaranteed Party and
whether or not any other guarantor, any other party or any Relevant Guaranteed
Party be joined in any such action or actions. Each Credit Party waives, in its
capacity as a Guarantor, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Party.

14.05. Authorization. To the fullest extent permitted under law, each Credit
Party authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Party Guaranty shall apply to the Relevant Guaranteed Obligations as so
changed, extended, renewed or altered;

 

-189-



--------------------------------------------------------------------------------

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Secured Bank Product Obligation
or any of the instruments or agreements referred to herein or therein, or
otherwise amend, modify or supplement this Agreement, any other Credit Document,
any Secured Bank Product Obligation or any of such other instruments or
agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Party
from its liabilities under this Credit Party Guaranty.

14.06. Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on theirits behalf,
and any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07. Subordination. Any indebtedness of any Relevant Guaranteed Party now or
hereafter owing to any Credit Party is hereby subordinated to the Relevant
Guaranteed Obligations of such Relevant Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Relevant Guaranteed Party to
such Credit Party shall be collected, enforced and received by such Credit Party
for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of any Credit Party under the other provisions of this Credit Party
Guaranty. Without limiting the generality of the foregoing, each Credit Party
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Credit Party Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Relevant Guaranteed Obligations have been
irrevocably paid in full in cash.

 

-190-



--------------------------------------------------------------------------------

14.08. Waiver.

(a) Each Credit Party waives any right (except as shall be required by
applicable law and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against any Relevant Guaranteed Party, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any Relevant
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. For purposes of the
law of the province of Quebec, if applicable, each Credit Party waives, in its
capacity as a Guarantor, the benefits of division and discussion. Each Credit
Party waives any defense (except as shall be required by applicable statute and
cannot be waived) based on or arising out of any defense of any Relevant
Guaranteed Party, any other guarantor or any other party, other than payment of
the Relevant Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of any Relevant Guaranteed Party, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Relevant Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Relevant Guaranteed Party other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Relevant Guaranteed Party or any other
party, or any security, without affecting or impairing in any way the liability
of any Credit Party hereunder except to the extent the Relevant Guaranteed
Obligations have been paid. Each Credit Party waives, to the fullest extent
permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Credit Party against any Relevant Guaranteed Party or any other party or any
security.

(b) Each Credit Party waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Party Guaranty, and notices of the
existence, creation or incurring of new or additional Relevant Guaranteed
Obligations. Each Credit Party assumes all responsibility for being and keeping
itself informed of each Relevant Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks which such Credit Party assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guaranteed Creditors shall
have any duty to advise any Credit Party of information known to them regarding
such circumstances or risks.

14.09. Maximum Liability. It is the desire and intent of each Credit Party and
the Guaranteed Creditors that this Credit Party Guaranty shall be enforced
against such Credit Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of any Credit Party under this
Credit Party Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable federal,
state, provincial or foreign law relating to fraudulent conveyances or
transfers), then the amount of such Credit Party’s obligations under this Credit
Party Guaranty shall be deemed to be reduced and such Credit Party shall pay the
maximum amount of the Relevant Guaranteed Obligations which would be permissible
under applicable law.

 

-191-



--------------------------------------------------------------------------------

14.10. Payments. All payments made by a Credit Party pursuant to this Section 14
will be made without setoff, counterclaim or other defense, and shall be subject
to the provisions of Section 2.06.

14.11. Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
the Credit Party Guaranty or the grant of the security interest under the Credit
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Credit Party Guaranty and the other Credit Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 14
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount); provided, that, notwithstanding the
foregoing, no Canadian Credit Party shall undertake to provide such funds or
other support to, or to guarantee the Swap Obligations of, any U.S. Credit
Party. The obligations and undertakings of each Qualified ECP Guarantor under
this Section 14.11 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section 14.11 to constitute, and this Section 14.11 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

14.12. Information. Each Credit Party assumes all responsibility for being and
keeping itself informed of each applicable Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of non-payment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks that each Credit Party assumes and incurs under this guarantee, and agrees
that no Guaranteed Creditor shall have any duty to advise any Credit Party of
information known to it regarding those circumstances or risks.

14.13. Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 14.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by debtor relief
Laws, as determined in good faith by the Administrative Agent, the Issuing Banks
or the Swingline Lenders, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

14.14. Canadian Severability. Notwithstanding any other provision contained
herein or in any other Credit Document, if a “secured creditor” (as that term is
defined under the Bankruptcy and Insolvency Act (Canada) is determined by a
court of competent jurisdiction not to include a Person to whom obligations are
owed on a joint and several basis, then such Person’s Obligations (and the
Obligations of each other Canadian Credit Party or English Credit Party), to the
extent such Obligations are secured, shall be several obligations and not joint
and several obligations.

*        *        *

 

-192-



--------------------------------------------------------------------------------

Exhibit B

Schedule 1.01C

Immaterial Subsidiaries

Entity

  

Jurisdiction of Formation

3284549 Nova Scotia Company    Nova Scotia 9192-8515 Québec Inc.    Québec
9340939 Canada Inc.    Canada Abibow Recycling LLC    Delaware Abitibi
Consolidated Europe    Belgium Bowater Canada Finance Corporation    Nova Scotia
Bowater Canadian Holdings Incorporated    Nova Scotia Bowater Korea Ltd.   
Korea Bowater South America Holdings Incorporated    Delaware Bowater South
America Ltda.    Brazil Bowater Asia Pte. Ltd.    Singapore Donohue Malbaie ULC
   Nova Scotia Fibrek Canada ULC    Nova Scotia Produits Forestiers Mauricie
S.E.C. / Forest Products Mauricie LP    Québec The International Bridge and
Terminal Company    Canada – Special Act



--------------------------------------------------------------------------------

Exhibit C

Schedule 2.01

Commitments

 

Lender

   U.S. Revolving
Commitment      Canadian Revolving
Commitment  

Bank of America, N.A.

   $ 44,000,000.00      $ 0.00  

Bank of America, N.A. (acting through its Canada branch)

   $ 0.00      $ 66,000,000.00  

Bank of Montreal

   $ 38,000,000.00      $ 57,000,000.00  

Wells Fargo Bank, N.A.

   $ 38,000.000.00      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 57,000,000.00  

Canadian Imperial Bank of Commerce

   $ 30,000,000.00      $ 45,000,000.00  

TD Bank, N.A.

   $ 30,000,000.00      $ 0.00  

The Toronto-Dominion Bank

   $ 0.00      $ 45,000,000.00  

Royal Bank of Canada

   $ 20,000,000.00      $ 30,000,000.00     

 

 

    

 

 

 

Total

   $ 200,000,000.00      $ 300,000,000.00     

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit D

Exhibit A-1

Form of Notice of Borrowing

[See attached]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

[Bank of America, N.A., as U.S. Administrative Agent

    (the “Administrative Agent”) for the Lenders

    party to the Credit Agreement referred to below

[             ]]1

[Bank of America, N.A., as Canadian Administrative Agent

    (the “Administrative Agent”) for the Lenders

    party to the Credit Agreement referred to below

[            ]]2

Attention: [            ]

Ladies and Gentlemen:

The undersigned, on behalf of the applicable borrowers, refers to the Credit
Agreement, dated as of May 22, 2015 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Resolute Forest Products
Inc., a Delaware corporation (the “Company”), Resolute FP Canada Inc., a Canada
corporation (“RFP Canada”), each of the other Borrowers and Guarantors party
thereto, various Lenders, Bank of America, N.A., as U.S. Administrative Agent
and Bank of America, N.A. (acting through its Canada branch), as Canadian
Administrative Agent, and hereby gives you irrevocable notice pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement and sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03 of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             ,             .3

 

 

1 

To be included for Revolving Borrowings under the U.S. Subfacility or the U.S.
FILO Subfacility.

2 

To be included for Revolving Borrowings under the Canadian Subfacility or the
Canadian FILO Subfacility.

3 

Shall be a Business Day and shall be at least the same Business Day in the case
of Base Rate Loans, Canadian Base Rate Loans or Canadian Prime Rate Loans and at
least three Business Days in the case of LIBO Rate Loans or CDOR Rate Loans, in
each case, after the date hereof, provided that (in each case) any such notice
shall be deemed to have been given on a certain day only if given before 12:00
noon (New York City time) on such day.

 

A-1-1



--------------------------------------------------------------------------------

(ii) The aggregate principal amount of the Proposed Borrowing is $            .

(iii) The Revolving Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [U.S. Base Rate Loans] [LIBO Rate Loans] [Canadian Base
Rate Loans] [Canadian Prime Rate Loans] [CDOR Rate Loans].

(iv) [The initial Interest Period for the Proposed Borrowing is [one week]4 [one
month] [two months] [three months] [six months] [twelve months]5].6

(v) The location and number of the account to which funds shall be disbursed is
as follows: [                    ].

(vi) The Loans are to be borrowed under the [U.S. Subfacility] [Canadian
Subfacility] [U.S. FILO Subfacility] [Canadian FILO Subfacility].

(vii) The Loans are to be borrowed in [Dollars] [Canadian Dollars].7

[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement and the
other Credit Documents are and will be true and correct in all material respects
(in each case, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such date), before and after giving effect to the
Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (without duplication of any
materiality standard set forth in any such representation or warranty);

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof; and

 

 

4 

Available solely with respect to a LIBO Rate Loan.

5 

Available only if agreed to by all Lenders.

6 

To be included for a Proposed Borrowing of LIBO Rate Loans or CDOR Rate Loans.

7 

Borrowings under the U.S. Subfacility or the U.S. FILO Subfacility may be made
in Dollars. Borrowings under the Canadian Subfacility or the Canadian FILO
Subfacility may be made in Dollars or in Canadian Dollars.

 

A-1-2



--------------------------------------------------------------------------------

(C) The Availability Conditions on the date of the Proposed Borrowing are
satisfied.]8

 

 

8 

To be included for a Proposed Borrowing after the Closing Date.

 

A-1-3



--------------------------------------------------------------------------------

Very truly yours, [RESOLUTE FOREST PRODUCTS INC. By:  

 

  Name:   Title:]9

 

 

9 

Use applicable Borrower if not the Company.

 

A-1-4



--------------------------------------------------------------------------------

Exhibit E

Exhibit A-2

Form of Notice of Conversion/Continuation

[See attached]



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

[Bank of America, N.A., as U.S. Administrative Agent

    (the “Administrative Agent”) for the Lenders

    party to the Credit Agreement referred to below

[                     ]]1

[Bank of America, N.A., as Canadian Administrative Agent

    (the “Administrative Agent”) for the Lenders

    party to the Credit Agreement referred to below

[                    ]]2

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, on behalf of the applicable borrowers, refers to the Credit
Agreement, dated as of May 22, 2015 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Resolute Forest Products
Inc., a Delaware corporation (the “Company”), Resolute FP Canada Inc., a Canada
corporation (“RFP Canada”), each of the other Borrowers and Guarantors party
thereto, various Lenders, Bank of America, N.A., as U.S. Administrative Agent
and Bank of America, N.A. (acting through its Canada branch), as Canadian
Administrative Agent, and hereby gives you irrevocable notice pursuant to
Section 2.08 of the Credit Agreement that the undersigned hereby requests to
[convert][continue] the Borrowing of Revolving Loans referred to below and sets
forth below the information relating to such [conversion][continuation] (the
“Proposed [Conversion][Continuation]”) as required by Section 2.08 of the Credit
Agreement:

(i) The Proposed [Conversion][Continuation] relates to the Borrowing of
Revolving Loans originally made on                 ,         20            (the
“Outstanding Borrowing”) in the principal amount of $            and currently
maintained as a Borrowing of [U.S. Base Rate Loans][LIBO Rate Loans with an
Interest Period ending on            , 20            ][Canadian Base Rate
Loans][Canadian Prime Rate Loans][CDOR Rate Loans with an Interest Period ending
on             , 20            ].

 

 

1 

To be included for a Proposed Conversion or Continuation with respect to
Revolving Borrowings under the U.S. Subfacility or the U.S. FILO Subfacility.

2 

To be included for a Proposed Conversion or Proposed Continuation with respect
to Revolving Borrowings under the Canadian Subfacility or the Canadian FILO
Subfacility.

 

 

A-2-1



--------------------------------------------------------------------------------

(ii) The Business Day of the Proposed [Conversion][Continuation] is
                        .3

(iii) The currency of the resulting Borrowing will be [Dollars][Canadian
Dollars].4

(iv) The Outstanding Borrowing shall be [continued as a Borrowing of [U.S. Base
Rate Loans] [LIBO Rate Loans with an Interest Period ending on                ,
         20            ][Canadian Base Rate Loans][Canadian Prime Rate
Loans][CDOR Rate Loans with an Interest Period ending on             ,
        20        ]][converted into a Borrowing of [U.S. Base Rate Loans] [LIBO
Rate Loans with an Interest Period ending on            ,
20            ][Canadian Base Rate Loans][Canadian Prime Rate Loans][CDOR Rate
Loans with an Interest Period ending on             , 20            ].5].6

[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion].7

 

 

3 

Shall be a Business Day at least three Business Days (or the same Business Day
in the case of a conversion into Base Rate Loans or Canadian Base Rate Loans or
three Business Days with respect to a conversion or continuation of any Canadian
Prime Rate Loans as CDOR Rate Loans) after the date hereof, provided that such
notice shall be deemed to have been given on a certain day only if given before
12:00 noon (New York City time) on such day.

 

4 

Borrowings under the U.S. Subfacility or the U.S. FILO Subfacility may be made
in Dollars. Borrowings under the Canadian Subfacility or the Canadian FILO
Subfacility may be made in Dollars or in Canadian Dollars. No Borrowing may be
converted into or continued as a Borrowing denominated in a different currency,
but instead must be prepaid in the original currency and reborrowed in the other
currency.

 

5 

In the event that either (x) only a portion of the Outstanding Amount is to be
so converted or continued or (y) the Outstanding Amount is to be divided into
separate Borrowings with different Interest Periods, the applicable Borrower
should make appropriate modifications to this clause to reflect same.

 

6 

To be included for a Proposed Conversion or Continuation.

 

7 

In the case of a Proposed Conversion, insert this sentence only in the event
that the conversion is from a Base Rate Loan or Canadian Base Rate Loan to a
LIBO Rate Loan or a Canadian Prime Rate Loan to a CDOR Rate Loan.

 

 

A-2-2



--------------------------------------------------------------------------------

Very truly yours, [RESOLUTE FOREST PRODUCTS INC. By:  

 

  Name:   Title:]17

 

 

17 

Use applicable Borrower if not the Company.